Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 1 of 291 PageID:
                                 104871

                                                                                 711

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 25, 2019
             SALES PRACTICES.                    : VOLUME 4
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608

           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ

           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
                   -and-
           LEVIN PAPANTONIO, ESQUIRES
           BY: CHRISTOPHER V. TISI, ESQUIRE (FLORIDA)
                   -and-
           ROBINSON CALCAGNIE, ESQUIRES
           BY: CYNTHIA L. GARBER, ESQUIRE (CALIFORNIA)
           behalf of the Plaintiffs Steering Committee


           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)
           On behalf of Defendant Johnson & Johnson
                                          (Continued)


                                   * * * * *
                            VINCENT RUSSONIELLO, RPR, CRR, CCR
                               OFFICIAL U.S. COURT REPORTER
                                (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 2 of 291 PageID:
                                 104872

                                                                                 712



           A P P E A R A N C E S          C O N T I N U E D:




           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson


           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On Behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 3 of 291 PageID:
                                 104873- Direct/Ms. Parfitt
                              McTiernan

                                                                                 713

       1                   M O R N I N G         S E S S I O N

       2

       3              (In open court.)

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.     Everyone may be

       6   seated.

       7              MS. PARFITT:     At this time Plaintiffs will

       8   call Dr. Anne McTiernan.

       9

      10   ANNE MC TIERNAN, called as a witness on behalf of

      11   the Plaintiffs, having been first duly sworn,

      12   testified as follows:

      13

      14   DIRECT EXAMINATION

      15   BY MS. PARFITT:

      16   Q.       Dr. McTiernan, good morning.

      17   A.       Good morning.

      18   Q.       Would you please introduce yourself to the

      19   Court.

      20   A.       Good morning, your Honor.        My name is Dr. Anne

      21   McTiernan.

      22   Q.       Dr. McTiernan, have you brought with you today,

      23   for purposes of assisting you with the opinions you

      24   will be sharing with her Honor your expert report and

      25   your curriculum vitae and addendum tables?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 4 of 291 PageID:
                                 104874- Direct/Ms. Parfitt
                              McTiernan

                                                                                 714

       1   A.      Yes.

       2   Q.      Have you also brought with you a binder of

       3   materials that consist of the relevant literature you

       4   may be discussing this morning with the Court?

       5   A.      Yes.

       6   Q.      Finally, in preparation for your testimony

       7   today, did you assist me in preparing some slides that

       8   we can focus on today?

       9   A.      Yes.

      10   Q.      We will be showing those throughout the course

      11   of the morning.

      12              Dr. McTiernan, would you share with us what

      13   your profession and field of expertise is.

      14   A.      I'm an epidemiologist, and I specialize in

      15   women's health and cancer epidemiology.

      16   Q.      We need to hear what epidemiology is, and

      17   frankly why the field of epidemiology is important for

      18   the discussion this morning of ovarian cancer and

      19   talcum powder.

      20   A.      Epidemiology is the study of disease in humans,

      21   disease and risks.        In epidemiology, we can determine

      22   what are the associations between an exposure and risk

      23   of disease.      This is critical for this issue of talcum

      24   powder products use in ovarian cancer because we don't

      25   have clinical trial evidence.           Studies in humans we're
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 5 of 291 PageID:
                                 104875- Direct/Ms. Parfitt
                              McTiernan

                                                                                 715

       1   really relying on epidemiology.

       2   Q.      You may move just a little bit closer to the

       3   mic.    Thank you.

       4              Dr. McTiernan, if you will, summarize for the

       5   Court -- and we will put a slide up here -- your

       6   qualifications and expertise to prepare you to offer

       7   the opinions you will be giving in this case.

       8   A.      In 1982 I completed a Ph.D. in epidemiology at

       9   the University of Washington in Seattle, and I focused

      10   on cancer epidemiology.

      11              In 1989, I completed my medical degree at New

      12   York Medical College.         And then I moved to Seattle and

      13   completed a residency in internal medicine at the

      14   University of Washington in 1992.

      15   Q.      If you will -- we will move to the next slide --

      16   briefly summarize for the Court the qualifications and

      17   expertise with regard to academic appointments and

      18   research.

      19   A.      Sure.

      20              I am a full member at the Fred Hutchinson

      21   Cancer Research Center in Seattle.            This is a premier

      22   independent cancer research center that first

      23   identified bone marrow transplant, and it was the

      24   first cancer prevention center in the country.                There

      25   I study ways to prevent new and recurrent cancer.                I
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 6 of 291 PageID:
                                 104876- Direct/Ms. Parfitt
                              McTiernan

                                                                                 716

       1   conduct epidemiologic research, identify risk factors

       2   for women such as breast and ovarian cancer, and I

       3   study prevention methods to reduce population and

       4   other markers of cancer risk.

       5              I am also a research professor at the

       6   University of Washington Schools of Medicine And

       7   Public Health, and my departments there are

       8   epidemiology and gerontology and geriatric medicine.

       9   There I teach and mentor epidemiology students,

      10   especially graduate students.

      11   Q.       What other research activities are you involved

      12   in?

      13   A.       One key one is the Women's Health Initiative.

      14   When I began at Fred Hutchinson in 1992, I was hired

      15   to be a project director for the Women's Health

      16   Initiative.        This includes a cohort study that we will

      17   be talking about later.

      18   Q.       If I can ask a question here.          You are speaking

      19   of the Women's Health Initiative also the Houghton

      20   Study?

      21   A.       That's correct.

      22   Q.       You were project director?

      23   A.       Yes.

      24   Q.       Please.

      25   A.       There I've led the development of protocols
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 7 of 291 PageID:
                                 104877- Direct/Ms. Parfitt
                              McTiernan

                                                                                 717

       1   procedures, recruitment interventions because we had

       2   trials as well, follow-up and outcomes including

       3   ovarian cancer.

       4              In terms of published research, I have

       5   published over 400 scientific manuscripts and

       6   peer-reviewed medical and scientific journals.

       7              We put up here numbers of different types of

       8   studies we will be talking about later that I've

       9   published.      I've published 17 case-control studies,

      10   127 cohort studies, 165 randomized clinical trials,

      11   ten pooled analyses, five methods, multiple meta-

      12   analyses and multiple reviews.

      13   Q.      Thank you.     We will be speaking about many of

      14   those a bit later.

      15              Now, will you briefly discuss with us

      16   positions where you are in an advisory or consultancy

      17   position for either a national or international

      18   research organization?

      19   A.      Sure.    Two relevant ones are for the World

      20   Health Organization.        They are the International

      21   Agency for research on cancer.           This is the cancer

      22   branch of the World Health Organization.

      23              In 2002 I was a member of a working group that

      24   completed a systematic review and produced a handbook

      25   of cancer prevention.         That one was focused on
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 8 of 291 PageID:
                                 104878- Direct/Ms. Parfitt
                              McTiernan

                                                                                 718

       1   physical activity and weight control.             There I chaired

       2   a section to identify biologically plausible

       3   mechanisms linking physical activity and weight to

       4   cancer.

       5   Q.      Now, if you will, in the interest of time, just

       6   briefly share with us as well what your work has been

       7   with the World Cancer and other groups.

       8   A.      The World Cancer Research Fund, I'm a member of

       9   the Continuous Update Panel that conducts research on

      10   cancer prevention and survivorship, and this is

      11   focused on diet, nutrition, physical activity, and

      12   obesity.

      13   Q.      The work you do for the World Cancer Research

      14   Fund is just focused on certain research areas?

      15   A.      That's correct, diet, nutrition, physical

      16   activity and obesity.

      17   Q.      Please, if you will.

      18   A.      I also advised for the U.S. Government, which

      19   includes advisory for the U.S. Department of Health

      20   and Human Services advisory committees on physical

      21   activity guidelines in 2008 and 2018, and there I was

      22   chair of the cancer subcommittee.

      23              I have been principal investigator of multiple

      24   NCI grants, including the Seattle Transdisciplinary

      25   Research on energetics and cancer.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 9 of 291 PageID:
                                 104879- Direct/Ms. Parfitt
                              McTiernan

                                                                                 719

       1              I have been a program reviewer for NCI

       2   research and reviewed grant applications.

       3              I have also reviewed grant applications for

       4   the Department of Defense.

       5   Q.      Dr. McTiernan, you spoke briefly about the

       6   numerous almost 400 publications that you have

       7   prepared over the course of your career.              Do you also

       8   act as a peer reviewer?

       9   A.      Yes.    For many medical and scientific journals.

      10   It has been an ongoing work that I do.

      11              MS. PARFITT:     Your Honor has your resume.          We

      12   are going to move forward and address some of the

      13   other issues, if I may.

      14              THE WITNESS:     Okay.

      15   Q.      Dr. McTiernan, what was the issue you were asked

      16   to review in this case?

      17   A.      So I was retained to review the current state of

      18   the scientific literature regarding talcum powder

      19   products and to opine on whether these products cause

      20   ovarian cancer.

      21   Q.      Have you formulated an opinion regarding the

      22   association between talcum powder products and ovarian

      23   cancer, and are you prepared today to share your

      24   methodology for developing those opinions?

      25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 10 of 291 PageID:
                                  104880- Direct/Ms. Parfitt
                               McTiernan

                                                                                  720

       1    Q.      What are those opinions?

       2    A.      My opinion as an epidemiologist and physician,

       3    stated to a reasonable degree of medical and

       4    scientific certainty, that use of talcum powder

       5    products, including Johnson & Johnson Baby Powder and

       6    Shower To Shower, in the genital perineal area can

       7    cause ovarian cancer.        I base this opinion on the

       8    statistically significant elevated risk seen with the

       9    epidemiology data when they are combined, the

      10    pathological evidence, the consistency of results

      11    across geographic areas, and in different race and

      12    ethnic groups, evidence of a positive dose-response

      13    effect, and the plausible biological mechanism.

      14    Q.      Dr. McTiernan, have you ever testified in a

      15    court of law as an expert witness?

      16    A.      No, I have not.

      17    Q.      This is your first time in almost forty years of

      18    a practicing epidemiologist that you have had the

      19    pleasure of sitting up there and being quizzed.               Is

      20    that correct?

      21    A.      Yes.

      22    Q.      Dr. McTiernan, why did you decide to be an

      23    expert witness in this case?

      24    A.      First I thought it would be an important issue

      25    in women's health and public health.            Second, I wanted
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 11 of 291 PageID:
                                  104881- Direct/Ms. Parfitt
                               McTiernan

                                                                                  721

       1    to share my scientific skills and expertise on this

       2    issue.

       3    Q.       Now, in addition to your opinions you have set

       4    forth in this litigation as an expert, have you shared

       5    your opinions outside of this litigation?

       6    A.       Yes, I have.

       7    Q.       To whom have you shared your opinions?

       8    A.       There are two major areas where I have shared

       9    publicly.     The first is with Health Canada.             Health

      10    Canada prepared and released a document publicly and

      11    that stated that the meta-analyses of available human

      12    study in the peer-reviewed literature indicated

      13    consistent and statistically significant positive

      14    association between perineal exposure to talc and

      15    ovarian cancer, and they stated further that available

      16    data are indicative of a causal effect.             This

      17    conclusion agrees with my own, and that's what I

      18    stated to them in public commentary.

      19    Q.       We'll get to the public commentary in just one

      20    moment.

      21               A couple of questions.        To your understanding,

      22    were there any dissimilarities between your

      23    conclusions or your findings and that of Health

      24    Canada?

      25    A.       They were quite similar.        One difference is they
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 12 of 291 PageID:
                                  104882- Direct/Ms. Parfitt
                               McTiernan

                                                                                  722

       1    made the assumption there was no asbestos in the

       2    talcum powder products.

       3    Q.      For purposes of your opinions that you are

       4    sharing not only with the Court but the Health Canada

       5    and Congress, you understand there is a presence of

       6    asbestos as well?

       7    A.      Yes.

       8    Q.      Did you both do a systematic review?

       9    A.      I did.

      10    Q.      Did you both do a Bradford Hill causality

      11    analysis?

      12    A.      Yes.

      13    Q.      You started to mention about a commentary.              Were

      14    you provided an opportunity, after your read of the

      15    Health Canada assessment, to provide your remarks to

      16    Health Canada or your opinions to Health Canada?

      17    A.      Yes.

      18    Q.      You did that?

      19    A.      Yes.

      20    Q.      Why don't you tell us when and what you did.

      21    A.      So in February of 2019, I submitted comments to

      22    their website.      They invited public commentary.

      23    Q.      What is it that you shared with Health Canada?

      24    A.      I stated their conclusion agreed with mine.              I

      25    told them how many publications I had reviewed, and
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 13 of 291 PageID:
                                  104883- Direct/Ms. Parfitt
                               McTiernan

                                                                                  723

       1    including pooled and meta-analyses, and I stated the

       2    meta-analysis consistently showed that women who had

       3    ever used talcum powder products in the genital area

       4    had a statistically significant 22 to 31 percent

       5    increased risk of developing epithelial ovarian cancer

       6    overall, compared with women who had never used these

       7    products.     I stated that the comprehensive combined

       8    analyses also showed strong evidence of increased risk

       9    of ovarian cancer with increasing number of lifetime

      10    applications of these products in the perineal/genital

      11    area.

      12    Q.      After you submitted your comments, Dr.

      13    McTiernan, what, if any, response did you receive from

      14    Health Canada?

      15    A.      The next slide shows their acting senior manager

      16    contacted me and asked if I would be willing to offer

      17    my scientific opinion and my expertise to help them as

      18    they conclude their project.

      19    Q.      Dr. McTiernan, after you made your comments

      20    public to Health Canada and received a response by the

      21    authorities at Health Canada requesting your expertise

      22    in the future, did you have an opportunity to share

      23    the opinions you are expressing today in the courtroom

      24    with anyone else?       I believe you mentioned Congress?

      25    A.      Yes, I did.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 14 of 291 PageID:
                                  104884- Direct/Ms. Parfitt
                               McTiernan

                                                                                  724

       1    Q.      Tell us about that.

       2    A.      I gave testimony to the U.S. Congress, to their

       3    Committee on Oversight and Reform, Subcommittee on

       4    Economic and Consumer Policy.

       5    Q.      And, specifically, how did that come to be?

       6    What were you asked to do so you knew what your

       7    responsibility or role would be before Congress?

       8    A.      One week before this meeting I was contacted by

       9    the Committee and asked to provide my comments on the

      10    association between talcum powder product use and risk

      11    of ovarian cancer.

      12    Q.      And did you have to submit that public comment?

      13    A.      I did.    I had a prepared five minutes of the

      14    comments, and I also had the opportunity to submit a

      15    document, and those are public.

      16    Q.      What I would like you to do is share with Her

      17    Honor what your comments were to Congress with regard

      18    to your opinions with regard to genital use of talcum

      19    powder and causing ovarian cancer.            What did you tell

      20    Congress?

      21    A.      I told them how many studies I had reviewed.              I

      22    told them that summarizing the data across those

      23    studies consistently showed women who had ever used

      24    these products in the genital area had a statistically

      25    significant 22 to 31 percent increased risk of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 15 of 291 PageID:
                                  104885- Direct/Ms. Parfitt
                               McTiernan

                                                                                  725

       1    developing epithelial ovarian cancer compared with

       2    women who never used them.

       3              I further talked about the combined analysis

       4    that showed increasing amount of exposure to these

       5    products, increased risk of developing ovarian cancer

       6    further, and this is dose-response.            We'll talk more

       7    about that later.

       8    Q.      Next slide.

       9              What else did you share with Congress?

      10    A.      I further talked about biologically plausible

      11    pathways through which these products can be causing

      12    ovarian cancer and a particular focus on inflammatory

      13    response that is caused by talc.

      14              Also I talked about, given the frequency with

      15    which asbestos has been found in personal use talc

      16    products, I reviewed the literature on the

      17    epidemiology of asbestos and risk of ovarian cancers.

      18              And then I informed them that in 2012, the

      19    International Agency for Research on Cancer stated

      20    that a causal association between exposure to asbestos

      21    and cancer of the ovary was clearly established, and

      22    that that agency had classified fibrous talc, a

      23    component of talcum powder products, as a Class 1

      24    carcinogen, the most dangerous level of carcinogen.

      25    Q.      Dr. McTiernan, so within this last year, you
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 16 of 291 PageID:
                                  104886- Direct/Ms. Parfitt
                               McTiernan

                                                                                  726

       1    have shared your published opinion on two occasions:

       2    Health Canada and Congress.          Is that correct?

       3    A.      Correct.

       4    Q.      What I would like to do now, Dr. McTiernan, is

       5    to move on to the methodology.

       6              Her Honor is interested in hearing what the

       7    methodology was and is that you employed in order to

       8    arrive at your opinions that talcum powder products

       9    can cause ovarian cancer.

      10              Why don't we pull up the next slide.

      11              What I'll ask you to do is walk the Court

      12    through your methodology in a systematic way using the

      13    chart, if that is helpful.

      14    A.      Okay.

      15              As I would do for any scientific research of

      16    this type, what I am trying to look at, an overview

      17    and do causal assessments, I would first formulate a

      18    question.       So I did that.

      19              The question in this case is:           What is the

      20    association between talcum powder products and ovarian

      21    cancer?

      22              The second question was:         Can the use of

      23    talcum powder products cause ovarian cancer?

      24              I've conducted a systematic review --

      25    Q.      When you say "systematic review," we heard about
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 17 of 291 PageID:
                                  104887- Direct/Ms. Parfitt
                               McTiernan

                                                                                  727

       1    systematic reviews.        What is it?

       2    A.      It means you make the effort to look at all

       3    available evidence -- in this case, epidemiologic

       4    evidence, and that you do a careful searching through

       5    a database and through relevant journal articles to

       6    make sure you have the totality.

       7              To do that, I defined search terms for the

       8    database.     I conducted a PubMed search.          I provided

       9    inclusion and exclusion criteria.            From all of that,

      10    after reviewing all that, I found -- I identified 38

      11    relevant original and peer-reviewed epidemiologic

      12    publications.

      13              As I continued my work on the report, I

      14    updated the search and I continued to do that.

      15    Q.      What is the next step?

      16    A.      The next step is reviewing the data.            So I

      17    reviewed relevant epidemiologic studies.             In those

      18    studies I considered the statistical data, the

      19    strength and weaknesses of study type, the effect of

      20    possible bias, chance, confounding and differences in

      21    exposure measures.       I considered dose-response, what

      22    we talked about before.         I also considered data from

      23    non-epidemiologic lines of evidence, such as animal,

      24    cell, clinical and pathological studies.             I considered

      25    non-talc components of talcum powder products and
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 18 of 291 PageID:
                                  104888- Direct/Ms. Parfitt
                               McTiernan

                                                                                  728

       1    impact on carcinogenicity such as asbestos, fibrous

       2    talc, heavy metals, and fragrances.

       3    Q.       After you had gathered this body of evidence, it

       4    included not only epidemiologic evidence but also

       5    other sciences that speak to the biological

       6    plausibility that speak to cellular studies, animal

       7    studies, pathological studies, you moved on to try to

       8    aggregate it.      Is that correct?

       9    A.       Yes.

      10    Q.       Please.

      11    A.       I extracted data into four tables.          We provided

      12    those.     In my report there is Table H for

      13    case-control, cohort, meta-analyses and pooled

      14    studies.

      15    Q.       Putting those tables together that are at the

      16    end of your expert report, how did you go about

      17    extracting certain study characteristics and why did

      18    you do that?

      19    A.       I chose the study characteristics that would be

      20    most important to know about the breadth and depth of

      21    individual studies, particularly to be able to know

      22    how large the study was, where it was conducted, when

      23    it was conducted, how many cases were included, how

      24    many people without cancer were included, if it was a

      25    cohort, how long it had been followed.             I looked at
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 19 of 291 PageID:
                                  104889- Direct/Ms. Parfitt
                               McTiernan

                                                                                  729

       1    dose-response.       The key metric is relative risk.

       2    Relative risk is clearly the important element.               And I

       3    also looked at the statistical testing on cancer

       4    subtype.

       5    Q.      One follow-up.      Why was it important, relevant

       6    to the study of science that you extract this kind of

       7    information from the studies?

       8    A.      It is relevant in interpreting their final

       9    results because these elements influence the results

      10    they get and what they might mean.

      11    Q.      Thank you.

      12               Then what did you do?

      13    A.      Then I conducted what we call a Bradford Hill

      14    analysis; and using this analysis, which is a way to

      15    assess for causality, I used independent judgment, I

      16    weighed relevant evidence, and reached a conclusion.

      17    Q.      Thank you, Dr. McTiernan.

      18               Dr. McTiernan, is the epidemiology you have

      19    employed in this case for purposes of developing your

      20    opinions recognized and generally accepted by those

      21    scientists in your field of expertise?

      22    A.      It is, yes.

      23    Q.      Do you in your own research and academic work

      24    employ these same types of scientific reasoning and

      25    epidemiology that you have used for purposes of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 20 of 291 PageID:
                                  104890- Direct/Ms. Parfitt
                               McTiernan

                                                                                  730

       1    developing your opinions in this case?

       2    A.      I do.   Most recently and notably the U.S.

       3    Government work I have done for the physical activity

       4    guidelines we used a similar process to evaluate

       5    literature and do causal analysis and determine what

       6    we believe the literature is stating.

       7    Q.      In the course of talking about the methodology

       8    that you employed in order to arrive at the opinions

       9    that you have shared and will continue to share with

      10    us today and have publicly, you talked about certain

      11    epidemiological designs.         We're going to have a little

      12    teaching session, if you will.

      13              To the extent you can tie in any of your

      14    thoughts your opinions with regard to talcum powder,

      15    you can use those as examples.           What I would like to

      16    do is take the next probably five, ten minutes just to

      17    get a basic understanding of how you are going to be

      18    approaching the studies for the Court and explaining

      19    what they actually mean.         All right?

      20    A.      Okay.

      21    Q.      Let's step back and talk about the four

      22    different types of study designs.

      23    A.      The four types of data that are available for

      24    this issue -- ovarian cancer and talcum powder product

      25    use.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 21 of 291 PageID:
                                  104891- Direct/Ms. Parfitt
                               McTiernan

                                                                                  731

       1               The first is case-control studies.           This is

       2    where investigators would identify individuals with

       3    ovarian cancer and then would identify people without

       4    cancer, interview both about their use of products and

       5    other variables to help with the interpretation, and

       6    then they compare what exposure did the cases have and

       7    what exposure did the controls have.

       8    Q.      In this case, exposure to talcum powder

       9    products?

      10    A.      Yes.

      11    Q.      In this case, what disease?

      12    A.      Ovarian cancer.

      13    Q.      Go ahead.

      14    A.      Modern case-control studies tend to be

      15    population-based.       The reason for that is to be

      16    generalizability.       So if you have results from a

      17    case-control study, can that refer to what the most

      18    likely universe of results would be?

      19    Q.      Let's step back a little bit.

      20               There are two different types of case-control

      21    studies.

      22    A.      Yes, the first is population based.

      23    Q.      What does that mean?

      24    A.      It means the cases and controls come from the

      25    population.     The cases often are identified through a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 22 of 291 PageID:
                                  104892- Direct/Ms. Parfitt
                               McTiernan

                                                                                  732

       1    registry, and the controls will be from some

       2    population group.

       3              A second type of case-control studies is

       4    hospital-based, and that's where investigators in one

       5    hospital identify all the cases of ovarian cancer that

       6    have happened in some period of time.

       7              The controls they would select from other

       8    hospitalized patients that don't have ovarian cancer.

       9    This type of case-control study is less likely to be

      10    done.

      11    Q.      Which one?

      12    A.      Hospital-based, because you can't generalize it

      13    to the general population.          And because the controls

      14    who are sick and in the hospital may be sick for

      15    different reasons than the cases.

      16              So, ideally, in a case-control study, the

      17    cases and controls would be very similar except for

      18    the one exposure you want to look at in this case,

      19    talcum powder products.         We want to get rid of all of

      20    the other kind of noise you could have when you are

      21    looking at real people.

      22              The second kind of study is a cohort study.

      23    This is a study where women are identified at one

      24    point, invited into a long-term prospective study.

      25    They complete forms when they enter the study,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 23 of 291 PageID:
                                  104893- Direct/Ms. Parfitt
                               McTiernan

                                                                                  733

       1    questionnaires; and, in this case, all of those

       2    studies were self-administered questionnaires.

       3    Q.       What is a "self-administered questionnaire"?

       4    A.       As it sounds, the person completes the form

       5    themselves.      Case-control studies, usually the data

       6    are collected through an interviewer, a trained

       7    interviewer.      So in the cohort studies, the women

       8    enter -- the cohort, they complete the forms, datas

       9    are collected and they are followed up over time until

      10    cancers occur -- in this case, ovarian cancer, because

      11    ovarian cancer is rare, you need a couple of hundred

      12    thousand women followed for 20 years to find a large

      13    number of cancer cases.

      14    Q.       When you say "cases," there is a difference

      15    between the total population that enters the study and

      16    those actual cases of cancer?

      17    A.       Yes.   The critical number is the number of

      18    cases.     I have been involved with the design of

      19    several cohorts and you design your cohort to be a

      20    certain size in order to have the right number of

      21    cases developing.       It is the number of cases of

      22    ovarian cancer that occur.          That's the key variable.

      23    Q.       Is there also another type of study where we

      24    aggregate information?

      25    A.       Yes.   There are two, and one is called
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 24 of 291 PageID:
                                  104894- Direct/Ms. Parfitt
                               McTiernan

                                                                                  734

       1    meta-analysis.      This is where an investigator collects

       2    data from published studies.          So they get the specific

       3    statistics from a published study and then analyzes

       4    them and combines them into one summary statistic.

       5    They collect this number called relative risk from

       6    different studies and they combine those relative

       7    risks so they could have one relative risk.              It gives

       8    you a very big summary of what the literature looks

       9    like overall.

      10    Q.      We'll be talking about those a bit later.

      11              What is the next study?

      12    A.      The next study is a pooled analysis.            This is

      13    where individual level data are obtained from the

      14    individuals in the study, in this case, women.               So

      15    women with ovarian cancer, women without ovarian

      16    cancer.    Their data then are analyzed as if it is one

      17    large study, and we have then also summary statistics

      18    that are developed.        It is a very excellent way of

      19    looking at data overall.

      20    Q.      The value of doing an aggregate type of combined

      21    study like meta-analyses and pooled would be what?

      22    A.      You really can see what the picture is overall.

      23    You can have much larger numbers.            The pooled example,

      24    the pooled study we'll talk about has 14,000 cases in

      25    it.   So you really have enough numbers to see what's
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 25 of 291 PageID:
                                  104895- Direct/Ms. Parfitt
                               McTiernan

                                                                                  735

       1    going on.      You could look at subgroup analyses.           You

       2    could look at dose-response.          There is a lot of

       3    advantages to looking at pooled analyses.

       4    Q.      We'll talk about that a little bit later.

       5              Dr. McTiernan, we talked about these

       6    observational types of studies.           Correct?

       7    A.      Yes.

       8    Q.      Is there any type of study you do use in your

       9    academic and professional research world and

      10    considered but did not utilize in this case?

      11    A.      Yes.    I conduct randomized clinical trials for

      12    many different purposes.         The Women's Health

      13    Initiative had three randomized trials in it.               In this

      14    case, first, if you did a randomized clinical trial to

      15    test where the talcum powder products cause ovarian

      16    cancer, first of all, you would need hundreds of

      17    thousands of women followed for decades before you

      18    would have enough ovarian cancer cases developing.

      19    Much more importantly, it would be the ethics, it

      20    would not be ethical to test in a randomized trial

      21    something you think could be harmful in order to see

      22    if it does cause harm.         So randomized trials always

      23    have to have the goal of can something have a benefit.

      24    Q.      Thank you.     Dr. McTiernan, in your professional

      25    research and academic work, do you design and publish
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 26 of 291 PageID:
                                  104896- Direct/Ms. Parfitt
                               McTiernan

                                                                                  736

       1    all core types of those studies, including randomized

       2    control trials?

       3    A.      I do, yes.

       4    Q.      In evaluating the totality of the

       5    epidemiological data on talcum powder products and

       6    ovarian cancer, did you invoke a hierarchy of evidence

       7    in order to better examine the association, the

       8    relationship between talcum powder and ovarian cancer?

       9    A.      No, I did not.      I looked at the totality.          I

      10    looked at all of the studies, and I looked at the

      11    studies that combined information.            I looked at

      12    everything.

      13    Q.      I guess, my question is you have this choice of

      14    five studies.      You talked about why you didn't look at

      15    any randomized control trials.           But with regard to the

      16    case-control, the cohort, the meta-analyses, and the

      17    pooled study, are there reasons that one type of study

      18    might be more reliable, specifically when you are

      19    looking at the issues you were asked to look at here?

      20    A.      All of those studies provide useful information.

      21    So I considered all of them.          I did not place any

      22    hierarchy on them.       They all give useful information.

      23              Epidemiology studies all can have benefits,

      24    strengths, and they can all have weaknesses.               I

      25    considered all of that when I reviewed the data.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 27 of 291 PageID:
                                  104897- Direct/Ms. Parfitt
                               McTiernan

                                                                                  737

       1    Q.      The defendants here, you read their briefing and

       2    suggested you should have made your focus more on the

       3    cohort studies rather than you case-control studies.

       4    Do you recall reading that?

       5    A.      I do.

       6    Q.      Why don't you agree with that?

       7    A.      There are benefits and drawbacks to all these

       8    types of studies.       I do not believe for this

       9    particular question when you are looking at what a

      10    woman has used, and you want to know her lifetime

      11    exposure, and you want details, you are going to see

      12    that best described in a case-control study that can

      13    be focused.     The cohort studies have their strengths,

      14    and we'll go over those in a bit also.             I found both

      15    types of studies provided useful information, and I

      16    summarized that in my deliberations.

      17    Q.      In your work as a professional and researcher,

      18    is there an example wherein a particular study type

      19    was more suited for a particular scientific question?

      20    A.      There are some instances, and I can give one

      21    example.     With the World Cancer Research Fund, I sit

      22    on a panel that advises them on interpretation of

      23    dietary data.      Their mission is to focus on diet, and

      24    diet is a very interesting thing to try to collect,

      25    because if you ask people about their diet and they
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 28 of 291 PageID:
                                  104898- Direct/Ms. Parfitt
                               McTiernan

                                                                                  738

       1    have already developed cancer -- so in a case-control

       2    study you will be asking people with cancer about

       3    their diet, and comparing them to controls without the

       4    diet.    Once somebody develops cancer, their diet

       5    changes dramatically.        If you want to know what

       6    somebody's previous diet effect on cancer risk is, it

       7    is very difficult to do that in a case-control study.

       8    The person has already changed.           Diet, you can't ask

       9    somebody what they have eaten in the past.              We've

      10    tried but researchers found that diet, if you ask

      11    somebody at one point what the diet was a year ago,

      12    they will tell you what they are currently eating,

      13    even though they think it is a year ago, and this has

      14    been tested.      Diet is one very particular study, a

      15    variable.     It is complicated.       It is not like you are

      16    asking somebody how many eggs you ate.             The dietary

      17    forms in the Women's Health Initiative had 150 items,

      18    and for each item you are asking people how often they

      19    eat it and how large a serving is.            You can imagine

      20    how complicated that is, and then if you ask somebody

      21    to recall that.

      22              So for diet studies, it is really an example

      23    of somewhere where a cohort study may be more helpful;

      24    ask somebody when they enter the cohort study what

      25    their complicated dietary pattern was, and then follow
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 29 of 291 PageID:
                                  104899- Direct/Ms. Parfitt
                               McTiernan

                                                                                  739

       1    them forward over time.         You still have the issue

       2    where you need to have a huge study to follow and

       3    follow them long enough until ovarian cancer develops.

       4    Q.      Johnson & Johnson claims your reliance on study

       5    science in the case of talcum powder products and

       6    ovarian cancer is inconsistent with the work you did

       7    with the World Cancer Research Fund, which was

       8    involving dietary habits and the need to do at that

       9    time a cohort study.        Is the work you have done in

      10    this case inconsistent with your prior research in

      11    epidemiology?

      12    A.      It is not inconsistent with my overall research

      13    of published 17-case-control studies.             I have been

      14    principal investigator of a case-control study.               I

      15    participated in a pooled analysis involving my data

      16    from case-control studies.          I participated in even

      17    more cohort studies.        Hundreds of publications have

      18    come out from the cohort studies that I worked with.

      19    So I've looked at studies -- I've used studies across

      20    the board in epidemiology because sometimes one study

      21    works better than another.          Sometimes you do both.

      22    Q.      And it depends on the study question.            Is that

      23    correct, Dr. McTiernan?

      24    A.      Absolutely, yes.

      25    Q.      I'm going to shift gears a little bit now and
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 30 of 291 PageID:
                                  104900- Direct/Ms. Parfitt
                               McTiernan

                                                                                  740

       1    talk a little bit now, if you will, ask you to talk

       2    about the first group of studies, and that would be

       3    -- you talked about some tables you put together.                Is

       4    that right?

       5    A.      Yes, for the expert report.

       6               THE COURT:     Those tables did not come out on

       7    my copy.

       8               MS. PARFITT:     We're not going to be using

       9    those at all.      It is a question.

      10    Q.      The reason for that demonstrative, Dr.

      11    McTiernan, is just so you could identify for the Court

      12    that there were four tables that you put together?

      13    A.      Yes, they are.

      14    Q.      And they dealt with data you selected from the

      15    four different study types we just talked about.

      16    Correct?

      17    A.      Yes.

      18    Q.      Did you assist me in taking that data and

      19    putting that data together in four plots for the

      20    individual studies?

      21    A.      Yes.   You assisted me.       I told you what I needed

      22    and then you kindly did the forest plot part for me,

      23    yes.

      24    Q.      We're going to get to those in just a moment.

      25               Why did you want a forest plot.          What was the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 31 of 291 PageID:
                                  104901- Direct/Ms. Parfitt
                               McTiernan

                                                                                  741

       1    purpose of plotting it along a forest plot?

       2    A.       A forest plot is a way to visualize what's

       3    happening across studies.         It is a commonly used

       4    method.     If you look at the meta-analysis, trying to

       5    see what did the data look like across studies, they

       6    will do this, forest plot.

       7    Q.       Directing your attention to this next exhibit,

       8    it is a case-control and cohort study, all ovarian,

       9    1982 to 2016.      Would you share with us the information

      10    that's contained, perhaps giving us, first, a

      11    description of the types of information and, then,

      12    we're going to talk about how you interpreted that.

      13    Fair?

      14    A.       Okay.   I'm going to mark on the PowerPoint what

      15    I'm pointing at.

      16               This table on this side has the data that I

      17    put into my expert report and we put into this slide.

      18               The first column is just the Case-Control

      19    Study.     That's the name of the study and the year it

      20    was published.

      21    Q.       How many of those did you review?

      22    A.       28 case control studies.        And then the

      23    nationality where it was conducted, the numbers of

      24    cases.     It is a key number to help us interpret these

      25    results, how many cases there were.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 32 of 291 PageID:
                                  104902- Direct/Ms. Parfitt
                               McTiernan

                                                                                  742

       1    Q.       Does that represent cases of ovarian cancer?

       2    A.       Cases of ovarian cancer, yes.

       3               The number of controls, individuals without

       4    cancer, whether the study was population-based or

       5    hospital-based.

       6               The next column says "DR" and that stands for

       7    dose-response.      The question was, Did that study

       8    address dose-responses?         Did the risk increase with

       9    increasing doses?       If they did address it, that would

      10    be "yes"; if they addressed it and found a positive

      11    response.     If they addressed it and found no

      12    dose-response, I would put the word "no" in there.                    If

      13    they did not even attempt it we put N/A.             And

      14    "incomplete" if they attempted it but they had

      15    incomplete data -- we'll talk more about dose-response

      16    later.

      17               The next column is "relative risk."             Relative

      18    risk is the most important statistic in all of these

      19    studies.     It refers to what is the risk in exposed

      20    individuals compared to somebody who is not exposed.

      21    What is the risk in somebody who used talcum powder

      22    products compared to somebody who did not.              So the

      23    relative risk tells us the strength, how large was the

      24    association.      It tells us consistency when we look

      25    across different studies.         It's the effect size.          It
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 33 of 291 PageID:
                                  104903- Direct/Ms. Parfitt
                               McTiernan

                                                                                  743

       1    is also called the "point estimate."            In some studies

       2    you could see the words "odds ratio" or "O.R.".               It is

       3    the same thing estimating "relative risk."

       4               "HR" stands for "hazard ratio."          That means

       5    the same thing.       So I'm always going to say relative

       6    risk here for simplicity.

       7               The next column and the one following it

       8    referred to the confidence intervals, the lower limit

       9    and upper limit of confidence interval.

      10    Q.       Share with us what that means and how it is

      11    interpreted.

      12    A.       The confidence interval in epidemiologic studies

      13    is a statistical tool to see how likely the universe

      14    of results would fall within a particular interval.

      15    If we knew the universe of results.            We don't.     So we

      16    are always estimating.         The confidence interval does

      17    not affect what the actual relative risk is for that

      18    study.     It is just an estimate how the truth might lie

      19    if we knew everything.

      20    Q.       You said the confidence interval does not affect

      21    at the relative risk.        Explain that?

      22    A.       If you have a small narrow confidence interval,

      23    if you have a wide one, if it crosses one, none of

      24    that is going to affect what the actual relative risk

      25    says.     The relative risk always says risk in talcum
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 34 of 291 PageID:
                                  104904- Direct/Ms. Parfitt
                               McTiernan

                                                                                  744

       1    powder use versus risk without.           That's a key

       2    comparison.     The confidence interval is a statistical

       3    tool that helps us interpret.          Confidence intervals

       4    can range widely.       They will always be around the

       5    relative risk.

       6    Q.      Can you give us an example.

       7    A.      Look at the top one.        That studies relative

       8    risk.    It was approximately 1.4.         I should explain.

       9    Along the very bottom here we have numbers that refer

      10    to a number, that's a relative risk.            A risk of one is

      11    no effect, no association.          If it is a relative risk

      12    of 1.2, that would be a 20 percent increased risk for

      13    users versus nonusers.         If it is to the left of the

      14    line, it would be a lower risk in users versus

      15    nonusers.     If the confidence interval crosses 1, so if

      16    it includes one --

      17    Q.      Take an example where it crosses 1.

      18    A.      You can see right here it's called Moorman.

      19    That study's relative risk was to the right of the

      20    line.    It was a positive relative risk.           But the

      21    confidence interval crossed the line, so it suggests

      22    in the universe the relative risk can fall below 1.

      23    It could be a negative risk or it could increase risk

      24    because the line also goes to the right.

      25    Q.      A situation or study like that where the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 35 of 291 PageID:
                                  104905- Direct/Ms. Parfitt
                               McTiernan

                                                                                  745

       1    confidence interval, the lower bound is below 1, the

       2    upper bound is above 1, you now said crossed 1.               Is

       3    that correct?

       4    A.      Yes.

       5    Q.      What does that do to the significance of the

       6    relative risk, the relative risk is above 1?

       7    A.      It doesn't change the relative risk at all.                It

       8    tells you in the universe, if you knew every person

       9    who had ovarian cancer or not, you would have a

      10    95 percent chance of it falling somewhere in that line

      11    in that confidence area.         It is an estimate where a

      12    relative risk might lie.

      13    Q.      Is that reliable information, information that

      14    scientists should recognize and consider in their

      15    evaluation of studies?

      16    A.      It is useful, yes.       The statisticians tell us

      17    not to use it to determine if there is an effect or

      18    not or what the effect size is.           They tell us it is

      19    always the relative risk, and that's how I have

      20    interpreted it.

      21              People use this -- many scientists use this

      22    term "statistical significance."           Statistical

      23    significance wasn't invented by statisticians who

      24    invented the tools.        It was more people that apply it,

      25    and some people will say that a study is not
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 36 of 291 PageID:
                                  104906- Direct/Ms. Parfitt
                               McTiernan

                                                                                  746

       1    statistically significant if the confidence interval

       2    includes one      if it extends across that line.

       3    Q.      Dr. McTiernan, does a nonsignificant relative

       4    risk, meaning that the confidence interval is less

       5    than 1, mean that there is no association between the

       6    exposure, in this case talcum powder products, and the

       7    outcome ovarian cancer?

       8    A.      It does not.     The association is driven by the

       9    relative risk.      The confidence interval tells you how

      10    likely, if you did know everything, that the relative

      11    risk would fall within that confidence interval.

      12    That's why it is called confidence interval -- how

      13    confident you could be that's where it would fall if

      14    you knew the totality of evidence.

      15              The one thing -- there are two things that

      16    determine what the confidence interval is.              One is how

      17    large the sample size is.         Large sample size is always

      18    better because it gives you more precision.              You are

      19    more confident your relative risk falls within the

      20    confidence interval.        Confidence intervals tend to be

      21    smaller in the very larger studies.

      22              The other thing that drives it is variability

      23    around the average measure.

      24    Q.      What do you mean by that?

      25    A.      How variable were the numbers; was there a lot
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 37 of 291 PageID:
                                  104907- Direct/Ms. Parfitt
                               McTiernan

                                                                                  747

       1    of noise in the data.        And so much of that is driven

       2    by sample size again, and some of it is driven just by

       3    the nature of the data.

       4               I've looked at thousands of forest plots in my

       5    daily work.     I look at them all the time.           It is

       6    unusual for a forest plot to show this distribution

       7    when most things are to the right of the line --

       8    Q.       Can you show us again?

       9    A.       -- to the right of 1.0.       This tells us we have

      10    quite a bit of consistency across the studies.

      11    Q.       Is that to the right of the line?

      12    A.       To the right of the line.

      13               Most of the studies, almost all, except for

      14    two studies, each of those dots refer to a study with

      15    a couple of exceptions, almost all those dots, each

      16    dot refers to the relative risk, and almost all of

      17    them and to the right of the line with two studies

      18    exception, one case-control study and one cohort

      19    study.     There are a couple of studies that are

      20    referred to twice here because they provided their

      21    data separately for subgroups.

      22               For example, Moorman was a study in white

      23    women and black women and that presented the data

      24    separately.     We couldn't combine it.         Booth presented

      25    data separately for daily and weekly use, and there
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 38 of 291 PageID:
                                  104908- Direct/Ms. Parfitt
                               McTiernan

                                                                                  748

       1    wasn't a way to combine them.

       2    Q.      Dr. McTiernan, you were talking about the

       3    case-control.      Below that dark black line we have some

       4    other studies.

       5    A.      I was just about to get to that.           The cohort

       6    studies we put separately because some of the data is

       7    a little bit different.         In the cohort study, we put

       8    the name, the nationality, the number of the cases --

       9    again, a key variable.         And the next column says

      10    "noncases."     These were women in the cohort who did

      11    not develop ovarian cancer.

      12              The following column is the follow-up years.

      13              The next column -- the next few columns are

      14    the same as above.       Dose-response is addressed or not,

      15    relative risk, and the confidence interval.

      16    Q.      How many cohort studies did you evaluate?

      17    A.      This represents three cohort studies, even

      18    though there are five lines there.            Gonzalez was from

      19    the Sister Study, Houghton was the Women's Health

      20    Initiative study I'm very familiar with, and the

      21    following three -- Gertig, Gates, 2008, 2010 -- all

      22    come from the Nurses' Health Study.            Three

      23    publications from one study.

      24    Q.      I think you mentioned the cases would be the

      25    number of ovarian cancer cases regardless of the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 39 of 291 PageID:
                                  104909- Direct/Ms. Parfitt
                               McTiernan

                                                                                  749

       1    number of women that were enrolled?

       2    A.      That's right.      Again, it is the key variable for

       3    knowing how to interpret these studies.             Gertig 2000

       4    when that study was published, there were 307 cases.

       5    The next study, Gates 2008, they chose 210 of those

       6    cases to put in another study.           It is not really an

       7    update.    Gates 2010 had followed the women longer, and

       8    by that time there were 797 cases.

       9    Q.      We'll discuss those a little bit more in a

      10    little bit.

      11              While you were discussing the tables and the

      12    relevant parts of that table, there is something

      13    called the p-Value.        What is the p-Value?

      14    A.      The p-Value is not presented here but some

      15    studies did show them in the data.            P-Value is another

      16    statistical tool that gives us an idea of how to

      17    interpret data.       So a p-Value refers to the likelihood

      18    of rejecting hypothesis that there is no association.

      19    We call that the null effect.          That's exactly what the

      20    p-Value is.     So the p-Value ranges between zero and 1.

      21    If a p-Value is, for example .05, that tells us that

      22    on an estimated five times out of 100, we would make a

      23    mistake by saying there is an effect when there really

      24    was no effect.      That's a small amount.         If a p-Value

      25    was .5, that tells us half the time we would make a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 40 of 291 PageID:
                                  104910- Direct/Ms. Parfitt
                               McTiernan

                                                                                  750

       1    mistake by rejecting this, what we call null

       2    hypothesis.

       3              The statisticians that developed the tool

       4    advised that people present what the p-Value is rather

       5    than using any particular cut point.

       6    Q.      "Cut point"?

       7    A.      Yes.

       8    Q.      What does that mean?

       9    A.      Some scientists over time have developed -- I'm

      10    trying to think of the word.

      11    Q.      Convention?

      12    A.      (Continuing) -- convention.          Thank you.     Have

      13    commonly used a p-Value at certain levels and said

      14    above that level is not statistically significant.

      15    Below that level is statistically significant.

      16    Q.      And what's that number, what's that convention?

      17    A.      There are several conventions, but one that is

      18    commonly used is P equals .05.           If it's that or less

      19    some people would say that's a statistically

      20    significant result.        If it is above that, they will

      21    say that is not statistically significant.

      22    Q.      What is the difference between a p-Value that is

      23    less than .06 versus a p-Value that is less than .05?

      24    A.      Virtually nothing.       It just means six times out

      25    of 100 you would make a mistake by rejecting the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 41 of 291 PageID:
                                  104911- Direct/Ms. Parfitt
                               McTiernan

                                                                                  751

       1    hypothesis that there is no effect versus five times

       2    out of 100.     So, in reality, the statisticians tell us

       3    and the American Statistical Association came out

       4    clearly saying this is what you should do is say what

       5    the p-Value is and not use a line in the sand to say

       6    one is a valid result and one is not a valid result;

       7    one is reliable and one is not reliable.             We don't

       8    talk about p-Values here in the relative risk for

       9    individual study.       But later on, when we talk about

      10    dose-response, we will be presenting some p-Values.

      11    Q.      Would it be appropriate as a scientist to

      12    dismiss studies due to their p-Value?

      13    A.      I believe it would be especially when you are

      14    looking in the totality of evidence than to say one

      15    study is statistically significant and one is not,

      16    and, therefore, to dismiss the one where the p-Value

      17    is greater than something doesn't give you the full

      18    picture.     You really need the full picture.

      19    Q.      Would it be inappropriate methodology to dismiss

      20    as a finding a result that is not statistically

      21    significant?

      22    A.      To dismiss a study that is not significant, not

      23    statistically significant?          It would be inappropriate

      24    to dismiss that, yes.

      25    Q.      It would be inappropriate?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 42 of 291 PageID:
                                  104912- Direct/Ms. Parfitt
                               McTiernan

                                                                                  752

       1    A.      Inappropriate.

       2    Q.      Dr. McTiernan, looking at this forest plot of

       3    both case-control and cohort studies, what does the

       4    data from this forest plot of the epidemiological

       5    studies that you reviewed both case-control and cohort

       6    tell us about the consistency of the data from your

       7    review?

       8    A.      It tells me it is remarkably consistent because

       9    you could see that almost all of those relative risk

      10    data points are to the right of the line.              They are

      11    all indicating increased risk in ovarian cancer in

      12    women who used talcum powder products compared to

      13    women who do not use them.

      14    Q.      That's regardless of study design.           Is that

      15    correct?

      16    A.      Yes.

      17    Q.      Did you evaluate the role of chance as a

      18    possible explanation for these study results, and if

      19    you would tell us what does chance mean?

      20    A.      You evaluate chance by looking at totality of

      21    evidence.      You can't really tell chance by any of

      22    these individual statistics.          It is not the correct

      23    way to evaluate a statistic to say it only tells you

      24    about chance.      The p-Value is really just how

      25    incorrect would you be to reject a null hypothesis.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 43 of 291 PageID:
                                  104913- Direct/Ms. Parfitt
                               McTiernan

                                                                                  753

       1    Q.       Now, in addition to the cases of all ovarian,

       2    did you look at any subtypes of ovarian cancer?

       3    A.       We did.   There are different types of ovarian

       4    cancer.     90 percent of ovarian cancers are epithelial.

       5    That's the surrounding area, the outside area of the

       6    ovary.     Of those 70 are what we call serous, and there

       7    are smaller percentages of other types of cancer.

       8    There is enough data in several studies to look

       9    separately at those women who develop serous ovarian

      10    cancer compared to those -- in this case compared to

      11    controls.

      12    Q.       From your review of the case-control and cohort

      13    study, looking at serous ovarian cancer, were you able

      14    to render an opinion regarding the consistency of

      15    those study results?

      16    A.       Yes.   This slide has both the overall on top but

      17    then the serous cancers on the bottom.             You really can

      18    see again remarkable consistency.            The relative risks

      19    are all to the right of the line under serous.               You

      20    really see it is a consistent finding.

      21               Again, on this slide we also just indicated

      22    the relative risk and the confidence intervals.               You

      23    see this across the study types.           You do see wide

      24    confidence intervals for the serous, and that is

      25    because these sample sizes are much smaller than for
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 44 of 291 PageID:
                                  104914- Direct/Ms. Parfitt
                               McTiernan

                                                                                  754

       1    the overall cancers.        You can see this in this

       2    graphic.       If you compare the top, they tend to have

       3    more narrow confidence intervals, more precise.               It is

       4    wider in the bottom because they are smaller studies.

       5    Sample size really matters.          The reason why they are

       6    smaller, only about half the women in the studies that

       7    can look at this were serous.

       8    Q.      Again, to be clear, for instance, at the top

       9    when you have that tight line, is that more precision

      10    or less precision?

      11    A.      More precision.

      12    Q.      Of the smaller line?

      13    A.      Yes.

      14    Q.      Give us an example.       And a broad line would

      15    suggest what?

      16    A.      A broad line tells me it is a smaller sample

      17    size and that there is less precision in that

      18    estimate.       But, again, it doesn't affect the relative

      19    risk.    It just affects what might happen in the

      20    totality of what the real result might be if you had

      21    the universe.

      22    Q.      Dr. McTiernan, now that we have looked at the

      23    data from the case-control and the cohort studies --

      24    and would you call that source data?

      25    A.      Source studies.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 45 of 291 PageID:
                                  104915- Direct/Ms. Parfitt
                               McTiernan

                                                                                  755

       1    Q.       -- is there a standardized way to look at the

       2    source studies overall or in the aggregate?

       3    A.       Yes.   Meta-analyses are very useful, and in this

       4    case we have seven meta-analysis that had been

       5    published by the time I prepared my expert report, and

       6    an additional study was made public after my report

       7    was published.      That's the one at the top called

       8    Taher.

       9    Q.       You published meta-analysis and pooled analysis?

      10    A.       I have, yes.

      11    Q.       Tell us the importance or not of the information

      12    that you gleaned from the meta-analysis and the pooled

      13    studies, its advantages and disadvantages.

      14    A.       So we presented much of the same data on this

      15    slide for the individual studies with some

      16    differences.      So, again, the study name and year is

      17    presented.      We also wrote the number of studies

      18    available in the next column.          This study, if you look

      19    at the first meta-analysis that was published in 1992,

      20    there were only six studies available at that time.

      21    As we go up by year, you see more studies available.

      22    By the time we get to the most recent meta-analyses,

      23    they have the largest number of studies.             27 studies

      24    in each one.

      25    Q.       As you move up from Harlow in 1992, are you
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 46 of 291 PageID:
                                  104916- Direct/Ms. Parfitt
                               McTiernan

                                                                                  756

       1    looking at the same study, the studies that were

       2    included in Harlow and some additional studies?

       3    A.      Yes.     Each newer meta-analysis would subsume the

       4    other studies below.        So we look at all of the

       5    studies.       It is important to look at them and see what

       6    was the knowledge at the time it was published.               But

       7    the most valid, in my opinion, studies to look at are

       8    going to be the three most recent.            They all have 27

       9    studies in them.       They are very comprehensive.

      10               We also included the number of cases in the

      11    next line where they were available.            You can see from

      12    the top two studies we have many more cases available

      13    than were available for the individual source studies,

      14    17,000 and 14,000 respectively.

      15    Q.      Those are actual cases of ovarian cancer?

      16    A.      Cases of ovarian cancer, yes.

      17               Then we looked at whether they evaluated for

      18    dose-response and then what the summary relative risk.

      19    This is a relative risk calculated from the individual

      20    studies data and their confidence intervals.

      21    Q.      What does this information with regard to the

      22    relative risk of the studies -- how does this inform

      23    your opinion with regard to the totality of those

      24    meta-analysis and pooled studies?

      25    A.      This really helped form my opinion because I was
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 47 of 291 PageID:
                                  104917- Direct/Ms. Parfitt
                               McTiernan

                                                                                  757

       1    able to see what the data looked like overall, what's

       2    the overall summary of what is happening in terms of

       3    risk of ovarian cancer in talcum powder product users

       4    compared to non-users.

       5    Q.       What information does it provide you with regard

       6    to the strength of the studies?

       7    A.       It tells me the strength because of the

       8    consistency across those studies and it tells me a

       9    precise number.       I like to think, What is the relative

      10    risk?     In this case it ranges between, for the most

      11    comprehensive studies, this ranges between 1.22 to

      12    1.31.     That's between a 22 to a 31 percent increased

      13    risk of ovarian cancer in product users versus

      14    non-users.

      15    Q.       You got Langseth there that says 1.35?

      16    A.       Langseth was older and there are 20 studies

      17    there.     So it's not the most comprehensive.

      18    Q.       You have Terry below there under pooled.            Did

      19    you consider the totality of the meta-analysis and the

      20    pooled analysis?

      21    A.       I looked at both.      Terry is different.        We have

      22    it separate because it is a different type of study.

      23               The pooled analysis, again, is when

      24    investigators share the actual data with the

      25    coordinating center.        They have the opportunity of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 48 of 291 PageID:
                                  104918- Direct/Ms. Parfitt
                               McTiernan

                                                                                  758

       1    having all the data on talcum powder products and on

       2    ovarian cancer, but they also have information about

       3    other variables to adjust their study for different

       4    variables in case that could affect the result.

       5    Q.      When you adjust their study for different

       6    variables what are you speaking of?

       7    A.      Sometimes in studies with humans when you are

       8    trying to determine what effect some variable might

       9    have on disease, there could be intervening variables.

      10    We call them potential confounding variables.               That's

      11    the type of variable if it is associated both with the

      12    disease and with the exposure it could be influencing

      13    results.

      14    Q.      Give an example.

      15    A.      An example might be, a commonly used example is

      16    cigarette smokers and lung cancer.            If you did a study

      17    and you determined that individuals who carry matches

      18    have increased risk of lung cancer, you may be

      19    misinterpreting the data.         And it is really about

      20    smokers who carry matches, and it is the smoking that

      21    causes lung cancer.

      22               That is just one example.         In that case, you

      23    might want to adjust for those variables, and you find

      24    out matches don't cause lung cancer.

      25    Q.      As you reviewed the various studies, did your
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 49 of 291 PageID:
                                  104919- Direct/Ms. Parfitt
                               McTiernan

                                                                                  759

       1    part of your systematic analysis include ruling out --

       2    rather, examining the studies to see whether or not

       3    confounding was addressed and whether it was adjusted

       4    for confounding?

       5    A.      I looked at that.       In all but one of the

       6    case-control studies presented the information on

       7    confounders.      The problem with confounding, you can't

       8    assume from reading the paper that these are all the

       9    potential confounding variables because the studies

      10    will present the confounding variables and they will

      11    present them for their data for their own study; and

      12    you can't assume something should be a confounder, if

      13    it wasn't in that study. It's always study specific,

      14    the confounding.

      15              I did go through the exercise of looking at

      16    those individual studies that had reported on when

      17    they took the confounders into account and when they

      18    didn't, when they had a relative risk that was just a

      19    plain old relative risk and then had one that was

      20    adjusted for these confounders and ten presented both

      21    of those types of data, and the relative risks were

      22    almost identical in all but one, and that one only

      23    changed, that relative risk changed a small amount.

      24    That tells me if the relative risks don't change with

      25    adjusting for confounding, then it really wasn't a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 50 of 291 PageID:
                                  104920- Direct/Ms. Parfitt
                               McTiernan

                                                                                  760

       1    problem in their study.         If the relative risk looks

       2    the same after adjustment, then it didn't affect the

       3    relative risk.

       4    Q.      Thank you.

       5    A.      That was one of the benefits of a pooled

       6    analysis.     You can check all that information and you

       7    can adjust fully for all of the potential confounders

       8    you know about.

       9              The Terry study, it's a pooled analysis, and

      10    it tells us they had 8,525 cases, a large number, and

      11    it tells us they found a 24 percent increased risk of

      12    ovarian cancer in using the statistical term, it was

      13    statistically significant because the confidence

      14    interval does not include one.

      15    Q.      Dr. McTiernan, one last question, and we will

      16    keep moving in the interest of time.

      17              Looking at the relative risk for all the

      18    meta-analysis and the pooled analysis, did any of the

      19    lower bound confidence intervals, were any below 1?

      20    A.      No.

      21    Q.      What if any information did that provide?

      22    A.      If you use the common terms, it would be the

      23    always statistically significant.            The ones at the top

      24    have -- are much more narrow and that tells me sample

      25    size is bigger.       There is more precision to those
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 51 of 291 PageID:
                                  104921- Direct/Ms. Parfitt
                               McTiernan

                                                                                  761

       1    estimates in the most recent ones.            So I relied more

       2    heavily on those more recent meta-analyses and the

       3    pooled analysis.

       4    Q.      Before we go on and touch on the various

       5    studies, I believe you -- did you do a forest plot for

       6    the serous group?

       7    A.      Yes.

       8    Q.      Again, why did you select serous versus some

       9    other type of epithelial ovarian cancer?

      10    A.      It was the most common subtype available in

      11    these various studies, the most common data and most

      12    common presented in these studies.            It accounts for

      13    about half of all ovarian cancers.            It is a very

      14    relevant one to present.

      15    Q.      If you can sum up what this information tells us

      16    with regard to the study findings.

      17    A.      It suggests the relative risk of serous ranges

      18    between 1.24 -- I'm going to say 32 because while

      19    Taher influences me, it is not yet published, but it

      20    is very interesting it is also in the same range.                So

      21    increased relative risk of serous cancer with talcum

      22    powder product use.        The confidence intervals are

      23    narrow.    It tells me it is a precise estimate.

      24    Q.      What does that information tell you about the

      25    strength of the evidence?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 52 of 291 PageID:
                                  104922- Direct/Ms. Parfitt
                               McTiernan

                                                                                  762

       1    A.      It tells me exact numbers.         I like to use that

       2    to know what the exact level of increased risk is,

       3    1.22 to 4-to-1.32.

       4    Q.      You look at the number?

       5    A.      I look at what the relative risk is telling us

       6    what the data is showing.

       7    Q.      So strength, in your opinion, is equated with

       8    the relative risk number.         Is that correct?

       9    A.      Yes.

      10    Q.      You've talked about the various case-control,

      11    cohorts, meta-analysis, pooled analysis.             What is

      12    replication?

      13    A.      Replication would be different, in different

      14    types of research.       But in epidemiology we don't just

      15    replicate results.       We look at totality of evidence.

      16    So somebody might publish a study.            We wouldn't

      17    necessarily design and produce an exact replica of

      18    that.    What we do is determine a question, design a

      19    study, look at important variables, and then look at

      20    results.       But when you see similar findings across

      21    different studies, across different areas, that is

      22    akin to replication.        It tells you that you have

      23    reliable findings.

      24    Q.      Dr. McTiernan, what I want to do now is just

      25    move briefly into a few of the studies, if I may.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 53 of 291 PageID:
                                  104923- Direct/Ms. Parfitt
                               McTiernan

                                                                                  763

       1               First, is there a perfect study?

       2    A.      No.

       3    Q.      How many cohort studies did you say you looked

       4    at?

       5    A.      The three cohort studies.

       6    Q.      Did you examine for purposes of your opinions

       7    not only the three cohort studies, but their strengths

       8    and weaknesses?

       9    A.      I did, yes.

      10    Q.      Did you do that as well for the case-control

      11    studies?

      12    A.      I did.

      13    Q.      Briefly walk us through the cohort studies, tell

      14    us the basic background, what the strength and

      15    weaknesses are.       And we're going to do the same

      16    generally about the case-control and then move on to

      17    Bradford Hill.

      18    A.      The three cohort studies were conducted in this

      19    area.    The first was Nurses' Health Study.            In their

      20    analysis they included 78,000 women.            By the time they

      21    did their analysis, they had 307 cases of ovarian

      22    cancer developed.       They collected their information on

      23    the talcum powder product use in 1982.             They did not

      24    update it.       Their question was on powders in general.

      25    Q.      The questionnaire?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 54 of 291 PageID:
                                  104924- Direct/Ms. Parfitt
                               McTiernan

                                                                                  764

       1    A.      The questionnaire was on powders in general

       2    including talc and other powders.            It was not updated.

       3    They asked about ever use, how often they used it, but

       4    they didn't ask for how long they had used it.

       5              Overall, for ovarian cancer they found a

       6    relative risk of 1.09.         They did not see a

       7    dose-response.

       8              And for serous, they found a relative risk of

       9    1.4.    So this was comparing users versus non-users.

      10    Q.      How do you evaluate those numbers?           Are those

      11    positive numbers?       Negative numbers?

      12    A.      Yes.   Both in the positive direction for

      13    confidence interval for ovarian cancer including 1;

      14    confidence interval for serous did not include 1.

      15    Q.      So for serous ovarian cancer, if you use the

      16    nomenclature "statistically significant," was that

      17    study statistically significant?

      18    A.      Yes.

      19    Q.      For ovarian cancer, was that a positive or

      20    negative finding?

      21    A.      It was a positive relative risk, but not

      22    statistically significant, if you use the criteria of

      23    crossing 1.

      24              So strengths of cohort study for this specific

      25    instance that it limits recall bias.            Recall bias is a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 55 of 291 PageID:
                                  104925- Direct/Ms. Parfitt
                               McTiernan

                                                                                  765

       1    theoretical problem for case-control studies.               If

       2    cases remembered use of something of a talcum powder

       3    product differently than controls do, a prospective

       4    cohort study is unlikely to have recall bias because

       5    the women don't have ovarian cancer when they enter a

       6    study.

       7               There were some weaknesses, and I've listed

       8    them here.      They were missing quite a bit of data.

       9    They didn't ask about duration of use.             Their

      10    exposures were potentially misclassified because they

      11    didn't update.      If somebody was classified as a

      12    nonuser at study entry and they started using, you

      13    wouldn't know that.        If they were classified as a user

      14    and stopped, you wouldn't know that.

      15    Q.       What would that do to the relative risk?

      16    A.       It would attenuate it, lower it.          It would make

      17    it look like it's closer to 1 than it is in fact.

      18               This is an issue for incomplete data for

      19    either case-control or cohort studies.             In these cases

      20    where the cohort studies did not update their data, we

      21    call that that they had insufficient exposure level,

      22    and it could make the relative risk look lower.

      23    Q.       The relative risk may look lower than what it

      24    actually is?

      25    A.       Yes.   Small sample size gave it insufficient
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 56 of 291 PageID:
                                  104926- Direct/Ms. Parfitt
                               McTiernan

                                                                                  766

       1    power, and power is a statistical term to describe how

       2    you need larger sample sizes to find the relative

       3    risk, and it was nurses only.

       4              I won't talk about the middle study.             It was

       5    really just a subset for doing a genetic study.

       6              Gates 2010, they followed women until they

       7    developed ovarian cancer, by this time 797 women.                All

       8    of the issues about this study are the same as the

       9    first publication with one exception.             Under

      10    "findings" they chose to use a different way of

      11    classifying the participants.          So instead of comparing

      12    users to non-users, they added together women who had

      13    used a little bit, who had used less than once a week

      14    to the non-users.

      15    Q.      So in Gates 2010, they combined someone who was

      16    not a user with someone who might have used the

      17    product less than one week?

      18    A.      Yes.

      19    Q.      What does that do to the relative risk?

      20    A.      That would attenuate the relative risk as well.

      21    Q.      It could drive the risk down?

      22    A.      Yes.

      23    Q.      Please.

      24    A.      So, otherwise, the other issues are the same.

      25    They found a relative risk of 1.06 for overall ovarian
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 57 of 291 PageID:
                                  104927- Direct/Ms. Parfitt
                               McTiernan

                                                                                  767

       1    cancer and for serous ovarian cancer.

       2    Q.      That relative risk of 1.06, is that a positive

       3    relative risk?

       4    A.      It is in the positive direction confidence

       5    intervals include one.

       6    Q.      The weaknesses that you just discussed with

       7    Gertig 2000 would be very similar with Gates 2010.                Is

       8    that correct?

       9    A.      Yes.

      10    Q.      Let's move to the next cohort study that you

      11    reviewed.

      12    A.      This is the Women's Health Initiative, one I

      13    know very well because I was the project director and

      14    very involved with this study when the questionnaire

      15    was developed, and procedures and protocols were

      16    developed.

      17    Q.      How long were you involved in that study?

      18    A.      15 years altogether.        I was project director for

      19    five years; and after that I continued to lead the

      20    outcomes evaluation part of the study.             So this study

      21    had 93,000 women when it began; and by the time the

      22    data collection was completed for this particular

      23    study, 429 cases of ovarian cancer had occurred.                The

      24    women completed information on use of powders similar

      25    to the Nurses' Health Study by self-administered form
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 58 of 291 PageID:
                                  104928- Direct/Ms. Parfitt
                               McTiernan

                                                                                  768

       1    and by asking about general question about powders to

       2    the private area.        The questionnaire asked about

       3    duration but not frequency.

       4    Q.       What's the follow-up to that?

       5    A.       12 years.     And, again, it was not updated.           So

       6    if somebody changed their exposure, you wouldn't know

       7    it.     If they became a user, you wouldn't know it.              If

       8    they became a nonuser, you wouldn't know it.               The

       9    impact of that is to lower the relative risk or to

      10    move it closer to 1.

      11    Q.       What were the findings?

      12    A.       For all ovarian cancer there is a 12 percent

      13    increased risk similar to serous cancer, 13 percent

      14    increased risk, but the confidence intervals included

      15    1, positive relative risk.

      16    Q.       Weaknesses?     Strengths?

      17    A.       Strength, again, limits recall bias.           The

      18    weaknesses are very similar to what we see for the

      19    Nurses' Health Study.        There is a power issue because

      20    of the small sample size.         Here sample size is key,

      21    the number of cases that develop.            In a cohort study,

      22    the only reason for enrolling so many women in a study

      23    is to get enough cases.         In this case 429 cases is the

      24    important number.        It was small compared to what you

      25    need.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 59 of 291 PageID:
                                  104929- Direct/Ms. Parfitt
                               McTiernan

                                                                                  769

       1    Q.      Going through those five weaknesses, missing

       2    data, what does that do to the relative risk?               Does it

       3    drive it higher?

       4    A.      It would drive it lower, make it weaker, closer

       5    to 1.

       6    Q.      Exposure, not updated.        What would that do to

       7    the relative risk?

       8    A.      Same thing.     That would be part of incomplete

       9    exposure information, it would attenuate it down.

      10    Q.      Insufficient power number of cases?

      11    A.      Same thing.     Not enough numbers.        It is more

      12    difficult.     If you have a smaller sample size, it is

      13    more difficult to find the relative risk in this range

      14    that we're looking at.         We're looking at relative risk

      15    1.2 to 1.4; and to find that in studies, you need a

      16    larger sample size.

      17              THE COURT:     I have a question, Dr. McTiernan,

      18    before we go on.

      19              For instance, when you indicated incomplete

      20    dose-response analysis, you said you were the project

      21    director for this.       You pointed out these are

      22    weaknesses.     Why was it constructed in this way?

      23              THE WITNESS:      Excellent question.        The Women's

      24    Health Initiative was designed like many cohorts to

      25    look at so many different outcomes, heart disease,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 60 of 291 PageID:
                                  104930- Direct/Ms. Parfitt
                               McTiernan

                                                                                  770

       1    fractures, breast cancer, colorectal cancer.               So we

       2    had to look at variables, risk factors for all of

       3    those.

       4              So in an ideal form questionnaire you would

       5    have details on every single variable to a great

       6    degree, as much data as you can collect.             This was a

       7    government contract, and the government limited how

       8    many pages we could ask the women to complete.               It was

       9    a paper issue.      And so we really -- the committees

      10    that worked on this had to limit the length of the

      11    questionnaires, and that meant limiting how much

      12    information we could collect on each question.

      13    Perineal products use is really only relevant to

      14    gynecologic cancers.        It wasn't asked for purpose of

      15    looking at heart disease or breast cancer.

      16              THE COURT:     So what you're telling me, this

      17    was an initiative that was not specifically directed

      18    towards talc and ovarian cancer.           There were a lot of

      19    other health issues being addressed, a much broader

      20    study?

      21              THE WITNESS:      Yes.    You described it much

      22    better than I do.       Thank you.

      23              But the same is true for the Nurses' Health

      24    Study and Sister Study.         They weren't designed

      25    specifically for ovarian cancer.           By design,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 61 of 291 PageID:
                                  104931- Direct/Ms. Parfitt
                               McTiernan

                                                                                  771

       1    case-control studies are designed for ovarian cancer.

       2    That's one of the strengths of a case-control study,

       3    strength of a cohort study, is that it is prospective,

       4    limits this recall bias issue.

       5              THE COURT:     For a cohort study, that was only

       6    directed to the one issue that would be different?

       7              THE WITNESS:      If you could do that, yes.

       8    There aren't too many, but some of them do.

       9              THE COURT:     Thank you for clarifying there are

      10    other studies broader based as well.

      11    BY MS. PARFITT:

      12    Q.      Let's move on to the last cohort study that you

      13    examined.

      14    A.      Gonzalez was the cohort study called the Sister

      15    Study, and to be in the study an individual had to

      16    have a sister with breast cancer; and this is a

      17    government-run study, and the main goal is to look at

      18    risk factors for breast cancer.

      19              So the sample size is designed for breast

      20    cancer, and many of the questions are designed for

      21    breast cancer.      They asked women when they entered the

      22    study whether use of talc was in the 12 months before

      23    enrollment, and they followed the women for just six

      24    years before they decided to analyze these data.

      25    Q.      12 months before the study, what is the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 62 of 291 PageID:
                                  104932- Direct/Ms. Parfitt
                               McTiernan

                                                                                  772

       1    significance of that?

       2    A.      It is very low exposure data, and the resulting

       3    data are consistent with that.           Only about 13 percent

       4    of women said, Yes, I used talc, because they only

       5    asked about 12 months.         So if they asked about

       6    lifetime or ever, they might have gotten a larger

       7    number, but they only found out for 12 months.

       8              So by the time they followed these women over

       9    six years, they had 154 cases.           One thing that's very

      10    important about this study is that they didn't confirm

      11    many of the cases.       They only confirmed about two

      12    thirds in fact had ovarian cancer.            I didn't mention

      13    the other two cohorts were very good and did confirm

      14    ovarian cancer.       That's really critical to know:           Did

      15    this person really have ovarian cancer?             So the

      16    results are no dose-response information in the study.

      17    Q.      Some people have referred to this as the

      18    "doucing" study.       How did douching weigh into the

      19    results of the Sister Study?

      20    A.      They did find douching did increase risk.             It

      21    was also douching in the last 12 months.             But then

      22    they adjusted for that variable and other potential

      23    confounders and found it didn't affect the results.

      24    With or without adjustment for douching, the relative

      25    risk was approximately .7.          It was below 1, but it
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 63 of 291 PageID:
                                  104933- Direct/Ms. Parfitt
                               McTiernan

                                                                                  773

       1    didn't change by adjusting for it or not.

       2    Q.      So based upon this study, what information does

       3    it provide you with regard to studies in general,

       4    adjusting or not adjusting for douching, and how that

       5    might impact study results?

       6    A.      It tells us for this study it was not a

       7    confounder.     It didn't affect, even though it was

       8    related to the disease and related to the other

       9    exposure, it didn't make any difference to adjust for

      10    it.

      11              In terms of strength, the same strength as the

      12    other cohort studies.        One of the main issues in my

      13    mind is the very small sample size, 154 cases only,

      14    and that there was a poor confirmation of cancer

      15    diagnosis.

      16    Q.      What would those limitations do to the relative

      17    risk?

      18    A.      Again, it would attenuate relative risk.

      19    Q.      Let's move quickly, if we can, to the

      20    case-control studies, and then we'll try to get down

      21    the home stretch here.

      22              There are some case-control studies we're not

      23    going to describe each individual one.             Did you take

      24    into consideration the limitations and strengths of

      25    all of the case-control studies as well?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 64 of 291 PageID:
                                  104934- Direct/Ms. Parfitt
                               McTiernan

                                                                                  774

       1    A.      Absolutely, and I wrote about each one in my

       2    report.

       3    Q.      In the meta-analyses and the pooled?

       4    A.      Yes.

       5               MS. PARFITT:     Your Honor has your report.

       6    Q.      So if you can briefly discuss what they are and

       7    we could move on.

       8    A.      Strengths of this is the ascertainment of cases

       9    was excellent.      I should mention the control of the

      10    cohort studies, two of them had excellent

      11    ascertainment of cases.         Most of the case-control

      12    studies had detailed lifetime exposure information on

      13    talcum powder product use.          Many were

      14    population-based, and those are generalizable to the

      15    population from which they are taken.

      16               The larger case-control studies had what we

      17    call sufficient power to determine the relative risk

      18    that we are looking at, 1.2-to-1.4.             The potential

      19    limitations, some of them did have insufficient power,

      20    some were very small, especially the older studies.

      21               As the newer studies came along, they realized

      22    they needed to make their studies larger, and there

      23    were.     There was some potential for exposure

      24    misclassification here as well, if the study didn't

      25    ask about fully, about lifetime use or if the women
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 65 of 291 PageID:
                                  104935- Direct/Ms. Parfitt
                               McTiernan

                                                                                  775

       1    didn't recall.

       2              Case-control studies always have the potential

       3    for recall bias.       Some methodologists say that's more

       4    of a theoretical reason.

       5    Q.      What does recall bias mean?

       6    A.      If the cases remember something more or more

       7    easily than do the controls, there could be a bias

       8    between their findings, between their results.               Again,

       9    the methodologists that look at this say it is more

      10    theoretical but it is still something to consider.

      11    Q.      Based upon your review of all of these

      12    case-control, cohort studies, the study designs, what

      13    is your opinion with regard to whether or not recall

      14    bias impacted study findings?

      15    A.      I think it is less likely because you have such

      16    consistency across studies.          What is interesting is

      17    that within studies, those that we're able to look at

      18    type of ovarian cancer, this finding was seen only in

      19    epithelial ovarian cancer, not in the other types.

      20    There is a small number of cases that were not

      21    epithelial.     You didn't see that association with

      22    talcum powder product use.          If a woman with ovarian

      23    cancer is more likely to recall use of these products,

      24    you would expect to see it across all types of ovarian

      25    cancer and you didn't see it in all types.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 66 of 291 PageID:
                                  104936- Direct/Ms. Parfitt
                               McTiernan

                                                                                  776

       1    Q.      And you didn't see that?

       2    A.      And you didn't see it in all types.            In all

       3    epidemiologic studies there is potential for

       4    confounding, and that's when an intervening variable

       5    is affecting the results.         So I considered that in all

       6    and looked to see whether they had adjusted for

       7    confounding.

       8    Q.      Dr. McTiernan, in spite of all the limitations

       9    and strengths you considered with regard to the

      10    epidemiological studies, are you confident in your

      11    opinions talcum powder products cause ovarian cancer?

      12    A.      I am, yes.

      13              THE COURT:     Let's take our break now.

      14              THE DEPUTY CLERK:       All rise.

      15              (Recess.)

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 67 of 291 PageID:
                                  104937- Direct/Ms. Parfitt
                               McTiernan

                                                                                  777

       1              THE DEPUTY CLERK:       All rise.

       2              THE COURT:     Thank you.

       3

       4

       5    ANNE MC TIERNAN, resumed.

       6

       7    DIRECT EXAMINATION (continued)

       8    BY MS. PARFITT:

       9    Q.      Dr. McTiernan, when we took the quick break, we

      10    were about to begin a discussion about the methodology

      11    you employed for assessing talcum powder products can

      12    cause ovarian cancer.        What is the methodology you

      13    employed in order to make your causality assessment?

      14    A.      I applied a Bradford Hill causation process

      15    which involves investigating several aspects of

      16    causation.     I looked at strength, temporality,

      17    coherency, specificity, dose-response, experiment,

      18    consistency, plausibility and analogy.             And then I

      19    weighed the evidence and made a conclusion.

      20    Q.      These Bradford Hill guidelines, are these

      21    guidelines that are generally-accepted and recognized

      22    by scientific bodies, both nationally and

      23    internationally?

      24    A.      Yes.

      25    Q.      Are they a checklist of items?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 68 of 291 PageID:
                                  104938- Direct/Ms. Parfitt
                               McTiernan

                                                                                  778

       1    A.      No, they are not.

       2    Q.      What are they?

       3    A.      They are aspects to consider.          Some may be

       4    important for an issue and some may be less important.

       5    Q.      For purposes of your opinion, did you consider

       6    all of the nine factors?

       7    A.      I did consider them all.

       8    Q.      I would like to have you walk us through the

       9    various aspects that you considered.            We already

      10    talked and spent some time on the first one, strength.

      11    My question to you is, did you, for purposes of your

      12    opinion on causality, assess the strength of your

      13    association?

      14    A.      I did.

      15              Looking at the data overall, I concluded the

      16    risk of ovarian cancer was increased by 22 to

      17    31 percent in users of these products compared to

      18    non-users.

      19    Q.      Is there a minimum relative risk?

      20              THE COURT:     What was the percentage again?

      21              THE WITNESS:      22 to 31 percent.

      22              THE COURT:     Thank you.

      23    Q.      Is there a minimum relative risk for a

      24    determination of causality?

      25    A.      There is not.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 69 of 291 PageID:
                                  104939- Direct/Ms. Parfitt
                               McTiernan

                                                                                  779

       1    Q.      Dr. McTiernan, are there other examples of

       2    exposure and disease where the associations are

       3    similar to the associations you saw with talcum powder

       4    products and ovarian cancer, briefly?

       5    A.      There are several.       A couple that are relevant,

       6    the Women's Health Initiative Clinical Trial --

       7              MR. WILLIAMS:      Your Honor, I don't believe

       8    this is in the report.         We are checking now.        I don't

       9    believe it is in the report.

      10              THE COURT:     Ms. Parfitt.

      11              MS. PARFITT:      The two she picked were in the

      12    report.    Do you want me to come back to that question?

      13              MR. WILLIAMS:      That would be great.

      14              THE COURT:     If there is an objection, you just

      15    stop talking until we rule on it.

      16              THE WITNESS:      Okay.

      17              THE COURT:     Thank you.

      18    Q.      You were starting to talk about HRT.            Was that

      19    in your report?

      20              MS. PARFITT:      I have it in the report, page 26

      21    and 27.

      22              MR. WILLIAMS:      Thank you, your Honor.

      23              THE COURT:     SO we're back to the same

      24    association question.

      25    BY MS. PARFITT:
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 70 of 291 PageID:
                                  104940- Direct/Ms. Parfitt
                               McTiernan

                                                                                  780

       1    Q.      A couple of examples, and the first one you

       2    started to speak about was HRT?

       3    A.      The Women's Health Initiative Clinical Trial

       4    found a relative risk of 1.26 in women assigned to a

       5    hormone therapy for five years compared to placebo.

       6    An observational study found a relative risk of 1.6

       7    for HRT use.      This is for risk of breast cancer.

       8    Q.      Any other examples?

       9    A.      Another example is exposure to secondhand smoke.

      10    I also found a relative risk in the similar range.

      11    Q.      A similar range of the 1.2 to 1.31?

      12    A.      Yes.

      13    Q.      Let's move on to the next Bradford Hill aspect.

      14    This would be consistency.          Again, we talked quite a

      15    bit about the consistency earlier on in our

      16    discussion.     What is your opinion with regard to

      17    whether or not the Bradford Hill consideration of

      18    consistency was met based upon your evaluation of the

      19    literature and study you did?

      20    A.      Across the studies -- and you could see it

      21    visually in the forest plot.          There is a consistent

      22    increased relative risk across studies for those who

      23    were talcum powder users compared to non-users.

      24    Q.      Over what period of time?

      25    A.      Over from 1982 through 2016 and the results were
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 71 of 291 PageID:
                                  104941- Direct/Ms. Parfitt
                               McTiernan

                                                                                  781

       1    consistent across countries and across races and

       2    ethnic groups as well as consistent within the studies

       3    themselves.      You also see the same consistency with

       4    serous cancer.      What is clear is that the important

       5    thing to look at for consistency is the effect size,

       6    the relative risk.       That determines consistency of

       7    results in epidemiologic studies.

       8    Q.      Let's move to a concept we haven't talked too

       9    much about and biological plausibility.             Did you

      10    consider biological plausibility for purposes of your

      11    causation assessment?

      12    A.      I did.

      13    Q.      What is biological plausibility?

      14    A.      Biological plausibility refers to does an

      15    association make sense?         Is there some plausible

      16    pathway through which exposure to these products can

      17    cause cancer?

      18    Q.      Is biological plausibility the same as

      19    biological proof and biological certainty?

      20    A.      No, it is not.

      21    Q.      Why not?

      22    A.      Biological plausibility the guideline is just

      23    that if you determine a way in which this could

      24    happen, that is sufficient to determine that a cause

      25    could happen.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 72 of 291 PageID:
                                  104942- Direct/Ms. Parfitt
                               McTiernan

                                                                                  782

       1    Q.      Based on the biology or science?

       2    A.      This recognizes biology is a moving field.              At

       3    one point we may understand more biology than what we

       4    do at other points.

       5    Q.      Dr. McTiernan, do you have an opinion whether it

       6    is biologically plausible for talcum powder products

       7    to cause ovarian cancer?

       8    A.      Yes, I do.

       9    Q.      What are those opinions?

      10    A.      I believe talcum powder products, first of all,

      11    contains known carcinogens, and there is a list of

      12    them here, and IARC has been very clear that asbestos

      13    causes ovarian cancer.         These several components or

      14    constituents of talcum powder products are known

      15    carcinogens, are classified as such by IARC, and these

      16    constituents have been shown through various

      17    laboratory studies and laboratory testing to be in

      18    these products.

      19              THE COURT:     Dr. McTiernan, you started by

      20    saying, talking about known carcinogens, and you

      21    mentioned the asbestos specifically.            Would your

      22    opinion change if there was not asbestos in the talc?

      23              THE WITNESS:      It wouldn't change because the

      24    epidemiologic studies only asked about talcum powder

      25    products.     They weren't able to ask the women, did you
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 73 of 291 PageID:
                                  104943- Direct/Ms. Parfitt
                               McTiernan

                                                                                  783

       1    use asbestos?      That is all from the product itself,

       2    talcum powder product.

       3    BY MS. PARFITT:

       4    Q.      Dr. McTiernan, did you review any documents in

       5    preparation for the opinions with regard to the

       6    components of talcum powder products, just briefly?

       7    A.      I did.    I reviewed some published literature.               I

       8    reviewed some testing documents that were provided to

       9    me by you and your colleagues showing that internal

      10    testing by J&J and testing by Dr. Longo.

      11              MR. WILLIAMS:      Objection to this line of

      12    questioning concerning the J&J documents for purpose

      13    of this hearing.

      14              MS. PARFITT:      It was foundational, how she

      15    finished forming her opinions --

      16              THE COURT:     I'll let her talk about what she

      17    reviewed without getting into the documents.

      18    BY MS. PARFITT:

      19    Q.      Did you review internal J&J testing documents?

      20    A.      Yes.

      21    Q.      Did you also review testing documents by

      22    Dr. Longo?

      23    A.      Yes.

      24    Q.      Did you also review testing documents published

      25    in the peer-reviewed literature?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 74 of 291 PageID:
                                  104944- Direct/Ms. Parfitt
                               McTiernan

                                                                                  784

       1    A.      Yes.

       2    Q.      And you reviewed IARC?

       3    A.      I did.

       4    Q.      Having reviewed that information, did you

       5    satisfy yourself that talcum powder products that

       6    Johnson & Johnson manufactured may contain these

       7    component parts, these carcinogens?

       8    A.      Yes.

       9    Q.      For purposes of your opinion in this case, have

      10    you made -- do you have the understanding that the

      11    talcum powder products includes whatever is in the

      12    talcum powder products, whether that be asbestos,

      13    heavy metal and fragrance?

      14    A.      Yes.

      15    Q.      What is your next opinion?

      16    A.      First, that the exposure that talcum powder

      17    products can reach the Fallopian tubes and ovaries, it

      18    is an open system and there is evidence that genital

      19    application can migrate up through the genital tract.

      20    We know from -- and in addition, these substances can

      21    be inhaled and spread through the lymphatic system and

      22    circulatory system.

      23    Q.      What are the two pathways?

      24    A.      Genital application and inhalation.            There has

      25    been scientific clinical studies showing in humans --
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 75 of 291 PageID:
                                  104945- Direct/Ms. Parfitt
                               McTiernan

                                                                                  785

       1    we'll talk about migration -- that several clinical

       2    studies in humans show that application of particles

       3    of similar size to talc when applied to the genital

       4    tract can move up to the Fallopian tubes and ovaries.

       5    I keep saying "Fallopian tubes," which is relevant

       6    because some ovarian cancers start in the Fallopian

       7    tubes and then move up to the ovaries, so both

       8    Fallopian tubes and ovaries are relevant.

       9              So the substances have been applied either --

      10    the substances themselves or a radioactive substance

      11    or powder on gloves, and these were all when women

      12    were about to have surgery, these substances were

      13    applied; and when the women had surgery, hours or days

      14    later the substances had migrated up.

      15    Q.      Does that include talc particles as well?

      16    A.      We know that talc is present in ovaries.             It was

      17    shown to be present in several ovaries, and it was

      18    shown to be present in lymph nodes, in the area around

      19    the ovaries.      We know that in one study found that

      20    after correcting for the surface contamination,

      21    possibly in lymph nodes in that area, that inside the

      22    lymph node there was talc, and it was highly

      23    correlated with whether the woman reported use of

      24    talc, that was McDonnell 2006 I listed there.

      25    Q.      That's pathology?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 76 of 291 PageID:
                                  104946- Direct/Ms. Parfitt
                               McTiernan

                                                                                  786

       1    A.       Pathology and clinical because the women

       2    reported their use or not.          Yes, so talc is present

       3    there.     It is in there.      The studies have shown that

       4    substances can migrate.

       5               The reasons the studies were not able to apply

       6    talc and see if that migrates, it wouldn't be ethical

       7    to do that.     They chose other substances, and many of

       8    those were fertility type of studies.             They were able

       9    to do those tests and see what happens.

      10               The regulatory bodies also state that

      11    migration is a plausible method for the substance

      12    talcum powder product to reach the ovaries and

      13    Fallopian tube, and the FDA stated it is

      14    incontrovertible that it can migrate.

      15               The next step I considered is what is a

      16    possible pathway for carcinogenesis, and one I'm

      17    interested in that I think is plausible is

      18    inflammation.      We know from clinical studies that talc

      19    when injected into the human body causes inflammation.

      20    So there is a medical use of talc called.              It's called

      21    a pleurodesis study.        This is for two types of

      22    patients that develop air around their lung.               It's

      23    called pneumothorax.        Some of those patients have

      24    spontaneous pneumothorax and some have it because they

      25    have a serious disease.         When talc is injected into
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 77 of 291 PageID:
                                  104947- Direct/Ms. Parfitt
                               McTiernan

                                                                                  787

       1    that area it causes inflammation that causes

       2    adhesions, and that's why it is used as a one-time

       3    treatment.     That inflammation shows up in the blood

       4    within hours.      So we know that talc causes

       5    inflammation.      Numerous animal studies show

       6    inflammation and carcinogenic processes consistent

       7    with carcinogenesis.

       8              We know cell culture studies have shown that

       9    talc applied can cause changes to cells that change

      10    the genetics.      We call it epigenetics.         That can make

      11    those changes that are premalignant and then can lead

      12    to carcinogenesis.

      13    Q.      You said epigenetics.

      14    A.      Epigenetics.     Cancers of genetic disease, but

      15    only about 10 percent of cancers are caused by genes

      16    you inherit from your parents.

      17              Other genetic causes are environment, and

      18    talcum powder products is one environmental cause that

      19    can affect the cell's genome and cause cancer that

      20    way.

      21    Q.      Any other credible scientific evidence that you

      22    reviewed generally to support your opinion talc causes

      23    an inflammatory pro-carcinogenic biologic effect in

      24    the body?

      25    A.      Yes.   We know from the in vitro and animal
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 78 of 291 PageID:
                                  104948- Direct/Ms. Parfitt
                               McTiernan

                                                                                  788

       1    studies that that can happen, and we know women who

       2    have high inflammation in the blood have increased

       3    risk for ovarian cancer.         Many of these cohort studies

       4    have shown that.       We know women with inflammatory

       5    conditions -- endometriosis, pelvic inflammatory

       6    disease have increased risk.

       7    Q.      Dr. McTiernan, have you included on your

       8    demonstrative some of the studies that support both

       9    pathologic studies, clinical studies, animal studies,

      10    and in vitro studies to support this cascade of

      11    events?

      12    A.      Yes.

      13    Q.      At the end of that, what happens?

      14    A.      At the end of that, after inflammatory response

      15    --

      16    Q.      What is the role of inflammation on oxidative

      17    stress, those things you have spoken about in the

      18    pathogenesis of cancer?

      19    A.      Inflammation, the process of that can cause

      20    oxidative stress that then can cause genetic damage

      21    and then cause cancer.

      22               MS. PARFITT:     Dr. McTiernan -- and for the

      23    Court, I made a misstatement on my McDonald.               I have

      24    2006.     That should be McDonald 2019.

      25               (Pause.)
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 79 of 291 PageID:
                                  104949- Direct/Ms. Parfitt
                               McTiernan

                                                                                  789

       1              MR. WILLIAMS:      Our objection, your Honor, is

       2    that the McDonnell study was one that was discussed

       3    expressly with the Court in chambers on a couple of

       4    occasions.     It was listed on two other witnesses'

       5    supplemental lists but not on Dr. McTiernan's list.

       6    It was not referenced in her original report either.

       7    Our objection is, for purposes of Dr. McTiernan's

       8    testimony, it is not appropriate based on the Court's

       9    previous ruling for her to testify concerning it.

      10              THE COURT:     Was it on her supplemental list?

      11              MS. PARFITT:      Yes.    It says "all briefing."

      12              THE COURT:     No, no, no.      Did she list that

      13    particular study on a supplemental list?

      14              MS. PARFITT:      No, we did not.       We listed it

      15    with the briefing.       It came out after her report,

      16    after her testimony.

      17              THE COURT:     I think you had some very specific

      18    things listed and it is not there.

      19              MS. PARFITT:      Because it was in the briefing

      20    we didn't do that.       So we could move on.

      21              THE COURT:     Let's move on.       Even though you

      22    did it in the context of correcting the data on the

      23    McDonald study, but we will not be discussing the

      24    McDonald study as something you relied on.

      25    BY MS. PARFITT:
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 80 of 291 PageID:
                                  104950- Direct/Ms. Parfitt
                               McTiernan

                                                                                  790

       1    Q.      Dr. McTiernan, do your opinions change with

       2    regard to whether or not it is biologically plausible

       3    for talcum powder products to cause ovarian cancer if

       4    you did not consider the McDonald study?

       5    A.      My opinions don't change at all, and my expert

       6    report was completed before that paper was published.

       7    Q.      Thank you.

       8              Let's move on to the next.

       9              THE COURT:     Did you complete your questioning?

      10    I want to make sure where you were.            You got

      11    interrupted about the date of the report.              I want to

      12    make sure.

      13    Q.      What role does inflammation and oxidative stress

      14    have in the pathogenesis of ovarian cancer?

      15    A.      Oxidative stress, it starts a cascade of DNA

      16    damage, and it is one explanation through which

      17    inflammation can cause ovarian cancer.

      18    Q.      Dr. McTiernan, in the course of your review and

      19    study and opinions, did you also consider studies that

      20    perhaps disagreed with your opinion with regard to

      21    whether or not talcum powder products can cause

      22    ovarian cancer?

      23    A.      Yes.

      24    Q.      Did you take that into consideration in

      25    rendering your opinions?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 81 of 291 PageID:
                                  104951- Direct/Ms. Parfitt
                               McTiernan

                                                                                  791

       1    A.       Yes.

       2    Q.       Moving on to the next aspect of Bradford Hill,

       3    and that would be dose-response, otherwise known as

       4    biological gradient.        What is dose-response?

       5    A.       Dose-response is the question of whether the

       6    increase in use of some product or increasing exposure

       7    is associated with a change in level of relative risk.

       8    In this case, our question was:           Does increasing use

       9    of talcum powder products increase risk of ovarian

      10    cancer?

      11               One study that was able to look at this,

      12    because they had such large numbers, was the Terry

      13    study.     We'll use that as an example of dose-response.

      14               One way to do dose-response is among people

      15    who are using the product, to divide them into

      16    categories, and then look across those categories,

      17    compared to never users, what is the relative risk of

      18    ovarian cancer in each of those categories.

      19    Q.       Before you do that, what's the optimal metric if

      20    there is one for dose-response?

      21    A.       Relative risk in epidemiological studies, we

      22    look at relative risk.         And so in the Terry study,

      23    they divided women into four categories by level of

      24    use of talcum powder products, and compared to never

      25    users.     On this table, the letters "OR" stands for
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 82 of 291 PageID:
                                  104952- Direct/Ms. Parfitt
                               McTiernan

                                                                                  792

       1    odds ratio, and that's the same thing as relative

       2    risk.

       3              So what they are able to see, those women who

       4    had never used.       The number there is 1.        That means

       5    they are the comparison group.           When you see -- when

       6    you look across the quartiles, that's --

       7    Q.      Do you have a pointer?

       8    A.      -- increasing level of use, and he's outlined it

       9    nicely, you see the relative risk for the first

      10    category is 1.14; for the second, 1.23; the third,

      11    1.22; and the fourth, 1.32.          This is risk of any

      12    ovarian cancer by level of use.

      13              You see that the level goes up.           1.14 is

      14    higher than 1.1, 1.23 to 2, are higher than the first

      15    category, and the highest is the top category.

      16              The authors' calculated confidence intervals

      17    for each of those levels of relative risk, and they

      18    all show significance or near significance meaning

      19    they don't include 1.        The first category does, and

      20    that's why it is often called "near significant."

      21    That's how some people would describe that.

      22              And then there is another statistical tool

      23    that is often used in dose-response to calculate how

      24    likely this trend would be -- sorry.            It tells us how

      25    correct we are by rejecting a hypothesis, that there
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 83 of 291 PageID:
                                  104953- Direct/Ms. Parfitt
                               McTiernan

                                                                                  793

       1    is no dose-response.        So these would be p-Values.

       2    They calculated p-Values in two different ways.               This

       3    is called the p-Trend, and they included one of them

       4    here in the table, but they put one in the text.

       5    Q.       What is the significance of that?

       6    A.       What this one is, p-Trend, this is looking only

       7    at the people who used talcum powder products, just

       8    comparing those four categories, and that trend is

       9    .17.     What that means is that they are estimating that

      10    17 times out of 100 you would make an error by

      11    assuming there was a dose-response when there really

      12    isn't.

      13               I'm about to talk about the other p-Trend

      14    which they describe in the text.           If you compare those

      15    categories to the non-users, the p-Value is less than

      16    .01.     That means it would be less than 1 time out of

      17    100 that you would make a mistake by saying that there

      18    was a trend when there really wasn't.

      19               So three different ways of using a statistical

      20    tool to help you interpret them.           I interpret this as

      21    showing dose-response.         It shows the relative risk

      22    confidence intervals that were narrow -- that weren't

      23    terribly wide and did not include one.             The

      24    statistical test compared to non-users was highly

      25    significant although the statistical test comparing
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 84 of 291 PageID:
                                  104954- Direct/Ms. Parfitt
                               McTiernan

                                                                                  794

       1    only users was not.

       2    Q.       Dr. McTiernan, would it be inappropriate

       3    methodology to include never users in that assessment?

       4    A.       I believe it is appropriate to include the never

       5    users.     First of all, the statisticians advise that we

       6    do include non-users.        But it would be comparable to,

       7    in a clinical trial, if you wanted to look at what

       8    effect different doses of a medicine would have you'd

       9    randomly assign people to different doses and to a

      10    placebo, and then you compare those different doses to

      11    placebo.     That's kind of what we do in epidemiology,

      12    comparing it to a placebo, to people without the

      13    exposure.

      14               So I believe it is correct to compare to that

      15    and in my studies I usually do.           But I think it is

      16    very correct as they did to show all of this so that

      17    different investigators can see the data fully.               So I

      18    think it's appropriate they presented two different

      19    p-Values and that they showed confidence intervals.

      20    Q.       Dr. McTiernan, is there a threshold response the

      21    public would expect?

      22    A.       A threshold of what, relative risk?

      23    Q.       A threshold of relative risk.

      24    A.       No, there is no particular one, and there are

      25    different shapes a dose-response can have.              Some can
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 85 of 291 PageID:
                                  104955- Direct/Ms. Parfitt
                               McTiernan

                                                                                  795

       1    be a straight arrow -- I'm sorry.            Straight up, one

       2    dose increases a certain amount.           It could be like

       3    this one is, where it just shows that you see an

       4    increase at the first level, and the second and third

       5    look very similar, and the top level looks the

       6    highest.     Some exposures have a curve, a U-shaped

       7    curve.     So there are different types of things an

       8    exposure can do in terms of dose-response.

       9               In this one I interpret, because the highest

      10    relative risk was in the highest dose, and you see

      11    some step-wise increase, to me it really looks like

      12    there is a dose-response.

      13    Q.       Dr. McTiernan, do you have an opinion whether a

      14    single dose of talcum powder can cause ovarian cancer?

      15    A.       I think we don't know what a dose could cause.

      16    If one piece of one application of talc got into the

      17    ovaries or Fallopian tubes and sat in there and caused

      18    an inflammation and continued because talc is unlikely

      19    to be able to be rinsed away from the body, if it

      20    continues in there and continues to cause

      21    inflammation, perhaps.         But with more applications,

      22    you have an idea there is more chance of the substance

      23    being incorporated into the body, and therefore could

      24    set up inflammation and other methods of causing

      25    cancer.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 86 of 291 PageID:
                                  104956- Direct/Ms. Parfitt
                               McTiernan

                                                                                  796

       1    Q.      Is there any other example?          Were there any

       2    other studies that categorized the dose-response?

       3    A.      Yes, two other meta-analyses.          The large

       4    meta-analysis were able to do that, and this is data

       5    from individual studies.

       6              So this one is from one of the recent

       7    meta-analysis Penninkilampi, and they were able to

       8    find most studies that had some information either on

       9    duration of use or total lifetime applications.               When

      10    they looked at the 12 studies who had duration of use,

      11    they looked at for those women who used for more than

      12    10 years compared to less use, the relative risk was

      13    1.25.    So that tells us long-term use has an effect.

      14    Five of those studies they included the meta-analysis

      15    had total lifetime applications.           So it's frequency

      16    times duration.       And they divided those into two

      17    categories corresponding to daily use for 10 years.

      18    So 3600 total applications more or less, and you did

      19    see an increase.       You see a relative risk of 1.32 for

      20    the lower group users and 1.42 for the higher, and

      21    this is compared to non-users.           The confidence

      22    intervals did not include one, so they are

      23    statistically significant.

      24    Q.      Is there another way of categorizing

      25    dose-response other than classifying these core files
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 87 of 291 PageID:
                                  104957- Direct/Ms. Parfitt
                               McTiernan

                                                                                  797

       1    and frequency duration?

       2    A.      Another thing researchers often do is modeling,

       3    and they will take all the information and do some

       4    statistical models to smooth out curves and get an

       5    estimate of where the risk increases with increasing,

       6    in this case, either duration or frequency.              So the

       7    Berge study meta-analysis looks at the studies that

       8    had duration, and what they are modeling, they were

       9    able to estimate that the relative risk was 1.16 for

      10    each 10 years of use, also statistically significant.

      11    And for the studies that had frequency for each one

      12    dose per week, used one time per week, a relative risk

      13    of 1.05, a 5 percent increase, also statistically

      14    significant.

      15              So this tells me there is a dose-response

      16    effect looking across these different ways of doing

      17    it, and that it is consistent across studies -- sorry.

      18    I was about to say something else, but I forgot.

      19    Q.      Dr. McTiernan, you talked about these studies

      20    that demonstrated an increased dose-response with

      21    increasing use and duration.          Does Bradford Hill

      22    require there be a finding of dose-response?

      23    A.      No, it does not.

      24    Q.      And based upon the totality of your review of

      25    the studies, let me ask you this:            Did you look at
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 88 of 291 PageID:
                                  104958- Direct/Ms. Parfitt
                               McTiernan

                                                                                  798

       1    studies that did not look at dose-response?

       2    A.       I did.   Some studies didn't look at

       3    dose-response.      Some looked at only frequency or

       4    duration, not both.        Some looked at dose-response and

       5    found no effect, and some looked at it and found

       6    effect.

       7    Q.       Based upon the totality of your review of those

       8    studies that looked at dose-response, didn't look at

       9    dose-response, or looked at dose-response and couldn't

      10    find it, what is your opinion?

      11    A.       Looking over all, there is a dose-response

      12    particularly because the meta-analysis and the pooled

      13    analysis saw that clearly.

      14    Q.       What I'm going to do, to shorten this, is put up

      15    a slide that you helped me prepare.            It is the

      16    Bradford Hill guidelines.         We talked about strength

      17    consistency, dose-response, and biological

      18    plausibility.      What I would like you to do is briefly

      19    go through the remaining, and then, in the interest of

      20    time, tell us why you've got a weight category over

      21    there.

      22               MR. WILLIAMS:     Your Honor, we are mindful of

      23    the time.     I don't see counsel cutting anything

      24    actually.

      25               THE COURT:    I think we are in major summary
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 89 of 291 PageID:
                                  104959- Direct/Ms. Parfitt
                               McTiernan

                                                                                  799

       1    stage right now.

       2    BY MS. PARFITT:

       3    Q.      Let me ask you this:        Did you consider the

       4    remaining Bradford Hill considerations?

       5    A.      I did.

       6    Q.      What was the process you went after evaluating

       7    the Bradford Hill guidelines?

       8    A.      After review, I determined that I gave high or

       9    significant weight to strength, consistency,

      10    dose-response, plausibility, and temporality.               I gave

      11    moderate weight to specificity and slight weight to

      12    experiment; and for both coherency and analogy in my

      13    opinion, I weighed it less than strength and

      14    consistency.

      15    Q.      Did the evidence you reviewed satisfy the

      16    coherence category?

      17    A.      Yes.

      18    Q.      Did the evidence you reviewed satisfy

      19    temporality aspect?

      20    A.      Yes.

      21    Q.      Did the evidence you reviewed satisfy the

      22    specificity?

      23    A.      Yes.

      24    Q.      Did the evidence you reviewed satisfy the

      25    analogy?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 90 of 291 PageID:
                                  104960- Direct/Ms. Parfitt
                               McTiernan

                                                                                  800

       1    A.       Yes.

       2    Q.       And you talked about the experiment.

       3               Dr. McTiernan, in addition to the opinions

       4    that you've shared with us today, are the opinions you

       5    shared your opinions?

       6    A.       Yes.

       7    Q.       Did you consider opinions and recommendations of

       8    other scientific and regulatory bodies who also opined

       9    on the issue of whether or not talcum powder causes

      10    ovarian cancer?

      11    A.       Yes.

      12    Q.       Did you learn anything from them?

      13    A.       I was very interested to learn that some other

      14    regulatory bodies found similar findings that I did,

      15    such as Health Canada.

      16    Q.       Were there regulatory bodies that have not

      17    opined in the same way as you?

      18    A.       There were some, yes, but they did not do a full

      19    systematic review and a full causal analysis.

      20               MR. WILLIAMS:     Objection.      Foundation, your

      21    Honor.

      22               THE COURT:    Sustained.

      23    BY MS. PARFITT:

      24    Q.       Dr. McTiernan, did you review other opinions of

      25    scientific and medical and regulatory agencies on the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 91 of 291 PageID:
                                  104961- Direct/Ms. Parfitt
                               McTiernan

                                                                                  801

       1    issue of talcum powder products?

       2    A.       I did, yes.

       3    Q.       Other than just Health Canada?

       4    A.       I did, yes.

       5    Q.       Which ones did you look at generally?

       6    A.       IARC has looked at this in more detail, and they

       7    have done a systematic review, but it was in 2006.

       8               I've noted IARC plans to relook at talcum

       9    powder product use and risk of ovarian cancer.               They

      10    placed it in high priority.          At the time they reviewed

      11    it, they only had data up until 2006, but they did a

      12    full review.      So they classified talcum powders as

      13    Class II B carcinogen.

      14    Q.       Have you addressed in your report and in your

      15    testimony by deposition some of the other regulatory

      16    and scientific bodies that have also examined this

      17    issue?

      18    A.       I've looked into some of them, yes.

      19    Q.       And you have taken that into consideration in

      20    rendering your opinions?

      21    A.       Yes.

      22    Q.       Dr. McTiernan, summarize for us, interval, what

      23    your opinions are today.

      24    A.       My opinions are published studies --

      25               MR. WILLIAMS:     I object.     These have already
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 92 of 291 PageID:
                                  104962- Direct/Ms. Parfitt
                               McTiernan

                                                                                  802

       1    been covered.

       2               THE COURT:     Yes.     I looked back -- I think

       3    it's your last slide, and every one of these has been

       4    in her testimony.       If you think there is one that is

       5    not, you could ask her specifically.

       6               MS. PARFITT:     I think you are correct, your

       7    Honor.

       8               THE COURT:     I think they have all been

       9    covered.     She's already indicated she helped create

      10    these slides.      I understand she's adopting what I'm

      11    seeing up there -- am I correct -- as your opinions?

      12               THE WITNESS:     Yes.

      13               MS. PARFITT:     Your Honor, at this time I would

      14    conclude my examination.           And I appreciate your

      15    courtesy with regard to the time.

      16               THE COURT:     We'll break for lunch.        It is

      17    12:15.     1 o'clock.

      18               THE DEPUTY CLERK:        All rise.

      19               (The luncheon recess is taken.)

      20               (Continued on the next page.)

      21    ///

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 93 of 291 PageID:
                                  104963- Cross/Mr. Williams
                               McTiernan

                                                                                  803

       1                    A F T E R N O O N          S E S S I O N

       2

       3              THE DEPUTY CLERK:       All rise.

       4              THE COURT:     Thank you.

       5

       6    Anne McTiernan resumed.

       7

       8    CROSS-EXAMINATION

       9    BY MR. WILLIAMS:

      10

      11    Q.      Good afternoon, Dr. McTiernan.

      12    A.      Good afternoon.

      13    Q.      We have met before, have we not?

      14    A.      Yes.

      15    Q.      Let me ask you again to try to keep your voice

      16    up.

      17    A.      Okay.

      18    Q.      Dr. McTiernan, you were retained in this

      19    litigation to review the current state of scientific

      20    literature regarding talcum powder products and opine

      21    on whether those products cause ovarian cancer.               True?

      22    A.      True.

      23    Q.      The reference to talcum powder products in your

      24    litigation report refers to commercially available

      25    talcum powder products and all constituent elements
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 94 of 291 PageID:
                                  104964- Cross/Mr. Williams
                               McTiernan

                                                                                  804

       1    contained therein.       Correct?

       2    A.       Yes.

       3    Q.       Asbestos is an example of a constituent element

       4    that in your opinion may be contained within talcum

       5    powder products.       Correct?

       6    A.       Yes.

       7    Q.       You are not an expert in asbestos, though.

       8    Right?

       9    A.       Asbestos, in which way?

      10    Q.       In the determination of whether a product --

      11    yes, a product contains asbestos in the first

      12    instance?

      13    A.       In terms of testing?

      14    Q.       That's right.

      15    A.       Correct.

      16    Q.       You are not an expert?

      17    A.       Correct.

      18    Q.       For that issue you are relying on others.

      19    Correct?

      20    A.       Yes.

      21    Q.       You did not do a full systematic search for

      22    causal analysis for asbestos?

      23    A.       Correct.   I was not asked to do that.

      24    Q.       To be clear, though, your opinion is that talcum

      25    powder products can cause ovarian cancer even if those
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 95 of 291 PageID:
                                  104965- Cross/Mr. Williams
                               McTiernan

                                                                                  805

       1    products do not contain asbestos or any other

       2    constituent element besides talc.            True?

       3    A.       True.

       4    Q.       You were first approached about any involvement

       5    in talcum powder litigation in 2016.            Right?

       6    A.       I would have to refresh my memory for the exact

       7    dates.     I don't have them right with me.          I can get

       8    them, but I don't have them.

       9    Q.       Let me see if I can refresh your memory, and I

      10    should have begun by saying there are two binders in

      11    front of you, binder 1 and binder 2, and there should

      12    also be a red binder as well.          Do you have that one?

      13    A.       Yes.

      14    Q.       That red binder should have your previous

      15    testimony.

      16               (Pause.)

      17               Do you have the red binder in front of you,

      18    Dr. McTiernan?

      19    A.       Yes.

      20    Q.       I'll direct your attention to page 12.

      21               MR. WILLIAMS:     Permission to read, your Honor,

      22    lines 12 through 15.

      23               THE COURT:    Yes.

      24    Q.       (Reading.)

      25               "QUESTION:    Dr. McTiernan, when were you first
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 96 of 291 PageID:
                                  104966- Cross/Mr. Williams
                               McTiernan

                                                                                  806

       1    approached about any involvement in talcum powder

       2    litigation?

       3               "ANSWER:     It should have been 2016."

       4               Does that refresh your memory, it was in fact

       5    2016 when you were first approached?

       6    A.      I remember saying that, yes.

       7    Q.      And you would not have said that were it not

       8    true.    Correct?

       9    A.      Correct.      But even at that time I didn't have

      10    the exact dates.        I didn't have documentation.         It was

      11    from my memory then and it is now.

      12    Q.      You have not personally conducted any research

      13    on talcum powder use and risk for ovarian cancer as of

      14    the time you were retained by plaintiffs' counsel.

      15    Correct?

      16    A.      I had read some papers prior to that.            I read

      17    two cohort studies and pooled analysis, and because my

      18    university is where some of the early case-control

      19    studies occurred, I was aware of those, but I did not

      20    do a systematic review until after I was retained.

      21    Q.      I would like you to focus on my question.

      22               You had not personally conducted any research

      23    on talcum powder use and risk for ovarian cancer as of

      24    the time you were retained.          Correct?

      25    A.      I think I was understanding the word "research"
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 97 of 291 PageID:
                                  104967- Cross/Mr. Williams
                               McTiernan

                                                                                  807

       1    to mean read into it.        If you mean research conducting

       2    the studies, no, I did not.

       3    Q.       At the end of your testimony on direct

       4    examination, counsel took you through this chart; and

       5    at the end of the chart or on the right-hand side,

       6    there was a discussion about biological plausibility

       7    and, in particular, inflammation carcinogenesis.

       8    Right?

       9    A.       Yes.

      10    Q.       And you listed here with the assistance of

      11    counsel the basis for your opinion regarding

      12    biological plausibility.         Correct?

      13    A.       Yes.

      14    Q.       The first thing you listed was clinical studies

      15    and pleurodesis studies.         Right?

      16    A.       Yes.

      17    Q.       Have you looked into the studies that relate to

      18    whether or not there is a relationship between

      19    pleurodesis -- that is, the intentional injection of

      20    talcum powder into the chest cavity for lungs and the

      21    impact on cells?

      22    A.       I think in my -- I think in my documents in my

      23    report I cited to research in this area showing that

      24    pleurodesis causes an inflammatory response.

      25    Q.       Other than causing an inflammatory response, any
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 98 of 291 PageID:
                                  104968- Cross/Mr. Williams
                               McTiernan

                                                                                  808

       1    discussion that you are aware of or studies you are

       2    aware of as to the impact on human cells of talc being

       3    applied to them?

       4    A.       I think I want to look at my report and see what

       5    I said about pleurodesis.

       6    Q.       Take a look in your book.        In the first notebook

       7    it is Exhibit McTiernan 5-09, actually, the second

       8    volume, Volume 2, and it is McTiernan 509.

       9               (Pause.)

      10               Have you ever seen this study before, Doctor?

      11    A.       I don't believe I have.

      12    Q.       This study you will see it is called the Nasreen

      13    study.     It is from the year 2000, and I'll direct your

      14    attention to the very beginning of the tab it says:

      15                "Pleurodesis with talc is an accepted method

      16    for the treatment of systematic pleural effusions

      17    secondary to mesotheliomas."

      18               Do you see that?

      19    A.       Yes.

      20    Q.       I want to direct your attention a few lines down

      21    it says:

      22               "The present study was designed to evaluate if

      23    talc directly affects cell death of malignant

      24    mesothelioma cells or normal pleural mesothelial cells

      25    PMC."
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 99 of 291 PageID:
                                  104969- Cross/Mr. Williams
                               McTiernan

                                                                                  809

       1              You are familiar with the process of

       2    pleurodesis?

       3    A.      Yes.

       4    Q.      Let's go to the bottom, the part we highlighted

       5    down below.     It says:

       6              "Talc did not induce apoptosis."

       7              You understand, by the way, apoptosis is

       8    planned cell death?

       9    A.      Yes.

      10    Q.      (Reading.)

      11              "Talc did not induce apoptosis in PMC," and

      12    those are the mesothelial cells.

      13    A.      Pleural mesothelioma cells, that's what it

      14    states.

      15    Q.      That's what it referred to the PMC?

      16    A.      Yes.

      17    Q.      (Reading.)

      18              "And glass beads did not cause significant

      19    apoptosis in either MNC or PMC."

      20              "The present study has demonstrated that talc

      21    induces apoptosis in MMC without affecting normal

      22    mesothelial cells of the pleura."

      23              Did I read that right?

      24    A.      Yes.

      25    Q.      Let me ask you to turn to page 5 of Exhibit 509,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 100 of 291 PageID:
                                  104970- Cross/Mr. Williams
                               McTiernan

                                                                               810

        1   the conclusion, and direct your attention to the left

        2   column at the very bottom.

        3              Do you have that in front of you?

        4              The Nasreen authors concluded:

        5              "In conclusion, the significance of this study

        6   is that talc induces apoptosis in MMC without

        7   affecting normal pleural mesothelial cells.               These

        8   findings also demonstrate that talc, a palliative

        9   active agent, may have a therapeutic potential in

       10   decreasing tumor burden.          Therefore, it may be

       11   construed that talc not only induces pleurodesis, but

       12   also decreases the size and mass of tumors in patients

       13   with mesothelials."

       14              Did I read that right?

       15   A.      Yes.

       16   Q.      Can you point the Court to any study that

       17   suggests with respect to ovarian cells that talc

       18   induces cellular proliferation -- strike that.

       19              Can you point the Court to any study that was

       20   part of your analysis that suggests when talc when

       21   applied to ovarian causes harm to those cells leading

       22   to malignancy?

       23   A.      I think in my report I referred to Buz'Zard

       24   which showed that talc applied to human ovarian

       25   stromal and epithelial calls resulted in increased
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 101 of 291 PageID:
                                  104971- Cross/Mr. Williams
                               McTiernan

                                                                               811

        1   reactive oxygen species, cell proliferation, the

        2   excessive growth of cells, and neoplastic

        3   transformation of cells.          So ovarian cells, not

        4   pleural cells.

        5   Q.      Any other study besides Buz'Zard for that

        6   purpose cited in your report?

        7   A.      That's what I have here, yes.

        8   Q.      Let's take a look at it.         It is Exhibit A 16 and

        9   in your book it should be Volume 1.

       10              MR. WILLIAMS:      Your Honor, in your book it

       11   should be Volume 1 as well.

       12   Q.      Let me start with, first, principles.

       13              The presence of oxidative stress in tissue

       14   does not indicate that cancer will develop.               True?

       15   A.      Oxidative stress is a risk factor for cancer.

       16   Q.      The presence of oxidative stress in tissue does

       17   not indicate that cancer will develop in that tissue.

       18   True or not true?

       19   A.      My opinion is that oxidative stress increases

       20   risk for cancer.       So it is something we've looked at

       21   as potentially part of carcinogenesis.

       22   Q.      Any oxidative stress?

       23   A.      There are many aspects to oxidative stress and

       24   many parts of the cascade.          My understanding is that

       25   increased oxidative stress is a risk factor for
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 102 of 291 PageID:
                                  104972- Cross/Mr. Williams
                               McTiernan

                                                                               812

        1   carcinogenesis.

        2   Q.      Do you remember the Buz'Zard study was to assess

        3   the effects of a supplement made from modified French

        4   maritime pine bark?

        5   A.      Yes.

        6   Q.      Have you advised anyone to start using the

        7   product related to this study which is entitled

        8   Pycnogenol?      See if that is referenced in the title of

        9   the article.

       10              Have you advised anyone to start using

       11   pycnogenol for ovarian cancer?

       12   A.      No.

       13   Q.      The ovarian cells used in the French pine bark

       14   study were genetically altered?

       15   A.      Could you point to where that says that?

       16   Q.      Let me ask you to assume the Buz'Zard study used

       17   genetically altered ovarian cells that did not have a

       18   p53 protein.      Can you make that assumption with me?

       19   A.      I don't like making assumptions when we are

       20   talking about scientific papers.            If you can show me

       21   where it says they were not genetically altered, that

       22   would help.

       23   Q.      In court we are permitted to ask hypothetical

       24   questions, so I would like to ask you one based on

       25   your scientific knowledge separate and apart from the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 103 of 291 PageID:
                                  104973- Cross/Mr. Williams
                               McTiernan

                                                                               813

        1   study itself.

        2              Would you assume with the Buz'Zard study used

        3   genetically altered ovarian cells that did not have a

        4   p53 protein?      Are you with me?

        5   A.      I'm with you.      As a scientist, I don't make

        6   assumptions like that.         I'm finding it difficult.         You

        7   are trying to ask me a scientific question.

        8   Q.      I am.

        9   A.      I'm having trouble making assumptions for

       10   something where I don't know what kind of cells they

       11   used in the study.

       12   Q.      You cited the Buz'Zard study for the proposition

       13   that it showed reactive oxygen species increased if

       14   talc was applied to cells.          Correct?

       15   A.      Yes.

       16   Q.      Let me direct your attention -- strike that.

       17              The Buz'Zard study showed that the reactive

       18   oxygen species actually decreased from baseline the

       19   more talc was applied.         Do you remember that?

       20   A.      I believe that was a temporary decrease, and

       21   then it increased.        I would like to look at the

       22   relevant graph.

       23   Q.      It is on page 5 of Exhibit A 16.           I will direct

       24   your attention to the top graph there.             This chart

       25   reflects the author's findings on "Generation of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 104 of 291 PageID:
                                  104974- Cross/Mr. Williams
                               McTiernan

                                                                               814

        1   Reactive Oxygen Species From Ovarian Epithelial in

        2   Response to Their Exposure to Talc."             Correct?

        3   A.      This is the study where if you look under the

        4   graph, the authors are explaining it more, that there

        5   was an initial dose dependent decrease, but as time

        6   increased the ROS generation rebounded and increased

        7   compared with values at 24 hours.

        8   Q.      Let's take a look at the graph.

        9              You see 100 is the baseline, right, and the

       10   unit of measurement is the percentage of ROS

       11   generation.      Right?

       12              Do you see that on the Y axis?

       13   A.      Can you explain where you are seeing 100 is the

       14   baseline?

       15   Q.      Are you saying there was something else that was

       16   the baseline?

       17   A.      Just to explain what the graph is meaning.

       18   Q.      I'll represent to you there has been testimony

       19   concerning this graph, and I'll just ask you this:

       20              Do you see as more talc is applied, and we

       21   move to the right along the X axis, that the bar

       22   charts go below the 100 line except for this one which

       23   was at 50 micrograms per milliliter.             Can we agree on

       24   that?

       25   A.      Yes, I see that.       I'm wondering why the authors
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 105 of 291 PageID:
                                  104975- Cross/Mr. Williams
                               McTiernan

                                                                               815

        1   wrote that was a temporary decrease and this

        2   increased.

        3   Q.       Perhaps could it have been because as each of

        4   these bars for any one segment was 424, 72 and

        5   120 hours, and in any given time period it did

        6   increase.       Do you see from 24 to 72 to 120 hours?

        7   Could it be that is what they were referring to?

        8   A.       I'm not sure.     I'm just reading the writing it

        9   increased over time.

       10   Q.       What we do know is all of these except for one

       11   is below the baseline.         You can agree on that?

       12   A.       It looks like a temporary change from what they

       13   wrote.

       14   Q.       Are you speculating?

       15   A.       They said it was an initial dose-dependent

       16   decrease, and then that increased.            That's why I'm

       17   confused.       It looks like the graph and the description

       18   are showing -- the description is showing additional

       19   information.

       20   Q.       That's fine.     We'll move on.

       21              The next studies you talked about were the

       22   animal studies, and you list three.             Correct?

       23   A.       Yes.

       24   Q.       And you list these as studies that supposedly

       25   support the notion that there is biological
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 106 of 291 PageID:
                                  104976- Cross/Mr. Williams
                               McTiernan

                                                                               816

        1   plausibility that flows from talcum powder product use

        2   to exposure to migration, to inflammation and

        3   carcinogenesis.       That's why you cited them?

        4   A.      I cited them as looking at the pieces of the

        5   carcinogenic pathway.         This is one issue we see with

        6   looking at this biological plausibility.              We have

        7   different pieces of information along the chain of

        8   possible biological mechanisms.

        9   Q.      I assume you cited these not because they are

       10   the worst studies you could cite, but they were the

       11   strongest studies supporting your position for your

       12   conclusion as a scientist?

       13   A.      I didn't do a systematic review on biological

       14   plausibility on animal studies.           What I did was I

       15   looked for animal studies that possibly could explain

       16   the association, and I did that with either PubMed

       17   search or looking at references that were referenced

       18   in epidemiological studies and the clinical studies.

       19   Q.      You did read the studies, right?

       20              Let's take a look at Keskin.          It is Exhibit A

       21   85.

       22   A.      Yes.

       23   Q.      Exhibit A 85 is the 2009 study by Keskin that

       24   you were just referencing.          Right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 107 of 291 PageID:
                                  104977- Cross/Mr. Williams
                               McTiernan

                                                                               817

        1   Q.      It's entitled, "Does long-term talc exposure

        2   have a carcinogenic effect on the female genital

        3   system of rats."

        4              Did I read that right?

        5   A.      Yes.

        6   Q.      Do you remember in this study the researchers

        7   applied talc to rats intra-vaginally or perineally for

        8   three months on a daily basis?

        9   A.      I see that.

       10   Q.      Let's go to the findings.

       11              Page 2, second column, second paragraph, first

       12   sentence.      Finding:

       13              "In both the groups exposed to talc, Groups

       14   III and IV, evidence of foreign body reaction and

       15   infection along with an increase in inflammatory cells

       16   were found in all the genital tissues.             General

       17   infection was observed in 12 rats in the study group

       18   and two rats in the control group.            Neoplastic change

       19   was not found."

       20              This study found that there was no neoplastic

       21   change in the rats who had the talc directly placed

       22   into their ovaries.        Correct?

       23   A.      Yes.

       24   Q.      The next study that you referred to on your

       25   chart is the Hamilton study from 1984.             Did you read
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 108 of 291 PageID:
                                  104978- Cross/Mr. Williams
                               McTiernan

                                                                               818

        1   that study?

        2   A.       Can we go back to the former study Keskin?

        3   Q.       Counsel will take you back if she wishes.

        4              The Hamilton study is Exhibit A 53, which

        5   should be in your first volume, Dr. McTiernan.                In

        6   this study the authors surgically injected talcum

        7   powder into the ovarian bursal sac of rats.               Right?

        8   A.       Yes.

        9   Q.       It was not the case that talc was applied to the

       10   outside or the exterior of the rats' genital area.

       11   Correct?        The talc was injected into the ovaries

       12   themselves.        You remember that.     Right?

       13   A.       Yes.

       14   Q.       The researchers injected the talc into 10 rats.

       15   Right?

       16   A.       This is what the abstract says, yes.

       17   Q.       And out of the 10 rats injected with talc, four

       18   of them -- less than half -- showed some kind of

       19   papillary change in the ovarian surface epithelium.

       20   Is that right, Doctor?

       21   A.       Yes.

       22   Q.       The authors concluded, though, that the

       23   epithelium covering the papillary areas was regular

       24   with no evidence of cytoplasmic or nuclear atypia.

       25   Correct?        That's on page 4 of the exhibit, right
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 109 of 291 PageID:
                                  104979- Cross/Mr. Williams
                               McTiernan

                                                                               819

        1   column, in the carry over paragraph midway down.                That

        2   was the conclusion of the study?

        3   A.      Four of them developed papillary areas and

        4   "papillary" means abnormal growth.

        5   Q.      But any chronic inflammation that the Hamilton

        6   study authors observed in the rats did not lead to

        7   neoplastic changes?

        8   A.      They are talking about papillary areas, again,

        9   which is abnormal growth.

       10   Q.      We were just reading the portion that said it

       11   did not lead to neoplastic changes --

       12   A.      Could we see the abstract again.

       13   Q.      It is the next one.

       14   A.      Back to the abstract.        I'm trying to read the

       15   abstract.       This says something about this there.

       16   Q.      Sure.

       17              (Pause.)

       18   A.      I don't see here in the abstract they are

       19   concluding they are not related.            I see papillary

       20   changes.     From my knowledge, "papillary" is an

       21   abnormal growth, and papillary growth could be the

       22   beginning of a carcinogenic process.

       23   Q.      Are you speculating?

       24   A.      I'm talking about my knowledge, and they talk of

       25   four of 10 animals developing papillary changes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 110 of 291 PageID:
                                  104980- Cross/Mr. Williams
                               McTiernan

                                                                               820

        1   Q.       Let's move on.     The next study you cited in

        2   support of biological plausibility opinion in the case

        3   was the NTP study from 1993.           Do you remember that?

        4   A.       Yes, I do.

        5   Q.       Now, you mentioned earlier today that there was

        6   an agency that had found that talc could migrate from

        7   the perineum to the ovaries.           Do you remember

        8   testifying to that earlier today?

        9              Do you remember testifying to that today?

       10   A.       Yes, I stated the FDA said migration was

       11   incontrovertible.

       12   Q.       You based that on a letter you read at one

       13   point?

       14   A.       Yes.

       15   Q.       Let's put that in front of you.          That's Exhibit

       16   A 89.

       17              MR. WILLIAMS:      Your Honor, for the record, it

       18   is a letter dated April 1, 2014.

       19   Q.       Is that the letter?

       20   A.       I see it, yes.

       21   Q.       Now, in this letter do you remember there was a

       22   specific discussion of the NTP report?

       23   A.       Maybe we could scroll to it or point to it in

       24   the book.

       25   Q.       It is on page 4 of the letter under toxicology
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 111 of 291 PageID:
                                  104981- Cross/Mr. Williams
                               McTiernan

                                                                               821

        1   findings.       Do you see that heading?

        2   A.       Yes.

        3   Q.       There is a reference here that speaks of the NTP

        4   report concluding that cosmetic grade talc caused

        5   tumors in animals even though no asbestos-like fibers

        6   were found.       The report made the following

        7   observation:

        8              "There was some evidence of carcinogenetic

        9   activity in non-asbestiform talc from inhalation

       10   studies in male rats based on an increased incidence

       11   of benign or malignant pheochromocytomas of the

       12   adrenal gland.       There was clear evidence of

       13   carcinogenic activity of talc in female rats based on

       14   increased incidences of alveolar/bronchiolar adenomas

       15   and carcinomas of the lung and benign or malignant

       16   pheochromocytomas of the adrenal gland.              There was no

       17   evidence of carcinogenic activity of talc in male or

       18   female mice exposed to 6 or 18 micrograms per cubic

       19   meter.     However, this study lacks convincing

       20   scientific support because of serious flaws in its

       21   design and conduct including the investigators used

       22   micronized talc instead of consumer grade talc

       23   resulting in the experimental protocol not being

       24   reflective of human exposure conditions in terms of

       25   particle size."
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 112 of 291 PageID:
                                  104982- Cross/Mr. Williams
                               McTiernan

                                                                               822

        1              Do you remember reading that in the FDA letter

        2   regarding the NTP study upon which you rely?

        3   A.      I see it now.

        4   Q.      Let's go to the next page.

        5              Do you remember the FDA letter upon which you

        6   relied said:

        7              "Investigators conceded that they had problems

        8   with the aerosol generation system; whereby, the

        9   target aerosol concentrations were either excessive or

       10   not maintained during 26 of the 113 or 122 weeks of

       11   the study.      The study did not include positive and

       12   negative dust controls which would have permitted an

       13   exact assessment of the talc's carcinogenicity

       14   relative to the two control dusts?"

       15              Do you remember reading that?

       16   A.      I see it here.

       17   Q.      They said further:

       18              "In light of these shortcomings, a panel of

       19   experts at the 1994 ISRTP/FDA workshop declared the

       20   1993 NTP study has no relevance to human risk."

       21              Did you cite that on direct examination?

       22   A.      Did I cite this statement or that workshop?              I'm

       23   not sure what the question is here.

       24   Q.      Did you cite anything to the Court in your

       25   direct examination testimony to the effect that the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 113 of 291 PageID:
                                  104983- Cross/Mr. Williams
                               McTiernan

                                                                               823

        1   shortcomings of the NTP rat study would be made

        2   available to the Court?

        3   A.      I'm a little confused.         I cited the study where

        4   the NTP study showed that adrenal cancers developed in

        5   female mice as well as alveolar bronchial which are

        6   lung cancers.

        7   Q.      Do you see this letter you have in front of you,

        8   the exhibit which has the FDA letter?             Did you see

        9   that at the time that you formed your opinions in this

       10   case relying upon the NTP rat study?

       11   A.      I did see this, and I saw this is a letter

       12   describing officials' opinion.           I didn't see the full

       13   report.     I don't know what that workshop was.            I don't

       14   know if they published in a peer review.

       15              All I know, I was able to see the NTP rat

       16   study, evaluated it, saw that there was cancer

       17   developing in animals exposed to talc, and that's why

       18   I cited that.       But I believe this letter also then

       19   does mention that migration is incontrovertible.

       20   Q.      Next you cited under "in vitro studies" the

       21   Fletcher and Saed study from 2018.            Right?

       22   A.      I see that's here, yes.

       23   Q.      You know Dr. Saed already testified here in

       24   court, right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 114 of 291 PageID:
                                  104984- Cross/Mr. Williams
                               McTiernan

                                                                               824

        1   Q.      Do you agree -- have you read Dr. Saed's

        2   testimony from this proceeding?

        3   A.      No, I have not.

        4   Q.      Let me put this in front of you and ask you a

        5   question.     This is the transcript from the other day

        6   from the examination of Dr. Saed.            You see there it is

        7   on page 119 of the transcript from the other day.

        8   A.      Is this a final transcript?

        9   Q.      It is.    My question to you is:         Do you agree

       10   with Dr. Saed that prior to his analysis in 2018 and

       11   the work that he has done in connection with his

       12   retention by the plaintiffs' counsel in this matter

       13   that there was not enough evidence to establish a

       14   direct link and precise mechanism developing in

       15   association between talc use and ovarian cancer?

       16              MS. PARFITT:     Objection, your Honor.         I do not

       17   believe we have a final sworn copy of that transcript.

       18   She's been asked about testimony out of context.                One

       19   section of Dr. Saed's has nothing before or after

       20   that, no foundation what Dr. Saed had said.

       21              MR. WILLIAMS:      I'll ask the question separate

       22   and apart from the transcript.

       23              THE COURT:     I don't know if you reserved the

       24   righ to review the transcripts.           I believe these are

       25   final transcripts.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 115 of 291 PageID:
                                  104985- Cross/Mr. Williams
                               McTiernan

                                                                               825

        1              (Pause.)

        2              THE COURT:     So they have to go over them.

        3              MS. PARFITT:     The other would be, I don't

        4   believe Dr. Saed looked at the NTP study.              It goes to

        5   my response; it is one question taken out of context

        6   with all of Dr. Saed's testimony having no idea

        7   whether Dr. Saed looked at the NTP study.

        8              THE COURT:     I think he moved on from the NTP.

        9   I think he went on to another study, the Fletcher/Saed

       10   study.

       11              MR. WILLIAMS:      That's correct.

       12   BY MR. WILLIAMS:

       13   Q.       My question to you, separate and apart from what

       14   the final transcript will reflect, is Dr. Saed's

       15   testimony:      As you sit here today, as a scientist, do

       16   you believe that as of 2018, there was not enough

       17   evidence to establish a biological mechanism, or, in

       18   particular, a direct link and precise mechanism for

       19   the association between talc use and ovarian cancer,

       20   do you think it had already been established prior to

       21   2018?

       22   A.       I'm not a basic scientist.         I'm not a biologist.

       23   What I look at in these studies for biological

       24   plausibility -- I don't know what biological proof is

       25   available.      I didn't do a systematic total review of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 116 of 291 PageID:
                                  104986- Cross/Mr. Williams
                               McTiernan

                                                                               826

        1   the biology.      And so I feel like I can't answer that

        2   question.

        3   Q.      So you are telling the Court it is not your

        4   area.    Is that accurate?        Is that a fair statement?

        5              MS. PARFITT:     Objection, your Honor.

        6              MR. WILLIAMS:      She was nodding in the

        7   affirmative.

        8              THE COURT:     I'll let the answer go.

        9   Q.      Let's go to some epidemiology.

       10              Dr. McTiernan, for this litigation -- strike

       11   that.

       12   Q.      What I want to ask you now is a set of questions

       13   relating to the fit between the conclusions of a

       14   causal association between talc use and ovarian cancer

       15   as reflected in the studies that you cite in your

       16   report and the conclusions of those studies

       17   themselves.      Do you have that topic in mind?

       18   A.      I do now, yes.

       19   Q.      For this litigation, you reviewed what you

       20   assessed to be relevant published epidemiological

       21   evidence concerning perineal use of talcum powder

       22   products and ovarian cancer.           Right?

       23   A.      Yes.

       24   Q.      You reviewed 38 publications in scientific

       25   journals.      Right?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 117 of 291 PageID:
                                  104987- Cross/Mr. Williams
                               McTiernan

                                                                               827

        1   A.      Yes.

        2   Q.      Based on that review, it is your opinion that

        3   evidence of an association between genital use of talc

        4   powders and increased risk of ovarian cancer risk is,

        5   in your words, highly consistent.            True?

        6   A.      I've looked at the data from those individual

        7   studies and at the meta-analyses, and from that I

        8   concluded what you just stated.

        9   Q.      Let's take a look at your report.            It is Exhibit

       10   C 7 in your book, and for you, Dr. McTiernan, that

       11   would be in Volume 2.

       12              MR. WILLIAMS:      For your Honor it would be in

       13   Volume 3.      And if we could go to page 64, and the

       14   heading "Consistency of Association," page 64.                If we

       15   can pull that up.

       16   Q.      Do you see, Doctor, on that page, page 64, that

       17   you wrote:

       18              "Across the case control and cohort studies,

       19   the association between use of talcum powder products

       20   and risk of ovarian cancer was highly consistent"?

       21   A.      Which page are you on?

       22   Q.      I'm on page 64, Dr. McTiernan.

       23              Did I read that right?        Was that your

       24   conclusion?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 118 of 291 PageID:
                                  104988- Cross/Mr. Williams
                               McTiernan

                                                                                828

        1   Q.       Let me ask you now to look at one of the studies

        2   you reviewed.        It is called the Berge study.         It is

        3   from 2018.        It is in your notebook at Exhibit A 11.

        4              MR. WILLIAMS:      Your Honor, also in your first

        5   binder.

        6   A.       I have it.

        7   Q.       What we could do, Doctor, if at any time you

        8   want to see the study itself, of course, you may.                  You

        9   may also check me by looking at the screen to see if I

       10   am reading correctly.

       11              Are you on Exhibit A 11, the Berge study?

       12   A.       Yes.

       13   Q.       The Berge study is one of the two recent

       14   meta-analyses that you consider to be excellent.

       15   Right?

       16   A.       Yes.

       17   Q.       The excellence of the Berge study, as you

       18   describe it, is actually one of the reasons why you

       19   say in your report that you did not conduct your own

       20   meta-analysis in this litigation.            Correct?

       21   A.       Yes.

       22   Q.       Please look at the abstract on the cover page of

       23   the Berge 2018 paper.         It is just below the list of

       24   authors.        Do you see that right at the beginning?

       25   A.       The abstract, yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 119 of 291 PageID:
                                  104989- Cross/Mr. Williams
                               McTiernan

                                                                               829

        1   Q.      When you read this study, the very first thing

        2   that you said, as follows:

        3              "Some fecal studies suggest an association

        4   between genital use of talc powder            and increased risk

        5   of ovarian cancer, but the evidence is not

        6   consistent."

        7              That's what you read at first.          Correct?

        8   A.      Yes.

        9   Q.      Let me ask you to focus on the last part of that

       10   statement where the authors described that the

       11   evidence suggesting an association between genital

       12   talc use and ovarian cancer was not consistent.

       13              My question is:      Did you disagree with that

       14   description of the evidence of the authors?               Right.

       15   A.      Yes.    I would like to add, most meta-analyses

       16   are systematic reviews, would state something along

       17   that line in order to justify publishing a

       18   meta-analysis.       Otherwise, the journal might say, Why

       19   publish a meta-analysis?          They have to give some

       20   justification.

       21   Q.      Are you now saying the authors of the Berge

       22   study did not in fact believe that the evidence of an

       23   association between genital talc use and ovarian

       24   cancer was not consistent?          Are you testifying as to

       25   their state of mind?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 120 of 291 PageID:
                                  104990- Cross/Mr. Williams
                               McTiernan

                                                                               830

        1   A.      I don't know what the state of mind was.              I know

        2   this is a justification statement, a sort of

        3   justification that's pretty standard in a

        4   meta-analysis.

        5   Q.      As far as the Court is concerned, for purposes

        6   of assessing your reliance on this study, have we

        7   accurately set forth on the board your conclusion that

        8   the association was highly consistent and the Berge

        9   study conclusion that the evidence was not consistent?

       10   A.      This is what I stated, and I looked at the data

       11   such as in Figure 2 of their paper, which is very

       12   consistent to the forest plot here figure in the Berge

       13   paper, shows consistency across the studies in terms

       14   of the relative risk.

       15   Q.      When you review a study, it is your practice to

       16   always look at both the relative risk that is reported

       17   and statistical significance.           Right?

       18   A.      When I look at a study I look at the relative

       19   risk and the statistical test the authors used to

       20   describe the relative risk.

       21   Q.      You always look at both the relative risk and

       22   the statistical significance.           True or not true?

       23   A.      I always look at the relative risk and the

       24   results of whatever test they have done, whatever

       25   statistical testing they have done.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 121 of 291 PageID:
                                  104991- Cross/Mr. Williams
                               McTiernan

                                                                               831

        1   Q.      Whatever statistical testing they have done you

        2   look at it?

        3   A.      Yes.

        4   Q.      And you consider that along with the reported

        5   relative risk.       Right?

        6   A.      Yes.

        7   Q.      Statistical significance is what epidemiologists

        8   use that a likelihood of a relative risk or other

        9   estimate of risk did not just occur by chance.

       10   Correct?

       11   A.      That's not a full explanation of the statistical

       12   test, and I gave a wider explanation this morning, or

       13   the real explanation of what these mean.              I think in

       14   my report, my expert report, I talked about chance,

       15   but what a p-Value really is is the probability that

       16   you will make an error if you reject the hypothesis of

       17   no association.        The confidence interval, the

       18   95 percent confidence interval is the likelihood of

       19   finding a relative risk in that range if you knew the

       20   universe of what a relative risk was.             So it is a

       21   little more extensive than just something by chance.

       22   Q.      Statistical significance is what epidemiologists

       23   use to determine the likelihood that the relative risk

       24   or other estimate of risk did not just occur by

       25   chance.     Correct?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 122 of 291 PageID:
                                  104992- Cross/Mr. Williams
                               McTiernan

                                                                               832

        1   A.      I'm not sure what you are reading from.

        2   Q.      Your report.

        3   A.      I remember I put that in.         What I explained this

        4   morning was the statistical reasoning, the statistical

        5   explanation of what the p-Value means.

        6   Q.      Let me ask you look at page 13 of your report,

        7   which is Exhibit C 7, the statistical analysis

        8   section, the fourth sentence there.             You wrote:

        9              "To determine the likelihood of these being

       10   true estimates of risk, rather than just occurring by

       11   chance, epidemiologists determine the statistical

       12   significance."

       13              That's what you wrote.        Right?

       14   A.      Yes.

       15   Q.      For the relative risk odds ratio and the hazard

       16   ratio estimates, epidemiologists calculate a

       17   confidence interval.        Right?

       18   A.      Which shows the range of values the true risk

       19   estimate likely represents.

       20   Q.      And most commonly epidemiologists use a

       21   95 percent confidence interval.           Right?

       22   A.      The rest of the sentence, which means we are

       23   95 percent sure a true relative risk or odds ratio

       24   lies within that interval.

       25   Q.      You wrote most commonly we -- you were referring
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 123 of 291 PageID:
                                  104993- Cross/Mr. Williams
                               McTiernan

                                                                               833

        1   to was what was epidemiologists?

        2   A.      Yes.

        3   Q.      We epidemiologists use 95 percent confidence

        4   interval, which means we are 95 percent sure that a

        5   true relative risk or odds ratio lies within that

        6   envelope of numbers.        Right?

        7   A.      Yes.    It's consistent with what I described this

        8   morning.

        9   Q.      If a confidence interval -- and there is a lot

       10   of talk whether it includes one, so I want to make

       11   sure this is clear.

       12              If a confidence interval includes the number

       13   1.0, then you say the association between the exposure

       14   and the disease could be null.           Correct?

       15   A.      Yes.    That's consistent with the previous

       16   sentence that it could lie in that interval and that

       17   could be one if it includes that.

       18              .

       19   Q.      "Null" means nonexistent.          Right?

       20   A.      "Null" means a relative risk of one meaning no

       21   association.      So, yes, it could lie within that

       22   interval.      If the interval includes one, it could be

       23   one.

       24   Q.      It could be null.       Correct?

       25   A.      It could be a relative risk of one.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 124 of 291 PageID:
                                  104994- Cross/Mr. Williams
                               McTiernan

                                                                               834

        1   Q.      Relative risk of one means null?

        2   A.      It means no association.

        3   Q.      So "null," as you just said, there is no

        4   association between the exposure and the disease.

        5   True?

        6   A.      If the relative risk is one, the estimate is

        7   there is no association between exposure and the

        8   disease.

        9   Q.      Slightly different from what you wrote.             What

       10   you write is:

       11              "If a confidence includes the number 1.0, not

       12   that it was 1.0, or if it includes or passes over 1.0,

       13   you say that the association between the exposure and

       14   the disease could be null."          Right?

       15   A.      With emphasis on the word "could," that the

       16   relative risk could be contained in that interval, if

       17   that interval includes one, it could be 1; but it

       18   could be any number between 1 and the top of the

       19   interval, and any number between 1 and the bottom of

       20   the interval.       It doesn't tell us it's going to be 1,

       21   negative or positive.         Somewhere in that interval.

       22   Again, it is a 95 percent probability estimate.

       23   Q.      As you said a moment ago, "null" means no

       24   association.      Right?

       25   A.      If the relative risk fell on that, that would be
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 125 of 291 PageID:
                                  104995- Cross/Mr. Williams
                               McTiernan

                                                                               835

        1   null.     That's why I say if 1.0 is in the confidence

        2   interval, then it could be a null association, but it

        3   doesn't mean it is.        It means it could.

        4   Q.       Where a confidence interval crosses 1.0, as an

        5   experienced epidemiologist, you say that the

        6   association was not seen.          Right?

        7   A.       Can you cite to where I said this?

        8   Q.       I'm asking whether you believe that.

        9   A.       Maybe you can state it again then.

       10   Q.       Surely.

       11              As an experienced epidemiologists, where

       12   confidence interval crosses 1.0, the association was

       13   not established, was not seen.           Correct?

       14   A.       This is something that I've stated?           Are you

       15   citing something?

       16   Q.       I'm asking you a flat out question, which I'm

       17   entitled to do.       So my question is:

       18              As an experienced epidemiologist, where

       19   confidence interval crosses 1.0, you say that an

       20   association was not seen, not established?

       21   A.       I think the real explanation of a confidence

       22   interval is that if it includes 1.0, it could be a

       23   null association.        It could fall anywhere within the

       24   interval, and I think I'm saying the same thing -- go

       25   ahead.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 126 of 291 PageID:
                                  104996- Cross/Mr. Williams
                               McTiernan

                                                                               836

        1   Q.      Have you completed your answer?

        2   A.      Yes.

        3   Q.      Let's go on to the Berge study.           We've already

        4   talked about it a little bit.           It is Exhibit A 11.        I

        5   would like to go to Figure 2, which is the forest plot

        6   set forth in that study on page 8.

        7              Figure 2 of the study identifies 27 different

        8   epidemiologic studies.         I'm focusing on the

        9   case-control studies portion of that chart.               Right,

       10   Doctor?

       11   A.      Yes.

       12   Q.      It identifies 27 epidemiologic studies, 24 which

       13   are retrospective case-control studies and three

       14   prospective cohort studies.          Right?

       15   A.      Yes.

       16   Q.      Figure 2 shows the overall association between

       17   "ever" use of genital talc and the risk of ovarian

       18   cancer in the 27 studies.          Correct?

       19   A.      Yes.

       20   Q.      The associations that are reported in this

       21   Figure 2 are estimated as relative risks, right, in

       22   the column over to the right?

       23   A.      Yes.

       24   Q.      And they are set forth with a 95 percent

       25   confidence interval.        Right?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 127 of 291 PageID:
                                  104997- Cross/Mr. Williams
                               McTiernan

                                                                               837

        1   A.       Yes.

        2   Q.       Let me ask you about one of the studies here so

        3   that we can understand how you applied concepts like

        4   statistical significance and confidence intervals in

        5   reaching your opinion.

        6              Take a look at the reference to the Goodman

        7   study.     That case-control study, like all of the other

        8   case-control studies, listed here was retrospective in

        9   design.     Right?

       10   A.       Yes.

       11   Q.       Retrospective studies are backwards, looking

       12   where people are asked questions after they have

       13   contracted the disease, and they are asked to recall

       14   what they put on or in their bodies.             Correct?

       15   A.       I would clarify, because the cases are the ones

       16   that have developed the disease, if it is a

       17   population-based study.         The cases develop the disease

       18   and they asked about exposures; retrospectively, the

       19   controls have not have a disease, so they are asked

       20   about their exposure typically at a time when the

       21   cases had developed their disease.            They usually are

       22   asked to remember back some time.            I think your

       23   distinction sounded like everybody had a disease.

       24   That's what I was trying to clarify.

       25   Q.       The cases have disease; the controls do not.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 128 of 291 PageID:
                                  104998- Cross/Mr. Williams
                               McTiernan

                                                                                 838

        1   Correct?

        2   A.      Correct.

        3   Q.      Both groups of people are asked the same

        4   questions; are they not?

        5   A.      Yes.

        6   Q.      Let's go back to the Goodman 2008 study.              The

        7   relative risk for the Goodman 2008 study is 0.99.                   Do

        8   you see that?

        9   A.      Yes.

       10   Q.      The relative risk has a 95 percent confidence

       11   interval.       Correct?

       12   A.      Yes.

       13   Q.      Now, to be clear, that confidence interval does

       14   not mean that the true relative risk is in fact 0.99

       15   as opposed to, say, 0.80 or 1.0 or 1.2.              Correct?

       16   A.      That's correct.       The confidence interval does

       17   not tell you the relative risk.           It just gives you a

       18   likely range.

       19   Q.      Instead, that confidence interval means that we

       20   can be sure, 95 percent sure that a true relative risk

       21   lies somewhere within the two numbers in the

       22   parenthesis.       Correct?

       23   A.      I think the statisticians wouldn't talk so much

       24   about surety, but the rest of your statement is

       25   correct.       It is an estimate that if you knew the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 129 of 291 PageID:
                                  104999- Cross/Mr. Williams
                               McTiernan

                                                                               839

        1   totality of the universe of evidence, that with

        2   95 percent confidence it would fall within those

        3   intervals.      It is still saying a very similar thing.

        4   It is just that word "surety" is not guaranteed from

        5   statistical tests.

        6   Q.       Looking at the high end of the confidence

        7   interval, the 1.4 number that would indicate genital

        8   talc use is potentially associated in the Goodman

        9   study with a 41 percent increased risk of developing

       10   ovarian cancer.       Correct?

       11   A.       I think it is not talking about the individual

       12   study, the confidence interval.           It is talking about

       13   the probability in a universe of what the relative

       14   risk could lie in.        That's what I'm saying.         In the

       15   Goodman study we know what the relative risk shows.

       16   In this case, it shows .99.          So the confidence

       17   interval doesn't move the relative risk within a

       18   study.     It talks about what the universe of

       19   information might be.

       20   Q.       Dr. McTiernan, did something in my question

       21   suggest to you I was saying the actual number was

       22   0.99?

       23   A.       Maybe I misheard you.       I thought you said in the

       24   Goodman study it would be such.

       25   Q.       We established a moment ago the 0.99 does not
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 130 of 291 PageID:
                                  105000- Cross/Mr. Williams
                               McTiernan

                                                                                 840

        1   mean that it is necessarily the correct number.

        2   Right?

        3   A.       In the universe.      I don't remember saying that.

        4   Maybe I responded to something I didn't mean to.                We

        5   know what the relative risk is in the Goodman study.

        6   We don't know what the true relative risk is in the

        7   universe of people with and without ovarian cancer.

        8   Q.       All I'm trying to establish is that the numbers

        9   that are within the parenthesis set forth a range, and

       10   it suggests in the Goodman study at least that the

       11   relative risk could reflect a 41 percent increase in

       12   the chances of getting ovarian cancer; but at the low

       13   end it could reflect a 30 percent decreased risk of

       14   getting ovarian cancer.         Right?

       15   A.       I think as long as you are not suggesting that

       16   the Goodman study relative risk is different from what

       17   it is.     It is talking about if you did the study

       18   again, another study, the universe of information, the

       19   relative risk could fall within that category given

       20   the results in that one study.

       21   Q.       Can I get a yes or no?

       22              THE COURT:     He's basing it on the Goodman

       23   study.     He's not talking about what might happen

       24   again.     He's trying to get an answer what those

       25   numbers reflect in this particular study for this
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 131 of 291 PageID:
                                  105001- Cross/Mr. Williams
                               McTiernan

                                                                               841

        1   study.     Isn't that right?

        2              MR. WILLIAMS:      That's correct.

        3              THE COURT:     You can answer that.          Right?

        4              THE WITNESS:     It is difficult.       My

        5   understanding of statistics is relative risk doesn't

        6   change based on what the confidence interval is.                 The

        7   relative risk is what it is.           The confidence interval

        8   just tells us how we can infer this outside study,

        9   what the true relative risk might be.             That's my

       10   understanding.

       11   BY MR. WILLIAMS:

       12   Q.       Is that an understanding you've come to since

       13   the time you have prepared your report?

       14   A.       I've done more full reading, yes.           The American

       15   Statistical Association has come out with some new

       16   position statements, new statements about --

       17              MR. WILLIAMS:      Can I cut her off, your Honor?

       18              THE COURT:     You don't have to tell us what it

       19   is.    All he asked is, and he said yes.

       20   Q.       You have a different opinion now than at the

       21   time you wrote your report.          Yes or no?

       22   A.       It is more fully informed.

       23   Q.       Because the confidence interval in Goodman 2008

       24   includes the number 1, that means that the association

       25   reported in that study could be null.             Correct?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 132 of 291 PageID:
                                  105002- Cross/Mr. Williams
                               McTiernan

                                                                               842

        1   A.       I would say the true relative risk could be

        2   null.

        3   Q.       You cannot rule out the possibility that there

        4   is no association between ever genital talc use and

        5   ovarian cancer in the Goodman study because of the

        6   results that were reflected here which passed through

        7   1.0.     Right?

        8   A.       You are saying you cannot rule out no

        9   association between genital talc use and risk of

       10   ovarian cancer?

       11   Q.       Precisely.

       12   A.       To that I would say yes.

       13   Q.       Let's take a look at the entire Figure 2 on this

       14   page.     It consists of 24-case-control studies, and

       15   then there are the three cohort studies down below.

       16   Right?

       17   A.       Yes.

       18   Q.       Looking at the top of the forest plot Figure 2,

       19   do you see the Hartge 1983-case-control study, second

       20   one down from the top.         Do you see that?

       21   A.       Yes.

       22   Q.       That study as well includes the number 1.0

       23   meaning the low end of the interval is below 1.0.

       24   Right?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 133 of 291 PageID:
                                  105003- Cross/Mr. Williams
                               McTiernan

                                                                               843

        1   Q.       If we can go through this quickly.           The same is

        2   true for Whittemore, 1983, right, the confidence

        3   interval falls below 1.0?

        4   A.       Yes.

        5   Q.       Both 1999?

        6   A.       Yes.

        7   Q.       Harlow and Weiss, 1989?

        8   A.       Yes.

        9   Q.       Chen, 1992?

       10   A.       Yes.

       11   Q.       Rosenblatt, 1992?

       12   A.       Yes.

       13   Q.       Tzonou, 1993?

       14   A.       Yes.

       15   Q.       Godard, 1998?

       16   A.       Yes.

       17   Q.       Wong, 1999?

       18   A.       Yes.

       19   Q.       Goodman, 2008, that's what we just discussed.

       20   Right?

       21   A.       Yes.

       22   Q.       Merritt, 2008?

       23   A.       Yes.

       24   Q.       And Rosenblatt 2011?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 134 of 291 PageID:
                                  105004- Cross/Mr. Williams
                               McTiernan

                                                                               844

        1   Q.      So if we just looked at those case-control

        2   studies that had a confidence interval that crosses

        3   over 1, there are 12 of them, 12 of the 24.               Correct?

        4   A.      Yes.

        5   Q.      Half of the case-control studies in the Berge

        6   2018 meta-analysis have confidence intervals that

        7   include the number 1.0.         Right?

        8   A.      Yes.

        9   Q.      That means that there are case-control studies,

       10   the results of which are not statistically

       11   significant.      Correct?

       12   A.      If we look at the sample size, which I talked

       13   about this morning, the smaller studies tend to have

       14   very small -- tend to have wide confidence intervals.

       15   So, yes, all of these confidence intervals include 1.

       16   Q.      And that means there are 12 that are not

       17   statistically significant.          Correct?

       18   A.      If you are using the term "statistically

       19   significant" to indicate that the confidence interval

       20   includes 1, the answer is yes.

       21   Q.      Let me ask you to look at your red binder at

       22   your deposition testimony, and I'll direct you to page

       23   245.    I'm directing your attention to page 245 through

       24   line 24, to page 246, line 1.

       25              "QUESTION:     And that means that there are 12
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 135 of 291 PageID:
                                  105005- Cross/Mr. Williams
                               McTiernan

                                                                               845

        1   that are not statistically significant.              Correct?

        2              "ANSWER:    Yes.

        3              Was that your answer then?

        4   A.      Yes.

        5   Q.      The overall association in half of the studies

        6   in Berge could be null.         Correct?

        7   A.      Yes.

        8   Q.      There in fact is no association between genital

        9   talcum powder use and ovarian cancer in those

       10   case-control studies.         Right?

       11   A.      No, I wouldn't say that.

       12   Q.      If the confidence interval includes the number

       13   1.0, then we can say that the association between the

       14   exposure and the disease could be null.              Correct?

       15   A.      It could be null.       I think your next statement

       16   was that there was no association.            So that's not the

       17   same as could be no association.            I think you asked me

       18   that there was no association.           So there is a

       19   difference between was no association and could be no

       20   association.

       21   Q.      We went to the case-control retrospective

       22   studies, but we haven't discussed the prospective

       23   studies, so let's do that now.

       24              You did a Bradford Hill analysis here, and you

       25   put up those factors on the board.            Right?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 136 of 291 PageID:
                                  105006- Cross/Mr. Williams
                               McTiernan

                                                                               846

        1   A.      Yes.

        2   Q.      Let's take out what we have marked as Exhibit A

        3   63, which is a Bradford Hill presentation.              If you

        4   turn to page 1 of Exhibit A 63, do you recognize as

        5   the address by Sir Bradford Austin Hill that

        6   identifies what has become known in your field as the

        7   Bradford Hill factors or criteria?

        8   A.      Yes.

        9   Q.      Please turn to page 2 of Exhibit A 63, the

       10   right-hand column, first full paragraph.              That is Sir

       11   Bradford Hill's description of consistency.               Right?

       12   A.      Yes.

       13   Q.      He writes:

       14              "Next on my list of features to be specially

       15   considered I would place the consistency of the

       16   observed association.         Has it be repeatedly observed

       17   by different persons in different places,

       18   circumstances, and times?"

       19              Right?

       20   A.      Yes.

       21   Q.      Now, please turn to page 4 and look at the left

       22   column, the very top paragraph that carries over from

       23   the previous page.        There is a sentence there that

       24   begins with:

       25              "I myself would put a good deal of weight
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 137 of 291 PageID:
                                  105007- Cross/Mr. Williams
                               McTiernan

                                                                               847

        1   upon:

        2   A.      Can you please tell me where you are.             My page 4

        3   of the Bradford Hill first paragraph starts "A

        4   particular occupation" --

        5   Q.      Can you see the page in the upper right-hand

        6   corner, it should have 297 on it?

        7   A.      Okay.

        8   Q.      Left-hand column, first sentence:

        9              "I would myself put a good deal of weight upon

       10   similar results reached in quite different ways, for

       11   example, prospectively and retrospectively."

       12              Right?

       13   A.      Yes.

       14   Q.      He is saying, I think there should be particular

       15   weight if there's consistency with retrospective

       16   studies or forward looking studies.

       17              Right?

       18   A.      I don't see the word "should."           I see he said he

       19   would put a good deal of weight on similar results

       20   reached in quite different ways, for example,

       21   prospectively and retrospectively.

       22   Q.      In your opinion, the association between the use

       23   of talcum powder products and the risk of ovarian

       24   cancer is consistent across study designs,

       25   specifically across case-control studies and cohort
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 138 of 291 PageID:
                                  105008- Cross/Mr. Williams
                               McTiernan

                                                                               848

        1   studies?

        2   A.       As I looked at the data this morning on the

        3   forest plot, I saw consistency that most of the

        4   studies were to the right of the line, most were in

        5   the positive direction, the relative risk.

        6   Q.       We put up your report earlier under the second

        7   heading "consistency."         Do I need to put that up

        8   again?     It said:

        9              "Across the case-control and cohort studies,

       10   the association between the use of talcum powder

       11   products and risk of ovarian cancer was highly

       12   consistent."

       13              Do you remember?       Do you recall that?

       14   A.       Yes.

       15   Q.       The idea of a prospective cohort study, is that

       16   people are asked what they do and what they put on,

       17   and in their bodies right now when they are healthy,

       18   and then they are followed along?            Correct?

       19   A.       Yes.

       20   Q.       You reviewed the Gertig 2000 study reporting on

       21   the Nurses' Health Study cohort.            Right?

       22   A.       Yes.

       23   Q.       You reviewed the Gates 2008 paper also relating

       24   to the Nurses' Health Study.           Right?

       25   A.       Part of the 2008 was Nurses', part was a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 139 of 291 PageID:
                                  105009- Cross/Mr. Williams
                               McTiernan

                                                                               849

        1   case-control study.

        2   Q.       You reviewed it?

        3   A.       Yes.

        4   Q.       You reviewed Gates 2010 also relating to the

        5   Nurses' Health Study.         Right?

        6   A.       Yes.

        7   Q.       You reviewed the Houghton 2014 study?

        8   A.       Yes.

        9   Q.       That report relates to the Women's Health

       10   Initiative on which you worked.           Right?

       11   A.       Yes.

       12   Q.       You also reviewed the Gonzalez 2016 study

       13   reporting on the Sister Study cohort.              Right?

       14   A.       Yes.

       15   Q.       Those are five papers reporting results from

       16   three prospective cohort studies that you reviewed.

       17   Right?

       18   A.       Yes.

       19   Q.       True or not true:      Every single one of the

       20   prospective cohort studies that you reviewed in

       21   forming your opinions in this case reports an overall

       22   risk estimate for genital talc use and ovarian cancer

       23   that has a confidence interval crossing 1.0?

       24   A.       Yes.   Usually I talk about the relative risk and

       25   then I talk about the confidence interval.              I don't
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 140 of 291 PageID:
                                  105010- Cross/Mr. Williams
                               McTiernan

                                                                               850

        1   usually talk about just one, but, yes.

        2   Q.      I'm not asking you what you talk about.             Is the

        3   answer to my question yes?

        4   A.      As an epidemiologist, I don't just talk about

        5   confidence intervals and about p-Values.              I talk about

        6   relative risk for consistency.

        7              THE COURT:     When he asks you a question,

        8   respond to the question that he has.

        9              THE WITNESS:     Okay.

       10              THE COURT:     He is only focusing on that for

       11   the moment.      I know we've heard your testimony about

       12   how you viewed it all day tomorrow, so we understand

       13   that.

       14              MR. WILLIAMS:      Thank you, your Honor.

       15   Q.      In 100 percent of the prospective cohort studies

       16   there was no overall association found between genital

       17   talc use and ovarian cancer.           Correct?

       18   A.      I would have to disagree with that.

       19   Q.      If confidence interval includes the number 1,

       20   then we say the association between the exposure and

       21   the disease could be null.          Correct?

       22   A.      I agree with that.

       23   Q.      In 100 percent of the prospective cohort studies

       24   you could not rule out the possibility that the true

       25   relative risk in each and every one of the prospective
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 141 of 291 PageID:
                                  105011- Cross/Mr. Williams
                               McTiernan

                                                                                851

        1   studies is null.       Correct?

        2   A.       I cannot -- say it again.        Just repeat it.       I

        3   think it's close to what I understand, but, please.

        4   Q.       You cannot rule out the possibility that the

        5   true relative risk in each and every one of the

        6   prospective cohort studies is null?

        7   A.       Correct.

        8   Q.       "Null" means zero, right, nonexistent?

        9   A.       It means non-association or a relative risk of

       10   1.

       11   Q.       You cannot identify any prospective cohort study

       12   concluding that there was a statistically significant

       13   overall association between talc use and ovarian

       14   cancer.     True?

       15   A.       True.

       16   Q.       It is your opinion an association between

       17   genital talc use and ovarian cancer risk is highly

       18   consistent across case-control and cohort studies

       19   across those study designs.          That's your opinion.

       20   Right?

       21   A.       Yes.

       22   Q.       One of the reasons that you did not perform your

       23   own meta-analysis in this case was because you

       24   believed the recently published Penninkilampi and

       25   Berge meta-analyses were in your words excellent
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 142 of 291 PageID:
                                  105012- Cross/Mr. Williams
                               McTiernan

                                                                               852

        1   studies.        Right?

        2   A.       Yes.

        3   Q.       Both of those studies included a meta-analysis

        4   that stratified or broke-out study design, right?

        5   They described cohorts and described case-controls

        6   separately.        Correct?

        7   A.       Yes.

        8   Q.       Both Penninkilampi and Berge included an odds

        9   ratio for the combined retrospective and case-control

       10   studies on the one hand and a separate odds ratio for

       11   the combined prospective cohort studies.              Right?

       12   A.       I want to look at both of them.          Berge, I

       13   believe so; and Penninkilampi, I would like to look at

       14   again.

       15   Q.       This is A 109, and I'm referring to page 6,

       16   Table II.        That is a summary of pooled effect sizes in

       17   a subgroup analysis.          Right, Doctor?

       18   A.       Yes.

       19   Q.       And it shows an overall association between any

       20   perineal talc use and ovarian cancer stratified by

       21   study design estimated as an odds ratio.              Right?

       22   A.       Yes.

       23   Q.       And looking at the stratified analysis in Table

       24   No. 2, the combined odds ratio for the case-control

       25   study was 1.35 with a 95 percent confidence interval
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 143 of 291 PageID:
                                  105013- Cross/Mr. Williams
                               McTiernan

                                                                               853

        1   of 1.27 to 1.43.        Do you see that?

        2   A.      Yes.

        3   Q.      The study also shows the combined odds ratio for

        4   the cohort studies.        Right?

        5   A.      Yes.

        6   Q.      The three cohort studies are listed there.

        7   Correct?

        8   A.      Yes.

        9   Q.      And in that analysis that you rely upon for your

       10   opinions, at the combined odds ratio for the cohort

       11   studies was 1.06 with a 95 percent confidence interval

       12   of 0.90.       Right?

       13   A.      Confidence interval, that was the lower?

       14   Q.      Yes.     It is right on the board there.          Do you

       15   see any perineal use?

       16   A.      I didn't hear the upper limit.

       17   Q.      The upper limit is 1.25.         Do you see that?

       18   A.      Yes.

       19   Q.      This includes the null, which is the possibility

       20   that there is in fact no association at all between

       21   genital talc use and ovarian cancer.             Right?

       22   A.      Yes.

       23   Q.      Let's go to the Berge study.          That's Exhibit A

       24   11.    Do you have that in front of you?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 144 of 291 PageID:
                                  105014- Cross/Mr. Williams
                               McTiernan

                                                                                854

        1   Q.      I direct your attention to Figure 2 on page 8.

        2   If we pull out that chart, if we could look at the

        3   bottom, a subtotal, and do you see the subtotal --

        4   that's the wrong one -- the subtotal for the cohort

        5   studies is 1.02.       We can agree that is an

        6   extraordinarily low point estimate?

        7   A.      It's low, yes.

        8   Q.      And the confidence interval is 0.87 on the low

        9   end and the upper end is 1.20.           Right?

       10   A.      0.85.

       11   Q.      0.85.     And the upper limit is 1.20.         Did I read

       12   that right?

       13   A.      Yes.

       14   Q.      So the same confidence interval indicates that a

       15   true combined risk estimate for the cohorts within

       16   that range is as high as a 20 percent increased risk

       17   and as low as a 15 percent decreased risk.              Right?

       18   A.      Again, you are talking about -- the way I read

       19   this is that the relative risk, the meta-analysis for

       20   those three cohorts is a 1.02 relative risk with a

       21   confidence interval that we just mentioned.               So that

       22   indicates a confidence interval -- indicates what the

       23   relative risk may truly be in the universe of cohort

       24   studies.       That's what I'm trying to say.         I'm not sure

       25   that confidence interval means that those three cohort
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 145 of 291 PageID:
                                  105015- Cross/Mr. Williams
                               McTiernan

                                                                               855

        1   studies, their relative risk would be in that

        2   interval, and you could already see the relative risk

        3   for one of them falls outside of it.

        4              That's why I'm saying when I look at a

        5   confidence interval it means this is what a true

        6   relative risk could fall within.

        7   Q.      You would agree that the confidence interval at

        8   the upper end would indicate a 20 percent increased

        9   risk.    Right?

       10   A.      Yes.

       11   Q.      And equally true, based on the confidence

       12   interval reported on page 7 of this exhibit, that the

       13   relative risk could be as low as 0.85.             Correct?

       14   A.      Yes.

       15   Q.      Let me ask you some questions about power

       16   calculation.      We have been talking about the cohort

       17   studies, and I understand you have some criticisms of

       18   the cohort studies.        Is that fair?

       19   A.      There are strengths and limitations of both

       20   cohort and case-control studies.

       21   Q.      One reason that you have stated for the lack of

       22   statistical significance in the cohort studies is that

       23   the number of cases, the sample size of cancer cases

       24   in those studies is too low.           Right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 146 of 291 PageID:
                                  105016- Cross/Mr. Williams
                               McTiernan

                                                                               856

        1   Q.       You are distinguishing between the total sample

        2   size on the one hand meaning every woman in the study

        3   versus those women in the study who have cancer.

        4   Right?

        5   A.       The power to determine the relative risk depends

        6   on the number of cases.

        7   Q.       What is important for your analysis in terms of

        8   the sample size is the number of cancer cases.

        9   Correct?

       10   A.       Yes.

       11   Q.       You believe that the number of cancer cases

       12   affects the statistical power of these cohort studies

       13   we have been discussing.          Right?

       14   A.       Individually, yes.

       15              MR. WILLIAMS:       This is Dr. McTiernan's

       16   testimony at page 215, lines 16, through the same

       17   page, line 18:

       18   Q.       (Reading.)

       19              "QUESTION:     Do you believe that the number of

       20   cases affects the statistical power of the studies"?

       21   Q.       Line 16.

       22              (Reading.)

       23              "ANSWER:     Yes.

       24              "QUESTION:     You believe the number of cases

       25   affects the statistical power of the studies?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 147 of 291 PageID:
                                  105017- Cross/Mr. Williams
                               McTiernan

                                                                               857

        1              "ANSWER:        Yes."

        2              Now, you performed your own power calculation

        3   to determine the sample size that you believe is

        4   required for a study to have sufficient power to

        5   detect a statistically significant association.

        6   Right?

        7   A.       Yes.

        8   Q.       And one of the reasons why you believe that the

        9   meta-analyses that have been done in the last, say,

       10   five years are helpful is that they are able to

       11   combine the number of cancer cases.             True?

       12   A.       Because they have additional power because they

       13   have many more cases.

       14   Q.       And the way that you get many more cases is by

       15   combining the number of cancer cases among the

       16   studies.        Correct?

       17   A.       My understanding is meta-analyses' power

       18   calculations don't just add together numbers.               I

       19   haven't done the power calculations myself, but it is

       20   not the same as adding.            But, conceptually, more cases

       21   provides more power.           I just can't say that you would

       22   apply the same power calculation to a meta-analysis

       23   and then immediately get the right answer.

       24   Q.       Let's get the record clear.

       25              You have testified that you personally have
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 148 of 291 PageID:
                                  105018- Cross/Mr. Williams
                               McTiernan

                                                                               858

        1   performed what is known as a power calculation to

        2   determine the sample size that you believe is required

        3   for a study.        Correct?

        4   A.       An individual study, yes.

        5   Q.       And you place particular importance on that

        6   because you are focused on the number of cancer cases.

        7   Right?

        8   A.       Yes, in individual studies particularly.

        9   Q.       Your calculation, the one in your litigation

       10   report, you defined "good power" as power sufficient

       11   to detect a relative risk of 1.3 with the statistical

       12   significance of 0.05.          Right?

       13   A.       Yes.

       14   Q.       Based on your calculation, you concluded that

       15   you have good power the number of cases would need to

       16   be 931.     Correct?

       17   A.       Yes.

       18   Q.       None of the cohort or case-control studies that

       19   you reviewed had sample sizes that large.              Right?

       20   A.       Correct -- sorry.       None of the case-control or

       21   cohort?

       22   Q.       Correct.

       23   A.       I think some of the case-control studies do have

       24   sample sizes that big.

       25   Q.       Almost none of the case-control and cohort
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 149 of 291 PageID:
                                  105019- Cross/Mr. Williams
                               McTiernan

                                                                               859

        1   studies?

        2   A.       I would need to look at the numbers.           There are

        3   several that have more than 931, but it is not the

        4   majority.

        5   Q.       For that reason it was your opinion the

        6   evaluation of the meta-analysis and the pooled

        7   analyses with their larger sample sizes is critical to

        8   understanding the state of the evidence.              Right?

        9   A.       Yes.

       10   Q.       And you wrote in your report on page 48, Exhibit

       11   C 7, page 48, the meta-analysis section, bottom half,

       12   after that hyperlink:

       13              "Lack of statistical significance found in the

       14   various studies is likely due to their small sample

       15   sizes.     For this reason, evaluation of the

       16   meta-analysis and pooled analysis with their larger

       17   sample sizes is critical to understanding the state of

       18   epidemiological evidence linking use of talcum powder

       19   products to risk of ovarian cancer."

       20              Correct?

       21   A.       Yes.

       22   Q.       These meta-analyses, they look at the number of

       23   cases across the cases that are part of the

       24   meta-analysis.        Right?

       25   A.       Say it again.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 150 of 291 PageID:
                                  105020- Cross/Mr. Williams
                               McTiernan

                                                                               860

        1   Q.      The meta-analyses look at -- the meta-analyses

        2   and the pooled analyses, with their larger sample

        3   sizes, derive their larger sample sizes by taking the

        4   sample sizes from multiple other studies and putting

        5   them together.       Right?

        6   A.      Yes.    In terms of power, however, it is not as

        7   simple as adding them up together.            You get more power

        8   by doing the meta-analysis, but it is a different

        9   power calculation to my knowledge.            Doing a

       10   meta-analysis corrects for much of the lack of numbers

       11   in individual studies, but it doesn't completely

       12   correct it from my understanding because of the

       13   variability in the individual studies.             That's why I

       14   don't want to say you immediately have completely

       15   enough power by adding studies together.              I know there

       16   are power calculations that are done specifically for

       17   meta-analyses.

       18   Q.      The point that you were making in performing

       19   your power calculation -- let me stop for a second.

       20   You performed a power calculation, did you not?

       21   A.      I did to consider for individual studies.

       22   Q.      The point you were making in performing your

       23   power calculation was that with meta-analysis, with

       24   their larger combined sample sizes, that could be used

       25   to overcome the lack of statistical power.              True?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 151 of 291 PageID:
                                  105021- Cross/Mr. Williams
                               McTiernan

                                                                               861

        1   A.      The word "could" is key here, yes.

        2   Q.      Did you understand me to be saying "could"?

        3   A.      I thought I heard the word "could," that it

        4   could overcome the lack of power in individual studies

        5   -- maybe you could repeat what you said.

        6   Q.      I'll ask the question again:

        7              The point that you were making in performing

        8   your power calculation was that meta-analyses with

        9   their larger combined sample sizes can be used to

       10   overcome that lack of statistical power.              Is that

       11   true?

       12   A.      It can correct for much of the problems.              It

       13   just can't completely correct for individual studies'

       14   lack of power, to my understanding.

       15              MR. WILLIAMS:      Permission to read, your

       16   Honor --

       17              THE COURT:     Yes.

       18              MR. WILLIAMS:      -- from the Doctor's deposition

       19   at page 217, lines 12 through 16.

       20              (Reading.)

       21              "QUESTION:     The point you were making in

       22   performing your power calculation was that

       23   meta-analyses, with their larger combined sample

       24   sizes, can be used to overcome that lack of

       25   statistical power.        Is that true?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 152 of 291 PageID:
                                  105022- Cross/Mr. Williams
                               McTiernan

                                                                                862

        1              "ANSWER:    Yes."

        2   Q.      Now, Doctor, I would like you to take a look at

        3   the Berge 2018 meta-analysis, which is Exhibit A 11

        4   and I would ask you to turn to page 7.

        5              Take a look at the paragraph starting at the

        6   top of the right-hand column there, halfway down that

        7   paragraph starting with, "It should be noted."                Are

        8   you with me?

        9   A.      Yes.

       10   Q.      The Berge study wrote:

       11              "It should be noted that the cohort studies

       12   included in the meta-analysis comprised a total of

       13   429 cases of ovarian cancer cases exposed to genital

       14   talc and 943 unexposed cases.           The statistical power

       15   of the meta-analysis of these cohort studies to detect

       16   an RR of 1.25 similar to the result of the

       17   meta-analysis of case-control studies was 0.99.                Thus,

       18   low power of case-control studies cannot be invoked as

       19   explanation of the heterogeneity of the results."

       20              Is that what they said?

       21   A.      Yes.

       22   Q.      The Berge study is one of the two meta-analyses

       23   that you said is an excellent study.             Right?

       24   A.      I'm just noting the 429 cases does not look

       25   correct for the cohort studies.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 153 of 291 PageID:
                                  105023- Cross/Mr. Williams
                               McTiernan

                                                                               863

        1   Q.      I'm asking you a question, Doctor.

        2              The Berge study is one of the two

        3   meta-analyses that you said is an excellent study.

        4   Correct?

        5   A.      Yes.

        6   Q.      And what they list here on page 7 of the Berge

        7   study is 429 cases or exposed cases of ovarian cancer

        8   and 943 unexposed ovarian cancer cases.              Right?

        9   A.      Yes.    I misread it.      That's what they say.

       10   Q.      If you add those two numbers together, you get

       11   over 3900 actual cancer cases.           Right?

       12   A.      Yes.

       13   Q.      Now, in your report, based on your power

       14   calculation, you concluded that the minimum number of

       15   cases would need to be 931.          Correct?

       16   A.      Yes.

       17   Q.      Can we agree 1372 is more than 931?

       18   A.      Yes.    But my power calculation was for an

       19   individual study.        However, they have done a power

       20   calculation, and I assume they have done it for

       21   meta-analysis.       So I would trust their statement that

       22   the power was .99 rather than extrapolating from my

       23   power calculation which was for one study.

       24   Q.      This Berge study that you say is an excellent

       25   study sets forth a power calculation that suggests
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 154 of 291 PageID:
                                  105024- Cross/Mr. Williams
                               McTiernan

                                                                               864

        1   that lack of power should not be a valid criticism of

        2   the cohort studies.        Correct?

        3   A.      Given their power calculation.

        4   Q.      And you have no reason, as you said a moment

        5   ago, to doubt that calculation.           Correct?

        6   A.      Correct.

        7   Q.      Let me ask some questions about epidemiology and

        8   some basic principles.

        9              You mentioned on direct examination that you

       10   have worked on comprehensive written reports for the

       11   U.S. Government in your career?

       12   A.      Yes.

       13   Q.      And in the section of your report entitled

       14   "Overall Approach," -- if we can pull that up, it is

       15   page 7 -- you had an overall section in your report,

       16   and you drew upon your years of experience, and you

       17   wrote that for purposes of your work here you drew

       18   upon that experience with synthesizing and

       19   interpreting large numbers of epidemiologic studies

       20   for comprehensive reports.          Right?

       21              Let me draw your attention to this particular

       22   part.

       23   A.      It says, page 9 --

       24              THE COURT:     He has it up on the screen.

       25              THE WITNESS:     I see it.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 155 of 291 PageID:
                                  105025- Cross/Mr. Williams
                               McTiernan

                                                                               865

        1   Q.      (Reading.)

        2              "Among the different engagements that you had

        3   is work with the World Health Organization

        4   International Agency for research on cancer, IARC, and

        5   the World Cancer Research Fund" -- correct?

        6   A.      Yes.

        7   Q.      (Continuing.)

        8              -- "for the World Cancer Research Fund, you

        9   are a member of the advisory panel of experts that

       10   guides interpretation of meta-analyses and does

       11   systematic reviews of nutrition, physical activity,

       12   obesity and risk factors for many cancers, including

       13   ovarian cancer."

       14              Is that true?

       15   A.      My work on that panel is completed.            I'm on an

       16   interim panel now.

       17   Q.      As of the time I took your deposition, you were

       18   still on that panel.        Correct?

       19   A.      I might have stated it had recently come to an

       20   end.    I believe I stated that in the deposition.

       21   Q.      In your binder, take a look at Exhibit A 153.

       22              MR. WILLIAMS:      This is the World Cancer

       23   Research Fund, Judge, the evidence report.

       24   Q.      Do you have that in front of you?

       25   A.      153 in Binder 1, I don't see it.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 156 of 291 PageID:
                                  105026- Cross/Mr. Williams
                               McTiernan

                                                                               866

        1              (Pause.)

        2   Q.      Do you have that in front of you?

        3   A.      Yes.

        4   Q.      Now, the continuous research project that you

        5   did for 2018, the purpose of it was to consider

        6   scientific research from around the world, and to

        7   evaluate that literature and make findings based on

        8   it.    Is that accurate?

        9   A.      Yes.

       10   Q.      The third paragraph explains on the page that we

       11   have on the board, which is, I think, page 5 of the

       12   document, explains why the CUP does all of its work

       13   and it says:

       14              "Through this process the CUP ensures that

       15   everyone including policymakers, health professionals,

       16   and members of the public has access to the most

       17   up-to-date information on how to reduce the risk of

       18   developing cancer."

       19              (Pause.)

       20              Do you have that in front of you, Doctor?

       21   A.      Yes, I do.

       22   Q.      There is a portion of this report where you and

       23   your colleagues explained how to cite the document.

       24   It is on page 5.       It is another section on the same

       25   page, how to cite the third expert report.              Correct?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 157 of 291 PageID:
                                  105027- Cross/Mr. Williams
                               McTiernan

                                                                               867

        1   A.      Yes.

        2   Q.      So the idea is, this is an actual report that

        3   could be cited, and you explain how it could be cited

        4   if one chose to do so.         Correct?

        5   A.      Yes.

        6   Q.      And as of last year, in 2018, you were a member

        7   of what was called the "Advisory Panel of Experts For

        8   the World Cancer Research Fund."             Right?

        9   A.      Yes.

       10   Q.      This exhibit, A 153, was published by that

       11   organization at the time you served as a panelist for

       12   the organization in 2018.          Correct?

       13   A.      This exhibit was published at that time.              Is

       14   that what you are saying?

       15   Q.      I'm saying this exhibit was publish by the WCRF

       16   at the time you served as a panelist for that

       17   organization in 2018?

       18   A.      Yes.

       19   Q.      2018 was two years after you were retained by

       20   plaintiffs' counsel.        Correct?

       21   A.      Yes.

       22   Q.      Let's turn to page 31.

       23              You were acknowledged here in the left-hand

       24   column at the bottom, and you appear in the photograph

       25   that appears on that page.          Right?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 158 of 291 PageID:
                                  105028- Cross/Mr. Williams
                               McTiernan

                                                                               868

        1   A.      Yes.

        2   Q.      The expert advisory panel that you were on,

        3   guided interpretation of meta-analyses and systematic

        4   reviews on those topics we discussed, nutrition,

        5   physical activity, obesity, and risk for many

        6   cancers -- right?

        7   A.      For those variables specifically, yes.

        8   Q.      Including ovarian cancer.         Correct?

        9   A.      Yes.

       10   Q.      Please turn to page 8 of the exhibit.             The last

       11   paragraph is on study design.           That paragraph on study

       12   design starts by saying:

       13              "Each study design has its advantages and

       14   limitations" -- you said that here today?

       15   A.      Yes.

       16   Q.      You agree with the WCRF there are good things

       17   and bad things about any study.           Correct?

       18   A.      There are good things and bad things --

       19   Q.      Any study type?

       20   A.      Yes.

       21   Q.      True or not true:

       22              "The hierarchy of epidemiological evidence

       23   places cohort studies above case-control studies?"

       24   A.      I would note that the top of this section --

       25   this is a box issues concerning interpretation of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 159 of 291 PageID:
                                  105029- Cross/Mr. Williams
                               McTiernan

                                                                               869

        1   epidemiologic tests.

        2              It states:

        3              "Interpretation of epidemiologic evidence on

        4   identity, nutrition, and physical activity, and the

        5   risk of cancer is complex, and expert judgment is

        6   essential.      General considerations that need to be

        7   taken into account when evidence is assembled and

        8   assessed include the following" -- and then there are

        9   six bullet points, and I believe Mr.             Williams is

       10   talking about the bottom bullet point under that

       11   heading."

       12   Q.      True or not true:

       13              "You and your colleagues published a report

       14   that says:      The hierarchy of epidemiological evidence

       15   places cohort studies above case-control studies with

       16   ecological studies and case reports at the bottom.

       17   There are merits in considering a number of different

       18   study designs.       Cohort studies are likely to be the

       19   main source of evidence owing to the long latent

       20   period for cancer to develop and also to their

       21   prospective design.        However, in some circumstances

       22   case-control studies and ecological studies may also

       23   make a useful contribution to the evidence.               See

       24   Section 7."

       25              Did I read that correctly?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 160 of 291 PageID:
                                  105030- Cross/Mr. Williams
                               McTiernan

                                                                               870

        1   A.      Yes.    And that's referring to the diet, physical

        2   activity and nutrition variables it mentions at the

        3   top.

        4   Q.      Did I read it correctly?

        5   A.      Yes.

        6   Q.      If you look at the last paragraph in the

        7   left-hand column -- and I would like to turn to page

        8   22 now -- the last paragraph in the left-hand column

        9   says:

       10              "The work from the 2007 second expert report

       11   was used as a starting point."           Correct?

       12   A.      Yes.

       13   Q.      The acronym SLR in the continuous update project

       14   refers to systematic literature review.              Correct?

       15   A.      Yes.

       16   Q.      Continuing on page 22 of the update project

       17   report, it says:

       18              "The first stage of the SLRs was a

       19   comprehensive search using standardized search

       20   strategy -- a standardized search strategy for the

       21   scientific literature for randomized controlled trials

       22   and cohort studies published since 2006 using

       23   MedLine."

       24              Right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 161 of 291 PageID:
                                  105031- Cross/Mr. Williams
                               McTiernan

                                                                               871

        1   Q.       And it goes on to explain:

        2              "Because case-control studies are particularly

        3   prone to recall and other bias, they were not

        4   routinely reviewed.        However, if there were no or very

        5   few RCTs or cohort studies, they were included.                That

        6   was the methodology you employed."

        7              Right?

        8   A.       This is what they stated at the last meeting I

        9   was in.     They stated that they do include case-control

       10   in the search.       So here it's clear what they say about

       11   review.     But the search part is not completely

       12   correct.

       13              MR. WILLIAMS:      Move to strike as

       14   nonresponsive.

       15              THE COURT:     His question was, Is that what the

       16   report says?

       17              THE WITNESS:     Then yes.

       18   BY MR. WILLIAMS:

       19   Q.       For the analysis that you did in this

       20   litigation, you reviewed prospective cohort studies.

       21   Right?

       22   A.       You are talking about the current -- the current

       23   litigation?

       24   Q.       Yes.   I'm jumping forward to today.

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 162 of 291 PageID:
                                  105032- Cross/Mr. Williams
                               McTiernan

                                                                               872

        1   Q.      The work you have done in this matter you

        2   reviewed prospective cohort studies.             Right?

        3   A.      Yes.

        4   Q.      None of those studies concluded that there was a

        5   statistically significant overall association between

        6   talc use and ovarian cancer.           Right?

        7   A.      Their conclusion, correct.

        8   Q.      Would you agree with me that if you had only

        9   looked at the cohort studies in this case, like you

       10   did as part of the expert advisory panel for the World

       11   Cancer Research Fund, you would not have been able to

       12   opine talcum powder causes ovarian cancer?

       13   A.      If I didn't look at the totality of evidence, I

       14   might have come up with a different answer.

       15   Q.      My question was a little different.            My question

       16   was:    If you had only looked at the cohort studies,

       17   all of which found no statistically significant

       18   association, you would not have been able to come to a

       19   conclusion that talc actually causes ovarian cancer.

       20   Correct?

       21   A.      I think I can't assume what I would come up

       22   with.    I know one of the cohort studies did have a

       23   positive association for serous cancer.              I haven't

       24   considered -- to answer your question, I haven't

       25   considered what my conclusion would have been if I
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 163 of 291 PageID:
                                  105033- Cross/Mr. Williams
                               McTiernan

                                                                               873

        1   looked only at a subset of studies.

        2   Q.      In your last answer, you mentioned one of the

        3   studies found a positive association for serous

        4   invasive ovarian cancer.          You just said that, right?

        5   A.      Yes.

        6   Q.      You are referring to Gertig 2000.            Right?

        7   A.      Yes.

        8   Q.      You are aware later Gertig studies -- strike

        9   that.

       10              Later studies that followed the same women

       11   along farther in time through 2006, 2008, 2010 did not

       12   find a statistically significant positive association

       13   between use of talc and serous invasive ovarian

       14   cancer.     Correct?

       15   A.      They used a different comparison.            It is

       16   difficult to say what they would have found if they

       17   used the same comparison.          So they did not.       They

       18   compared "ever" uses plus "once-a-week" users to

       19   "greater" users.       I don't know what the relative risk

       20   would have looked like had they done the same

       21   comparison as the first paper.

       22   Q.      Let's unpack that.        You do not know what the

       23   relative risk would have looked like had they used the

       24   same criteria, is what you are saying.             Right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 164 of 291 PageID:
                                  105034- Cross/Mr. Williams
                               McTiernan

                                                                               874

        1   Q.      But you also do not know it would have been

        2   different than the finding that they made in 2010.

        3   Correct?

        4   A.      Correct.

        5   Q.      You do not deny that in 2010, when the women had

        6   been followed for a longer period of time, the

        7   positive association for serous invasive ovarian

        8   cancer fell away and there was no statistically

        9   significant association.          True?

       10   A.      There was no association in their data as they

       11   presented it.

       12              MR. WILLIAMS:      Your Honor, is this a good time

       13   for a break?

       14              THE COURT:     Absolutely.     Thank you.

       15              THE DEPUTY CLERK:       All rise.

       16              (Recess is taken.)

       17              (Continued on the next page.)

       18   ///

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 165 of 291 PageID:
                                  105035- Cross/Mr. Williams
                               McTiernan

                                                                               875

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   Anne McTiernan, resumed.

        5

        6   CROSS-EXAMINATION

        7   BY MR. WILLIAMS:

        8   Q.      Good afternoon, Dr. McTiernan.

        9              In your opinion, if risk for disease increases

       10   with the amount of exposure, the likelihood of a

       11   causal relationship goes up.           Right?

       12   A.      Yes.

       13   Q.      That is essentially the concept of

       14   dose-response.       Right?

       15   A.      Yes.

       16   Q.      You reviewed the Terry 2013 study, and we

       17   referred to that earlier today, which is Exhibit A 31.

       18   Do you have that in front of you?

       19   A.      Yes.

       20   Q.      In your opinion, the Terry 2013 pooled analysis

       21   provides strong evidence that perineal use of talcum

       22   powder causes ovarian cancer.           Right?

       23   A.      I'm sorry.      You said 831 for the reference, yes.

       24   Q.      I said A 139.      We have it up on the board.

       25              It is your opinion that that study provides
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 166 of 291 PageID:
                                  105036- Cross/Mr. Williams
                               McTiernan

                                                                               876

        1   strong evidence that perineal talcum powder causes

        2   ovarian cancer.       Right?

        3   A.       Yes.

        4   Q.       In your report Exhibit C 7, page 55 of the

        5   report, you wrote:

        6              "The Terry, et al, pooled analysis provides

        7   strong evidence that perineal talcum powder product

        8   use causes ovarian cancer.          Strong here does not

        9   pertain to the size of the odds ratio/relative risk.

       10   Rather, it refers to the fact that the number of cases

       11   included was larger than any previous study.               The

       12   eight-case-control studies included showed similar

       13   effect sizes for association of genital powder use and

       14   ovarian cancer risk consistency."

       15              This the part I want to focus on.

       16              "The dose-response effect was clear and there

       17   were enough numbers of cases to determine effects on

       18   subtypes of ovarian cancer."

       19              I read that right?

       20   A.       Yes.

       21   Q.       The opinion is based in part on your conclusion

       22   that the study showed a clear dose-response effect.

       23   Right?

       24   A.       Yes.

       25   Q.       Terry 2013 pooled eight case control studies.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 167 of 291 PageID:
                                  105037- Cross/Mr. Williams
                               McTiernan

                                                                               877

        1   Correct?

        2   A.      Yes.

        3   Q.      The data from five of those case-control studies

        4   were previously published -- meaning published in a

        5   different paper -- before they were mentioned in Terry

        6   2013's pooled analysis.         Correct?

        7   A.      Yes.

        8   Q.      And you wrote that in your report.            You made

        9   that precise statement that the data from five of the

       10   studies were previously published, but that three were

       11   not previously published?

       12              Do you remember that?

       13   A.      Yes.

       14   Q.      In this litigation -- and I mean in your report

       15   for this litigation -- you define a pooled analysis --

       16   and this is page 22 of your report, Exhibit C 7, first

       17   full paragraph, first sentence -- you defined a pooled

       18   analysis as "a type of meta-analysis where original

       19   individual level data from various published and/or

       20   unpublished epidemiological studies are combined and

       21   reanalyzed."

       22              Did I read that right?

       23   A.      Yes.

       24   Q.      Now, Terry 2013, which included previously

       25   unpublished talc data from three case control studies
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 168 of 291 PageID:
                                  105038- Cross/Mr. Williams
                               McTiernan

                                                                               878

        1   fits the description of a pooled analysis in your

        2   litigation report here.         Right?

        3   A.      Yes.

        4   Q.      So in relying on Terry 2013 as part of the

        5   science relating to use of talcum powder and risk of

        6   ovarian cancer, you relied on the data from those

        7   previously unpublished studies.           Correct?

        8   A.      I relied on the data on the eight studies that

        9   included those three unpublished, yes.

       10   Q.      Now, let me pull up your report again.             There is

       11   one citation there, citation No. 39.             There is one and

       12   only one citation there.          Correct?    There is just

       13   citation for that proposition.           Correct?

       14   A.      I'm trying to find my report.

       15   Q.      I'll represent to you that is the Terry study.

       16   Will you take my representation?

       17   A.      Okay.

       18   Q.      I would like to pull up your definition again of

       19   what a pooled analysis is.

       20              MR. WILLIAMS:      If we could put that up, page

       21   22, C-7.

       22   Q.      Looking at the first two sentences there, you

       23   cannot point us to any referenced material that you

       24   have reviewed anywhere that describes a pooled

       25   analysis, using the words that you set forth here in
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 169 of 291 PageID:
                                  105039- Cross/Mr. Williams
                               McTiernan

                                                                               879

        1   your report.      Correct?

        2   A.      I'm not sure.      There have been methods, papers

        3   written about pooled analyses.           I'm not sure if

        4   they -- I'm not sure if they use these particular

        5   concepts.

        6   Q.      You wrote these two sentences here on page 24 of

        7   your report, correct, defining a pooled analysis?

        8   A.      It is in my report, yes.

        9   Q.      My question was a simple one; it was -- can you

       10   point the Court to any reference material that you

       11   have reviewed that describes a pooled analysis, using

       12   those words, with particular reference to published

       13   and/or unpublished epidemiological studies?

       14   A.      I know that I did not cite -- I did not cite

       15   Friedenreich 1993 as a description of pooled analyses.

       16   And I did not cite that in my report.             I did use World

       17   Cancer Research Fund methods description in my report

       18   that's cited not here but cited overall in the report.

       19   Q.      Now, the Friedenreich paper 1993 is not

       20   referenced in your report?

       21   A.      It is not in my report.

       22   Q.      Let's talk about the World Cancer Research Fund

       23   document.     It has already been discussed, Exhibit A

       24   153, the "judging the evidence" report that you, your

       25   colleagues published in 2018, just last year.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 170 of 291 PageID:
                                  105040- Cross/Mr. Williams
                               McTiernan

                                                                               880

        1   A.      But this report --

        2   Q.      There is no question pending.

        3              Let's take it one step at a time.

        4              Please turn to page 12 of Exhibit 153.             Do you

        5   have that in hand.

        6   A.      On the -- yes.

        7   Q.      On the right-hand side of that page, do you see

        8   a definition of "pooled analysis" that is contained in

        9   the report?      Do you see that?

       10   A.      Yes.

       11   Q.      Here you and your colleagues wrote:

       12              "Pooled analysis is a type of meta-analysis in

       13   which original individual level data from various

       14   published epidemiological studies of a similar type,

       15   usually prospective cohort studies, are combined and

       16   reanalyzed."

       17              Did I read that right?

       18   A.      Yes.

       19   Q.      It goes on and says:

       20              "The combination of data from multiple studies

       21   creates a larger data set and increased statistical

       22   power."

       23              Right?

       24   A.      Yes.

       25   Q.      The sentence also includes the phrase "of a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 171 of 291 PageID:
                                  105041- Cross/Mr. Williams
                               McTiernan

                                                                               881

        1   similar type, usually prospective cohort studies."

        2              Do you see that?

        3   A.       Yes.

        4   Q.       So in the World Cancer Research Fund definition

        5   of a "pooled analysis," it references studies of a

        6   similar type, usually prospective cohort studies.

        7   Right?

        8   A.       Yes, it says that.

        9   Q.       Let's look at the version of your report.

       10              In your report you wrote:

       11              "Pooled analysis is the type of meta-analysis

       12   where original individual level data from various

       13   published and/or unpublished epidemiological studies.

       14   The definition in the World Cancer Research Fund does

       15   not say and/or unpublished."

       16              Can we agree?

       17   A.       Yes.

       18   Q.       And your definition in your report at page 22

       19   does not include the language that was included in the

       20   World Cancer Research Fund of a similar type, usually

       21   prospective cohort studies.          Right?

       22   A.       Correct.

       23   Q.       Now, did the members of the World Cancer

       24   Research Fund have your report at the time this study

       25   came out?       This paper from WCRF came out in 2018.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 172 of 291 PageID:
                                  105042- Cross/Mr. Williams
                               McTiernan

                                                                               882

        1   A.      No.

        2   Q.      You did have the WCRF paper at the time you

        3   wrote your report for this matter.            Right?

        4   A.      Yes.

        5   Q.      And you personally typed up your paper.

        6   Correct?

        7   A.      Yes.

        8   Q.      And when you typed it up, you added "and/or

        9   unpublished."       Right?

       10   A.      I included those words, yes.

       11   Q.      And you took out a similar type, usually

       12   prospective cohort studies.          Right?

       13   A.      Those words are not in my version, yes.

       14   Q.      The reason that you added "and/or unpublished"

       15   was that you knew that the study that you were relying

       16   upon with its pooled analysis included data from three

       17   studies that were unpublished.           Right?

       18   A.      I don't think so.       Pooled analyses, they're

       19   pooling projects that begin with no published studies.

       20   The pooled analysis I collaborated in began with us

       21   providing data to investigators, some of which had

       22   been published, some not.          The NCI funds many pooling

       23   projects.      Pooling projects can be with randomized

       24   control trials.       It is very common.        Pooling projects

       25   have been with case control studies.              One of my
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 173 of 291 PageID:
                                  105043- Cross/Mr. Williams
                               McTiernan

                                                                               883

        1   pooling projects was case-control studies.              One of my

        2   projects was a pooling study of randomized trials.                 My

        3   statement in the report needed to be more general than

        4   what WCRF indicated.

        5   Q.      Let's go to your report C-7, page 8, first full

        6   paragraph, your description of the Terry pooled

        7   analysis.      What you wrote in your report was the

        8   pooled analysis which included data from five

        9   previously published and three unpublished

       10   case-control studies.

       11              And you went on."

       12              That's what you wrote?

       13   A.      Yes.

       14   Q.      And the reason you took this part out in the

       15   description of a pooled analysis -- and by "this

       16   part," I'm referring to the words "of a similar type

       17   usually prospective cohort studies," is that you knew

       18   if the definition of pooled analysis that you and your

       19   colleagues used for the WCRF had been applied to this

       20   case, it would have focused the Court on the

       21   prospective cohort studies, none of which has found an

       22   association between talc use and ovarian cancer.

       23              Is that true?

       24   A.      No.

       25   Q.      Do you deny you added the words "and/or
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 174 of 291 PageID:
                                  105044- Cross/Mr. Williams
                               McTiernan

                                                                                  884

        1   unpublished" and removed the words "of a similar type

        2   usually prospective cohort studies" when you wrote the

        3   definition of "pooled analysis" in your report?

        4   A.      I agree many of the words are the same.             This is

        5   an epidemiologic concept.          If I were to write what the

        6   WCRF definition says in some other context, it would

        7   not be correct because it is not true that only cohort

        8   studies are done for pooled analyses.

        9              Pooled analyses -- as I mentioned, my first

       10   pooled analysis was years before 2016.             It was

       11   20 years before, which was case-control studies.                 My

       12   second pooled analysis was a couple of years before

       13   2016.    That was randomized control trials.            I also

       14   participated in cohort study pooled analysis, and

       15   published from that.        And so it is a very general type

       16   of epidemiology.       It's not limited to cohort studies.

       17              So it would be incorrect for me to say

       18   "usually prospective cohort studies" because that is

       19   not the case.       And for published and/or unpublished, I

       20   didn't want to leave a statement that says "original

       21   individual data from published epidemiologic studies"

       22   because that is not the case.           In some pooled projects

       23   there will be published and unpublished data, and that

       24   has been true in my studies and many other pooled

       25   projects.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 175 of 291 PageID:
                                  105045- Cross/Mr. Williams
                               McTiernan

                                                                               885

        1   Q.      Did you understand my last question to be

        2   suggesting your definition of a pooled analysis from

        3   the WCRF paper said only prospective studies?

        4              I read it accurately and said "usually

        5   prospective cohort studies," I read that correctly;

        6   didn't I?

        7   A.      Even the word --

        8   Q.      One question at a time.

        9              Did I read it correctly or not?           I said

       10   "usually and not only."         Right?

       11   A.      It sounds like that's what you said, yes.

       12   Q.      My point is, if you had focused your attention

       13   on the prospective studies for purposes of this

       14   matter, then the definition that you and your

       15   colleagues used for the WCRF would have hurt the

       16   plaintiffs in this case; would it not?

       17              MS. PARFITT:     I object.

       18              MR. WILLIAMS:      Hurt the plaintiffs' position.

       19              THE COURT:     Thank you.

       20   BY MR. WILLIAMS:

       21   Q.      Do you understand my question?

       22   A.      My purpose in writing it was to be complete

       23   about the methodology, and it didn't occur to me what

       24   would help one side or the other when I wrote my

       25   methodology.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 176 of 291 PageID:
                                  105046- Cross/Mr. Williams
                               McTiernan

                                                                               886

        1   Q.       In both definitions, the one in the WCRF paper

        2   and in your report here, the next sentence appears

        3   word-for-word.       Right?    The combination of data from

        4   multiple studies creates a larger data set and

        5   increased statistical power.           Correct?

        6   A.       Yes.

        7   Q.       Let me ask you some questions on dose-response,

        8   please.

        9              On the question of dose-response, -- that is,

       10   whether the studies you reviewed showed or did not

       11   show an increasing risk of ovarian cancer from

       12   increased talc use -- you agree that not all of the

       13   studies on that list of the 28 studies, looked into

       14   that question.       Right?

       15   A.       Correct.

       16   Q.       Of the studies that did look into dose-response,

       17   not all of those studies found a dose-response.

       18   Right?

       19   A.       Correct.

       20   Q.       Some purported to find a trend; some did not.

       21   True?

       22   A.       Correct.

       23   Q.       So just on that question, the question of

       24   whether or not the studies that looked at

       25   dose-response found a trend, the studies reached
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 177 of 291 PageID:
                                  105047- Cross/Mr. Williams
                               McTiernan

                                                                               887

        1   inconsistent results.         True or not.      True?

        2   A.      True.

        3   Q.      Your opinion in this litigation is that

        4   cumulative exposure, meaning frequency of genital talc

        5   use, how often one uses it, and duration or times

        6   duration, meaning years of talc use is the optimal

        7   metric of dose-response effects.            Right?

        8   A.      Yes.

        9   Q.      You agree, though, not all studies examining the

       10   cumulative dose-response found a trend or a

       11   dose-response.       Correct?

       12   A.      When you say "trend," maybe you can define that.

       13   Q.      Sure.

       14              For purposes of my question, please focus on

       15   those studies that examined what you call cumulative

       16   dose-response, meaning cumulative use, frequency times

       17   duration.       Do you have that subset in mind?

       18   A.      Yes.

       19   Q.      With those studies that did use that type of

       20   calculation, some purported to find a dose-response

       21   and some did not.        Right?

       22   A.      Correct.

       23   Q.      So on that question, the question of whether or

       24   not the studies that looked at a cumulative use found

       25   a dose-response, on that question, the studies reached
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 178 of 291 PageID:
                                  105048- Cross/Mr. Williams
                               McTiernan

                                                                               888

        1   inconsistent results.         Right?

        2   A.      Correct.

        3   Q.      Let's go to Terry A 139.         I'll direct your

        4   attention to page 8, the right-hand column, first full

        5   paragraph about midway down.           I'm looking for the

        6   sentence that begins "although":

        7              The authors wrote:

        8              "Although a significant increase in risk with

        9   an increasing number of genital powder applications

       10   was found for nonmucinous epithelial ovarian cancer,

       11   when non-users were included in the analysis, no trend

       12   in cumulative use was evident in analyses restricted

       13   to ever users of genital powder."

       14              That's what the authors wrote in their study.

       15   Correct?

       16   A.      That's what they wrote, yes.

       17   Q.      The question of whether a trend in cumulative

       18   use was evident in Terry, you've come to an opposite

       19   conclusion to the conclusion of the authors of that

       20   study with respect to ever-never use?

       21   A.      I think they are not talking about ever/never

       22   use but dose-response.

       23   Q.      I'm talking about a dose-response effect when

       24   the analysis is restricted to people who actually used

       25   talcum powder.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 179 of 291 PageID:
                                  105049- Cross/Mr. Williams
                               McTiernan

                                                                               889

        1   A.      Only users.

        2   Q.      Correct.

        3   A.      The first part of that sentence says, "although

        4   a significant increase in risk with an increasing

        5   number of genital powder applications was found for

        6   nonmucinous, epithelial ovarian cancer when non-users

        7   were included in the analysis."

        8              This is the issue, and I talked about it this

        9   morning.       When non-users with a comparison -- which is

       10   a very valid comparison, there was a statistically

       11   significant p-Value.        When they were not included,

       12   when it was only the users compared among themselves,

       13   the p-Value was .17.        Those are the two different

       14   statistical tests I look at.           I also look at the

       15   confidence intervals for each of those levels.

       16   Q.      Let me focus you on the part I was trying to

       17   focus you on.       I was trying to focus you on A 139,

       18   page 8.     The part I was trying to focus you on is the

       19   part after the comma.         It goes on and says:

       20              "No trend in cumulative use was evident in

       21   analyses restricted to ever users of genital powder."

       22              That's what they said.        Correct?

       23   A.      Yes.

       24   Q.      And just for clarification, the issue here is

       25   whether or not in calculating a dose-response the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 180 of 291 PageID:
                                  105050- Cross/Mr. Williams
                               McTiernan

                                                                               890

        1   authors of a study include in the calculation of

        2   dose-response people who never used talc at all.

        3   Right?

        4   A.       Yes.

        5   Q.       You say for purposes of this matter and for

        6   purposes of emphasizing that Terry in your view shows

        7   dose-response.       You say that the people who never used

        8   talc should be included in the calculation.               Right?

        9   A.       Yes.   Although I think it is very appropriate

       10   they did it both ways.

       11   Q.       And what the author said was that there was no

       12   trend if you focused only on people who actually used

       13   talc, and then watched what happened if they used more

       14   and more over their lifetimes.           Fair?

       15   A.       Yes.   And they also reported when they included

       16   non-users.

       17   Q.       They reported it both ways.         Right?

       18   A.       Yes.

       19   Q.       You said I think earlier today something to the

       20   effect of statisticians favor including those who

       21   never used the product, did you say something to that

       22   effect?

       23   A.       That's my understanding, that unless there is

       24   some other reason to exclude non-users, it is

       25   appropriate to include them.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 181 of 291 PageID:
                                  105051- Cross/Mr. Williams
                               McTiernan

                                                                                 891

        1   Q.      What is that understanding based on?

        2   A.      That it's appropriate to include non-users when

        3   you are looking at a dose-response effect, unless

        4   there is some other reason non-users are so different

        5   they should be excluded.          I liken it to if you are

        6   testing a dose for effectiveness in a randomized

        7   trial, you would compare to placebo.

        8   Q.      If you are testing the effect of a dose, there

        9   should a dose.       Right?    This is a crude example.         If

       10   someone were testing the effect of drinking beer, you

       11   would test the effect of one can of beer versus the

       12   effect of 10 cans of beer.          You wouldn't necessarily

       13   include zero cans of beer?

       14   A.      I think you would.        We note the test of trends

       15   that were -- the two tests of trends we're both

       16   referring to are the tests including relative risk.

       17   These relative risks were calculated comparing to the

       18   non-users.

       19   Q.      You said earlier today there was some basis --

       20   strike that.

       21              You said earlier today that statisticians

       22   prefer to include people who never used the substance.

       23   Tell the Court the basis for that.

       24              Can you cite some periodical or study to that

       25   effect.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 182 of 291 PageID:
                                  105052- Cross/Mr. Williams
                               McTiernan

                                                                               892

        1   A.       Dr. Sander Greenland, and I don't have the

        2   article on the top of my head.

        3   Q.       Anything else?

        4   A.       That would be the reference I have.

        5   Q.       Are you familiar with an epidemiologist named

        6   Britton Trabert.

        7   A.       He's an epidemiologist?

        8   Q.       I believe so, or statistician, one or the other?

        9   You don't know the name?

       10   A.       I don't.

       11   Q.       Let me show you an article and see if you have

       12   seen it.

       13              Britton Trabert is a woman.          I beg your

       14   pardon?

       15              This is a commentary entitled:

       16              "Body powder and ovarian cancer risk, what is

       17   the roll of recall bias?"

       18              Authored by Britton Trabert.          It is dated

       19   2016.     Have you ever read this article before?

       20   A.       No, it doesn't look familiar.

       21   Q.       Let me direct your attention to the lower

       22   right-hand corner of the right-hand column on page --

       23   the first page of the document, which we will mark as

       24   McTiernan 521.       It says at the bottom of the page,

       25   quote:
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 183 of 291 PageID:
                                  105053- Cross/Mr. Williams
                               McTiernan

                                                                               893

        1              "In addition, when a pronounced binary

        2   association is present use of the never or no category

        3   in assessing trend can induce a trend where none

        4   exists.     The recent OCAS analysis reported no trend

        5   with increasing lifetime application when restricted

        6   to talc users."       And it has a citation to note 18.

        7              Do you see that?       And that citation is to the

        8   Terry paper.

        9   A.       Yes.

       10   Q.       Now, you would agree that if the people who did

       11   not ever use talc are excluded from the analysis of

       12   the dose-response, the conclusion of the Terry paper

       13   was that there was no significant dose-response.

       14   Right?

       15   A.       My conclusion would be that the p-Value is .17

       16   but the relative risks still remain the same.               They

       17   increase with increasing dose over the four

       18   categories.

       19   Q.       There was no significant trend if the people who

       20   never used talc were excluded from the calculation.

       21   Right?

       22   A.       The trend was not statistically significant,

       23   correct.

       24   Q.       Which means that there was no association that

       25   you could establish.        Correct?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 184 of 291 PageID:
                                  105054- Cross/Mr. Williams
                               McTiernan

                                                                                894

        1   A.      It doesn't change the relative risk.

        2   Q.      Let's talk about the Penninkilampi study as it

        3   relates to -- actually, not that one.             Let's do

        4   another one.

        5              Let's talk about the Harlow paper.

        6   A.      Which one is this?

        7   Q.      It is 1992.      It is Exhibit A 55.

        8              Do you remember that Harlow 1992 was one of

        9   the papers that did use the metric that you say is

       10   proper, which is frequency times duration?              That's

       11   true.    Correct?

       12   A.      Yes.

       13   Q.      Turn to page 8, left-hand column, the first full

       14   page.    It says:

       15              "As a continuous variable in a multi variate

       16   model, no significant dose-response was observed

       17   between total genital applications of talc and ovarian

       18   cancer risk."       Correct?

       19   A.      Yes, it states that.

       20   Q.      One of the other studies you reviewed is Cook

       21   1997.    This is Exhibit A 21?

       22              This is one of the studies you read.            Right?

       23   A.      Yes.

       24   Q.      Your conclusion in your report, if we could call

       25   up Exhibit C 7 at page 71 in the chart, that you had
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 185 of 291 PageID:
                                  105055- Cross/Mr. Williams
                               McTiernan

                                                                               895

        1   in the back of your report, you listed Cook as a study

        2   where there was no cumulative lifetime days,

        3   therefore, no dose-response.           Is that right, Doctor?

        4   A.      I think what that means is no dose-response

        5   found and that was the matrix she looked at cumulative

        6   lifetime days.

        7   Q.      Let's take a look at the study then.            Exhibit A

        8   21 in your book is the Cook study.            Let me ask you to

        9   go there.      Please turn to page 6, Table 3.          Do you see

       10   there is a table where the study includes

       11   dose-response?

       12   A.      Yes.

       13   Q.      And it has information based on cumulative

       14   lifetime days of any perineal dusting.             Correct?

       15   A.      Yes.

       16   Q.      It says:

       17              "Any perineal dusting," and it looks at less

       18   than 2,000 lifetime days going up to over 10,000

       19   lifetime days, and it lists the results.              Correct?

       20   A.      Correct.

       21   Q.      And so at less than 2,000 lifetime days it is

       22   1.8 risk ratio.       Right?

       23   A.      Yes.

       24   Q.      And then if people use more talc for between

       25   2,000 and 5,000 lifetime days, the risk ratio goes
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 186 of 291 PageID:
                                  105056- Cross/Mr. Williams
                               McTiernan

                                                                               896

        1   down.     Agreed?

        2   A.       Yes.

        3   Q.       And the risk ratio goes down for people who use

        4   more talc between 5,000 and 10,000 lifetime days.

        5   Right?

        6   A.       Yes.

        7   Q.       If they use more than 10,000, it goes up again.

        8   Right?

        9   A.       Yes.

       10   Q.       That would have been kind of an upside down U if

       11   one were to plot it on a graph.           Right?

       12   A.       Yes.

       13   Q.       Did that refresh your memory that the Cook study

       14   did not in fact find a dose-response?

       15   A.       Yes.   And that's what I indicated in that table.

       16   Q.       I thought you were saying you were not sure

       17   that's what you indicated in the table?

       18   A.       If I put the word "no" and "no dose-response,"

       19   and that the metric is what was in parenthesis.

       20   Q.       Let's look at Cramer 19 -- actually, let's look

       21   at your table first.        It is Exhibit C 7.        That's your

       22   report of the table, in the back, is page 70, a

       23   similar table we used before.

       24              Actually, that's not the right one.            We're

       25   looking for the entry that says "no lifetime
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 187 of 291 PageID:
                                  105057- Cross/Mr. Williams
                               McTiernan

                                                                               897

        1   applications."        It is page 70, Table 1, Cramer 1999

        2   entry.

        3              What you wrote here with respect to

        4   dose-response for Cramer is:

        5              "Yes, there is dose-response lifetime

        6   applications when Fallopian tubes present with an O.R.

        7   for less than 3,000 uses of 1.54 and more than 10,000

        8   1.72 as the RR -- excuse me -- between three and

        9   10,000 1.72 and for more than 10,000 1.80."

       10              That's what you cited.        Right?

       11   A.       Yes.   The only correction is "patent" instead of

       12   "present."

       13   Q.       Now, on this one you did not list a p-Value or

       14   say anything about statistical significance, as you

       15   did with the Harlow study a few minutes ago on your

       16   chart.     Correct?

       17   A.       Correct, it is not there.

       18   Q.       You accurately just stated there is no p-Value

       19   listed on your chart because they did not calculate

       20   one.     Is that right?

       21   A.       I don't know.     I would have to look at the

       22   study.

       23   Q.       Will you take my representation that --

       24   A.       Yes.

       25   Q.       Where in Table 1 can we tell whether the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 188 of 291 PageID:
                                  105058- Cross/Mr. Williams
                               McTiernan

                                                                                 898

        1   dose-response data that you chose to include here is

        2   for genital talc use as opposed to, for example, non-

        3   genital use?      Can we tell from reading your chart?

        4   A.      Can you tell me which number the paper is?

        5   Q.      It is A 23.      Exhibit A23 is Cramer 1999.          I'll

        6   direct your attention in that exhibit to page 5, Table

        7   3.    Do you have that in front of you?

        8   A.      Yes.

        9   Q.      Now, what you reported in your chart that was in

       10   the report provided to the Court was that in this area

       11   here in Table No. 3 --

       12              MR. WILLIAMS:      For the record, I'm focusing on

       13   the portion that says "applications censored."

       14   Q.      You were referring to the fact that if one used

       15   talc less than 3,000 times, the risk ratio was lower

       16   than if one used it more than 10,000 times.               This

       17   portion I'm indicating with the laser.             Correct?

       18   A.      Yes.

       19   Q.      There was another chart for total applications

       20   here that listed for people who are using genital

       21   talc.    It lists less than 3,000 uses a risk and odds

       22   ratio of 1.84.       Correct?

       23   A.      Yes.

       24   Q.      An odds ratio for 3,000 to 10,000 uses of 1.43.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 189 of 291 PageID:
                                  105059- Cross/Mr. Williams
                               McTiernan

                                                                               899

        1   A.      Yes.

        2   Q.      And an odds ratio of more than 10,000 uses of

        3   1.43.    Correct?

        4   A.      Yes.

        5   Q.      That odds ratio goes down not up with more uses.

        6   Correct?

        7   A.      Correct.

        8   Q.      You could see here this sets forth a p-Value

        9   which is 0.472.       Correct?

       10   A.      Yes.

       11   Q.      And that p-Value is more than .05.            Right?

       12   A.      Yes.

       13   Q.      Which means it is not statistically significant.

       14   True?

       15   A.      Yes.

       16   Q.      You chose to use this trend, this set of values,

       17   that includes nongenitally exposed people.              Right?

       18   A.      I believe I did not put a p-Value in the table.

       19   I didn't include either one of those p-Values.                 That's

       20   why I was confused why I had nothing there.

       21   Q.      What you included in the table, Doctor, was a

       22   statement that this Cramer 1999 showed, yes, a

       23   dose-response, and then you simply listed the date

       24   that appears here under the applications censored

       25   group for people including folks who did not use talc
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 190 of 291 PageID:
                                  105060- Cross/Mr. Williams
                               McTiernan

                                                                                900

        1   in the genital area; they used it elsewhere.               Right?

        2   A.      Yes.    If I had room in the table, I would have

        3   put the relative risk and the confidence intervals and

        4   did the p-Value.       I would have focused on the genital

        5   exposure patients.        The issue is, though, I don't know

        6   what those RRs referred to, and so I would need to

        7   look back at the paper to see that.             It looks like

        8   they are not giving full data of genitally exposed --

        9   Q.      Can we agree, Doctor, if you had focused the

       10   Court on the total application PSC date for people who

       11   used talc only in the genital area, that you would not

       12   have been able to report to the Court that there was a

       13   dose-response because there wasn't?

       14   A.      But there is in the bottom one, where it is

       15   called "pelvic censored," and that is people who had

       16   patent Fallopian tubes, and there is some science, the

       17   case-control studies, particularly suggesting the risk

       18   is greater in people who have patent Fallopian tubes

       19   so that the material can move up.            If I had room, I

       20   could have put both in there.

       21   Q.      You can't tell the Court what happens to the

       22   statistical significance in the bottom group, the

       23   pelvic censored group, when the nongenitally exposed

       24   women are excluded; right?          You can't do that?

       25   A.      They gave the p-Values.         They provided it.       It's
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 191 of 291 PageID:
                                  105061- Cross/Mr. Williams
                               McTiernan

                                                                                 901

        1   the relative risk that now I'm saying I can't.                But

        2   there is a dose-response you can see with confidence

        3   intervals that do not include one.            The question is

        4   which group are those referring to.             But my statement

        5   is correct.      There is a dose-response in that group.

        6   Q.      Right here in the portion that relates to people

        7   who actually used talc in the perineal area, there is

        8   data under "total applications" that does not have a

        9   statistically significant result.            Correct?

       10   A.      If you look at patent, which I've stated on the

       11   table, then you see that.

       12   Q.      Just a yes or no if you can give it.            There is

       13   data on this table for total applications that

       14   includes people who use talc in the perineal area, and

       15   that does not show dose-response.            True or not true?

       16   A.      If I reported on that table, I would say that,

       17   but I reported on the other table.

       18   Q.      And the answer is yes?

       19   A.      The question again was?

       20   Q.      I'll move on.

       21              Let's go to a study called Mills 2004.             This

       22   is a retrospective case-control study by Mills.                You

       23   reviewed this data.        Correct?

       24   A.      Yes.

       25   Q.      Please take a look at page 4, Table II.             This is
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 192 of 291 PageID:
                                  105062- Cross/Mr. Williams
                               McTiernan

                                                                               902

        1   Exhibit A 94.       This includes data on dose-response.

        2   Correct?

        3   A.      Yes.

        4   Q.      And there is a portion that talks about

        5   cumulative use frequency times duration.              Right?

        6   A.      Yes.

        7   Q.      It include never users?

        8   A.      Yes.

        9   Q.      It include four different quartiles.            Correct?

       10   A.      Yes.

       11   Q.      And it lists in the right-hand column odds

       12   ratios for each of those quartiles.             Correct?

       13   A.      Yes.

       14   Q.      The first quartile, meaning the lowest exposure

       15   calculated using the metric you say is the best one

       16   frequency times duration, it reports 1.03 as the point

       17   estimate.      Correct?

       18   A.      Yes.

       19   Q.      And that value is not statistically significant.

       20   Correct?

       21   A.      Yes.

       22   Q.      The second quartile people who use more talc

       23   than people in the first quartile, the result is 1.81

       24   statistically significant.          Right?

       25   A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 193 of 291 PageID:
                                  105063- Cross/Mr. Williams
                               McTiernan

                                                                                903

        1   Q.      The third quartile goes down.           That's for people

        2   who used more talc than those in the first two

        3   quartiles.       True?

        4   A.      Correct.

        5   Q.      It goes down to 1.74.        Right?

        6   A.      Correct.

        7   Q.      And for people who are have the highest exposure

        8   which is who reported the most use calculated by

        9   frequency times duration, the odds ratio is 1.06.                  Not

       10   statistically significant.          Correct?

       11   A.      Correct.

       12   Q.      This study does not show a dose-response.

       13   Correct?

       14   A.      I agree.     That's what I indicated in my table.

       15   Q.      Right.     In your table, if you add them all up --

       16   I'm not going to ask you to do it now.             It will take

       17   too long -- there are a number of studies that analyze

       18   frequency times duration that show no dose-response

       19   and some that purport to show a dose-response.                Is

       20   that right?

       21   A.      I haven't added it recently.           I did it for my

       22   report, but I don't know the exact numbers.

       23   Q.      I'm not asking you to add right now.            There are

       24   some that show a dose-response and some that do not.

       25   A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 194 of 291 PageID:
                                  105064- Cross/Mr. Williams
                               McTiernan

                                                                               904

        1   Q.      We have talked about the Terry study and your

        2   conclusions there and your calculations.              Right?

        3   A.      Yes.

        4   Q.      That is one of the ones you said showed

        5   dose-response.       True?

        6   A.      Yes.

        7   Q.      We talked about Cramer 1999.          That's another you

        8   said showed a positive dose-response.             True?

        9   A.      Yes.

       10   Q.      Let's move on.

       11              The most thorough case-control studies in your

       12   opinion were those that differentiated among different

       13   areas of exposure to talc.

       14   A.      Are you citing something in my report?

       15   Q.      I am.

       16   A.      I want to see what it refers to.

       17   Q.      By areas of exposure, I mean perineal use.              One

       18   area of exposure is the use of talcum powder products

       19   on the diaphragm.        Correct?

       20   A.      Correct.

       21   Q.      Please turn to the Cramer 2016 study we marked

       22   earlier.       It is A 25.    Do you have that in front of

       23   you?

       24   A.      Yes.

       25   Q.      Table 1 is entitled type, "Timing and Duration
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 195 of 291 PageID:
                                  105065- Cross/Mr. Williams
                               McTiernan

                                                                               905

        1   of Genital Talc Use."         Right?

        2   A.      Yes.

        3   Q.      It lists potential exposure in women with no

        4   personal use.       Right?

        5   A.      Yes.

        6   Q.      And it pulls out diaphragm only use.            Correct?

        7   A.      Correct.

        8   Q.      And we're talking about diaphragms that have

        9   some sort of talc on them.          Right?

       10   A.      Is that how they define it?

       11   Q.      Let's look at what the data shows.

       12   A.      I want to see how they asked -- I want to check

       13   how they are asking about the diaphragm use.

       14              I see, yes, they have that.

       15   Q.      That's the reason why it would be relevant

       16   because if a woman had talc on her diaphragm and

       17   inserts the diaphragm, it is closer to the ovaries

       18   than if a woman dusts herself outside, say, in her

       19   panties.       Correct?

       20   A.      It did not ask if they rinsed it off prior to

       21   applying spermicidal jelly, so we don't know about

       22   talc from that question.

       23   Q.      What the results indicated were that people who

       24   used the diaphragm, and that was their exposure to

       25   talc, the odds ratio was 0.73 with a statistically
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 196 of 291 PageID:
                                  105066- Cross/Mr. Williams
                               McTiernan

                                                                               906

        1   insignificant confidence interval of 0.57 to 0.93.

        2   Correct?

        3   A.      No.    The traditional interpretation of a

        4   confidence interval is where it includes 1.               This does

        5   not.

        6   Q.      It does not include 1?

        7   A.      So that would suggest statistical significance

        8   around that odds ratio.

        9   Q.      I beg your pardon.        Because the odds ratio is

       10   below 1, and because the confidence interval does not

       11   hit 1.0, this is statistically significant?

       12   A.      Yes.

       13   Q.      So the result is a statistically significant

       14   finding of a protective effect for the use of a

       15   diaphragm with talc on it.          Correct?

       16   A.      Yes.    With the caveat we don't know if the woman

       17   rinsed the diaphragm before putting spermicidal jelly

       18   and before inserting.         So we don't know about the

       19   amount of real exposure.

       20   Q.      Are we assuming every woman in the study --

       21   A.      Some women would have been instructed to do it

       22   that and some not.

       23   Q.      You know that the study did not do that?

       24   A.      I don't know that they asked about whether they

       25   rinsed it or not.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 197 of 291 PageID:
                                  105067- Cross/Mr. Williams
                               McTiernan

                                                                               907

        1   Q.      You don't know one way or the other they did?

        2   A.      Right.

        3   Q.      But we do know there is a statistically

        4   significant finding of a protective effect, meaning if

        5   the epidemiological evidence is credited, it would

        6   mean if the women used the diaphragm with talc on it,

        7   she would have a lower chance of getting ovarian

        8   cancer.     Correct?

        9   A.      If there was talc on it.         That's what we don't

       10   know.

       11   Q.      Let me have you look at the Berge study, the

       12   2018 meta-analysis.        This is one of the studies you

       13   said was excellent.        Right?

       14   A.      Which number is this?

       15   Q.      A 11.    I'll direct you to Table II on page 7.

       16   Do you have that there?

       17   A.      Yes.

       18   Q.      This study, one of the ones that you say was

       19   excellent in terms of its methodology, lists with one

       20   of its findings for the use of a diaphragm a

       21   statistically significant protective effect odds ratio

       22   of 0.75 with a confidence interval that does not cross

       23   1, 0.73 on the low end to 0.88 on the high end.

       24   Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 198 of 291 PageID:
                                  105068- Cross/Mr. Williams
                               McTiernan

                                                                               908

        1   Q.      Please turn to the Penninkilampi study.             That's

        2   Exhibit A 109.       Please look at page 5.

        3              Page 5 has a table, Table 1, that like the

        4   other studies we just looked at, references diaphragm

        5   use.    Correct?

        6   A.      Yes.

        7   Q.      And it references the method of talc use

        8   suggesting talc was on the diaphragm.              Right?

        9   A.      Yes.

       10   Q.      This one is not statistically significant

       11   because it crosses 1.0.         Correct?

       12   A.      Yes.

       13   Q.      But the finding was 0.84 as the odds ratio.

       14   Correct?

       15   A.      Yes.

       16   Q.      So if it had been statistically significant,

       17   like the other two studies we just looked at, it would

       18   have had a protective effect.           Correct?

       19   A.      Yes.

       20   Q.      Earlier today you testified on direct

       21   examination that an odds ratio of 1.4 is -- strike

       22   that.

       23              You testified an odds ratio of 1.4 has in the

       24   past sufficed for purposes of findings there is a

       25   causal connection between a substance and some
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 199 of 291 PageID:
                                  105069- Cross/Mr. Williams
                               McTiernan

                                                                               909

        1   disease.       Correct?

        2   A.      I don't recall talking about causality.             I

        3   recall talking about some additional risk factors in

        4   the low range.

        5   Q.      You talked about HRT, did you not?

        6   A.      Yes.

        7   Q.      Let's take a look at your report and what it

        8   said about HRT.       That's hormone replacement therapy,

        9   for the record.       That's Exhibit C 7, page 26.          Is that

       10   the portion of your report?

       11              Doctor, that references HRT?

       12   A.      Yes.

       13   Q.      There is a sentence that starts at the bottom of

       14   26 and carries over; and at the end of that sentence

       15   it has a citation to number 55, reference number 55.

       16   Correct?

       17   A.      Yes.

       18   Q.      If you go to page 80 of your report -- let's

       19   look at that reference.         Do you have that in front of

       20   you?

       21   A.      Yes.

       22   Q.      That reference 55 is to a study written by

       23   Rossouw.       It is from 2002.     Correct?

       24   A.      Yes.

       25   Q.      This was a study you cited talking about the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 200 of 291 PageID:
                                  105070- Cross/Mr. Williams
                               McTiernan

                                                                               910

        1   principal results from the Women's Health Initiative

        2   Randomized Control trial.          Right?

        3   A.       Yes.

        4   Q.       So with respect to HRT, a randomized control

        5   trial had been conducted that showed the association.

        6   Right?

        7   A.       Yes.

        8   Q.       There hasn't been a randomized control trial,

        9   nor could there be, in your view, for talcum powder?

       10   A.       That's correct.

       11   Q.       It goes on on the next sentence at the top of

       12   page 27.        The sentence says:

       13              "A meta-analysis of clinical trials and

       14   observational studies in 2018 found that use of this

       15   therapy increased risk of breast cancer by

       16   59 percent."

       17              Did I read that right?

       18   A.       Yes.

       19   Q.       And it cites item 56.       Correct?

       20   A.       Yes.

       21   Q.       Let's turn to page 80 and see what item 56 is.

       22   That was a study by Kim dated 2018.             Correct?

       23   A.       Yes.

       24   Q.       It says:

       25              "Menopausal Hormone Therapy and the Risk of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 201 of 291 PageID:
                                  105071- Cross/Mr. Williams
                               McTiernan

                                                                               911

        1   Breast Cancer By histological Type and Race:               A

        2   Meta-Analysis of Randomized Controlled Trials and

        3   Cohort Studies."

        4              Did I read that right?

        5   A.      Yes.

        6   Q.      So here there were not only randomized trials

        7   but there were cohort, forward-looking cohort studies

        8   with respect to HRT.        Right?

        9   A.      Yes.

       10   Q.      That's very different than the situation before

       11   Her Honor, is it not?

       12   A.      In terms of?

       13   Q.      In terms of whether or not there have been

       14   randomized control trials.           Right?

       15   A.      Correct.

       16   Q.      What you are focusing on for purposes of your

       17   testimony is case-control studies and cohort studies.

       18   Correct?

       19   A.      Yes.

       20   Q.      But the cohort studies for our purposes are all

       21   studies that find no statistically significant

       22   association between the use of talc and ovarian

       23   cancer.     True?

       24   A.      Correct.

       25   Q.      Let me ask you some questions on confounding.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 202 of 291 PageID:
                                  105072- Cross/Mr. Williams
                               McTiernan

                                                                                912

        1   For the talc studies that presented both adjusted and

        2   unadjusted risk ratios, your opinion is that those

        3   studies found little effect of confounding variables.

        4   True?

        5   A.      Yes.    For the studies that showed both the

        6   unadjusted odds ratios and the adjusted odds ratios,

        7   nine out of 10 of them had very similar results.

        8   Q.      You believe that all, all except for one of the

        9   talc studies that you reviewed performed adjustments

       10   for several potential confounding variables?

       11   A.      Yes.

       12   Q.      And you agreed this morning or you stated this

       13   morning on direct examination with plaintiffs'

       14   counsel, you said that your systematic analysis

       15   examined whether or not a study adjusted for

       16   confounding.      Do you remember saying that?

       17   A.      Yes.

       18   Q.      But the truth is, Doctor, that you did not

       19   actually look at the specific confounding or

       20   confounders for each of those studies.             Right?

       21   A.      I did look at the tables in which they indicated

       22   confounders.      They were different in each study.            I

       23   assumed that they reported the ones that they adjusted

       24   for.

       25   Q.      You did not look at the specific confounders for
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 203 of 291 PageID:
                                  105073- Cross/Mr. Williams
                               McTiernan

                                                                               913

        1   each of the studies?

        2   A.       I did look at confounders.         I read through the

        3   tables and list of variables they listed.

        4   Q.       Please take a look at your deposition, page 175,

        5   line 25 to 176, line 16:

        6              "QUESTION:     Without reviewing the study, are

        7   you able to tell us, as you sit here, how many of the

        8   case-control studies you read and reviewed and are

        9   relying on in this case do not adjust for body mass

       10   index?

       11              "ANSWER:     No, I did not count that.

       12              "QUESTION:     Why not?

       13              "ANSWER:     I was tasked to look at the overall

       14   association.      I did not look at specific confounders

       15   for each of the studies."

       16              That was your testimony.         Right?

       17   A.       I see what you mean.        For my expert report, I

       18   did not go through and mark for which studies adjusted

       19   for BMI and which did not, but I did look at the

       20   studies to see what variables they adjusted for as I

       21   reviewed them.

       22   Q.       My question was whether I read correctly your

       23   testimony.      Did I do that?

       24   A.       To me it looks like the testimony you were

       25   asking then was about body mass index, BMI.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 204 of 291 PageID:
                                  105074- Cross/Mr. Williams
                               McTiernan

                                                                               914

        1   Q.       Did I read it correctly?        Was that your

        2   testimony?

        3   A.       I'm not sure which section you are talking

        4   about.

        5              THE COURT:     He's not asking you to comment

        6   upon.     He wants to know what he read to you, was that

        7   accurate?       What he read, does that appear in the

        8   transcript you testified to?

        9              THE WITNESS:     Yes.

       10   BY MR. WILLIAMS:

       11   Q.       One of the items that you placed on your bases

       12   for finding a causal association between talc use and

       13   ovarian cancer, you referenced IARC.             Right?

       14   A.       Yes.

       15   Q.       And you are familiar with that agency because

       16   you've done work for them.          Right?

       17   A.       Yes.

       18   Q.       You know that IARC has five different categories

       19   into which it places substances.             Right?

       20   A.       Yes.

       21   Q.       Group 1 is substances that IARC believes are

       22   carcinogenic to humans.         Right?

       23   A.       Yes.

       24   Q.       Group 2 A is for substances IARC believes are --

       25   probably carcinogenic.         Right?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 205 of 291 PageID:
                                  105075- Cross/Mr. Williams
                               McTiernan

                                                                               915

        1   A.      Yes.

        2   Q.      Group 2 B is for substances that IARC believes

        3   are possibly carcinogenic.          Right?

        4   A.      Yes.

        5   Q.      Group 3 is for substances that are not

        6   classifiable.       Right?

        7   A.      Yes.

        8   Q.      And Group 4, finally, is for substances IARC

        9   believes are probably not carcinogenic.              Right?

       10   A.      Yes.

       11   Q.      You know, there is only one substance that has

       12   ever been placed in Category IV?

       13   A.      I knew it was very small.

       14   Q.      In 2006 IARC listed perineal use in the 2-B

       15   category.       Correct?

       16   A.      Yes.

       17   Q.      That's 2-B, possible carcinogenic.            Right?

       18   A.      Yes.

       19   Q.      Please take a look at the IARC monograph.               It is

       20   Exhibit A 72 K.       It is a really long document.            Sorry

       21   about the length.          I would like you to look at page 46

       22   of the 2010 IARC monograph on talc.

       23              Do you have that in front of you?

       24              Using the numbers at the bottom of the page,

       25   page 46.       It's also on the board.       See there is a
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 206 of 291 PageID:
                                  105076- Cross/Mr. Williams
                               McTiernan

                                                                               916

        1   reference to Group 2 B?

        2   A.      Yes.

        3   Q.      And this category is used for agents for which

        4   there is "limited evidence of carcinogenicity in

        5   humans and less than sufficient evidence of

        6   carcinogenicity in experimental animals."

        7              Do you see that?

        8   A.      Yes.

        9   Q.      Please turn now to page 42, a few lines earlier.

       10   The term "limited evidence of carcinogenicity" is a

       11   defined term in the monograph.           Correct?

       12   A.      Yes.

       13   Q.      There is a definition at the bottom of this

       14   page, page 52, for "limited evidence of

       15   carcinogenicity."        Right?

       16   A.      Yes.

       17   Q.      The definition is:

       18              "A positive association has been observed

       19   between exposure to the agent and cancer for which a

       20   causal interpretation is considered by the working

       21   group to be credible, but chance, bias, or confounding

       22   could not be ruled out with reasonable confidence."

       23              Right?

       24   A.      That's what it says, yes.

       25   Q.      So IARC was saying it could not rule out chance
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 207 of 291 PageID:
                                  105077- Cross/Mr. Williams
                               McTiernan

                                                                               917

        1   or luck with respect to talcum powder use, perineal

        2   use, and ovarian cancer.          Correct?

        3   A.      At the time when they reviewed the data which I

        4   believe was about 2008.         So 10 years ago.

        5   Q.      This is the IARC monograph from 2010, but they

        6   looked at the data before that.           Right?

        7   A.      Yes.

        8   Q.      IARC was also saying that it could not rule out

        9   bias.    Right?

       10   A.      Yes.

       11   Q.      You understand that to mean recall bias.

       12   Correct?

       13   A.      It could be any bias.

       14   Q.      And IARC was also saying it could not rule out

       15   confounding factors.        Correct?

       16   A.      Correct.

       17   Q.      Now, IARC has never moved perineal talc up to a

       18   higher classification than Group 2 B.              Right?

       19   A.      But they are going to reconsider it.            They

       20   classified it as high priority for review again.

       21   Q.      Do you have any knowledge one way or the other

       22   how many items are listed on that elevated interest

       23   list?

       24   A.      It is a minimal number.         I believe we added that

       25   to the list.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 208 of 291 PageID:
                                  105078- Cross/Mr. Williams
                               McTiernan

                                                                                918

        1   Q.      Do you know how many?

        2   A.      I believe we added that to the list of items.

        3   Q.      Let me ask you this:        As of today at this point

        4   in time when the Court is assessing whether or not

        5   sufficient evidence exists to say that talc causes

        6   ovarian cancer, as you have opined, IARC still lists

        7   perineal talc use as a Group 2 B substance.               Correct?

        8   A.      They have not reviewed it again yet.

        9   Q.      The answer is yes?

       10   A.      Yes.

       11   Q.      When you say IARC would reach a different

       12   conclusion now -- strike that.

       13              Do you think IARC would reach a different

       14   conclusion now?       That was the suggestion you are

       15   making by saying they may prioritize a review.                Are

       16   you saying their conclusion would be different?

       17   A.      I can't speak for their working group.             I don't

       18   know who would be on it.          I don't know what they would

       19   decide, but I do know the evidence looks quite

       20   different now than it looked 10 years ago.

       21   Q.      So if you were to suggest to the Court the

       22   conclusion would be different, you would be

       23   speculating.      Right?

       24   A.      I said I don't know who is going to be on the

       25   committee.      I don't know what they would state.            I do
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 209 of 291 PageID:
                                  105079- Cross/Mr. Williams
                               McTiernan

                                                                               919

        1   know the evidence has changed, but I can't say how

        2   they would vote.

        3   Q.       My question is different.        If you were to say

        4   that IARC would change its opinion today, you would be

        5   speculating?

        6   A.       Yes.

        7   Q.       In order for IARC to move a substance from Group

        8   2 B possible to a higher group, IARC would have to

        9   rule out chance, bias, and confounding factors, all

       10   three.     Correct?

       11   A.       I haven't read the exact criteria for the next

       12   level up.

       13   Q.       You mentioned Health Canada.         Let me ask you a

       14   few questions about that.

       15              You identified 127 documents or other

       16   materials as references in your litigation report.

       17   Correct?

       18   A.       Yes.

       19   Q.       Those materials that you relied on to form the

       20   basis of your opinions in this case, right, those are

       21   all of the materials.         Correct?

       22   A.       Yes.

       23   Q.       None of the documents on your reliance list was

       24   published by the Food and Drug Administration.

       25   Correct?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 210 of 291 PageID:
                                  105080- Cross/Mr. Williams
                               McTiernan

                                                                               920

        1   A.      I don't recall if I included the letter from

        2   them.     I don't recall.      I would have to look through.

        3   Q.      None of the documents -- I'll get to that in a

        4   second.     None of the documents on your reliance list

        5   was published by the National Cancer Institute.

        6   Correct?

        7   A.      The National Cancer Institute itself, not a

        8   grant that was funded through the National Cancer

        9   Institute.

       10   Q.      Let's take both.       How about by NCI itself?

       11   A.      I don't recall including anything that was from

       12   NCI.

       13   Q.      And branches of NCI --

       14   A.      Several of the studies I mentioned were funded

       15   by NCI.

       16   Q.      Funded by NCI is one thing, put out by the

       17   organization itself is another.           Right?

       18   A.      Yes.

       19   Q.      Your litigation report identified another 113

       20   documents as materials considered, right, in addition

       21   to the references?

       22   A.      I don't know the exact number, but I'll believe

       23   you, yes.

       24   Q.      A few of those documents were led, sent to the

       25   FDA.    Do you remember that?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 211 of 291 PageID:
                                  105081- Cross/Mr. Williams
                               McTiernan

                                                                               921

        1   A.      I don't recall.

        2   Q.      Take a look at Exhibit C 7, your report, page

        3   86.

        4   A.      Is it in Volume 1 or Volume 2?

        5   Q.      It is in Volume 2.        It is your report.       It is

        6   C-7.

        7   A.      Okay.

        8   Q.      Take a look at page 86.         All I want to focus you

        9   on are items 68 to 70.         See those?

       10   A.      Yes.

       11   Q.      Those are all letters from the Cancer Prevention

       12   Coalition to the FDA; are they not?

       13   A.      I see two of those, yes.

       14   Q.      None of those 113 additional materials and data

       15   considered were authored by the FDA.             Right?

       16   A.      I don't see it here.

       17   Q.      None of those documents were published by the

       18   NCI.    Right?

       19   A.      None of these -- the numbers you gave me, none

       20   say "NCI," no.

       21   Q.      If you would take a look at Exhibit A 89, I

       22   believe, this was not a document you actually relied

       23   upon for your opinions in the case.             It is one you

       24   heard about that talked about migration.              Do you

       25   recall that?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 212 of 291 PageID:
                                  105082- Cross/Mr. Williams
                               McTiernan

                                                                                 922

        1   A.      Yes.

        2   Q.      This one is the letter dated April 1, 2014, and

        3   I'll direct your attention to the first paragraph on

        4   the third page.       This is a document that was

        5   responsive to the three or four letters that we just

        6   looked at on your reference list that were to the FDA.

        7   You recall those letters, right?

        8              MS. PARFITT:     I object.     It is on her reliance

        9   list, the FDA 2014 letter.          Counsel is suggesting she

       10   didn't rely on it.        That was my understanding of your

       11   question.

       12              MR. WILLIAMS:      That was my understanding.         I

       13   thought the witness testified it was not on the

       14   reliance list.       If it is, I'm mistaken.         But that

       15   doesn't matter for purposes of my question.

       16              THE COURT:     That's fine.

       17   Q.      Doctor, I'll ask you this:          Whether or not it is

       18   on your reliance list, what the letter said in

       19   response to those citizens' petitions was paragraph 3:

       20              "After careful review and consideration of the

       21   information submitted in your petitions, the comments

       22   received in response to the petitions, and review of

       23   the additional scientific information, this letter is

       24   to advise you that FDA is denying your petitions.                FDA

       25   did not find that the data submitted presented
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 213 of 291 PageID:
                                  105083- Cross/Mr. Williams
                               McTiernan

                                                                               923

        1   conclusive evidence of a causal association between

        2   talc use in the perineal area and ovarian cancer."

        3              Did I read that correctly?

        4   A.      Yes.

        5   Q.      So you focused the Court on the Health Canada

        6   draft study.      Correct?

        7   A.      Yes.

        8   Q.      You did not point the Court to your review

        9   reflecting that government agencies in the United

       10   States like the FDA have found that the evidence is

       11   insufficient to find a causal association.              Right?

       12   A.      Right.    I don't know if the FDA has done a

       13   systematic review like Health Canada does.              I have not

       14   seen a publication of systematic review and causal

       15   analysis from the FDA.         This is what I've seen, this

       16   letter.

       17   Q.      You don't know one way or the other whether the

       18   careful review that is referred to in Exhibit A 89 was

       19   a systematic review by your definition?

       20   A.      They don't reference a systematic review and

       21   they don't reference a publication.

       22   Q.      It is accurate to say that your conclusion here

       23   is inconsistent with the conclusions set forth by the

       24   FDA in its letter in response to the petition?

       25   A.      That's correct.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 214 of 291 PageID:
                                  105084- Cross/Mr. Williams
                               McTiernan

                                                                               924

        1   Q.      Just a couple more things.

        2              First I wanted to make sure that --

        3              MR. WILLIAMS:      Your Honor and counsel, this is

        4   the McTiernan report, Exhibit C 7, page 13,

        5   description of a confidence interval, forward.

        6   Q.      I put up a board and I wanted to ask you,

        7   Doctor, it says:

        8              "If a confidence interval includes the number

        9   1.0, then we say the association between the exposure

       10   and the disease could be null."

       11              Did I read that right?

       12   A.      Yes.

       13   Q.      That is your writing in your report.            Correct?

       14   A.      Yes.

       15   Q.      Now, if a confidence interval in a study were to

       16   be exactly 1.0, that would be no association.

       17   Correct?

       18   A.      I don't know what the relative risk is that you

       19   are referring to.

       20   Q.      I misspoke.

       21              If the relative risk were reported as 1.0,

       22   that would mean no association.           Correct?

       23   A.      Yes.

       24   Q.      That is to say, if the point estimate were 1.0,

       25   that would be no association.           True?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 215 of 291 PageID:
                                  105085- Cross/Mr. Williams
                               McTiernan

                                                                                925

        1   A.      Correct.

        2   Q.      Okay.     If the confidence interval, the range,

        3   includes 1.0, that is, it goes above and below 1.0,

        4   you cannot say that there is an association.               Right?

        5   A.      What we can say is that the association between

        6   exposure and disease could be null.             So it could be.

        7   That's exactly what I said here, that it could be

        8   null.

        9   Q.      Let me ask you some questions about your -- you

       10   mentioned you spoke to Congress, and I just have a

       11   couple of questions about that.

       12              You indicated you were asked to speak to

       13   Congress.       Who asked you?

       14   A.      I believe his name was Mr. Cunningham.             He was

       15   the Chief of Staff for that subcommittee.

       16   Q.      Do you know how that particular subcommittee got

       17   your name?

       18   A.      I don't know.

       19   Q.      Your litigation report in this matter is dated

       20   November 16th of last year.          Correct?

       21   A.      If that's what's here, I believe it.

       22   Q.      A few months later after that you appeared

       23   before the subcommittee of Congress.             That was on

       24   March 12th of this year.          Right?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 216 of 291 PageID:
                                  105086- Cross/Mr. Williams
                               McTiernan

                                                                               926

        1   Q.       You read aloud from a prepared statement that

        2   day.     Correct?

        3   A.       Yes.

        4   Q.       And you were asked to give that testimony -- I

        5   think you said this when you spoke that day -- because

        6   you had conducted a thorough and systematic review of

        7   the science linking use of talcum powder products and

        8   the risk of ovarian cancer.          Right?

        9   A.       That's correct.

       10   Q.       Now, do you know whether or not anybody from

       11   Johnson & Johnson was asked to attend that hearing?

       12   A.       I don't know.

       13              MS. PARFITT:     Objection, your Honor.         I can't

       14   imagine how Dr. McTiernan would know if anyone from

       15   Johnson & Johnson --

       16              THE COURT:     I think she already answered it.

       17   She said "I don't know."

       18   Q.       When you appeared that day you were accompanied

       19   by several of the plaintiffs' lawyers, is that right,

       20   who are in the room today?

       21   A.       There were several people there.          The main

       22   person accompanying me was the Vice President for

       23   Government Affairs at my institution, Fred Hutchinson.

       24   Q.       And Ms. Parfitt was there and Ms. O'Dell was

       25   there?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 217 of 291 PageID:
                                  105087- Cross/Mr. Williams
                               McTiernan

                                                                               927

        1   A.      Yes.    And several other people in the room.

        2   Q.      Did you know beforehand plaintiffs' counsel

        3   would be attending?

        4   A.      Yes.

        5   Q.      Do you know whether plaintiffs' counsel played

        6   any role in your being invited to testify?

        7   A.      I don't know.

        8   Q.      You don't know one way or at the other?

        9   A.      I don't know.

       10   Q.      Did you meet with plaintiffs' counsel in advance

       11   of hearing?      I don't want to know what you said to

       12   them or them to you, but did you meet with them prior

       13   to the hearing?

       14   A.      Yes.

       15   Q.      Did you travel to the hearing with them?

       16   A.      No -- travel to the meeting with them?

       17   Q.      Yes.    Did you go over to Congress with them that

       18   day?

       19   A.      Yes.

       20   Q.      Now, did you share a copy of your written

       21   statement to the subcommittee with plaintiffs' counsel

       22   before you testified?

       23   A.      I did, and also to my Vice President of

       24   Government Affairs.

       25              MS. PARFITT:     Your Honor, I object at this
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 218 of 291 PageID:
                                  105088- Cross/Mr. Williams
                               McTiernan

                                                                                    928

        1   point in time.       I understand how the substance of Dr.

        2   McTiernan's opinions are relevant, but I think we have

        3   gone a bit afield as to how she got there.              It is

        4   clear I was there.        Ms. O'Dell was there.        I'm just

        5   not sure where we are going.

        6              MR. WILLIAMS:      Counsel raised the issue.             I

        7   did not.

        8              MS. PARFITT:     I raised the issue of her

        9   appearance before Congress.

       10              THE COURT:     I understand.      I'll permit a few

       11   questions.

       12              I don't know if you have anything else.              I

       13   know where you are going with it.

       14              MR. WILLIAMS:      There is actually a little bit

       15   more.

       16              THE COURT:     Let me hear it.

       17   BY MR. WILLIAMS:

       18   Q.      You told the subcommittee your opinion that

       19   perineal talc use is associated with a 22 to

       20   31 percent increased risk.          Right?

       21   A.      Yes.

       22   Q.      You did not talk about cohort studies?

       23   A.      I didn't talk about specific studies.             I talked

       24   about totality of evidence.

       25   Q.      You did not talk about the cohort studies saying
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 219 of 291 PageID:
                                  105089- Cross/Mr. Williams
                               McTiernan

                                                                               929

        1   there is not an association.            True?

        2   A.      No, I did not.

        3   Q.      Now, in the written materials that you provided,

        4   you mentioned that you had been hired by plaintiffs in

        5   litigation.

        6              THE COURT:     You are referring to written

        7   materials she provided to Congress.

        8              MR. WILLIAMS:      Yes.

        9   A.      Yes, I disclosed, yes.

       10   Q.      You disclosed there that you had been hired by

       11   plaintiffs in litigation.            Right?

       12   A.      Yes.

       13   Q.      But in your oral presentation -- which was

       14   televised; am I right?

       15   A.      Yes.

       16   Q.      In your oral presentation, you did not say that

       17   you were hired by plaintiffs' lawyers in litigation,

       18   did you?

       19   A.      I don't recall.

       20   Q.      In your oral presentation you said that you were

       21   there on behalf of consumers.            Right?

       22   A.      I don't have the document right with me.

       23   Q.      Let's see if we could bring it up.

       24   A.      Can you tell me what number it is so I could

       25   look at the whole thing?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 220 of 291 PageID:
                                  105090- Cross/Mr. Williams
                               McTiernan

                                                                                  930

        1   Q.      It is McTiernan 510 in your book.            That would be

        2   in book No. 2.

        3              My only point is that when you were speaking

        4   as opposed to the writing, when you were talking on

        5   television, you said as part of this review, I

        6   prepared an expert report on behalf of consumers for

        7   an ongoing multi-district litigation.              Right?

        8   A.      Oh, so I did disclose.         Okay.

        9   Q.      The word you used was "consumers," not that you

       10   were hired by plaintiffs' counsel on behalf of

       11   plaintiffs in litigation?

       12   A.      I didn't use that word, no.

       13   Q.      You did not indicate in any way that you were

       14   there as an expert who was being paid in litigation on

       15   behalf of specific plaintiffs, did you?

       16   A.      I didn't use the word "paid," no.

       17   Q.      Nor did you use the word "plaintiffs."               Right?

       18   A.      I didn't use the word "plaintiffs," no.

       19   Q.      And you changed the wording that was contained

       20   in your written submission that you used the word

       21   "plaintiffs."       Right?

       22   A.      I'm sorry.     I can't remember what I said.            I

       23   just know that I disclosed there.              I thought I

       24   disclosed here.       I don't know what that wording was to

       25   compare.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 221 of 291 PageID:
                                  105091- Cross/Mr. Williams
                               McTiernan

                                                                               931

        1              MR. WILLIAMS:      Thank you, your Honor.        No

        2   further questions.

        3              MS. PARFITT:     Do you want to break or go

        4   forward?

        5              THE COURT:     I'm good if you are.

        6              Let's take a break.

        7              THE DEPUTY CLERK:       All rise.

        8              (Recess.)

        9              (Continued on the next page.)

       10   ///

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 222 of 291 PageID:
                                  105092
                              McTiernan - Redirect/Ms. Parfitt

                                                                               932

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   ANNE MC TIERNAN, resumed.

        5

        6   REDIRECT EXAMINATION

        7   BY MS. PARFITT:

        8   Q.      Good afternoon, Dr. McTiernan.           I'm going to try

        9   to move as quickly as I can.

       10              MS. PARFITT:     And I appreciate the Court's

       11   indulgence.

       12   Q.      Dr. McTiernan,, you were asked about your

       13   Congressional presentation?

       14   A.      Yes.

       15   Q.      And you indicated that I was there and

       16   Ms. O'Dell was there.         Correct?

       17   A.      Yes.

       18   Q.      Were there victims there, too?

       19   A.      Yes, there were.

       20              MR. WILLIAMS:      Objection.     Not appropriate.

       21              THE COURT:     They were going to object to the

       22   word "victims."

       23   Q.      Were there "consumers" there?

       24   A.      Yes.

       25   Q.      Did the consumers also make statements?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 223 of 291 PageID:
                                  105093
                              McTiernan - Redirect/Ms. Parfitt

                                                                               933

        1   A.      Yes.    There was one that did.

        2   Q.      Do you recall what the statement was?

        3   A.      I don't recall his exact statement.            He was the

        4   son of a woman with ovarian cancer who passed away

        5   from the disease.

        6   Q.      Are you aware whether or not any J&J employees

        7   were there?

        8   A.      I don't know.

        9   Q.      Now, were you paid by the plaintiffs' counsel

       10   here to show up for Congress?

       11   A.      No.

       12   Q.      You came on your own volition?

       13   A.      I came as an independent scientist.

       14   Q.      Now, throughout the course of the day -- if we

       15   could throw up the forest plot.

       16              Now, counsel asked you many, many questions

       17   about your opinions on consistency.             Do you recall

       18   those questions by Mr. Williams?

       19   A.      Yes.

       20   Q.      Specifically, he talked about the consistency

       21   and the role of statistical significance among

       22   epidemiological studies.          Do you recall that?

       23   A.      Yes.

       24   Q.      Do you recall Mr. Williams made a distinction

       25   between not what the relative risk was but p-Value or
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 224 of 291 PageID:
                                  105094
                              McTiernan - Redirect/Ms. Parfitt

                                                                                 934

        1   whether something was statistically significant or not

        2   statistically significant for purposes of consistency?

        3   Do you recall that examination?

        4   A.      Yes.

        5   Q.      What I would like to do -- do you know who

        6   Kenneth Rothman is?

        7   A.      Yes.

        8   Q.      Who is Dr. Rothman?

        9   A.      He's an epidemiologist who specializes in the

       10   methodology of epidemiology and the applications of

       11   statistics.      I took a course from him in 1977.            So I

       12   learned his methods early on, and in my Ph.D. program

       13   my mentor was a colleague of his.            They both trained

       14   at Harvard.      So I continued to use similar methods

       15   after that training.

       16   Q.      Are you aware Dr. Rothman, along with Sander

       17   Greenland and Timothy Lash published A Modern

       18   Epidemiology book?

       19   A.      Yes.

       20   Q.      Are you familiar with that book?

       21   A.      Yes.

       22   Q.      What I would like to do is pull up Chapter 2,

       23   page 27, of the Modern Epidemiology, Third Edition, by

       24   Doctor Rothman, et al..         At the top of the page it

       25   says:    Chapter 2, "Causation and Causal Inference."
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 225 of 291 PageID:
                                  105095
                              McTiernan - Redirect/Ms. Parfitt

                                                                                935

        1   Do you see that?

        2   A.      Yes.

        3   Q.      Then there is a section on "Consistency."              Do

        4   you see that?

        5   A.      Yes.

        6   Q.      Why don't you go down to the second full

        7   paragraph, and let me ask you a question.

        8              Dr. Rothman states:

        9              "One mistake in implementing the consistency

       10   criterion is so common that it deserves special

       11   mention.       It is sometimes claimed that a literature or

       12   set of results is inconsistent simply because some

       13   results are statistically significant and some are

       14   not.    This sort of evaluation is completely fallacious

       15   even if one accepts the use of significance testing

       16   methods."

       17              Did I read that correctly?

       18   A.      Yes.

       19   Q.      Do you agree with Dr. Rothman?

       20   A.      Yes.

       21   Q.      Is that opinion consistent with not only that

       22   which you shared with the Court today but with Health

       23   Canada, the regulatory body for Canada and Congress?

       24   A.      Yes.

       25   Q.      Dr. McTiernan, you were asked about IARC's
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 226 of 291 PageID:
                                  105096
                              McTiernan - Redirect/Ms. Parfitt

                                                                               936

        1   classification of talc back in 2006 when the working

        2   group considered it.        Do you recall those questions?

        3   A.      Yes.

        4   Q.      And you understand, Dr. McTiernan, that IARC's

        5   monograph that was published in 2010 was based upon

        6   what?

        7   A.      It was based upon talc without fibrous talc, and

        8   it was with the assumption it did not contain

        9   asbestos, and it was based on studies up until a

       10   couple of years or a year prior to when they did their

       11   deliberations.

       12   Q.      So the evaluation of IARC back in 2006 was

       13   literature up until 2006, and that would include

       14   literature on biological plausibility.             Correct?

       15   A.      Yes.

       16   Q.      That would include literature on anything with

       17   regard to pathology.        Right?

       18   A.      Yes.

       19   Q.      That would include literature with regard to

       20   mechanistic studies?

       21   A.      Yes.

       22   Q.      And that would include the epidemiological

       23   literature.      Correct?

       24   A.      Yes.

       25   Q.      Have you had an opportunity to review IARC's
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 227 of 291 PageID:
                                  105097
                              McTiernan - Redirect/Ms. Parfitt

                                                                               937

        1   2012 monograph?

        2   A.       Yes, I have.

        3   Q.       And how is talc with asbestos classified in IARC

        4   2012?

        5   A.       It is classified as Class 1, the highest level.

        6   Q.       The highest level of what?

        7   A.       Carcinogen.

        8   Q.       Now, you were asked about biological

        9   plausibility by Mr. Williams.           Does one need a direct

       10   and precise evidence of mechanism in order for there

       11   to be biological plausibility?

       12   A.       No.

       13   Q.       Dr. McTiernan, is asbestos an inflammatory

       14   agent?

       15   A.       Asbestos can cause inflammation, yes.

       16   Q.       Can fibrous talc cause inflammation?

       17   A.       Yes.

       18   Q.       Do both asbestos fibrous talc and heavy metals

       19   provide further evidence of a biological plausible

       20   explanation that talcum powder products can cause

       21   ovarian cancer?

       22   A.       Yes.

       23   Q.       You were asked several questions about the

       24   Penninkilampi study and the Berge study.              Do you

       25   recall those?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 228 of 291 PageID:
                                  105098
                              McTiernan - Redirect/Ms. Parfitt

                                                                               938

        1   A.      Yes.

        2   Q.      And, specifically, with regard to the issue of

        3   dose-response -- you were asked by counsel about some

        4   individual source case-control studies.              Do you recall

        5   that?

        6   A.      Yes.

        7   Q.      What I would like to talk to you about are the

        8   meta-analyses that were done 2018, just last year.

        9              If I understand your testimony correctly, the

       10   meta-analysis that were done in 2018 by Berge and by

       11   Penninkilampi included the aggregate epidemiological

       12   literature on talcum powder products and ovarian

       13   cancer.     Is that correct?

       14   A.      That's correct.

       15   Q.      So those authors looked back.           They didn't take

       16   a snapshot in 2006 or a snapshot in 2003, but they did

       17   a look-back at the epidemiological literature.                Is

       18   that correct?

       19   A.      That's correct, and included all of the studies

       20   that had been done before that time.

       21   Q.      That included Dr. Cramer's study back in 1982.

       22   Is that correct?

       23   A.      Yes.

       24   Q.      Let's talk for a minute on Penninkilampi.              A

       25   couple of questions.        You were asked specifically with
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 229 of 291 PageID:
                                  105099
                              McTiernan - Redirect/Ms. Parfitt

                                                                               939

        1   regard to the Berge study whether or not there was

        2   heterogeneity in the case-control study.              Do you

        3   recall that question?

        4   A.      Yes.

        5              MS. PARFITT:     Cory, would you please bring up

        6   Penninkilampi and, specifically, if you would kindly

        7   go to page 46.

        8              And if you would highlight that first full

        9   paragraph.

       10   Q.      Let me read:

       11              "This meta-analysis had several strengths.

       12   None of the analyses in this review had statistically

       13   significant heterogeneity except for the non-perineal

       14   application, which indicates consistency in the

       15   direction and magnitude of the effect size between

       16   individual studies and strengthening the reliability

       17   of the pooled effect sizes."

       18              Did I read that correctly?

       19   A.      Yes.

       20   Q.      What does that -- what does "heterogeneity"

       21   mean?    What are they telling us about the consistency

       22   of the case-control and cohort studies, because

       23   Penninkilampi was case-control and cohort?              Correct?

       24   A.      Yes.

       25   Q.      What are they telling us?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 230 of 291 PageID:
                                  105100
                              McTiernan - Redirect/Ms. Parfitt

                                                                                940

        1   A.      From meta-analysis it is common to test whether

        2   there is heterogeneity; do the individual studies vary

        3   greatly from the overall summary relative risk?

        4              First of all, the meta-analyses should do

        5   this.    It is good methodology.         And when they say

        6   there is no significant heterogeneity that suggests

        7   similar to the points we see on the forest plot, when

        8   they test that statistically, things are looking like

        9   they track quite well across the studies.              The average

       10   relative risk reflects what the studies in aggregate

       11   are showing.

       12   Q.      So when we were looking at the case-control

       13   cohort studies a little bit earlier, we were looking

       14   at this forest plot of case-control and cohort studies

       15   and talking about heterogeneity, what is it about that

       16   forest plot of case-control and cohort studies in 1982

       17   all the way up to 2018?         How does that speak to the

       18   lack of heterogeneity?

       19   A.      This is my forest plot, and this shows the

       20   studies except for two are to the right.              So they are

       21   all trending in the positive direction.              Looking at

       22   the bottom line what these numbers represent.

       23   Q.      Are you talking about these?

       24   A.      Yes, it goes from negative .2 up to 4.             At the

       25   largest relative risk is 4.          So you really see what
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 231 of 291 PageID:
                                  105101
                              McTiernan - Redirect/Ms. Parfitt

                                                                               941

        1   this is referring to.         Most of the relative risks are

        2   in the same range as what the overall relative risk

        3   that the two meta-analyses have found.             So it is a

        4   very consistent finding, very consistent set of

        5   studies.

        6   Q.      Similarly, you were asked about dose-response.

        7   Do you remember that series of questions?

        8   A.      Yes.

        9   Q.      What did the Penninkilampi authors find with

       10   regard to dose-response?

       11              Let's put it up.       Let's go to page 45.

       12              MS. PARFITT:     For the record, it is

       13   Exhibit 62.

       14              THE COURT:     Thank you.

       15   Q.      Go ahead.

       16   A.      So they looked both at long-term use and at

       17   number of total lifetime applications.

       18              MS. PARFITT:     Cory, if you could highlight

       19   down that last paragraph on the right.

       20   Q.      Does that help?

       21   A.      They found a greater risk of ovarian cancer with

       22   more than 3600 lifetime applications compared to those

       23   with fewer lifetime applications.

       24              I would like to point out again the data.

       25   That's what I like to look at, the data table.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 232 of 291 PageID:
                                  105102
                              McTiernan - Redirect/Ms. Parfitt

                                                                               942

        1   Q.      That's Table II.

        2   A.      In the middle here, where it says "length of

        3   use," that whole four lines there, that shows what the

        4   numbers "O" were.        So less than 3600, the relative

        5   risk was 1.32.       Over that amount was 1.52.         The

        6   confidence intervals did not include 1.

        7              They also look at long-term use.           That was

        8   10 years or more, and they found a relative risk of

        9   1.29.    Also confidence intervals did not include 1.

       10   Q.      Dr. McTiernan, you were asked about the FDA

       11   letter of 2014.       Correct?

       12   A.      Yes.

       13   Q.      You were asked whether the FDA had made a causal

       14   analysis.      Is that correct?

       15   A.      Yes.

       16   Q.      I believe your response was you did not see they

       17   had done a systematic review.           Correct?

       18   A.      Correct.

       19   Q.      Did Health Canada do a systematic review, and

       20   Bradford Hill analysis?

       21   A.      Yes, they did.

       22   Q.      Let's see what they had to say about causality.

       23              MS. PARFITT:     Cory, if you could pull up the

       24   Health Canada assessment.          Specifically, if you could

       25   go to -- okay.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 233 of 291 PageID:
                                  105103
                              McTiernan - Redirect/Ms. Parfitt

                                                                               943

        1   Q.      Focusing your attention at the next-to-the-last

        2   paragraph, it states:

        3              "The meta-analysis of the available human

        4   studies in the peer review literature indicate a

        5   consistent and statistically significant positive

        6   association between perineal exposure to talc and

        7   ovarian cancer.       Further available data are indicative

        8   of a causal effect."

        9              Did I read that correctly?

       10   A.      Yes.

       11   Q.      Do you agree with the opinion of Health Canada

       12   with regard to the fact that based upon the

       13   meta-analysis, the peer-reviewed literature that not

       14   only is there a statistically significant positive

       15   association between perineal exposure and talc, but

       16   the available data are indicative of a causal effect?

       17   A.      Yes.

       18   Q.      Is that consistent with the opinions you have

       19   shared with this Court today?

       20   A.      Yes, it is.

       21   Q.      Let's go back to Penninkilampi.           Page 47.     Under

       22   "Conclusions."

       23              Penninkilampi is a 2018 meta-analysis.

       24   Correct?

       25   A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 234 of 291 PageID:
                                  105104
                              McTiernan - Redirect/Ms. Parfitt

                                                                                 944

        1   Q.      Under "Conclusion":

        2              "The results of this review indicate that

        3   perineal talc is associated with a 24 percent to

        4   39 percent increased risk of ovarian cancer.               While

        5   the results of case control studies are prone to

        6   recall bias especially with intense media attention

        7   following commencement of litigation in 2014, the

        8   confirmation of an association in cohort studies

        9   between perineal talc use and serious invasive ovarian

       10   cancer is suggestive of a causal association."

       11              Did I read that correctly?

       12   A.      Yes.

       13   Q.      Do you agree with the authors of Penninkilampi?

       14   A.      I do.

       15   Q.      Are you aware of any more recent meta-analysis

       16   since the Berge, Penninkilampi and the Health Canada

       17   report?

       18   A.      Yes.    Another meta-analysis was referred to and

       19   made available with Health Canada by Taher, et al.

       20   Q.      Are the conclusions of Health Canada, the

       21   Penninkilampi meta-analysis and the Berge

       22   meta-analysis all concluding that there is a causal

       23   relationship?

       24   A.      Yes.

       25   Q.      I should not have included Berge in that.              You
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 235 of 291 PageID:
                                  105105
                              McTiernan - Redirect/Ms. Parfitt

                                                                               945

        1   talk about that?

        2   A.       The data are remarkably consistent among those

        3   three meta-analyses.

        4   Q.       When you looked at the Berge, regardless of what

        5   the narrative is, what is it that you look at?

        6   A.       I look at the data.

        7   Q.       And what does the data tell you in the Berge

        8   study?

        9   A.       The data tells me that there is a statistically

       10   significant increased risk of ovarian cancer in women

       11   that used genital talcum powder products compared to

       12   non-users.

       13   Q.       What does the data tell you in the Berge study

       14   with regard to any increased risk in dose-response?

       15   A.       The Berge also looked at dose-response in models

       16   and they found statistically significant association

       17   with increased duration and increased frequency of

       18   use.

       19   Q.       Berge was a 2018 meta-analysis?

       20   A.       Correct.

       21   Q.       You were asked at the start of Mr. Williams'

       22   discussion with you about pleurodesis.             Do you recall

       23   that?

       24   A.       Yes.

       25   Q.       Dr. McTiernan, are you aware of any
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 236 of 291 PageID:
                                  105106
                              McTiernan - Redirect/Ms. Parfitt

                                                                               946

        1   peer-reviewed literature that indicates whether

        2   pleurodesis is associated with adverse effects and it

        3   is not advised in patients without malignant pleural

        4   effusions?

        5   A.      Yes.    Some clinical groups are recommending that

        6   talc not be used for this instance.             There was one

        7   study that found that small size talc powders were

        8   associated with adverse events and --

        9              MR. WILLIAMS:      I hate to interrupt.        I believe

       10   this is a new opinion.

       11              MS. PARFITT:     Your Honor, she was

       12   cross-examined by Mr. Williams on the issue of

       13   pleurodesis and its health effects.             Pleurodesis was a

       14   positive thing.       It is only fair I be permitted to ask

       15   Dr. McTiernan if there are any studies with regard to

       16   the adverse effects.

       17              MR. WILLIAMS:      Counsel raised pleurodesis on

       18   direct examination.        This is new.      The only reason I

       19   raised it is they raised it.

       20              MS. PARFITT:     She's commenting on a study

       21   where she's indicating the adverse effects.

       22              THE COURT:     I have a general answer now and no

       23   more beyond that.

       24              MS. PARFITT:     Thank you.

       25   BY MS. PARFITT:
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 237 of 291 PageID:
                                  105107
                              McTiernan - Redirect/Ms. Parfitt

                                                                               947

        1   Q.      Now, if I can direct your attention to the

        2   Bradford Hill statement, and, again, that is

        3   Exhibit 1.

        4              Let me did direct your attention to page 11,

        5   interval, under "tests of significance."

        6              Dr. McTiernan, referring to the Bradford Hill

        7   statement, specifically what Bradford Hill had to say

        8   about tests of significance, it read:

        9              "No formal activities of significance can

       10   answer those questions.         Such tests can and should

       11   remind us of the effects that the play of chance can

       12   create, and they will instruct us in the likely

       13   magnitude of those effects.          Beyond that, they

       14   contribute nothing to the proof of our hypothesis."

       15              Did I read that correctly?

       16   A.      Yes.

       17   Q.      Do you agree with Sir Bradford Hill?

       18   A.      I do.

       19   Q.      I may have misunderstood Mr. Williams' question.

       20   I hope I'm not redundant on this.            Do you recall you

       21   were questioned with regard to your definition of a

       22   pooled study?       Do you recall that?

       23   A.      Yes.

       24   Q.      Let me direct your attention to the Terry study

       25   itself.
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 238 of 291 PageID:
                                  105108
                              McTiernan - Redirect/Ms. Parfitt

                                                                                948

        1              MS. PARFITT:     And if you would, Cory, go to

        2   page 815.

        3   Q.       Dr. McTiernan,, how did you characterize or what

        4   kind of study design did you characterize the Terry

        5   study?

        6   A.       It is a pooled analysis.

        7   Q.       What did the authors of the study -- how did

        8   they characterize their study?

        9   A.       As a pooled analysis.

       10   Q.       They say this pooled analysis of eight case

       11   control studies, including 9,859 controls and 8,525

       12   ovarian cancer cases?

       13   A.       Yes.

       14   Q.       Is that a large study?

       15   A.       Very large, especially for ovarian cancer which

       16   is a rare cancer.

       17   Q.       What meaningful information can that provide in

       18   a study of that size?

       19   A.       You would have much better ability to determine

       20   relative risk, to determine the statistical

       21   significance, to look at dose-response, to look at

       22   subgroups.

       23   Q.       The questionnaire for the WHI, the study you

       24   were project director for, how did they define talcum

       25   powder?     Was it all powders?        Was it talcum?      How it
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 239 of 291 PageID:
                                  105109
                              McTiernan - Redirect/Ms. Parfitt

                                                                               949

        1   was it defined?

        2   A.      The question was about powder applied to the

        3   private area, and they gave examples of talc,

        4   deodorizing powder, or baby powder.

        5   Q.      Similarly, in the Nurses', the health study,

        6   what was the definition of the powder?

        7   A.      The question was about powder applied to the

        8   perineal area, also with an explanation of talc, baby

        9   powder, and deodorizing powder.

       10   Q.      The Sister Study, the third cohort study, how

       11   was that question defined?

       12   A.      Specifically about talc.

       13   Q.      So two out of the three cohort studies asked

       14   generally about powder, talc, cornstarch, deodorizing

       15   powder.     Is that correct?

       16   A.      That's correct.

       17   Q.      What impact would that question have on the

       18   relative risk?

       19   A.      It would reduce it, attenuate it, toward the

       20   null, towards 1, because you have less complete

       21   information on use of talc.          The women who used other

       22   powders would be mixed in with talc users.

       23   Q.      So this error of misclassification would occur?

       24   A.      Yes.

       25   Q.      That would attenuate it further towards the
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 240 of 291 PageID:
                                  105110
                              McTiernan - Recross/Mr. Williams

                                                                                950

        1   null?

        2   A.       That's right.

        3   Q.       In other words, the study results would be

        4   lower?

        5   A.       Would be lower than what you would have if they

        6   more accurately ascertained talc use.

        7   Q.       But for that they would have been higher.             Is

        8   that what you are saying?

        9   A.       Yes.

       10   Q.       When I said, misclassification, would it be more

       11   correct, it is nondifferential misclassification?

       12   A.       Yes.

       13              MS. PARFITT:     Your Honor, I have no further

       14   questions.

       15              Dr. McTiernan, thank you very much.

       16              Your Honor, thank you for your time.

       17              MR. WILLIAMS:      Your Honor, may I have

       18   five-minutes?

       19              THE COURT:     Yes.

       20

       21   RECROSS-EXAMINATION

       22   BY MR. WILLIAMS:

       23   Q.       Doctor, I'll be as brief as I can.

       24              The first topic you were asked some questions

       25   on, the IARC 2012 monograph in redirect examination,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 241 of 291 PageID:
                                  105111
                              McTiernan - Recross/Mr. Williams

                                                                               951

        1   let me ask you about that.          It is Exhibit A 70 in your

        2   book.

        3              MR. WILLIAMS:      If we would call up page 230,

        4   please.

        5   Q.      I'll direct you to page 230, the left-hand

        6   column, Section 1.6 midway down.

        7              Do you agree that the 2012 IARC monograph --

        8   strike that.

        9              Do you agree with the portion of the 2012 IARC

       10   monograph that says that "talc containing asbestiform

       11   fines is a term that has been used inconsistently in

       12   the literature"?

       13   A.      Can you show me where that is here?

       14   Q.      The middle of the paragraph.

       15   A.      I see this.

       16   Q.      Do you agree with that statement or do you have

       17   no knowledge either way?

       18   A.      I don't have knowledge of that.           It sounds like

       19   a toxicology question.

       20   Q.      Not your area?

       21   A.      Not my area.

       22   Q.      You did not include in your report IARC's

       23   statement that talc containing asbestiform fibers is a

       24   term that has been used inconsistently in the

       25   literature.      True?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 242 of 291 PageID:
                                  105112
                              McTiernan - Recross/Mr. Williams

                                                                               952

        1   A.      True.

        2   Q.      And you did not include it in your testimony a

        3   few moments ago either, that point?

        4   A.      True.

        5   Q.      Do you agree with IARC that the term

        6   "asbestiform talc" has erroneously been used for talc

        7   products that contain elongated mineral fragments that

        8   are not asbestiform?

        9   A.      I don't have knowledge of that either.

       10   Q.      No information of either way?

       11   A.      No.

       12   Q.      You would defer to people like Mr. Longo for

       13   that?

       14   A.      People with expertise.

       15   Q.      Do you agree with IARC differences in the use of

       16   the same term asbestiform must be considered when

       17   evaluating the literature on talc?            That is on the

       18   same page a little farther down.

       19   A.      I have no knowledge of that either.

       20   Q.      And in neither your report nor in the testimony

       21   on redirect examination, did you mention any of those

       22   things that are also contained in the IARC 2012

       23   monograph.      Correct?

       24   A.      Correct.

       25   Q.      Next topic is Penninkilampi.          You were asked
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 243 of 291 PageID:
                                  105113
                              McTiernan - Recross/Mr. Williams

                                                                               953

        1   about that on redirect examination.

        2              MR. WILLIAMS:      If we could bring up page 5 of

        3   Exhibit A 109.

        4   Q.       We looked at this earlier.         Table 1 on page 5

        5   midway down.

        6              With respect to the issue of dose-response, do

        7   you see the reported odds ratios for the total

        8   applications of talc use about halfway down?

        9   A.       Yes.

       10   Q.       There are just two categories of data there,

       11   less than 36 applications and more than that.

       12   Correct?

       13   A.       Yes.

       14   Q.       Now, a p-Trend, a p-Value, as you've testified,

       15   estimates how likely an observed trend is due to

       16   chance.     Right?

       17   A.       It is a little more than that.          It is how

       18   accurate you would be about saying that -- rejecting

       19   there being no trend.

       20   Q.       Actually, you wrote in your report that a

       21   p-Value estimates how likely the observed association

       22   is due to chance.

       23   A.       I know.     I was just explaining further.

       24   Q.       You wrote in your report what I just said.

       25   Right?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 244 of 291 PageID:
                                  105114
                              McTiernan - Recross/Mr. Williams

                                                                               954

        1   A.       I agree.

        2   Q.       There is no probability or p-Value trend in any

        3   of the data you reviewed in Penninkilampi.              Is that

        4   right?

        5   A.       Correct.    They used confidence intervals

        6   instead.

        7   Q.       There is no p-Value reported anywhere in the

        8   study?

        9   A.       For these data, no.       They do have p-Values for

       10   heterogeneity and publication bias.

       11   Q.       With respect to Penninkilampi, which in your

       12   report you stated found a dose-response you did so

       13   even though the authors themselves did not conclude

       14   dose-response.       Right?

       15   A.       I look at the data and, as I mentioned earlier,

       16   there were three methods to look at dose-response:

       17   one is look at the relative risk with confidence

       18   intervals; one is to do p-Value with the unexposed;

       19   and one is to do p-Value without the unexposed.

       20   Q.       In this data, the authors themselves did not

       21   report any p-Value at all?

       22   A.       They did not.

       23   Q.       Next topic counsel asked you on redirect

       24   examination, about a Taher meta-analysis.              Do you

       25   recall that?
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 245 of 291 PageID:
                                  105115
                              McTiernan - Recross/Mr. Williams

                                                                               955

        1   A.      Yes.

        2   Q.      Let's take a look at Exhibit A 137.

        3              MS. PARFITT:     Your Honor, you were very

        4   gracious with me, so I do not want to be not gracious

        5   myself, but I think we are past our five minutes.

        6              MR. WILLIAMS:      Forgive me, your Honor, if I

        7   may, the Taher study was not part of Dr. McTiernan's

        8   articles originally included in her reference list.

        9   Counsel just raised it on redirect examination, and so

       10   I'm just simply trying.

       11              MS. PARFITT:     Your Honor, let me be heard on

       12   that.    At the time of her deposition, we did not have

       13   her report.      We did not have Health Canada.           We

       14   supplemented all of that timely.            So I don't think

       15   that's quite correct.

       16              THE COURT:     Either way, you've got another

       17   couple of minutes.        You didn't take up all your time.

       18   We're not going to go at this at length, but keep it

       19   short, Mr. Williams.        It will take us longer to argue

       20   the point than give the testimony.

       21   BY MR. WILLIAMS:

       22   Q.      Now, the Taher study is not one of the articles

       23   you originally had on your list.            Correct?

       24   A.      Correct.

       25   Q.      It was made public after your litigation report
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 246 of 291 PageID:
                                  105116
                              McTiernan - Recross/Mr. Williams

                                                                                  956

        1   was submitted as a matter of fact.            Right?

        2   A.      Yes.

        3   Q.      You are not actually relying on the Taher

        4   studies for your opinions in this matter.              Is that

        5   correct?

        6   A.      That's correct.

        7   Q.      The study contains a meta-analysis.            Right?

        8   A.      Yes.

        9   Q.      And the authors calculated an overall relative

       10   risk of 1.28 for their meta-analysis.             Right?

       11   A.      I don't have that table in front of me.             Is it

       12   in one of these documents?

       13   Q.      Let's bring up page 29.

       14   A.      What's the document number?

       15   Q.      A 137.

       16              There is the Section 3.4 meta-analysis.              Do

       17   you see that reference there, 1.28 with a confidence

       18   interval of 1.20 to 1.37?

       19   A.      Yes.

       20   Q.      Please turn to the conclusion of the study.                  It

       21   is on page 50, if we could pull that out.

       22              In the conclusion it says in that last

       23   sentence:

       24              "Consistent with previous evaluations the IARC

       25   in 2010 and subsequent evaluations by individual
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 247 of 291 PageID:
                                  105117
                              McTiernan - Recross/Mr. Williams

                                                                               957

        1   investigators, the present comprehensive evaluation of

        2   all currently available relevant data indicates that

        3   perineal exposure to talc powder is a possible cause

        4   of ovarian cancer in humans."

        5              Do you see that?

        6   A.      Yes.

        7   Q.      That reference specifically states that it is

        8   consistent with IARC from 2010.           Correct?

        9   A.      That's what it states.

       10   Q.      And the IARC definition in 2010 was, as we went

       11   through today, that chance, luck, bias, confounding

       12   factors could not be ruled out.           Correct?

       13   A.      Yes.    But I would note these authors didn't do a

       14   full causal analysis.         They only did the meta-analysis

       15   part.

       16   Q.      Now, the full causal analysis that you are

       17   referring to today that you did --

       18   A.      Yes.

       19   Q.      -- includes the biological plausibility that we

       20   have gone through with you today.            Right?

       21   A.      Yes.

       22   Q.      It includes the analysis of consistency that we

       23   have gone through with you today.            Correct?

       24   A.      Yes.

       25   Q.      I take it you disagree with the conclusion of
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 248 of 291 PageID:
                                  105118
                              McTiernan - Recross/Mr. Williams

                                                                               958

        1   the authors of the Taher study?

        2   A.      Yes.

        3   Q.      There are no scientific publications that were

        4   available to you during your review in connection with

        5   your opinions in this litigation that were not

        6   available to the authors of the Taher 2018 study.

        7   True?

        8   A.      I don't know when they did their work.

        9   Meta-analysis take a great deal of time.              They may

       10   take a couple of years.         I don't know when they did

       11   their reviews and when they did their evaluations.

       12   Q.      Last thing.

       13              On the question of consistency, counsel asked

       14   you questions about Penninkilampi and Berge on direct.

       15   Do you recall that?

       16   A.      Yes.

       17   Q.      The Berge study specifically came to the

       18   conclusion -- and this is page 7 of Exhibit A 11:

       19              "This analysis provided evidence of

       20   heterogeneity of results between the two groups of

       21   studies with an association generally detected in

       22   case-control studies but not in cohort studies."

       23              That's what Berge concluded.          Right?

       24   A.      Yes.

       25   Q.      That is one of the meta-analyses that you
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 249 of 291 PageID:
                                  105119

                                                                               959

        1   believe was excellent.         Right?

        2   A.       Yes.

        3              MR. WILLIAMS:      No further questions, your

        4   Honor.

        5              THE COURT:     We're good.

        6              MS. PARFITT:     We're good.

        7              THE COURT:     We'll end for the day.        Now you

        8   are excused.

        9              (Witness excused.)

       10              (Proceedings adjourned.)

       11   ///

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 250 of 291 PageID:
                                  105120

                                                                                960

        1                                 I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6     WITNESSES                   Direct Cross      Redirect Recross

        7
            Anne McTiernan
        8
            By Ms. Parfitt                 713       --        931       --
        9   By Mr. Williams                 --      803         --      949

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 251 of 291 PageID:
                                  105121

                                                                               961

        1

        2                         C E R T I F I C A T E

        3

        4          PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE

        5   FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE

        6   TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE

        7   ABOVE-ENTITLED MATTER.

        8

        9         S/Vincent Russoniello
                  Vincent Russoniello, CCR
       10         Certificate No. 675

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 252 of 291 PageID:
                                  105122

                                                                                                               962
                0               1.03 [1] - 902:16            100 [10] - 749:22,          19 [1] - 896:20
                                1.05 [1] - 797:13             750:25, 751:2, 793:10,     1977 [1] - 934:11
   0.05 [1] - 858:12
                                1.06 [4] - 766:25, 767:2,     793:17, 814:9, 814:13,     1982 [6] - 715:8, 741:9,
   0.472 [1] - 899:9                                          814:22, 850:15, 850:23
                                 853:11, 903:9                                            763:23, 780:25, 938:21,
   0.57 [1] - 906:1                                          109 [3] - 852:15, 908:2,
                                1.09 [1] - 764:6                                          940:16
   0.73 [2] - 905:25, 907:23                                  953:3
                                1.1 [1] - 792:14                                         1983 [1] - 843:2
   0.75 [1] - 907:22                                         11 [8] - 828:3, 828:11,
                                1.14 [2] - 792:10, 792:13                                1983-case-control [1] -
   0.80 [1] - 838:15                                          836:4, 853:24, 862:3,       842:19
                                1.16 [1] - 797:9
   0.84 [1] - 908:13                                          907:15, 947:4, 958:18      1984 [1] - 817:25
                                1.2 [4] - 744:12, 769:15,
   0.85 [3] - 854:10, 854:11,                                113 [3] - 822:10, 920:19,   1989 [2] - 715:11, 843:7
                                 780:11, 838:15
    855:13                                                    921:14
                                1.2-to-1.4 [1] - 774:18                                  1992 [8] - 715:14,
   0.87 [1] - 854:8                                          119 [1] - 824:7              716:14, 755:19, 755:25,
                                1.20 [3] - 854:9, 854:11,
   0.88 [1] - 907:23                                         12 [17] - 768:5, 768:12,     843:9, 843:11, 894:7,
                                 956:18
   0.90 [1] - 853:12                                          771:22, 771:25, 772:5,      894:8
                                1.22 [3] - 757:11, 762:3,
   0.93 [1] - 906:1              792:11                       772:7, 772:21, 796:10,     1993 [5] - 820:3, 822:20,
   0.99 [5] - 838:7, 838:14,    1.23 [2] - 792:10, 792:14     805:20, 805:22, 817:17,     843:13, 879:15, 879:19
    839:22, 839:25, 862:17                                    844:3, 844:16, 844:25,     1994 [1] - 822:19
                                1.24 [1] - 761:18
   01 [1] - 793:16                                            861:19, 880:4              1997 [1] - 894:21
                                1.25 [3] - 796:13, 853:17,
   05 [4] - 749:21, 750:18,      862:16                      120 [2] - 815:5, 815:6      1998 [1] - 843:15
    750:23, 899:11                                           122 [1] - 822:10            1999 [6] - 843:5, 843:17,
                                1.26 [1] - 780:4
   06 [1] - 750:23                                           127 [2] - 717:10, 919:15     897:1, 898:5, 899:22,
                                1.27 [1] - 853:1
   08608 [1] - 711:7                                         12:15 [1] - 802:17           904:7
                                1.28 [2] - 956:10, 956:17
                                1.29 [1] - 942:9             12th [1] - 925:24
                1                                            13 [4] - 768:13, 772:3,                 2
                                1.3 [1] - 858:11
   1 [57] - 725:23, 744:15,     1.31 [2] - 757:12, 780:11     832:6, 924:4
                                                                                         2 [27] - 792:14, 805:11,
    744:17, 744:22, 745:1,      1.32 [3] - 792:11, 796:19,   137 [2] - 955:2, 956:15      808:8, 817:11, 827:11,
    745:2, 745:6, 746:5,         942:5                       1372 [1] - 863:17            830:11, 836:5, 836:7,
    749:20, 760:19, 764:13,     1.35 [2] - 757:15, 852:25    139 [3] - 875:24, 888:3,     836:16, 836:21, 842:13,
    764:14, 764:23, 765:17,     1.37 [1] - 956:18             889:17                      842:18, 846:9, 852:24,
    768:10, 768:15, 769:5,      1.4 [6] - 744:8, 764:9,      14,000 [2] - 734:24,         854:1, 914:24, 915:2,
    772:25, 792:4, 792:19,       769:15, 839:7, 908:21,       756:14                      916:1, 917:18, 918:7,
    793:16, 802:17, 805:11,      908:23                      15 [3] - 767:18, 805:22,     919:8, 921:4, 921:5,
    811:9, 811:11, 820:18,      1.42 [1] - 796:20             854:17                      930:2, 934:22, 934:25,
    834:17, 834:18, 834:19,     1.43 [3] - 853:1, 898:24,    150 [1] - 738:17             940:24
    834:20, 841:24, 844:3,       899:3                       153 [5] - 865:21, 865:25,   2,000 [3] - 895:18,
    844:15, 844:20, 844:24,     1.52 [1] - 942:5              867:10, 879:24, 880:4       895:21, 895:25
    846:4, 850:19, 851:10,      1.54 [1] - 897:7             154 [2] - 772:9, 773:13     2-B [2] - 915:14, 915:17
    865:25, 897:1, 897:25,      1.6 [2] - 780:6, 951:6       16 [6] - 811:8, 813:23,     20 [6] - 733:12, 744:12,
    904:25, 906:4, 906:6,       1.72 [2] - 897:8, 897:9       856:16, 856:21, 861:19,     757:16, 854:16, 855:8,
    906:10, 907:23, 908:3,      1.74 [1] - 903:5              913:5                       884:11
    914:21, 921:4, 922:2,       1.8 [1] - 895:22             16-MD-2738(FLW)(LHG         2000 [5] - 749:3, 767:7,
    937:5, 942:6, 942:9,        1.80 [1] - 897:9              [1] - 711:2                 808:13, 848:20, 873:6
    947:3, 949:20, 953:4        1.81 [1] - 902:23            165 [1] - 717:10            2002 [2] - 717:23, 909:23
   1.0 [26] - 747:9, 833:13,    1.84 [1] - 898:22            16th [1] - 925:20           2003 [1] - 938:16
    834:11, 834:12, 835:1,                                   17 [5] - 717:9, 793:9,
                                10 [12] - 787:15, 796:12,                                2004 [1] - 901:21
    835:4, 835:12, 835:19,                                    793:10, 889:13, 893:15
                                 796:17, 797:10, 818:14,                                 2006 [11] - 785:24,
    835:22, 838:15, 842:7,                                   17,000 [1] - 756:14
                                 818:17, 819:25, 891:12,                                  788:24, 801:7, 801:11,
    842:22, 842:23, 843:3,                                   17-case-control [1] -
                                 912:7, 917:4, 918:20,                                    870:22, 873:11, 915:14,
    844:7, 845:13, 849:23,                                    739:13
                                 942:8                                                    936:1, 936:12, 936:13,
    906:11, 908:11, 924:9,                                   175 [1] - 913:4
                                10,000 [9] - 895:18,                                      938:16
    924:16, 924:21, 924:24,                                  176 [1] - 913:5
                                 896:4, 896:7, 897:7,                                    2007 [1] - 870:10
    925:3                                                    18 [3] - 821:18, 856:17,
                                 897:9, 898:16, 898:24,                                  2008 [12] - 718:21,
   1.02 [2] - 854:5, 854:20                                   893:6
                                 899:2                                                    748:21, 749:5, 838:6,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 253 of 291 PageID:
                                  105123

                                                                                                               963
    838:7, 841:23, 843:19,     25 [3] - 711:4, 904:22,                   5               868:10, 883:5, 888:4,
    843:22, 848:23, 848:25,     913:5                                                    889:18, 894:13
    873:11, 917:4                                           5 [11] - 749:25, 797:13,
                               26 [4] - 779:20, 822:10,                                 8,525 [2] - 760:10,
                                                             809:25, 813:23, 866:11,
   2009 [1] - 816:23            909:9, 909:14                                            948:11
                                                             866:24, 898:6, 908:2,
   2010 [15] - 748:21,         27 [8] - 755:23, 756:8,                                  80 [2] - 909:18, 910:21
                                                             908:3, 953:2, 953:4
    749:7, 766:6, 766:15,       779:21, 836:7, 836:12,                                  803 [1] - 960:9
                                                            5,000 [2] - 895:25, 896:4
    767:7, 849:4, 873:11,       836:18, 910:12, 934:23                                  815 [1] - 948:2
    874:2, 874:5, 915:22,                                   5-09 [1] - 808:7
                               28 [3] - 741:22, 886:13,                                 831 [1] - 875:23
    917:5, 936:5, 956:25,                                   50 [2] - 814:23, 956:21
                                961:4                                                   85 [2] - 816:21, 816:23
    957:8, 957:10                                           509 [2] - 808:8, 809:25
                               29 [1] - 956:13                                          86 [2] - 921:3, 921:8
   2011 [1] - 843:24                                        510 [1] - 930:1
                               297 [1] - 847:6                                          89 [3] - 820:16, 921:21,
   2012 [7] - 725:18, 937:1,                                52 [1] - 916:14
                                                                                         923:18
    937:4, 950:25, 951:7,                   3               521 [1] - 892:24
    951:9, 952:22                                           53 [1] - 818:4                           9
                               3 [6] - 827:13, 895:9,       55 [5] - 876:4, 894:7,
   2013 [5] - 875:16,
                                898:7, 898:11, 915:5,        909:15, 909:22             9 [1] - 864:23
    875:20, 876:25, 877:24,
                                922:19                      56 [2] - 910:19, 910:21     9,859 [1] - 948:11
    878:4
                               3,000 [4] - 897:7, 898:15,   588-9516 [1] - 711:25       90 [1] - 753:4
   2013's [1] - 877:6
                                898:21, 898:24              59 [1] - 910:16             93,000 [1] - 767:21
   2014 [6] - 820:18, 849:7,
                               3.4 [1] - 956:16                                         931 [5] - 858:16, 859:3,
    922:2, 922:9, 942:11,
                               30 [1] - 840:13                           6               863:15, 863:17, 960:8
    944:7
                               307 [2] - 749:4, 763:21                                  94 [1] - 902:1
   2016 [10] - 741:9,                                       6 [3] - 821:18, 852:15,
                               31 [8] - 723:4, 724:25,                                  943 [2] - 862:14, 863:8
    780:25, 805:5, 806:3,                                    895:9
                                757:12, 778:17, 778:21,                                 949 [1] - 960:9
    806:5, 849:12, 884:10,                                  609 [1] - 711:25
                                867:22, 875:17, 928:20                                  95 [13] - 745:10, 831:18,
    884:13, 892:19, 904:21                                  62 [1] - 941:13
                               32 [1] - 761:18                                           832:21, 832:23, 833:3,
   2018 [25] - 718:21,                                      63 [3] - 846:3, 846:4,
                               36 [1] - 953:11                                           833:4, 834:22, 836:24,
    823:21, 824:10, 825:16,                                  846:9
                               3600 [3] - 796:18,                                        838:10, 838:20, 839:2,
    825:21, 828:3, 828:23,                                  64 [4] - 827:13, 827:14,
                                941:22, 942:4                                            852:25, 853:11
    844:6, 862:3, 866:5,                                     827:16, 827:22
                               38 [2] - 727:10, 826:24                                  99 [2] - 839:16, 863:22
    867:6, 867:12, 867:17,                                  675 [1] - 961:10
                               39 [2] - 878:11, 944:4
    867:19, 879:25, 881:25,                                 68 [1] - 921:9
                               3900 [1] - 863:11                                                     A
    907:12, 910:14, 910:22,
    938:8, 938:10, 940:17,                                               7              A23 [1] - 898:5
                                            4
    943:23, 945:19, 958:6                                                               ability [1] - 948:19
                               4 [9] - 711:5, 818:25,       7 [18] - 772:25, 827:10,
   2019 [3] - 711:4, 722:21,                                                            able [19] - 728:21,
                                820:25, 846:21, 847:2,       832:7, 855:12, 859:11,
    788:24                                                                               753:13, 757:1, 775:17,
                                901:25, 915:8, 940:24,       862:4, 863:6, 864:15,
   21 [2] - 894:21, 895:8                                                                782:25, 786:5, 786:8,
                                940:25                       869:24, 876:4, 877:16,
   210 [1] - 749:5                                                                       791:11, 792:3, 795:19,
                               4-to-1.32 [1] - 762:3         894:25, 896:21, 907:15,
   215 [1] - 856:16                                                                      796:4, 796:7, 797:9,
                                                             909:9, 921:2, 924:4,
   217 [1] - 861:19            400 [2] - 717:5, 719:6                                    823:15, 857:10, 872:11,
                                                             958:18
   22 [11] - 723:4, 724:25,    402 [1] - 711:7                                           872:18, 900:12, 913:7
                                                            70 [5] - 753:6, 896:22,
    757:12, 778:16, 778:21,    41 [2] - 839:9, 840:11                                   abnormal [3] - 819:4,
                                                             897:1, 921:9, 951:1
    870:8, 870:16, 877:16,     42 [1] - 916:9                                            819:9, 819:21
                                                            71 [1] - 894:25
    878:21, 881:18, 928:19     424 [1] - 815:4                                          ABOVE [1] - 961:7
                                                            713 [1] - 960:8
   23 [1] - 898:5              429 [5] - 767:23, 768:23,                                ABOVE-ENTITLED [1] -
                                                            72 [3] - 815:4, 815:6,       961:7
   230 [2] - 951:3, 951:5       862:13, 862:24, 863:7
                                                             915:20
   24 [8] - 760:11, 814:7,     45 [1] - 941:11                                          absolutely [3] - 739:24,
                                                            753 [1] - 961:4              774:1, 874:14
    815:6, 836:12, 844:3,      46 [3] - 915:21, 915:25,
                                                            78,000 [1] - 763:20         abstract [7] - 818:16,
    844:24, 879:6, 944:3        939:7
                                                            797 [2] - 749:8, 766:7       819:12, 819:14, 819:15,
   24-case-control [1] -       47 [1] - 943:21
    842:14                     48 [2] - 859:10, 859:11                                   819:18, 828:22, 828:25
                                                                         8              academic [4] - 715:17,
   245 [2] - 844:23
   246 [1] - 844:24                                         8 [7] - 836:6, 854:1,        729:23, 735:9, 735:25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 254 of 291 PageID:
                                  105124

                                                                                                              964
   accepted [3] - 729:20,       770:19, 801:14              agencies [2] - 800:25,        875:10, 906:19, 942:5
    777:21, 808:15             adenomas [1] - 821:14         923:9                       AN [1] - 961:5
   accepts [1] - 935:15        adhesions [1] - 787:2        agency [3] - 725:22,         analogy [3] - 777:18,
   access [1] - 866:16         adjourned [1] - 959:10        820:6, 914:15                799:12, 799:25
   accompanied [1] -           adjust [6] - 758:3, 758:5,   Agency [3] - 717:21,         analyses [45] - 717:11,
    926:18                      758:23, 760:7, 773:9,        725:19, 865:4                717:12, 721:11, 723:1,
   accompanying [1] -           913:9                       agent [3] - 810:9, 916:19,    723:8, 728:13, 734:21,
    926:22                     adjusted [10] - 759:3,        937:14                       735:1, 735:3, 736:16,
   account [2] - 759:17,        759:20, 772:22, 776:6,      agents [1] - 916:3            755:3, 755:22, 761:2,
    869:7                       912:1, 912:6, 912:15,       aggregate [6] - 728:8,        774:3, 796:3, 827:7,
   accounts [1] - 761:12        912:23, 913:18, 913:20       733:24, 734:20, 755:2,       828:14, 829:15, 851:25,
   accurate [5] - 826:4,       adjusting [4] - 759:25,       938:11, 940:10               857:9, 859:7, 859:22,
    866:8, 914:7, 923:22,       773:1, 773:4                ago [9] - 738:11, 738:13,     860:1, 860:2, 860:17,
    953:18                     adjustment [2] - 760:2,       834:23, 839:25, 864:5,       861:8, 861:23, 862:22,
   ACCURATE [1] - 961:5         772:24                       897:15, 917:4, 918:20,       863:3, 865:10, 868:3,
   accurately [4] - 830:7,     adjustments [1] - 912:9       952:3                        879:3, 879:15, 882:18,
    885:4, 897:18, 950:6       administered [3] - 733:2,    agree [28] - 737:6,           884:8, 884:9, 888:12,
   acknowledged [1] -           733:3, 767:25                814:23, 815:11, 824:1,       889:21, 938:8, 939:12,
    867:23                     Administration [1] -          824:9, 850:22, 854:5,        940:4, 941:3, 945:3,
   acronym [1] - 870:13         919:24                       855:7, 863:17, 868:16,       958:25
   act [1] - 719:8             adopting [1] - 802:10         872:8, 881:16, 884:4,       analyses' [1] - 857:17
   acting [1] - 723:15         adrenal [3] - 821:12,         886:12, 887:9, 893:10,      Analysis [1] - 911:2
   ACTION [1] - 711:2           821:16, 823:4                900:9, 903:14, 935:19,      analysis [134] - 722:11,
   active [1] - 810:9          advance [1] - 927:10          943:11, 944:13, 947:17,      723:2, 725:3, 729:14,
   activities [2] - 716:11,    advantages [3] - 735:3,       951:7, 951:9, 951:16,        730:5, 734:1, 734:12,
    947:9                       755:13, 868:13               952:5, 952:15, 954:1         739:15, 741:4, 755:4,
   activity [13] - 718:1,      adverse [4] - 946:2,         agreed [3] - 722:24,          755:9, 755:12, 755:19,
    718:3, 718:11, 718:16,      946:8, 946:16, 946:21        896:1, 912:12                756:3, 756:24, 757:19,
    718:21, 730:3, 821:9,      advise [2] - 794:5,          agrees [1] - 721:17           757:20, 757:23, 759:1,
    821:13, 821:17, 865:11,     922:24                      ahead [3] - 731:13,           760:6, 760:9, 760:18,
    868:5, 869:4, 870:2        advised [5] - 718:18,         835:25, 941:15               761:3, 762:11, 763:20,
   actual [8] - 733:16,         750:4, 812:6, 812:10,       air [1] - 786:22              763:21, 769:20, 796:4,
    743:17, 743:24, 756:15,     946:3                       akin [1] - 762:22             796:7, 796:14, 797:7,
    757:24, 839:21, 863:11,    advises [1] - 737:22         al [2] - 876:6, 944:19        798:12, 798:13, 800:19,
    867:2                      advisory [6] - 717:16,       al. [1] - 934:24              804:22, 806:17, 810:20,
   add [5] - 829:15, 857:18,    718:19, 718:20, 865:9,      ALABAMA [1] - 711:11          824:10, 828:20, 829:18,
    863:10, 903:15, 903:23      868:2, 872:10               ALLEN [1] - 711:10            829:19, 830:4, 832:7,
   added [7] - 766:12,         Advisory [1] - 867:7         ALLISON [1] - 712:5           844:6, 845:24, 851:23,
    882:8, 882:14, 883:25,     aerosol [2] - 822:8, 822:9   almost [8] - 719:6,           852:3, 852:17, 852:23,
    903:21, 917:24, 918:2      Affairs [2] - 926:23,         720:17, 747:13, 747:15,      853:9, 854:19, 856:7,
   addendum [1] - 713:25        927:24                       747:16, 752:9, 759:22,       857:22, 859:6, 859:11,
   adding [3] - 857:20,        affect [9] - 743:17,          858:25                       859:16, 859:24, 860:8,
    860:7, 860:15               743:20, 743:24, 754:18,     aloud [1] - 926:1             860:10, 860:23, 862:3,
                                758:4, 760:2, 772:23,       altered [4] - 812:14,         862:12, 862:15, 862:17,
   addition [6] - 721:3,
                                773:7, 787:19                812:17, 812:21, 813:3        863:21, 871:19, 875:20,
    753:1, 784:20, 800:3,
                                                            altogether [1] - 767:18       876:6, 877:6, 877:15,
    893:1, 920:20              affecting [3] - 776:5,
                                                            alveolar [1] - 823:5          877:18, 878:1, 878:19,
   additional [7] - 755:6,      809:21, 810:7
                                                                                          878:25, 879:7, 879:11,
    756:2, 815:18, 857:12,     affects [5] - 754:19,        alveolar/bronchiolar [1]
                                                                                          880:8, 880:12, 881:5,
    909:3, 921:14, 922:23       808:23, 856:12, 856:20,      - 821:14
                                                                                          881:11, 882:16, 882:20,
   address [4] - 719:12,        856:25                      American [2] - 751:3,
                                                                                          883:7, 883:8, 883:15,
    742:8, 742:9, 846:5        afield [1] - 928:3            841:14
                                                                                          883:18, 884:3, 884:10,
   addressed [6] - 742:10,     afternoon [4] - 803:11,      amount [7] - 725:4,
                                                                                          884:12, 884:14, 885:2,
    742:11, 748:14, 759:3,      803:12, 875:8, 932:8         749:24, 759:23, 795:2,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 255 of 291 PageID:
                                  105125

                                                                                                               965
    888:11, 888:24, 889:7,      894:17, 897:1, 897:6,         722:6, 725:15, 725:17,       835:20, 835:23, 836:16,
    893:4, 893:11, 907:12,      898:13, 898:19, 899:24,       725:20, 728:1, 782:12,       841:24, 842:4, 842:9,
    910:13, 912:14, 923:15,     901:8, 901:13, 934:10,        782:21, 782:22, 783:1,       845:5, 845:8, 845:13,
    938:10, 939:11, 940:1,      941:17, 941:22, 941:23,       784:12, 804:3, 804:7,        845:16, 845:17, 845:18,
    942:14, 942:20, 943:3,      953:8, 953:11                 804:9, 804:11, 804:22,       845:19, 845:20, 846:16,
    943:13, 943:23, 944:15,    applied [17] - 777:14,         805:1, 821:5, 936:9,         847:22, 848:10, 850:16,
    944:18, 944:21, 944:22,     785:3, 785:9, 785:13,         937:3, 937:13, 937:15,       850:20, 851:9, 851:13,
    945:19, 948:6, 948:9,       787:9, 808:3, 810:21,         937:18                       851:16, 852:19, 853:20,
    948:10, 954:24, 956:7,      810:24, 813:14, 813:19,      asbestos-like [1] - 821:5     857:5, 872:5, 872:18,
    956:10, 956:16, 957:14,     814:20, 817:7, 818:9,        ascertained [1] - 950:6       872:23, 873:3, 873:12,
    957:16, 957:22, 958:9,      837:3, 883:19, 949:2,        ascertainment [2] -           874:7, 874:9, 874:10,
    958:19                      949:7                         774:8, 774:11                876:13, 883:22, 893:2,
   analyze [2] - 771:24,       apply [3] - 745:24, 786:5,    ASHCRAFT [1] - 711:12         893:24, 910:5, 911:22,
    903:17                      857:22                       aspect [3] - 780:13,          913:14, 914:12, 916:18,
   analyzed [1] - 734:16       applying [1] - 905:21          791:2, 799:19                923:1, 923:11, 924:9,
   analyzes [1] - 734:3        appointments [1] -            aspects [4] - 777:15,         924:16, 924:22, 924:25,
   animal [8] - 727:23,         715:17                        778:3, 778:9, 811:23         925:4, 925:5, 929:1,
    728:6, 787:5, 787:25,      appreciate [2] - 802:14,      assembled [1] - 869:7         943:6, 943:15, 944:8,
    788:9, 815:22, 816:14,      932:10                       assess [3] - 729:15,          944:10, 945:16, 953:21,
    816:15                     Approach [1] - 864:14          778:12, 812:2                958:21
   animals [4] - 819:25,       approached [3] - 805:4,       assessed [2] - 826:20,       associations [4] -
    821:5, 823:17, 916:6        806:1, 806:5                  869:8                        714:22, 779:2, 779:3,
   Anne [5] - 713:8, 713:20,   approaching [1] - 730:18      assessing [4] - 777:11,       836:20
    803:6, 875:4, 960:7        appropriate [8] - 751:11,      830:6, 893:3, 918:4         assume [7] - 759:8,
   ANNE [3] - 713:10,           789:8, 794:4, 794:18,        assessment [6] - 722:15,      759:12, 812:16, 813:2,
    777:5, 932:4                890:9, 890:25, 891:2,         777:13, 781:11, 794:3,       816:9, 863:20, 872:21
   answer [16] - 826:1,         932:20                        822:13, 942:24              assumed [1] - 912:23
    826:8, 836:1, 840:24,      April [2] - 820:18, 922:2     assessments [1] -            assuming [2] - 793:11,
    841:3, 844:20, 845:3,      area [26] - 720:6, 723:3,      726:17                       906:20
    850:3, 857:23, 872:14,      723:11, 724:24, 745:11,      assign [1] - 794:9           assumption [3] - 722:1,
    872:24, 873:2, 901:18,      753:5, 763:19, 768:2,        assigned [1] - 780:4          812:18, 936:8
    918:9, 946:22, 947:10       785:18, 785:21, 787:1,       assist [2] - 714:7, 740:18   assumptions [3] -
   ANSWER [7] - 806:3,          807:23, 818:10, 826:4,       assistance [1] - 807:10       812:19, 813:6, 813:9
    845:2, 856:23, 857:1,       898:10, 900:1, 900:11,       assisted [1] - 740:21        ate [1] - 738:16
    862:1, 913:11, 913:13       901:7, 901:14, 904:18,       assisting [1] - 713:23       attempt [1] - 742:13
   answered [1] - 926:16        923:2, 949:3, 949:8,         associated [7] - 758:11,     attempted [1] - 742:14
   apart [3] - 812:25,          951:20, 951:21                791:7, 839:8, 928:19,       attend [1] - 926:11
    824:22, 825:13             areas [9] - 718:14,            944:3, 946:2, 946:8         attending [1] - 927:3
   apoptosis [6] - 809:6,       720:11, 721:8, 762:21,       Association [3] - 751:3,     attention [20] - 741:7,
    809:7, 809:11, 809:19,      818:23, 819:3, 819:8,         827:14, 841:15               805:20, 808:14, 808:20,
    809:21, 810:6               904:13, 904:17               association [94] -            810:1, 813:16, 813:24,
   appear [2] - 867:24,        argue [1] - 955:19             719:22, 721:14, 724:10,      844:23, 854:1, 864:21,
    914:7                      ARPS [1] - 711:19              725:20, 726:20, 736:7,       885:12, 888:4, 892:21,
   appearance [1] - 928:9      arrive [2] - 726:8, 730:8      742:24, 744:11, 746:5,       898:6, 922:3, 943:1,
   appeared [2] - 925:22,      arrow [1] - 795:1              746:8, 749:18, 775:21,       944:6, 947:1, 947:4,
    926:18                     article [4] - 812:9, 892:2,    778:13, 779:24, 781:15,      947:24
   application [7] - 784:19,    892:11, 892:19                816:16, 824:15, 825:19,     attenuate [6] - 765:16,
    784:24, 785:2, 795:16,     articles [3] - 727:5,          826:14, 827:3, 827:19,       766:20, 769:9, 773:18,
    893:5, 900:10, 939:14       955:8, 955:22                 829:3, 829:11, 829:23,       949:19, 949:25
   applications [23] -         asbestiform [6] - 821:9,       830:8, 831:17, 833:13,      atypia [1] - 818:24
    719:2, 719:3, 723:10,       951:10, 951:23, 952:6,        833:21, 834:2, 834:4,       Austin [1] - 846:5
    795:21, 796:9, 796:15,      952:8, 952:16                 834:7, 834:13, 834:24,      author [1] - 890:11
    796:18, 888:9, 889:5,      asbestos [23] - 722:1,         835:2, 835:6, 835:12,       author's [1] - 813:25
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 256 of 291 PageID:
                                  105126

                                                                                                              966
   authored [2] - 892:18,       814:9, 814:14, 814:16,       862:3, 862:10, 862:22,     binders [1] - 805:10
    921:15                      815:11                       863:2, 863:6, 863:24,      biologic [1] - 787:23
   authorities [1] - 723:21    bases [1] - 914:11            907:11, 937:24, 938:10,    biological [27] - 720:13,
   authors [25] - 810:4,       basic [4] - 730:17,           939:1, 944:16, 944:21,      728:5, 781:9, 781:10,
    814:4, 814:25, 818:6,       763:14, 825:22, 864:8        944:25, 945:4, 945:7,       781:13, 781:14, 781:18,
    818:22, 819:6, 828:24,     basing [1] - 840:22           945:13, 945:15, 945:19,     781:19, 781:22, 791:4,
    829:10, 829:14, 829:21,    basis [5] - 807:11, 817:8,    958:14, 958:17, 958:23      798:17, 807:6, 807:12,
    830:19, 888:7, 888:14,      891:19, 891:23, 919:20      best [2] - 737:12, 902:15    815:25, 816:6, 816:8,
    888:19, 890:1, 938:15,     BE [1] - 961:5               better [5] - 736:7,          816:13, 820:2, 825:17,
    941:9, 944:13, 948:7,      beads [1] - 809:18            739:21, 746:18, 770:22,     825:23, 825:24, 936:14,
    954:13, 954:20, 956:9,     BEASLEY [1] - 711:10          948:19                      937:8, 937:11, 937:19,
    957:13, 958:1, 958:6       became [2] - 768:7,          between [69] - 714:22,       957:19
   authors' [1] - 792:16        768:8                        719:22, 721:14, 721:22,    biologically [4] - 718:2,
   available [21] - 721:11,    become [1] - 846:6            724:10, 725:20, 726:20,     725:10, 782:6, 790:2
    721:15, 727:3, 730:23,     beer [4] - 891:10, 891:11,    733:15, 736:8, 746:5,      biologist [1] - 825:22
    755:18, 755:20, 755:21,     891:12, 891:13               749:20, 750:22, 757:10,    biology [4] - 782:1,
    756:11, 756:12, 756:13,    beforehand [1] - 927:2        757:11, 757:12, 761:18,     782:2, 782:3, 826:1
    761:10, 803:24, 823:2,     beg [2] - 892:13, 906:9       775:8, 807:18, 824:15,     bit [19] - 715:2, 717:14,
    825:25, 943:3, 943:7,      began [3] - 716:14,           825:19, 826:13, 826:14,     731:19, 734:10, 735:4,
    943:16, 944:19, 957:2,      767:21, 882:20               827:3, 827:19, 829:4,       737:14, 739:25, 740:1,
    958:4, 958:6               begin [2] - 777:10,           829:11, 829:23, 833:13,     747:10, 748:7, 749:9,
   average [2] - 746:23,        882:19                       834:4, 834:7, 834:13,       749:10, 765:8, 766:13,
    940:9                      beginning [3] - 808:14,       834:18, 834:19, 836:16,     780:15, 836:4, 928:3,
   aware [8] - 806:19,          819:22, 828:24               842:4, 842:9, 845:8,        928:14, 940:13
    808:1, 808:2, 873:8,       begins [2] - 846:24,          845:13, 845:19, 847:22,    black [2] - 747:23, 748:3
    933:6, 934:16, 944:15,      888:6                        848:10, 850:16, 850:20,    blood [2] - 787:3, 788:2
    945:25                     begun [1] - 805:10            851:13, 851:16, 852:19,    BMI [2] - 913:19, 913:25
   axis [2] - 814:12, 814:21   behalf [8] - 711:16,          853:20, 856:1, 872:5,      board [8] - 739:20,
                                711:22, 712:5, 713:10,       873:13, 883:22, 894:17,     830:7, 845:25, 853:14,
               B                929:21, 930:6, 930:10,       895:24, 896:4, 897:8,       866:11, 875:24, 915:25,
                                930:15                       908:25, 911:22, 914:12,     924:6
   baby [2] - 949:4, 949:8
                               Behalf [1] - 712:8            916:19, 923:1, 924:9,      bodies [8] - 777:22,
   Baby [1] - 720:5
                               BEISNER [1] - 711:20          925:5, 933:25, 939:15,      786:10, 800:8, 800:14,
   background [1] - 763:14
                                                             943:6, 943:15, 944:9,       800:16, 801:16, 837:14,
   backwards [1] - 837:11      believes [4] - 914:21,
                                                             958:20                      848:17
   bad [2] - 868:17, 868:18     914:24, 915:2, 915:9
                                                            beyond [2] - 946:23,        body [10] - 728:3,
   bar [1] - 814:21            below [17] - 744:22,
                                                             947:13                      786:19, 787:24, 795:19,
   bark [2] - 812:4, 812:13     745:1, 748:3, 750:15,
                                756:4, 757:18, 760:19,      bias [20] - 727:20,          795:23, 817:14, 892:16,
   bars [1] - 815:4
                                772:25, 809:5, 814:22,       764:25, 765:4, 768:17,      913:9, 913:25, 935:23
   BART [1] - 711:21
                                815:11, 828:23, 842:15,      771:4, 775:3, 775:5,       bone [1] - 715:23
   base [1] - 720:7
                                842:23, 843:3, 906:10,       775:7, 775:14, 871:3,      book [11] - 808:6, 811:9,
   based [33] - 731:15,                                      892:17, 916:21, 917:9,
                                925:3                                                    811:10, 820:24, 827:10,
    731:22, 732:4, 732:12,                                   917:11, 917:13, 919:9,
                               benefit [1] - 735:23                                      895:8, 930:1, 930:2,
    742:4, 742:5, 771:10,                                    944:6, 954:10, 957:11
                               benefits [3] - 736:23,                                    934:18, 934:20, 951:2
    773:2, 774:14, 775:11,                                  BIDDLE [1] - 711:17         booth [1] - 747:24
    780:18, 782:1, 789:8,       737:7, 760:5
                                                            big [2] - 734:8, 858:24     bottom [18] - 744:9,
    797:24, 798:7, 812:24,     benign [2] - 821:11,
                                821:15                      bigger [1] - 760:25          753:17, 754:4, 809:4,
    820:12, 821:10, 821:13,
                               Berge [37] - 797:7,          binary [1] - 893:1           810:2, 834:19, 854:3,
    827:2, 837:17, 841:6,
                                828:2, 828:11, 828:13,      Binder [1] - 865:25          859:11, 867:24, 869:10,
    855:11, 858:14, 863:13,
                                828:17, 828:23, 829:21,     binder [9] - 714:2,          869:16, 892:24, 900:14,
    866:7, 876:21, 891:1,
                                830:8, 830:12, 836:3,        805:11, 805:12, 805:14,     900:22, 909:13, 915:24,
    895:13, 936:5, 936:7,
                                844:5, 845:6, 851:25,        805:17, 828:5, 844:21,      916:13, 940:22
    936:9, 943:12
                                852:8, 852:12, 853:23,       865:21                     bound [3] - 745:1, 745:2,
   baseline [5] - 813:18,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 257 of 291 PageID:
                                  105127

                                                                                                              967
    760:19                       777:8, 779:25, 783:3,       717:21, 717:25, 718:4,     857:11, 857:15, 858:6,
   box [1] - 868:25              783:18, 789:25, 799:2,      718:10, 718:22, 718:25,    859:19, 862:13, 863:7,
   Bradford [23] - 722:10,       800:23, 803:9, 825:12,      719:20, 719:23, 720:7,     863:8, 863:11, 865:4,
    729:13, 763:17, 777:14,      841:11, 871:18, 875:7,      721:15, 723:5, 723:9,      865:13, 866:18, 868:8,
    777:20, 780:13, 780:17,      885:20, 914:10, 928:17,     724:11, 724:19, 725:1,     869:5, 869:20, 872:6,
    791:2, 797:21, 798:16,       932:7, 946:25, 950:22,      725:5, 725:12, 725:21,     872:12, 872:19, 872:23,
    799:4, 799:7, 845:24,        955:21                      726:9, 726:21, 726:23,     873:4, 873:14, 874:8,
    846:3, 846:5, 846:7,                                     728:24, 729:3, 730:24,     875:22, 876:2, 876:8,
    846:11, 847:3, 942:20,                  C                731:3, 731:4, 731:12,      876:14, 876:18, 878:6,
    947:2, 947:6, 947:7,                                     732:5, 732:8, 733:10,      883:22, 886:11, 888:10,
                                C-7 [3] - 878:21, 883:5,
    947:17                                                   733:11, 733:13, 733:16,    889:6, 892:16, 894:18,
                                 921:6
   branch [1] - 717:22                                       733:22, 734:15, 734:16,    907:8, 910:15, 911:23,
                                CALCAGNIE [1] - 711:15
   branches [1] - 920:13                                     735:16, 735:18, 736:6,     914:13, 916:19, 917:2,
                                calculate [3] - 792:23,
   breadth [1] - 728:20                                      736:8, 738:1, 738:2,       918:6, 923:2, 926:8,
                                 832:16, 897:19
   break [6] - 776:13, 777:9,                                738:4, 738:6, 739:3,       933:4, 937:21, 938:13,
                                calculated [7] - 756:19,
    802:16, 874:13, 931:3,                                   739:6, 742:1, 742:2,       941:21, 943:7, 944:4,
                                 792:16, 793:2, 891:17,
    931:6                                                    742:4, 745:9, 746:7,       944:10, 945:10, 948:12,
                                 902:15, 903:8, 956:9
   breast [9] - 716:2, 770:1,                                748:11, 748:25, 752:11,    948:15, 948:16, 957:4
                                calculating [1] - 889:25
    770:15, 771:16, 771:18,                                  753:2, 753:4, 753:7,      cancers [14] - 725:17,
                                calculation [23] - 855:16,
    771:19, 771:21, 780:7,                                   753:10, 753:13, 756:15,    733:10, 753:4, 753:17,
                                 857:2, 857:22, 858:1,
    910:15                                                   756:16, 757:3, 757:13,     754:1, 761:13, 770:14,
                                 858:9, 858:14, 860:9,
   Breast [1] - 911:1                                        758:2, 758:16, 758:18,     785:6, 787:14, 787:15,
                                 860:19, 860:20, 860:23,
   brief [1] - 950:23                                        758:21, 758:24, 760:12,    823:4, 823:6, 865:12,
                                 861:8, 861:22, 863:14,
   briefing [4] - 737:1,                                     761:9, 761:21, 763:22,     868:6
                                 863:18, 863:20, 863:23,
    789:11, 789:15, 789:19                                   764:5, 764:13, 764:15,    cannot [8] - 842:3, 842:8,
                                 863:25, 864:3, 864:5,
   briefly [10] - 715:16,                                    764:19, 765:5, 766:7,      851:2, 851:4, 851:11,
                                 887:20, 890:1, 890:8,
    717:15, 718:6, 719:5,                                    767:1, 767:23, 768:12,     862:18, 878:23, 925:4
                                 893:20
    762:25, 763:13, 774:6,                                   768:13, 770:1, 770:15,    cans [2] - 891:12, 891:13
                                calculations [4] - 857:18,
    779:4, 783:6, 798:18                                     770:18, 770:25, 771:1,    carcinogen [4] - 725:24,
                                 857:19, 860:16, 904:2
   bring [4] - 929:23, 939:5,                                771:16, 771:18, 771:20,    801:13, 937:7
                                CALIFORNIA [2] -
    953:2, 956:13                                            771:21, 772:12, 772:14,   carcinogenesis [7] -
                                 711:15, 711:21
   Britton [3] - 892:6,                                      772:15, 773:14, 775:18,    786:16, 787:7, 787:12,
                                Canada [26] - 721:9,
    892:13, 892:18                                           775:19, 775:23, 775:25,    807:7, 811:21, 812:1,
                                 721:10, 721:24, 722:4,
   broad [2] - 754:14,                                       776:11, 777:12, 778:16,    816:3
                                 722:15, 722:16, 722:23,
    754:16                                                   779:4, 780:7, 781:4,      carcinogenetic [1] -
                                 723:14, 723:20, 723:21,
   broader [2] - 770:19,                                     781:17, 782:7, 782:13,     821:8
                                 726:2, 800:15, 801:3,
    771:10                                                   787:19, 788:3, 788:18,    carcinogenic [12] -
                                 919:13, 923:5, 923:13,
   broke [1] - 852:4                                         788:21, 790:3, 790:14,     787:6, 787:23, 816:5,
                                 935:23, 942:19, 942:24,
   broke-out [1] - 852:4                                     790:17, 790:22, 791:10,    817:2, 819:22, 821:13,
                                 943:11, 944:16, 944:19,
                                                             791:18, 792:12, 795:14,    821:17, 914:22, 914:25,
   bronchial [1] - 823:5         944:20, 955:13
                                                             795:25, 800:10, 801:9,     915:3, 915:9, 915:17
   brought [2] - 713:22,        Cancer [23] - 715:21,
                                                             803:21, 804:25, 806:13,   carcinogenicity [6] -
    714:2                        718:7, 718:8, 718:13,
                                                             806:23, 811:14, 811:15,    728:1, 822:13, 916:4,
   BROWN [1] - 712:5             725:19, 737:21, 739:7,
                                                             811:17, 811:20, 812:11,    916:6, 916:10, 916:15
   bullet [2] - 869:9, 869:10    865:5, 865:8, 865:22,
                                                             823:16, 824:15, 825:19,   carcinogens [4] -
   burden [1] - 810:10           867:8, 872:11, 879:17,
                                                             826:14, 826:22, 827:4,     782:11, 782:15, 782:20,
   bursal [1] - 818:7            879:22, 881:4, 881:14,
                                                             827:20, 829:5, 829:12,     784:7
   Buz'Zard [7] - 810:23,        881:20, 881:23, 911:1,
                                                             829:24, 836:18, 839:10,   carcinomas [1] - 821:15
    811:5, 812:2, 812:16,        920:5, 920:7, 920:8,
                                                             840:7, 840:12, 840:14,    Care [1] - 712:8
    813:2, 813:12, 813:17        921:11
                                                             842:5, 842:10, 845:9,     career [2] - 719:7, 864:11
   BY [30] - 711:11, 711:12,    cancer [229] - 714:15,
                                                             847:24, 848:11, 849:22,   careful [3] - 727:4,
    711:14, 711:15, 711:18,      714:18, 714:24, 715:10,
                                                             850:17, 851:14, 851:17,    922:20, 923:18
    711:20, 711:21, 712:5,       715:22, 715:24, 715:25,
                                                             852:20, 853:21, 855:23,   carries [2] - 846:22,
    712:7, 713:15, 771:11,       716:2, 716:4, 717:3,
                                                             856:3, 856:8, 856:11,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 258 of 291 PageID:
                                  105128

                                                                                                            968
    909:14                     717:9, 728:13, 731:1,       862:24, 863:7, 863:8,       810:18
   carry [3] - 758:17,         731:14, 731:17, 731:20,     863:11, 863:15, 876:10,    censored [4] - 898:13,
    758:20, 819:1              732:3, 732:9, 732:16,       876:17, 948:12              899:24, 900:15, 900:23
   cascade [3] - 788:10,       733:5, 736:16, 737:3,      categories [10] - 791:16,   Center [1] - 715:21
    790:15, 811:24             737:12, 738:1, 738:7,       791:18, 791:23, 793:8,     center [3] - 715:22,
   case [135] - 715:7,         739:14, 739:16, 741:8,      793:15, 796:17, 893:18,     715:24, 757:25
    717:9, 719:16, 720:23,     747:18, 748:3, 752:3,       914:18, 953:10             certain [6] - 718:14,
    726:19, 727:3, 728:13,     752:5, 753:12, 754:23,     categorized [1] - 796:2      728:17, 730:10, 733:20,
    729:19, 730:1, 731:1,      759:6, 762:10, 763:10,     categorizing [1] - 796:24    750:13, 795:2
    731:8, 731:11, 731:14,     763:16, 765:1, 765:19,     category [10] - 792:10,     certainty [2] - 720:4,
    731:17, 731:20, 732:3,     771:1, 771:2, 773:20,       792:15, 792:19, 798:20,     781:19
    732:9, 732:16, 732:18,     773:22, 773:25, 774:11,     799:16, 840:19, 893:2,     Certificate [1] - 961:10
    733:1, 733:5, 733:10,      774:16, 775:2, 775:12,      915:15, 916:3              CERTIFIED [1] - 961:5
    734:14, 735:10, 735:14,    806:18, 836:9, 836:13,     Category [1] - 915:12       chain [1] - 816:7
    736:16, 737:3, 737:12,     837:7, 837:8, 844:1,       Causal [1] - 934:25         chair [1] - 718:22
    738:1, 738:7, 739:5,       844:5, 844:9, 845:10,      causal [21] - 721:16,       chaired [1] - 718:1
    739:10, 739:14, 739:16,    845:21, 847:25, 848:9,      725:20, 726:17, 730:5,     chambers [1] - 789:3
    741:8, 741:22, 746:6,      849:1, 851:18, 852:9,       800:19, 804:22, 826:14,    chance [21] - 727:20,
    747:18, 748:3, 752:3,      852:24, 855:20, 858:18,     875:11, 908:25, 914:12,     745:10, 752:17, 752:19,
    752:5, 753:10, 753:12,     858:20, 858:23, 858:25,     916:20, 923:1, 923:11,      752:20, 752:21, 752:24,
    754:23, 755:4, 757:10,     862:17, 862:18, 868:23,     923:14, 942:13, 943:8,      795:22, 831:9, 831:14,
    758:4, 758:22, 759:6,      869:15, 869:22, 871:2,      943:16, 944:10, 944:22,     831:21, 831:25, 832:11,
    762:10, 763:10, 763:16,    871:9, 877:3, 883:1,        957:14, 957:16              907:7, 916:21, 916:25,
    765:1, 765:19, 768:23,     883:10, 884:11, 900:17,    causality [7] - 722:10,      919:9, 947:11, 953:16,
    771:1, 771:2, 773:20,      901:22, 904:11, 911:17,     729:15, 777:13, 778:12,     953:22, 957:11
    773:22, 773:25, 774:11,    913:8, 938:4, 939:2,        778:24, 909:2, 942:22      chances [1] - 840:12
    774:16, 775:2, 775:12,     939:22, 939:23, 940:12,    causation [3] - 777:14,     change [16] - 745:7,
    784:9, 791:8, 797:6,       940:14, 940:16, 958:22      777:16, 781:11              759:24, 773:1, 782:22,
    806:18, 818:9, 820:2,     Case-Control [1] -          Causation [1] - 934:25       782:23, 787:9, 790:1,
    823:10, 827:18, 836:9,     741:18                     caused [4] - 725:13,         790:5, 791:7, 815:12,
    836:13, 837:7, 837:8,     case-controls [1] - 852:5    787:15, 795:17, 821:4       817:18, 817:21, 818:19,
    839:16, 844:1, 844:5,     cases [78] - 728:23,        causes [17] - 758:21,        841:6, 894:1, 919:4
    844:9, 845:10, 845:21,     731:6, 731:24, 731:25,      782:13, 786:19, 787:1,     changed [6] - 738:8,
    847:25, 848:9, 849:1,      732:5, 732:15, 732:17,      787:4, 787:17, 787:22,      759:23, 768:6, 919:1,
    849:21, 851:18, 851:23,    733:13, 733:14, 733:16,     800:9, 807:24, 810:21,      930:19
    852:5, 852:9, 852:24,      733:18, 733:21, 734:24,     872:12, 872:19, 875:22,    changes [7] - 738:5,
    855:20, 858:18, 858:20,    735:18, 741:24, 741:25,     876:1, 876:8, 918:5         787:9, 787:11, 819:7,
    858:23, 858:25, 862:17,    742:1, 742:2, 748:8,       causing [4] - 724:19,        819:11, 819:20, 819:25
    862:18, 868:23, 869:15,    748:24, 748:25, 749:4,      725:11, 795:24, 807:25     Chapter [2] - 934:22,
    869:16, 869:22, 871:2,     749:6, 749:8, 753:1,       caveat [1] - 906:16          934:25
    871:9, 872:9, 876:12,      756:10, 756:12, 756:15,    cavity [1] - 807:20         characteristics [2] -
    876:25, 877:3, 877:25,     756:16, 760:10, 763:21,    CCR [2] - 711:24, 961:9      728:17, 728:19
    882:25, 883:1, 883:10,     765:2, 765:19, 767:23,     cell [5] - 727:24, 787:8,   characterize [3] - 948:3,
    883:20, 884:11, 884:19,    768:21, 768:23, 769:10,     808:23, 809:8, 811:1        948:4, 948:8
    884:22, 885:16, 900:17,    772:9, 772:11, 773:13,     cell's [1] - 787:19         chart [13] - 726:13,
    901:22, 904:11, 911:17,    774:8, 774:11, 775:6,      cells [21] - 787:9,          807:4, 807:5, 813:24,
    913:8, 913:9, 919:20,      775:20, 837:15, 837:17,     807:21, 808:2, 808:24,      817:25, 836:9, 854:2,
    921:23, 938:4, 939:2,      837:21, 837:25, 855:23,     809:12, 809:13, 809:22,     894:25, 897:16, 897:19,
    939:22, 939:23, 940:12,    856:6, 856:8, 856:11,       810:7, 810:17, 810:21,      898:3, 898:9, 898:19
    940:14, 940:16, 944:5,     856:20, 856:24, 857:11,     811:2, 811:3, 811:4,       charts [1] - 814:22
    948:10, 958:22             857:13, 857:14, 857:15,     812:13, 812:17, 813:3,     check [3] - 760:6, 828:9,
   Case [1] - 741:18           857:20, 858:6, 858:15,      813:10, 813:14, 817:15      905:12
   case-control [84] -         859:23, 862:13, 862:14,    cellular [2] - 728:6,       checking [1] - 779:8
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 259 of 291 PageID:
                                  105129

                                                                                                               969
   checklist [1] - 777:25        782:12, 804:24, 821:12,       862:25, 864:2, 868:23,     commencement [1] -
   Chen [1] - 843:9              833:11, 838:13, 857:24,       869:15, 869:18, 870:22,     944:7
   chest [1] - 807:20            871:10, 876:16, 876:22,       871:5, 871:20, 872:2,      comment [2] - 724:12,
   Chief [1] - 925:15            928:4                         872:9, 872:16, 872:22,      914:5
   choice [1] - 736:13          clearly [4] - 725:21,          880:15, 881:1, 881:6,      commentary [5] -
   chose [7] - 728:19,           729:2, 751:4, 798:13          881:21, 882:12, 883:17,     721:18, 721:19, 722:13,
    749:5, 766:10, 786:7,       CLERK [9] - 713:4,             883:21, 884:2, 884:7,       722:22, 892:15
    867:4, 898:1, 899:16         776:14, 777:1, 802:18,        884:14, 884:16, 884:18,    commenting [1] - 946:20
   CHRISTOPHER [1] -             803:3, 874:15, 875:1,         885:5, 911:7, 911:17,      comments [7] - 722:21,
    711:14                       931:7, 932:1                  911:20, 928:22, 928:25,     723:12, 723:19, 724:9,
   chronic [1] - 819:5          clinical [15] - 714:25,        939:22, 939:23, 940:13,     724:14, 724:17, 922:21
   cigarette [1] - 758:16        717:10, 727:24, 735:11,       940:14, 940:16, 944:8,     commercially [1] -
   circulatory [1] - 784:22      735:14, 784:25, 785:1,        949:10, 949:13, 958:22      803:24
   circumstances [2] -           786:1, 786:18, 788:9,        cohorts [7] - 733:19,       Committee [3] - 711:16,
    846:18, 869:21               794:7, 807:14, 816:18,        762:11, 769:24, 772:13,     724:3, 724:9
   citation [7] - 878:11,        910:13, 946:5                 852:5, 854:15, 854:20      committee [1] - 918:25
    878:12, 878:13, 893:6,      Clinical [2] - 779:6, 780:3   collaborated [1] - 882:20   committees [2] - 718:20,
    893:7, 909:15               close [1] - 851:3             colleague [1] - 934:13       770:9
   cite [12] - 816:10,          closer [5] - 715:2,           colleagues [7] - 783:9,     common [7] - 760:22,
    822:21, 822:22, 822:24,      765:17, 768:10, 769:4,        866:23, 869:13, 879:25,     761:10, 761:11, 761:12,
    826:15, 835:7, 866:23,       905:17                        880:11, 883:19, 885:15      882:24, 935:10, 940:1
    866:25, 879:14, 879:16,     Coalition [1] - 921:12        collect [4] - 734:5,        commonly [6] - 741:3,
    891:24                      coherence [1] - 799:16         737:24, 770:6, 770:12       750:13, 750:18, 758:15,
   cited [16] - 807:23,         coherency [2] - 777:17,       collected [3] - 733:6,       832:20, 832:25
    811:6, 813:12, 816:3,        799:12                        733:9, 763:22              comparable [1] - 794:6
    816:4, 816:9, 820:1,        Cohort [1] - 911:3            collection [1] - 767:22     compare [7] - 731:6,
    823:3, 823:18, 823:20,      cohort [119] - 716:16,        collects [1] - 734:1         754:2, 793:14, 794:10,
    867:3, 879:18, 897:10,       717:10, 728:13, 728:25,      College [1] - 715:12         794:14, 891:7, 930:25
    909:25                       732:22, 733:7, 733:8,        colorectal [1] - 770:1      compared [22] - 723:6,
   cites [1] - 910:19            733:19, 736:16, 737:3,       column [24] - 741:18,        725:1, 742:20, 742:22,
   citing [2] - 835:15,          737:13, 738:23, 738:24,       742:6, 742:17, 743:7,       752:12, 753:10, 757:4,
    904:14                       739:9, 739:17, 739:18,        748:9, 748:12, 748:13,      768:24, 778:17, 780:5,
   citizens' [1] - 922:19        741:8, 747:18, 748:5,         755:18, 810:2, 817:11,      780:23, 791:17, 791:24,
   CIVIL [1] - 711:2             748:7, 748:10, 748:16,        819:1, 836:22, 846:10,      793:24, 796:12, 796:21,
   claimed [1] - 935:11          748:17, 752:3, 752:5,         846:22, 847:8, 862:6,       814:7, 873:18, 889:12,
   claims [1] - 739:4            753:12, 754:23, 763:3,        867:24, 870:7, 870:8,       941:22, 945:11
   clarification [1] - 889:24    763:5, 763:7, 763:13,         888:4, 892:22, 894:13,     comparing [7] - 738:3,
   clarify [2] - 837:15,         763:18, 764:24, 765:4,        902:11, 951:6               764:9, 766:11, 793:8,
    837:24                       765:19, 765:20, 767:10,      columns [1] - 748:13         793:25, 794:12, 891:17
   clarifying [1] - 771:9        768:21, 771:3, 771:5,        combination [2] -           comparison [7] - 744:2,
   CLARKSON [1] - 711:7          771:12, 771:14, 773:12,       880:20, 886:3               792:5, 873:15, 873:17,
   Class [3] - 725:23,           774:10, 775:12, 788:3,       combine [4] - 734:6,         873:21, 889:9, 889:10
    801:13, 937:5                806:17, 827:18, 836:14,       747:24, 748:1, 857:11      complete [6] - 732:25,
   classifiable [1] - 915:6      842:15, 847:25, 848:9,       combined [17] - 720:9,       733:8, 770:8, 790:9,
   classification [2] -          848:15, 848:21, 849:13,       723:7, 725:3, 734:20,       885:22, 949:20
    917:18, 936:1                849:16, 849:20, 850:15,       736:11, 766:15, 852:9,     completed [9] - 715:8,
   classified [8] - 725:22,      850:23, 851:6, 851:11,        852:11, 852:24, 853:3,      715:11, 715:13, 717:24,
    765:11, 765:13, 782:15,      851:18, 852:11, 853:4,        853:10, 854:15, 860:24,     767:22, 767:24, 790:6,
    801:12, 917:20, 937:3,       853:6, 853:10, 854:4,         861:9, 861:23, 877:20,      836:1, 865:15
    937:5                        854:23, 854:25, 855:16,       880:15                     completely [5] - 860:11,
                                 855:18, 855:20, 855:22,      combines [1] - 734:4         860:14, 861:13, 871:11,
   classifying [2] - 766:11,
                                 856:12, 858:18, 858:21,      combining [1] - 857:15       935:14
    796:25
                                 858:25, 862:11, 862:15,      comma [1] - 889:19          completes [1] - 733:4
   clear [12] - 754:8, 781:4,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 260 of 291 PageID:
                                  105130

                                                                                                          970
   complex [1] - 869:5         735:11, 821:21, 828:19     759:7, 759:17, 759:20,     847:15, 848:3, 848:7,
   complicated [3] -          conducted [11] - 726:24,    760:7, 772:23, 912:20,     850:6, 876:14, 933:17,
    738:15, 738:20, 738:25     727:8, 728:22, 728:23,     912:22, 912:25, 913:2,     933:20, 934:2, 935:9,
   component [2] - 725:23,     729:13, 741:23, 763:18,    913:14                     939:14, 939:21, 957:22,
    784:7                      806:12, 806:22, 910:5,    confounding [20] -          958:13
   components [3] -            926:6                      727:20, 758:10, 759:3,    Consistency [2] -
    727:25, 782:13, 783:6     conducting [1] - 807:1      759:4, 759:7, 759:9,       827:14, 935:3
   comprehensive [8] -        conducts [1] - 718:9        759:10, 759:14, 759:25,   consistent [30] - 721:13,
    723:7, 756:9, 757:11,     confidence [101] -          776:4, 776:7, 911:25,      752:8, 753:20, 772:3,
    757:17, 864:10, 864:20,    743:8, 743:9, 743:12,      912:3, 912:10, 912:16,     780:21, 781:1, 781:2,
    870:19, 957:1              743:16, 743:20, 743:22,    912:19, 916:21, 917:15,    787:6, 797:17, 827:5,
   comprised [1] - 862:12      744:2, 744:3, 744:15,      919:9, 957:11              827:20, 829:6, 829:12,
   conceded [1] - 822:7        744:21, 745:1, 745:11,    confused [3] - 815:17,      829:24, 830:8, 830:9,
   concentrations [1] -        746:1, 746:4, 746:9,       823:3, 899:20              830:12, 833:7, 833:15,
    822:9                      746:11, 746:12, 746:16,   Congress [16] - 722:5,      847:24, 848:12, 851:18,
   concept [3] - 781:8,        746:20, 748:15, 753:22,    723:24, 724:2, 724:7,      935:21, 941:4, 943:5,
    875:13, 884:5              753:24, 754:3, 756:20,     724:17, 724:20, 725:9,     943:18, 945:2, 956:24,
   concepts [2] - 837:3,       760:13, 760:19, 761:22,    726:2, 925:10, 925:13,     957:8
    879:5                      764:13, 764:14, 767:4,     925:23, 927:17, 928:9,    consistently [2] - 723:2,
   conceptually [1] -          768:14, 792:16, 793:22,    929:7, 933:10, 935:23      724:23
    857:20                     794:19, 796:21, 831:17,   Congressional [1] -        consists [1] - 842:14
   concerned [1] - 830:5       831:18, 832:17, 832:21,    932:13                    constituent [3] - 803:25,
   concerning [5] - 783:12,    833:3, 833:9, 833:12,     connection [3] - 824:11,    804:3, 805:2
    789:9, 814:19, 826:21,     834:11, 835:1, 835:4,      908:25, 958:4             constituents [2] -
    868:25                     835:12, 835:19, 835:21,   consider [15] - 745:14,     782:14, 782:16
   conclude [3] - 723:18,      836:25, 837:4, 838:10,     757:19, 775:10, 778:3,    constructed [1] - 769:22
    802:14, 954:13             838:13, 838:16, 838:19,    778:5, 778:7, 781:10,     construed [1] - 810:11
   concluded [8] - 778:15,     839:2, 839:6, 839:12,      790:4, 790:19, 799:3,     consultancy [1] - 717:16
    810:4, 818:22, 827:8,      839:16, 841:6, 841:7,      800:7, 828:14, 831:4,     Consumer [1] - 724:4
    858:14, 863:14, 872:4,     841:23, 843:2, 844:2,      860:21, 866:5             consumer [1] - 821:22
    958:23                     844:6, 844:14, 844:15,    consideration [5] -        consumers [5] - 929:21,
   concluding [4] - 819:19,    844:19, 845:12, 849:23,    773:24, 780:17, 790:24,    930:6, 930:9, 932:23,
    821:4, 851:12, 944:22      849:25, 850:5, 850:19,     801:19, 922:20             932:25
   conclusion [29] -           852:25, 853:11, 853:13,   considerations [2] -       contacted [2] - 723:16,
    721:17, 722:24, 729:16,    854:8, 854:14, 854:21,     799:4, 869:6               724:8
    777:19, 810:1, 810:5,      854:22, 854:25, 855:5,    considered [19] -          contain [4] - 784:6,
    816:12, 819:2, 827:24,     855:7, 855:11, 889:15,     727:18, 727:21, 727:22,    805:1, 936:8, 952:7
    830:7, 830:9, 872:7,       900:3, 901:2, 906:1,       727:24, 735:10, 736:21,   contained [7] - 741:10,
    872:19, 872:25, 876:21,    906:4, 906:10, 907:22,     736:25, 776:5, 776:9,      804:1, 804:4, 834:16,
    888:19, 893:12, 893:15,    916:22, 924:5, 924:8,      778:9, 786:15, 846:15,     880:8, 930:19, 952:22
    894:24, 918:12, 918:14,    924:15, 925:2, 942:6,      872:24, 872:25, 916:20,   containing [2] - 951:10,
    918:16, 918:22, 923:22,    942:9, 954:5, 954:17,      920:20, 921:15, 936:2,     951:23
    956:20, 956:22, 957:25,    956:17                     952:16                    contains [3] - 782:11,
    958:18                    confident [3] - 746:13,    considering [1] - 869:17    804:11, 956:7
   Conclusion [1] - 944:1      746:19, 776:10            consist [1] - 714:3        contamination [1] -
   conclusions [6] -          confirm [2] - 772:10,      consistency [34] -          785:20
    721:23, 826:13, 826:16,    772:13                     720:10, 742:24, 747:10,   context [4] - 789:22,
    904:2, 923:23, 944:20     confirmation [2] -          752:6, 753:14, 753:18,     824:18, 825:5, 884:6
   Conclusions [1] - 943:22    773:14, 944:8              757:8, 775:16, 777:18,    continue [1] - 730:9
   conclusive [1] - 923:1     confirmed [1] - 772:11      780:14, 780:15, 780:18,   continued [7] - 711:22,
   conditions [2] - 788:5,    confounder [2] - 759:12,    781:3, 781:5, 781:6,       727:13, 727:14, 767:19,
    821:24                     773:7                      798:17, 799:9, 799:14,     777:7, 795:18, 934:14
   conduct [4] - 716:1,       confounders [10] -          830:13, 846:11, 846:15,   Continued [3] - 802:20,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 261 of 291 PageID:
                                  105131

                                                                                                             971
    874:17, 931:9               742:3, 753:11, 765:3,       814:2, 815:22, 817:22,    corresponding [1] -
   continues [2] - 795:20       775:7, 822:12, 837:19,      828:20, 829:7, 831:10,     796:17
   continuing [3] - 750:12,     837:25, 852:5, 948:11       831:25, 833:14, 835:13,   Cory [4] - 939:5, 941:18,
    865:7, 870:16              convention [3] - 750:11,     836:18, 837:14, 838:1,     942:23, 948:1
   continuous [3] - 866:4,      750:12, 750:16              838:11, 838:15, 838:22,   cosmetic [1] - 821:4
    870:13, 894:15             conventions [1] - 750:17     839:10, 841:25, 844:3,    Council [1] - 712:8
   Continuous [1] - 718:9      convincing [1] - 821:19      844:11, 844:17, 845:6,    counsel [23] - 798:23,
   contract [1] - 770:7        Cook [4] - 894:20, 895:1,    845:14, 848:18, 850:17,    806:14, 807:4, 807:11,
   contracted [1] - 837:13      895:8, 896:13               850:21, 851:1, 852:6,      818:3, 824:12, 867:20,
   contribute [1] - 947:14     coordinating [1] -           853:7, 855:13, 856:9,      912:14, 922:9, 924:3,
   contribution [1] - 869:23    757:25                      857:16, 858:3, 858:16,     927:2, 927:5, 927:10,
   Control [2] - 741:18,       copy [3] - 740:7, 824:17,    859:20, 863:4, 863:15,     927:21, 928:6, 930:10,
    910:2                       927:20                      864:2, 864:5, 865:18,      933:9, 933:16, 938:3,
   control [103] - 717:9,      core [2] - 736:1, 796:25     866:25, 867:4, 867:12,     946:17, 954:23, 955:9,
    718:1, 728:13, 731:1,      corner [2] - 847:6,          867:20, 868:8, 868:17,     958:13
    731:14, 731:17, 731:20,     892:22                      870:11, 870:14, 872:20,   count [1] - 913:11
    732:3, 732:9, 732:16,      cornstarch [1] - 949:14      873:14, 874:3, 877:1,     countries [1] - 781:1
    733:5, 736:2, 736:15,      correct [93] - 716:21,       877:6, 878:7, 878:13,     country [1] - 715:24
    736:16, 737:3, 737:12,      718:15, 720:20, 726:2,      879:1, 882:6, 886:5,      couple [14] - 721:21,
    738:1, 738:7, 739:14,       726:3, 728:8, 739:23,       887:11, 888:15, 889:2,     733:11, 747:15, 747:19,
    739:16, 741:8, 741:22,      745:3, 752:15, 752:22,      889:22, 893:25, 894:11,    779:5, 780:1, 789:3,
    747:18, 748:3, 752:3,       762:8, 767:8, 792:25,       894:18, 895:14, 895:19,    884:12, 924:1, 925:11,
    752:5, 753:12, 754:23,      794:14, 794:16, 802:6,      898:22, 898:25, 899:3,     936:10, 938:25, 955:17,
    759:6, 762:10, 763:10,      802:11, 804:15, 804:17,     899:6, 899:9, 901:9,       958:10
    763:16, 765:1, 765:19,      804:23, 806:9, 818:11,      902:2, 902:9, 902:12,     course [7] - 714:10,
    771:1, 771:2, 773:20,       818:25, 825:11, 833:24,     902:17, 902:20, 903:10,    719:7, 730:7, 790:18,
    773:22, 773:25, 774:9,      838:2, 838:16, 838:25,      903:13, 904:19, 905:6,     828:8, 933:14, 934:11
    774:11, 774:16, 775:2,      840:1, 841:2, 845:1,        905:19, 906:2, 906:15,    court [4] - 713:3, 720:15,
    775:12, 806:18, 817:18,     851:7, 858:20, 858:22,      907:8, 907:24, 908:5,      812:23, 823:24
    822:14, 827:18, 836:9,      860:12, 861:12, 861:13,     908:11, 908:14, 908:18,   COURT [60] - 711:1,
    836:13, 837:7, 837:8,       862:25, 864:6, 865:5,       909:1, 909:16, 909:23,     711:25, 713:5, 740:6,
    844:1, 844:5, 844:9,        871:12, 872:7, 874:4,       910:19, 910:22, 911:18,    769:17, 770:16, 771:5,
    845:10, 845:21, 847:25,     878:12, 879:7, 881:22,      915:15, 916:11, 917:2,     771:9, 776:13, 777:2,
    848:9, 849:1, 851:18,       884:7, 886:15, 886:19,      917:12, 917:15, 919:17,    778:20, 778:22, 779:10,
    852:9, 852:24, 855:20,      886:22, 887:22, 888:2,      919:21, 919:25, 920:6,     779:14, 779:17, 779:23,
    858:18, 858:20, 858:23,     893:23, 895:20, 897:16,     923:6, 924:13, 924:17,     782:19, 783:16, 789:10,
    858:25, 862:17, 862:18,     897:17, 898:17, 899:7,      924:22, 925:20, 926:2,     789:12, 789:17, 789:21,
    868:23, 869:15, 869:22,     901:5, 901:23, 902:25,      932:16, 936:14, 936:23,    790:9, 798:25, 800:22,
    871:2, 871:9, 876:12,       903:4, 903:6, 903:11,       939:23, 942:11, 942:17,    802:2, 802:8, 802:16,
    876:25, 877:3, 877:25,      903:25, 904:20, 905:7,      943:24, 952:23, 953:12,    803:4, 805:23, 824:23,
    882:24, 882:25, 883:1,      910:10, 911:15, 911:24,     955:23, 957:8, 957:12,     825:2, 825:8, 826:8,
    883:10, 884:11, 884:13,     917:16, 918:7, 919:10,      957:23                     840:22, 841:3, 841:18,
    900:17, 901:22, 904:11,     923:25, 925:1, 926:9,      correcting [2] - 785:20,    850:7, 850:10, 861:17,
    910:4, 910:8, 911:14,       938:13, 938:14, 938:18,     789:22                     864:24, 871:15, 874:14,
    911:17, 913:8, 938:4,       938:19, 938:22, 942:14,    correction [1] - 897:11     875:2, 885:19, 914:5,
    939:2, 939:22, 939:23,      942:18, 945:20, 949:15,    correctly [14] - 828:10,    922:16, 926:16, 928:10,
    940:12, 940:14, 940:16,     949:16, 950:11, 952:24,     869:25, 870:4, 885:5,      928:16, 929:6, 931:5,
    944:5, 948:11, 958:22       954:5, 955:15, 955:24,      885:9, 913:22, 914:1,      932:2, 932:21, 941:14,
   Controlled [1] - 911:2       956:5, 956:6                923:3, 935:17, 938:9,      946:22, 950:19, 955:16,
   controlled [1] - 870:21     Correct [134] - 735:6,       939:18, 943:9, 944:11,     959:5, 959:7
   controls [16] - 731:7,       740:16, 804:1, 804:5,       947:15                    Court [29] - 713:19,
    731:24, 732:1, 732:7,       804:19, 806:8, 806:15,     corrects [1] - 860:10       714:4, 715:5, 715:16,
    732:13, 732:17, 738:3,      806:24, 807:12, 813:14,    correlated [1] - 785:23     722:4, 726:11, 730:18,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 262 of 291 PageID:
                                  105132

                                                                                                                972
    740:11, 788:23, 789:3,      CRR [1] - 711:24              874:10, 877:3, 877:9,        949:1, 949:11
    810:16, 810:19, 822:24,     crude [1] - 891:9             877:19, 877:25, 878:6,      defining [1] - 879:7
    823:2, 826:3, 830:5,        cubic [1] - 821:18            878:8, 880:13, 880:20,      definition [16] - 878:18,
    879:10, 883:20, 891:23,     culture [1] - 787:8           880:21, 881:12, 882:16,      880:8, 881:4, 881:14,
    898:10, 900:10, 900:12,     cumulative [12] - 887:4,      882:21, 883:8, 884:21,       881:18, 883:18, 884:3,
    900:21, 918:4, 918:21,       887:10, 887:15, 887:16,      884:23, 886:3, 886:4,        884:6, 885:2, 885:14,
    923:5, 923:8, 935:22,        887:24, 888:12, 888:17,      898:1, 900:8, 901:8,         916:13, 916:17, 923:19,
    943:19                       889:20, 895:2, 895:5,        901:13, 901:23, 902:1,       947:21, 949:6, 957:10
   Court's [2] - 789:8,          895:13, 902:5                905:11, 917:3, 917:6,       definitions [1] - 886:1
    932:10                      Cunningham [1] -              921:14, 922:25, 941:24,     degree [3] - 715:11,
   courtesy [1] - 802:15         925:14                       941:25, 943:7, 943:16,       720:3, 770:6
   COURTHOUSE [1] -             CUP [2] - 866:12, 866:14      945:2, 945:6, 945:7,        deliberations [2] -
    711:7                       current [4] - 719:17,         945:9, 945:13, 953:10,       737:16, 936:11
   courtroom [1] - 723:23        803:19, 871:22               954:3, 954:9, 954:15,       demonstrate [1] - 810:8
   cover [1] - 828:22           curriculum [1] - 713:25       954:20, 957:2               demonstrated [2] -
   covered [2] - 802:1,         curve [2] - 795:6, 795:7     database [2] - 727:5,         797:20, 809:20
    802:9                       curves [1] - 797:4            727:8                       demonstrative [2] -
   covering [1] - 818:23        cut [3] - 750:5, 750:6,      datas [1] - 733:8             740:10, 788:8
   Cramer [7] - 896:20,          841:17                      date [4] - 790:11, 866:17,   deny [2] - 874:5, 883:25
    897:1, 897:4, 898:5,        cutting [1] - 798:23          899:23, 900:10              denying [1] - 922:24
    899:22, 904:7, 904:21       CYNTHIA [1] - 711:15         dated [5] - 820:18,          deodorizing [3] - 949:4,
   Cramer's [1] - 938:21        cytoplasmic [1] - 818:24      892:18, 910:22, 922:2,       949:9, 949:14
   create [2] - 802:9, 947:12                                 925:19                      Department [2] - 718:19,
   creates [2] - 880:21,                     D               dates [2] - 805:7, 806:10     719:4
    886:4                                                    DAUBERT [1] - 711:4          departments [1] - 716:7
                                D.C [2] - 711:20, 712:7
   credible [2] - 787:21,                                    days [9] - 785:13, 895:2,    dependent [2] - 814:5,
                                daily [4] - 747:5, 747:25,
    916:21                                                    895:6, 895:14, 895:18,       815:15
                                 796:17, 817:8
   credited [1] - 907:5                                       895:19, 895:21, 895:25,     deposition [7] - 801:15,
                                damage [2] - 788:20,
   criteria [5] - 727:9,                                      896:4                        844:22, 861:18, 865:17,
                                 790:16
    764:22, 846:7, 873:24,                                   deal [4] - 846:25, 847:9,     865:20, 913:4, 955:12
                                dangerous [1] - 725:24
    919:11                                                    847:19, 958:9               depth [1] - 728:20
                                dark [1] - 748:3
   criterion [1] - 935:10                                    dealt [1] - 740:14           DEPUTY [9] - 713:4,
                                data [108] - 720:9,
   critical [5] - 714:23,                                    death [2] - 808:23, 809:8     776:14, 777:1, 802:18,
                                 721:16, 724:22, 727:16,
    733:17, 772:14, 859:7,                                   decades [1] - 735:17          803:3, 874:15, 875:1,
                                 727:18, 727:22, 728:11,
    859:17                                                   decide [2] - 720:22,          931:7, 932:1
                                 730:23, 733:5, 734:2,
   criticism [1] - 864:1                                      918:19                      derive [1] - 860:3
                                 734:13, 734:16, 734:19,
   criticisms [1] - 855:17                                   decided [1] - 771:24         describe [6] - 766:1,
                                 736:5, 736:25, 737:23,
   CROSS [2] - 803:8, 875:6                                  declared [1] - 822:19         773:23, 792:21, 793:14,
                                 739:15, 740:14, 740:18,
   Cross [1] - 960:6                                         decrease [4] - 813:20,        828:18, 830:20
                                 740:19, 741:5, 741:16,
   cross [2] - 907:22,                                        814:5, 815:1, 815:16        described [6] - 737:12,
                                 742:15, 747:1, 747:3,
    946:12                                                   decreased [3] - 813:18,       770:21, 829:10, 833:7,
                                 747:21, 747:23, 747:25,
   CROSS-EXAMINATION                                          840:13, 854:17               852:5
                                 748:6, 749:15, 749:17,
    [2] - 803:8, 875:6                                       decreases [1] - 810:12       describes [2] - 878:24,
                                 752:4, 752:6, 752:10,
   cross-examined [1] -                                      decreasing [1] - 810:10       879:11
                                 753:8, 754:23, 754:24,
    946:12                                                   Defendant [3] - 711:22,      describing [1] - 823:12
                                 755:14, 756:20, 757:1,
   crossed [2] - 744:21,                                      712:5, 712:8                description [11] -
                                 757:24, 758:1, 758:19,
    745:2                                                    defendants [1] - 737:1        741:11, 815:17, 815:18,
                                 759:11, 759:21, 761:11,
   crosses [8] - 743:23,         762:6, 765:8, 765:18,       Defense [1] - 719:4           829:14, 846:11, 878:1,
    744:15, 744:17, 835:4,       765:20, 767:22, 769:2,      defer [1] - 952:12            879:15, 879:17, 883:6,
    835:12, 835:19, 844:2,       770:6, 771:24, 772:2,       define [4] - 877:15,          883:15, 924:5
    908:11                       772:3, 778:15, 789:22,       887:12, 905:10, 948:24      deserves [1] - 935:10
   crossing [2] - 764:23,        794:17, 796:4, 801:11,      defined [6] - 727:7,         design [16] - 733:18,
    849:23                       827:6, 830:10, 848:2,        858:10, 877:17, 916:11,      733:19, 735:25, 752:14,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 263 of 291 PageID:
                                  105133

                                                                                                           973
    762:17, 762:18, 770:25,    908:4, 908:8                947:24, 951:5, 958:14      district [1] - 930:7
    821:21, 837:9, 852:4,     diaphragms [1] - 905:8      Direct [1] - 960:6          DISTRICT [2] - 711:1,
    852:21, 868:11, 868:12,   diet [15] - 718:11,         directed [2] - 770:17,       711:1
    868:13, 869:21, 948:4      718:15, 737:23, 737:24,     771:6                      divide [1] - 791:15
   designed [6] - 769:24,      737:25, 738:3, 738:4,      directing [2] - 741:7,      divided [2] - 791:23,
    770:24, 771:1, 771:19,     738:6, 738:8, 738:10,       844:23                      796:16
    771:20, 808:22             738:11, 738:14, 738:22,    direction [5] - 764:12,     DNA [1] - 790:15
   designs [6] - 730:11,       870:1                       767:4, 848:5, 939:15,      Doctor [17] - 808:10,
    730:22, 775:12, 847:24,   dietary [4] - 737:23,        940:21                      818:20, 827:16, 828:7,
    851:19, 869:18             738:16, 738:25, 739:8      directly [2] - 808:23,       836:10, 852:17, 862:2,
   detail [1] - 801:6         difference [5] - 721:25,     817:21                      863:1, 866:20, 895:3,
   detailed [1] - 774:12       733:14, 750:22, 773:9,     director [6] - 716:15,       899:21, 900:9, 909:11,
   details [2] - 737:11,       845:19                      716:22, 767:13, 767:18,     912:18, 924:7, 934:24,
    770:5                     differences [3] - 727:20,    769:21, 948:24              950:23
   detect [3] - 857:5,         755:16, 952:15             disadvantages [1] -         doctor [1] - 922:17
    858:11, 862:15            different [62] - 717:7,      755:13                     Doctor's [1] - 861:18
   detected [1] - 958:21       720:11, 730:22, 731:20,    disagree [3] - 829:13,      document [11] - 721:10,
   determination [2] -         732:15, 734:6, 735:12,      850:18, 957:25              724:15, 866:12, 866:23,
    778:24, 804:10             740:15, 742:25, 748:7,     disagreed [1] - 790:20       879:23, 892:23, 915:20,
   determine [18] - 714:21,    753:3, 757:21, 757:22,     disclose [1] - 930:8         921:22, 922:4, 929:22,
    730:5, 745:17, 746:16,     758:3, 758:5, 762:13,      disclosed [4] - 929:9,       956:14
    758:8, 762:18, 774:17,     762:21, 766:10, 769:25,     929:10, 930:23, 930:24     documentation [1] -
    781:23, 781:24, 831:23,    771:6, 793:2, 793:19,      discuss [3] - 717:15,        806:10
    832:9, 832:11, 856:5,      794:8, 794:9, 794:10,       749:9, 774:6               documents [16] - 783:4,
    857:3, 858:2, 876:17,      794:17, 794:18, 794:25,    discussed [6] - 767:6,       783:8, 783:12, 783:17,
    948:19, 948:20             795:7, 797:16, 816:7,       789:2, 843:19, 845:22,      783:19, 783:21, 783:24,
   determined [2] - 758:17,    834:9, 836:7, 840:16,       868:4, 879:23               807:22, 919:15, 919:23,
    799:8                      841:20, 846:17, 847:10,    discussing [4] - 714:4,      920:3, 920:4, 920:20,
   determines [1] - 781:6      847:20, 860:8, 865:2,       749:11, 789:23, 856:13      920:24, 921:17, 956:12
   develop [8] - 748:11,       869:17, 872:14, 872:15,    discussion [7] - 714:18,    done [23] - 730:3,
    753:9, 768:21, 786:22,     873:15, 874:2, 877:5,       777:10, 780:16, 807:6,      732:10, 739:9, 801:7,
    811:14, 811:17, 837:17,    889:13, 891:4, 902:9,       808:1, 820:22, 945:22       824:11, 830:24, 830:25,
    869:20                     904:12, 911:10, 912:22,    disease [31] - 714:20,       831:1, 841:14, 857:9,
   developed [12] - 734:18,    914:18, 918:11, 918:13,     714:21, 714:23, 731:11,     857:19, 860:16, 863:19,
    738:1, 750:3, 750:9,       918:16, 918:20, 918:22,     758:9, 758:12, 769:25,      863:20, 872:1, 873:20,
    763:22, 766:7, 767:15,     919:3                       770:15, 773:8, 779:2,       884:8, 914:16, 923:12,
    767:16, 819:3, 823:4,     differentiated [1] -         786:25, 787:14, 788:6,      938:8, 938:10, 938:20,
    837:16, 837:21             904:12                      833:14, 834:4, 834:8,       942:17
   developing [13] -          differently [1] - 765:3      834:14, 837:13, 837:16,    dose [107] - 720:12,
    719:24, 723:5, 725:1,     difficult [6] - 738:7,       837:17, 837:19, 837:21,     725:6, 727:21, 729:1,
    725:5, 729:19, 730:1,      769:12, 769:13, 813:6,      837:23, 837:25, 845:14,     735:2, 742:7, 742:8,
    733:21, 735:18, 819:25,    841:4, 873:16               850:21, 875:9, 909:1,       742:12, 742:15, 748:14,
    823:17, 824:14, 839:9,    DIRECT [2] - 713:14,         924:10, 925:6, 933:5        751:10, 756:18, 764:7,
    866:18                     777:7                      dismiss [5] - 751:12,        769:20, 772:16, 777:17,
   development [1] -          direct [28] - 805:20,        751:16, 751:19, 751:22,     791:3, 791:4, 791:5,
    716:25                     807:3, 808:13, 808:20,      751:24                      791:13, 791:14, 791:20,
   develops [2] - 738:4,       810:1, 813:16, 813:23,     dissimilarities [1] -        792:23, 793:1, 793:11,
    739:3                      822:21, 822:25, 824:14,     721:22                      793:21, 794:25, 795:2,
   diagnosis [1] - 773:15      825:18, 844:22, 854:1,     distinction [2] - 837:23,    795:8, 795:10, 795:12,
   diaphragm [12] - 904:19,    864:9, 888:3, 892:21,       933:24                      795:14, 795:15, 796:2,
    905:6, 905:13, 905:16,     898:6, 907:15, 908:20,     distinguishing [1] -         796:25, 797:12, 797:15,
    905:17, 905:24, 906:15,    912:13, 922:3, 937:9,       856:1                       797:20, 797:22, 798:1,
    906:17, 907:6, 907:20,     946:18, 947:1, 947:4,      distribution [1] - 747:6     798:3, 798:4, 798:8,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 264 of 291 PageID:
                                  105134

                                                                                                             974
    798:9, 798:11, 798:17,     945:14, 945:15, 948:21,    draft [1] - 923:6             890:22, 891:3, 891:8,
    799:10, 814:5, 815:15,     953:6, 954:12, 954:14,     dramatically [1] - 738:5      891:10, 891:11, 891:12,
    875:14, 876:16, 876:22,    954:16                     draw [1] - 864:21             891:25, 906:14, 907:4,
    886:7, 886:9, 886:16,     dose-responses [1] -        drawbacks [1] - 737:7         907:21, 908:18, 912:3,
    886:17, 886:25, 887:7,     742:8                      drew [2] - 864:16, 864:17     939:15, 939:17, 943:8,
    887:10, 887:11, 887:16,   doses [4] - 742:9, 794:8,   DRINKER [1] - 711:17          943:16
    887:20, 887:25, 888:22,    794:9, 794:10              drinking [1] - 891:10        effectiveness [1] - 891:6
    888:23, 889:25, 890:2,    dot [1] - 747:16            drive [3] - 766:21, 769:3,   effects [9] - 812:3,
    890:7, 891:3, 891:6,      dots [2] - 747:14, 747:15    769:4                        876:17, 887:7, 946:2,
    891:8, 891:9, 893:12,     doubt [1] - 864:5           driven [3] - 746:8, 747:1,    946:13, 946:16, 946:21,
    893:13, 893:17, 894:16,   douching [5] - 772:18,       747:2                        947:11, 947:13
    895:3, 895:4, 895:11,      772:20, 772:21, 772:24,    drives [1] - 746:22          effort [1] - 727:2
    896:14, 896:18, 897:4,     773:4                      Drug [1] - 919:24            effusions [2] - 808:16,
    897:5, 898:1, 899:23,     doucing [1] - 772:18        due [4] - 751:12, 859:14,     946:4
    900:13, 901:2, 901:5,     down [22] - 766:21,          953:15, 953:22              eggs [1] - 738:16
    901:15, 902:1, 903:12,     769:9, 773:20, 808:20,     duly [1] - 713:11            eight [4] - 876:12,
    903:18, 903:19, 903:24,    809:5, 819:1, 842:15,      Duration [1] - 904:25         876:25, 878:8, 948:10
    904:5, 904:8, 938:3,       842:20, 862:6, 888:5,      duration [19] - 765:9,       eight-case-control [1] -
    941:6, 941:10, 945:14,     896:1, 896:3, 896:10,       768:3, 796:9, 796:10,        876:12
    945:15, 948:21, 953:6,     899:5, 903:1, 903:5,        796:16, 797:1, 797:6,       either [16] - 717:17,
    954:12, 954:14, 954:16     935:6, 941:19, 951:6,       797:8, 797:21, 798:4,        765:19, 785:9, 789:6,
   dose-dependent [1] -        952:18, 953:5, 953:8        887:5, 887:6, 887:17,        796:8, 797:6, 809:19,
    815:15                    Dr [89] - 713:8, 713:16,     894:10, 902:5, 902:16,       816:16, 822:9, 899:19,
   dose-response [95] -        713:20, 713:22, 714:12,     903:9, 903:18, 945:17        951:17, 952:3, 952:9,
    720:12, 725:6, 727:21,     715:4, 719:5, 719:15,      during [2] - 822:10,          952:10, 952:19, 955:16
    729:1, 735:2, 742:7,       720:14, 720:22, 723:12,     958:4                       element [3] - 729:2,
    742:12, 742:15, 748:14,    723:19, 725:25, 726:4,     dust [1] - 822:12             804:3, 805:2
    751:10, 756:18, 764:7,     729:17, 729:18, 735:5,     dusting [2] - 895:14,        elements [2] - 729:9,
    769:20, 772:16, 777:17,    735:24, 739:23, 740:10,     895:17                       803:25
    791:3, 791:4, 791:5,       746:3, 748:2, 752:2,       dusts [2] - 822:14,          elevated [2] - 720:8,
    791:13, 791:14, 791:20,    754:22, 760:15, 762:24,     905:18                       917:22
    792:23, 793:1, 793:11,     769:17, 776:8, 777:9,                                   elongated [1] - 952:7
    793:21, 794:25, 795:8,     779:1, 782:5, 782:19,                   E               elsewhere [1] - 900:1
    795:12, 796:2, 796:25,     783:4, 783:10, 783:22,                                  emphasis [1] - 834:15
    797:15, 797:20, 797:22,                               early [2] - 806:18, 934:12
                               788:7, 788:22, 789:5,                                   emphasizing [1] - 890:6
    798:1, 798:3, 798:4,                                  easily [1] - 775:7
                               789:7, 790:1, 790:18,                                   employ [1] - 729:24
    798:8, 798:9, 798:11,      794:2, 794:20, 795:13,     EAST [1] - 711:7
                                                                                       employed [6] - 726:7,
    798:17, 799:10, 875:14,    797:19, 800:3, 800:24,     eat [1] - 738:19
                                                                                        729:19, 730:8, 777:11,
    876:16, 876:22, 886:7,     801:22, 803:11, 803:18,    eaten [1] - 738:9
                                                                                        777:13, 871:6
    886:9, 886:16, 886:17,     805:18, 805:25, 818:5,     eating [1] - 738:12
                                                                                       employees [1] - 933:6
    886:25, 887:7, 887:10,     823:23, 824:1, 824:6,      ecological [2] - 869:16,
                                                                                       end [16] - 728:16,
    887:11, 887:16, 887:20,    824:10, 824:19, 824:20,     869:22
                                                                                        788:13, 788:14, 807:3,
    887:25, 888:22, 888:23,    825:4, 825:6, 825:7,       Economic [1] - 724:4
                                                                                        807:5, 839:6, 840:13,
    889:25, 890:2, 890:7,      825:14, 826:10, 827:10,    Edition [1] - 934:23
                                                                                        842:23, 854:9, 855:8,
    891:3, 893:12, 893:13,     827:22, 839:20, 856:15,    effect [44] - 720:13,
                                                                                        865:20, 907:23, 909:14,
    894:16, 895:3, 895:4,      875:8, 892:1, 926:14,       721:16, 727:19, 738:6,
                                                                                        959:7
    895:11, 896:14, 896:18,    928:1, 932:8, 932:12,       742:25, 744:11, 745:17,
                                                                                       endometriosis [1] -
    897:4, 897:5, 898:1,       934:8, 934:16, 935:8,       745:18, 749:19, 749:23,
                                                                                        788:5
    899:23, 900:13, 901:2,     935:19, 935:25, 936:4,      749:24, 751:1, 758:8,
                                                                                       energetics [1] - 718:25
    901:5, 901:15, 902:1,      937:13, 938:21, 942:10,     781:5, 787:23, 794:8,
                                                                                       engagements [1] - 865:2
    903:12, 903:18, 903:19,    945:25, 946:15, 947:6,      796:13, 797:16, 798:5,
                                                                                       enrolled [1] - 749:1
    903:24, 904:5, 904:8,      948:3, 950:15, 955:7        798:6, 817:2, 822:25,
                                                                                       enrolling [1] - 768:22
    938:3, 941:6, 941:10,     DR [1] - 742:6               852:16, 876:13, 876:16,
                                                                                       enrollment [1] - 771:23
                                                           876:22, 888:23, 890:20,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 265 of 291 PageID:
                                  105135

                                                                                                               975
   ensures [1] - 866:14          725:1, 753:4, 761:9,         866:7                        946:18, 950:25, 952:21,
   enter [4] - 732:25, 733:8,    775:19, 775:21, 810:25,     evaluated [2] - 756:17,       953:1, 954:24, 955:9
    738:24, 765:5                888:10, 889:6                823:16                      examine [2] - 736:7,
   entered [1] - 771:21         Epithelial [1] - 814:1       evaluating [3] - 736:4,       763:6
   enters [1] - 733:15          epithelium [2] - 818:19,      799:6, 952:17               examined [5] - 771:13,
   entire [1] - 842:13           818:23                      evaluation [8] - 745:15,      801:16, 887:15, 912:15,
   ENTITLED [1] - 961:7         equally [1] - 855:11          767:20, 780:18, 859:6,       946:12
   entitled [6] - 812:7,        equals [1] - 750:18           859:15, 935:14, 936:12,     examining [2] - 759:2,
    817:1, 835:17, 864:13,      equated [1] - 762:7           957:1                        887:9
    892:15, 904:25              erroneously [1] - 952:6      evaluations [3] - 956:24,    example [21] - 734:23,
   entry [3] - 765:12,          error [3] - 793:10,           956:25, 958:11               737:18, 737:21, 738:22,
    896:25, 897:2                831:16, 949:23              events [2] - 788:11,          744:6, 744:17, 747:22,
   envelope [1] - 833:6         especially [5] - 716:10,      946:8                        749:21, 754:14, 758:14,
   environment [1] - 787:17      751:13, 774:20, 944:6,      ever-never [1] - 888:20       758:15, 758:22, 780:9,
   environmental [1] -           948:15                      ever/never [1] - 888:21       791:13, 796:1, 804:3,
    787:18                      ESQUIRE [10] - 711:11,       evidence [66] - 714:25,       847:11, 847:20, 891:9,
   epidemiologic [17] -          711:12, 711:14, 711:15,      720:10, 720:12, 723:8,       898:2
    716:1, 727:3, 727:11,        711:18, 711:18, 711:20,      727:3, 727:4, 727:23,       examples [5] - 730:15,
    727:17, 727:23, 728:4,       711:21, 712:5, 712:7         728:3, 728:4, 729:16,        779:1, 780:1, 780:8,
    743:12, 776:3, 781:7,       ESQUIRES [9] - 711:10,        736:6, 746:14, 751:14,       949:3
    782:24, 836:8, 836:12,       711:12, 711:13, 711:15,      752:21, 761:25, 762:15,     excellence [1] - 828:17
    864:19, 869:1, 869:3,        711:17, 711:19, 711:21,      777:19, 784:18, 787:21,     excellent [12] - 734:18,
    884:5, 884:21                712:4, 712:7                 799:15, 799:18, 799:21,      769:23, 774:9, 774:10,
   epidemiological [19] -       essential [1] - 869:6         799:24, 817:14, 818:24,      828:14, 851:25, 862:23,
    730:11, 736:5, 752:4,       essentially [1] - 875:13      821:8, 821:12, 821:17,       863:3, 863:24, 907:13,
    776:10, 791:21, 816:18,     establish [4] - 824:13,       824:13, 825:17, 826:21,      907:19, 959:1
    826:20, 859:18, 868:22,      825:17, 840:8, 893:25        827:3, 829:5, 829:11,       except [7] - 732:17,
    869:14, 877:20, 879:13,     established [5] - 725:21,     829:14, 829:22, 830:9,       747:13, 814:22, 815:10,
    880:14, 881:13, 907:5,       825:20, 835:13, 835:20,      839:1, 859:8, 859:18,        912:8, 939:13, 940:20
    933:22, 936:22, 938:11,      839:25                       865:23, 868:22, 869:3,      exception [2] - 747:18,
    938:17                      estimate [18] - 743:1,        869:7, 869:14, 869:19,       766:9
   epidemiologist [9] -          743:18, 745:11, 754:18,      869:23, 872:13, 875:21,     exceptions [1] - 747:15
    714:14, 720:2, 720:18,       761:23, 797:5, 797:9,        876:1, 876:7, 879:24,       excessive [2] - 811:2,
    835:5, 835:18, 850:4,        831:9, 831:24, 832:19,       907:5, 916:4, 916:5,         822:9
    892:5, 892:7, 934:9          834:6, 834:22, 838:25,       916:10, 916:14, 918:5,      exclude [1] - 890:24
   epidemiologists [8] -         849:22, 854:6, 854:15,       918:19, 919:1, 923:1,       excluded [4] - 891:5,
    831:7, 831:22, 832:11,       902:17, 924:24               923:10, 928:24, 937:10,      893:11, 893:20, 900:24
    832:16, 832:20, 833:1,      estimated [3] - 749:22,       937:19, 958:19              exclusion [1] - 727:9
    833:3, 835:11                836:21, 852:21              evident [3] - 888:12,        excuse [1] - 897:8
   epidemiology [23] -          estimates [5] - 761:1,        888:18, 889:20              excused [2] - 959:8,
    714:15, 714:16, 714:17,      832:10, 832:16, 953:15,     exact [10] - 762:1, 762:2,    959:9
    714:20, 714:21, 715:1,       953:21                       762:17, 805:6, 806:10,      exercise [1] - 759:15
    715:8, 715:10, 716:8,       estimating [3] - 743:3,       822:13, 903:22, 919:11,     Exhibit [45] - 808:7,
    716:9, 720:9, 725:17,        743:16, 793:9                920:22, 933:3                809:25, 811:8, 813:23,
    729:18, 729:25, 736:23,     et [3] - 876:6, 934:24,      exactly [3] - 749:19,         816:20, 816:23, 818:4,
    739:11, 739:20, 762:14,      944:19                       924:16, 925:7                820:15, 827:9, 828:3,
    794:11, 826:9, 864:7,       ethical [2] - 735:20,        EXAMINATION [6] -             828:11, 832:7, 836:4,
    884:16, 934:10               786:6                        713:14, 777:7, 803:8,        846:2, 846:4, 846:9,
   Epidemiology [2] -           ethics [1] - 735:19           875:6, 932:6, 950:21         853:23, 859:10, 862:3,
    934:18, 934:23              ethnic [2] - 720:12, 781:2   examination [15] -            865:21, 875:17, 876:4,
   epigenetics [3] - 787:10,    evaluate [8] - 730:4,         802:14, 807:4, 822:21,       877:16, 879:23, 880:4,
    787:13, 787:14               748:16, 752:17, 752:20,      822:25, 824:6, 864:9,        894:7, 894:21, 894:25,
   epithelial [9] - 723:5,       752:23, 764:10, 808:22,      908:21, 912:13, 934:3,       895:7, 896:21, 898:5,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 266 of 291 PageID:
                                  105136

                                                                                                                976
    902:1, 908:2, 909:9,       exposure [54] - 714:22,        839:2, 840:19, 855:6          813:25, 817:10, 821:1,
    915:20, 921:2, 921:21,      721:14, 725:4, 725:20,      fallacious [1] - 935:14         866:7, 907:20, 908:24
    923:18, 924:4, 941:13,      727:21, 731:6, 731:7,       falling [1] - 745:10          fine [2] - 815:20, 922:16
    947:3, 951:1, 953:3,        731:8, 732:18, 737:11,      Fallopian [10] - 784:17,      fines [1] - 951:11
    955:2, 958:18               746:6, 758:12, 765:21,        785:4, 785:5, 785:6,        finished [1] - 783:15
   exhibit [9] - 741:7,         768:6, 769:6, 769:9,          785:8, 786:13, 795:17,      first [62] - 713:11,
    818:25, 823:8, 855:12,      772:2, 773:9, 774:12,         897:6, 900:16, 900:18         715:22, 715:24, 720:17,
    867:10, 867:13, 867:15,     774:23, 779:2, 780:9,       falls [3] - 746:19, 843:3,      720:24, 721:9, 726:17,
    868:10, 898:6               781:16, 784:16, 791:6,        855:3                         731:1, 731:22, 735:14,
   exists [2] - 893:4, 918:5    794:13, 795:8, 816:2,       familiar [6] - 748:20,          735:16, 740:2, 741:10,
   expect [2] - 775:24,         817:1, 821:24, 833:13,        809:1, 892:5, 892:20,         741:18, 755:19, 763:1,
    794:21                      834:4, 834:7, 834:13,         914:15, 934:20                763:19, 766:9, 778:10,
   experience [2] - 864:16,     837:20, 845:14, 850:20,     far [1] - 830:5                 780:1, 782:10, 784:16,
    864:18                      875:10, 887:4, 900:5,       favor [1] - 890:20              792:9, 792:14, 792:19,
   experienced [3] - 835:5,     902:14, 903:7, 904:13,      FDA [18] - 786:13,              794:5, 795:4, 804:11,
    835:11, 835:18              904:17, 904:18, 905:3,        820:10, 822:1, 822:5,         805:4, 805:25, 806:5,
   experiment [3] - 777:17,     905:24, 906:19, 916:19,       823:8, 920:25, 921:12,        807:14, 808:6, 811:12,
    799:12, 800:2               924:9, 925:6, 943:6,          921:15, 922:6, 922:9,         817:11, 818:5, 828:4,
   experimental [2] -           943:15, 957:3                 922:24, 923:10, 923:12,       829:1, 829:7, 846:10,
    821:23, 916:6              Exposure [1] - 814:2           923:15, 923:24, 942:10,       847:3, 847:8, 870:18,
   expert [20] - 713:24,       exposures [3] - 765:10,        942:13                        873:21, 877:16, 877:17,
    720:15, 720:23, 721:4,      795:6, 837:18               features [1] - 846:14           878:22, 883:5, 884:9,
    728:16, 740:5, 741:17,     expressing [1] - 723:23      February [1] - 722:21           888:4, 889:3, 892:23,
    755:5, 790:5, 804:7,       expressly [1] - 789:3        fecal [1] - 829:3               894:13, 896:21, 902:14,
    804:16, 831:14, 866:25,    extends [1] - 746:2          fell [2] - 834:25, 874:8        902:23, 903:2, 922:3,
    868:2, 869:5, 870:10,      extensive [1] - 831:21       female [4] - 817:2,             924:2, 939:8, 940:4,
    872:10, 913:17, 930:6,     extent [1] - 730:13            821:13, 821:18, 823:5         950:24
    930:14                     exterior [1] - 818:10        fertility [1] - 786:8         FISHER [1] - 711:7
   expertise [8] - 714:13,     extract [1] - 729:6          few [11] - 748:13,            fit [1] - 826:13
    715:6, 715:17, 721:1,      extracted [1] - 728:11         762:25, 808:20, 871:5,      fits [1] - 878:1
    723:17, 723:21, 729:21,    extracting [1] - 728:17        897:15, 916:9, 919:14,      five [19] - 717:11,
    952:14                     extraordinarily [1] -          920:24, 925:22, 928:10,       724:13, 730:16, 736:14,
   Experts [1] - 867:7          854:6                         952:3                         748:18, 749:22, 751:1,
   experts [2] - 822:19,       extrapolating [1] -          fewer [1] - 941:23              767:19, 769:1, 780:5,
    865:9                       863:22                      fibers [2] - 821:5, 951:23      796:14, 849:15, 857:10,
   explain [7] - 743:21,                                    fibrous [5] - 725:22,           877:3, 877:9, 883:8,
    744:8, 814:13, 814:17,                  F                 728:1, 936:7, 937:16,         914:18, 950:18, 955:5
    816:15, 867:3, 871:1                                      937:18                      five-minutes [1] - 950:18
                               fact [12] - 765:17,
   explained [2] - 832:3,                                   field [5] - 714:13, 714:17,   flat [1] - 835:16
                                772:12, 806:4, 829:22,
    866:23                                                    729:21, 782:2, 846:6        flaws [1] - 821:20
                                838:14, 845:8, 853:20,
   explaining [3] - 730:18,                                 Figure [7] - 830:11,          Fletcher [1] - 823:21
                                876:10, 896:14, 898:14,
    814:4, 953:23                                             836:5, 836:7, 836:21,       Fletcher/Saed [1] - 825:9
                                943:12, 956:1
   explains [2] - 866:10,                                     842:13, 842:18, 854:1       FLOM [1] - 711:19
                               factor [2] - 811:15,
    866:12                                                  figure [2] - 830:12,          FLORIDA [1] - 711:14
                                811:25
   explanation [10] -                                         836:16                      flows [1] - 816:1
                               factors [11] - 716:1,
    752:18, 790:16, 831:11,                                 files [1] - 796:25            focus [13] - 714:8,
                                770:2, 771:18, 778:6,
    831:12, 831:13, 832:5,                                  final [5] - 729:8, 824:8,       725:12, 737:2, 737:23,
                                845:25, 846:7, 865:12,
    835:21, 862:19, 937:20,                                   824:17, 824:25, 825:14        806:21, 829:9, 876:15,
                                909:3, 917:15, 919:9,
    949:8                                                   finally [2] - 714:6, 915:8      887:14, 889:16, 889:17,
                                957:12
   exposed [10] - 742:19,                                   findings [16] - 721:23,         889:18, 921:8
                               fair [5] - 741:13, 826:4,
    742:20, 817:13, 821:18,                                   761:16, 762:20, 762:23,     focused [12] - 715:9,
                                855:18, 890:14, 946:14
    823:17, 862:13, 863:7,                                    766:10, 768:11, 775:8,        717:25, 718:11, 718:14,
                               fall [8] - 743:14, 744:22,
    899:17, 900:8, 900:23                                     775:14, 800:14, 810:8,        737:13, 858:6, 883:20,
                                746:11, 746:13, 835:23,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 267 of 291 PageID:
                                  105137

                                                                                                                 977
    885:12, 890:12, 900:4,        911:7, 924:5, 931:4          920:14, 920:16             GEREL [1] - 711:12
    900:9, 923:5                forward-looking [1] -         funds [1] - 882:22          geriatric [1] - 716:8
   focusing [5] - 836:8,          911:7                       future [1] - 723:22         gerontology [1] - 716:8
    850:10, 898:12, 911:16,     foundation [2] - 800:20,                                  Gertig [6] - 748:21,
    943:1                         824:20                                  G                749:3, 767:7, 848:20,
   folks [1] - 899:25           foundational [1] - 783:14                                  873:6, 873:8
                                                              GARBER [1] - 711:15
   follow [7] - 717:2, 729:5,   four [15] - 728:11,                                       given [4] - 725:14, 815:5,
                                                              Gates [8] - 748:21,
    738:25, 739:2, 739:3,         730:21, 730:23, 740:12,                                  840:19, 864:3
                                                               749:5, 749:7, 766:6,
    748:12, 768:4                 740:15, 740:19, 791:23,                                 gland [2] - 821:12,
                                                               766:15, 767:7, 848:23,
   follow-up [4] - 717:2,         793:8, 818:17, 819:3,        849:4                       821:16
    729:5, 748:12, 768:4          819:25, 893:17, 902:9,                                  glass [1] - 809:18
                                                              gathered [1] - 728:3
   followed [11] - 728:25,        922:5, 942:3                                            gleaned [1] - 755:12
                                                              gears [1] - 739:25
    733:9, 733:12, 735:17,      fourth [2] - 792:11, 832:8                                gloves [1] - 785:11
                                                              general [10] - 732:13,
    749:7, 766:6, 771:23,       fractures [1] - 770:1                                     goal [2] - 735:23, 771:17
                                                               763:24, 764:1, 768:1,
    772:8, 848:18, 873:10,      fragments [1] - 952:7                                     Godard [1] - 843:15
                                                               773:3, 817:16, 869:6,
    874:6                       fragrance [1] - 784:13                                    Gonzalez [3] - 748:18,
                                                               883:3, 884:15, 946:22
   FOLLOWING [1] - 961:5        fragrances [1] - 728:2                                     771:14, 849:12
                                                              generalizability [1] -
   following [6] - 743:7,       frankly [1] - 714:17                                      Goodman [13] - 837:6,
                                                               731:16
    748:12, 748:21, 821:6,      Fred [3] - 715:20, 716:14,                                 838:6, 838:7, 839:8,
                                                              generalizable [1] -
    869:8, 944:7                  926:23                                                   839:15, 839:24, 840:5,
                                                               774:14
   follows [2] - 713:12,        FREDA [1] - 711:8                                          840:10, 840:16, 840:22,
                                                              generalize [1] - 732:12
    829:2                       French [2] - 812:3,                                        841:23, 842:5, 843:19
                                                              generally [7] - 729:20,
   Food [1] - 919:24              812:13                                                  GOTSHAL [1] - 712:4
                                                               763:16, 777:21, 787:22,
   FOR [1] - 711:1              frequency [15] - 725:14,                                  government [4] - 770:7,
                                                               801:5, 949:14, 958:21
   foreign [1] - 817:14           768:3, 796:15, 797:1,                                    771:17, 923:9
                                                              generally-accepted [1] -
   forest [20] - 740:22,          797:6, 797:11, 798:3,        777:21                     Government [5] -
    740:25, 741:1, 741:2,         887:4, 887:16, 894:10,                                   718:18, 730:3, 864:11,
                                                              Generation [1] - 813:25
    741:6, 747:4, 747:6,          902:5, 902:16, 903:9,                                    926:23, 927:24
                                                              generation [3] - 814:6,
    752:2, 752:4, 761:5,          903:18, 945:17                                          government-run [1] -
                                                               814:11, 822:8
    780:21, 830:12, 836:5,      Friedenreich [2] -                                         771:17
                                                              genes [1] - 787:15
    842:18, 848:3, 933:15,        879:15, 879:19                                          gracious [2] - 955:4
                                                              genetic [4] - 766:5,
    940:7, 940:14, 940:16,      front [16] - 805:11,                                      grade [2] - 821:4, 821:22
                                                               787:14, 787:17, 788:20
    940:19                        805:17, 810:3, 820:15,                                  gradient [1] - 791:4
                                                              genetically [4] - 812:14,
   forgive [1] - 955:6            823:7, 824:4, 853:24,                                   graduate [1] - 716:10
                                                               812:17, 812:21, 813:3
   forgot [1] - 797:18            865:24, 866:2, 866:20,                                  grant [3] - 719:2, 719:3,
                                                              genetics [1] - 787:10
   form [5] - 733:4, 756:25,      875:18, 898:7, 904:22,                                   920:8
                                                              genital [39] - 720:6,
    767:25, 770:4, 919:19         909:19, 915:23, 956:11                                  grants [1] - 718:24
                                                               723:3, 724:18, 724:24,
   formal [1] - 947:9           full [20] - 715:20, 751:17,                               graph [8] - 813:22,
                                                               784:18, 784:19, 784:24,
   formed [1] - 823:9             751:18, 800:18, 800:19,                                  813:24, 814:4, 814:8,
                                                               785:3, 817:2, 817:16,
   former [1] - 818:2             801:12, 804:21, 823:12,                                  814:17, 814:19, 815:17,
                                                               818:10, 827:3, 829:4,
   forming [2] - 783:15,          831:11, 841:14, 846:10,                                  896:11
                                                               829:11, 829:23, 836:17,
    849:21                        877:17, 883:5, 888:4,                                   graphic [1] - 754:2
                                                               839:7, 842:4, 842:9,
   forms [3] - 732:25,            894:13, 900:8, 935:6,                                   great [3] - 770:5, 779:13,
                                                               845:8, 849:22, 850:16,
    733:8, 738:17                 939:8, 957:14, 957:16                                    958:9
                                                               851:17, 853:21, 862:13,
   formulate [1] - 726:17       fully [4] - 760:7, 774:25,                                greater [4] - 751:17,
                                                               876:13, 887:4, 888:9,
   formulated [1] - 719:21        794:17, 841:22                                           873:19, 900:18, 941:21
                                                               888:13, 889:5, 889:21,
   forth [9] - 721:4, 830:7,    Fund [15] - 718:8,             894:17, 898:2, 898:3,      greatly [1] - 940:3
    836:6, 836:24, 840:9,         718:14, 737:21, 739:7,       898:20, 900:1, 900:4,      Greenland [2] - 892:1,
    863:25, 878:25, 899:8,        865:5, 865:8, 865:23,        900:11, 945:11              934:17
    923:23                        867:8, 872:11, 879:17,                                  group [17] - 717:23,
                                                              Genital [1] - 905:1
   forty [1] - 720:17             879:22, 881:4, 881:14,                                   732:2, 740:2, 761:6,
                                                              genitally [1] - 900:8
   forward [7] - 719:12,          881:20, 881:24                                           792:5, 796:20, 817:17,
                                                              genome [1] - 787:19
    739:1, 847:16, 871:24,      funded [3] - 920:8,                                        817:18, 899:25, 900:22,
                                                              geographic [1] - 720:11
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 268 of 291 PageID:
                                  105138

                                                                                                                 978
    900:23, 901:4, 901:5,      health [8] - 714:15,         higher [7] - 769:3,            787:4, 814:7, 815:5,
    916:21, 918:17, 919:8,      720:25, 721:9, 770:19,       792:14, 796:20, 917:18,       815:6
    936:2                       866:15, 946:13, 949:5        919:8, 950:7                 HR [1] - 743:4
   Group [9] - 914:21,         Health [49] - 716:7,         highest [7] - 792:15,         HRT [8] - 779:18, 780:2,
    914:24, 915:2, 915:5,       716:13, 716:15, 716:19,      795:6, 795:9, 795:10,         780:7, 909:5, 909:8,
    915:8, 916:1, 917:18,       717:20, 717:22, 718:19,      903:7, 937:5, 937:6           909:11, 910:4, 911:8
    918:7, 919:7                721:9, 721:23, 722:4,       highlight [2] - 939:8,        huge [1] - 739:2
   Groups [1] - 817:13          722:15, 722:16, 722:23,      941:18                       Human [1] - 718:20
   groups [7] - 718:7,          723:14, 723:20, 723:21,     highlighted [1] - 809:4       human [7] - 721:11,
    720:12, 781:2, 817:13,      726:2, 735:12, 738:17,      highly [7] - 785:22,           786:19, 808:2, 810:24,
    838:3, 946:5, 958:20        748:19, 748:22, 763:19,      793:24, 827:5, 827:20,        821:24, 822:20, 943:3
   growth [5] - 811:2,          767:12, 767:25, 768:19,      830:8, 848:11, 851:17        humans [8] - 714:20,
    819:4, 819:9, 819:21        769:24, 770:23, 779:6,      Hill [22] - 722:10, 729:13,    714:25, 758:7, 784:25,
   guaranteed [1] - 839:4       780:3, 800:15, 801:3,        763:17, 777:14, 777:20,       785:2, 914:22, 916:5,
   guess [1] - 736:13           848:21, 848:24, 849:5,       780:13, 780:17, 791:2,        957:4
   guided [1] - 868:3           849:9, 865:3, 910:1,         797:21, 798:16, 799:4,       hundred [1] - 733:11
   guideline [1] - 781:22       919:13, 923:5, 923:13,       799:7, 845:24, 846:3,        hundreds [2] - 735:16,
   guidelines [6] - 718:21,     935:22, 942:19, 942:24,      846:5, 846:7, 847:3,          739:17
    730:4, 777:20, 777:21,      943:11, 944:16, 944:19,      942:20, 947:2, 947:6,        hurt [2] - 885:15, 885:18
    798:16, 799:7               944:20, 955:13               947:7, 947:17                Hutchinson [3] - 715:20,
   guides [1] - 865:10         healthy [1] - 848:17         Hill's [1] - 846:11            716:14, 926:23
   gynecologic [1] - 770:14    hear [3] - 714:16, 853:16,   hired [5] - 716:14, 929:4,    hyperlink [1] - 859:12
                                928:16                       929:10, 929:17, 930:10       hypothesis [7] - 749:18,
               H               heard [5] - 726:25,          histological [1] - 911:1       750:2, 751:1, 752:25,
                                850:11, 861:3, 921:24,      hit [1] - 906:11               792:25, 831:16, 947:14
   habits [1] - 739:8
                                955:11                      home [1] - 773:21             hypothetical [1] - 812:23
   half [7] - 749:25, 754:6,
                               HEARING [1] - 711:4          Honor [37] - 713:20,
    761:13, 818:18, 844:5,
                               hearing [6] - 726:6,          713:24, 719:11, 724:17,                   I
    845:5, 859:11
                                783:13, 926:11, 927:11,      726:6, 774:5, 779:7,
   halfway [2] - 862:6,                                                                   IARC [37] - 782:12,
                                927:13, 927:15               779:22, 789:1, 798:22,
    953:8                                                                                  782:15, 784:2, 801:6,
                               heart [2] - 769:25, 770:15    800:21, 802:7, 802:13,
   Hamilton [3] - 817:25,                                                                  801:8, 865:4, 914:13,
                               heavily [1] - 761:2           805:21, 811:10, 820:17,
    818:4, 819:5                                                                           914:18, 914:21, 914:24,
                               heavy [3] - 728:2,            824:16, 826:5, 827:12,
   hand [18] - 807:5,                                                                      915:2, 915:8, 915:14,
                                784:13, 937:18               828:4, 841:17, 850:14,
    846:10, 847:5, 847:8,                                                                  915:19, 915:22, 916:25,
                               help [7] - 723:17, 731:5,     861:16, 874:12, 911:11,
    852:10, 856:2, 862:6,                                                                  917:5, 917:8, 917:14,
                                741:24, 793:20, 812:22,      924:3, 926:13, 927:25,
    867:23, 870:7, 870:8,                                                                  917:17, 918:6, 918:11,
                                885:24, 941:20               931:1, 946:11, 950:13,
    880:5, 880:7, 888:4,                                                                   918:13, 919:4, 919:7,
                               helped [3] - 756:25,          950:16, 950:17, 955:3,
    892:22, 894:13, 902:11,                                                                919:8, 936:12, 937:3,
                                798:15, 802:9                955:6, 955:11, 959:4
    951:5                                                                                  950:25, 951:7, 951:9,
                               helpful [3] - 726:13,        HONORABLE [1] - 711:8
   handbook [1] - 717:24                                                                   952:5, 952:15, 952:22,
                                738:23, 857:10              hope [1] - 947:20
   Harlow [6] - 755:25,                                                                    956:24, 957:8, 957:10
                               helps [1] - 744:3            Hormone [1] - 910:25
    756:2, 843:7, 894:5,                                                                  IARC's [4] - 935:25,
                               herself [1] - 905:18         hormone [2] - 780:5,           936:4, 936:25, 951:22
    894:8, 897:15
                               heterogeneity [10] -          909:8                        idea [5] - 749:16, 795:22,
   harm [2] - 735:22, 810:21
                                862:19, 939:2, 939:13,      hospital [5] - 732:4,          825:6, 848:15, 867:2
   harmful [1] - 735:21
                                939:20, 940:2, 940:6,        732:5, 732:12, 732:14,
   Hartge [1] - 842:19                                                                    ideal [1] - 770:4
                                940:15, 940:18, 954:10,      742:5
   Harvard [1] - 934:14                                                                   ideally [1] - 732:16
                                958:20                      hospital-based [3] -
   hate [1] - 946:9                                                                       identical [1] - 759:22
                               hierarchy [4] - 736:6,        732:4, 732:12, 742:5
   hazard [2] - 743:4,                                                                    identified [6] - 715:23,
                                736:22, 868:22, 869:14      hospitalized [1] - 732:8
    832:15                                                                                 727:10, 731:25, 732:23,
                               high [7] - 788:2, 799:8,     Houghton [3] - 716:19,
   head [1] - 892:2                                                                        919:15, 920:19
                                801:10, 839:6, 854:16,       748:19, 849:7
   heading [4] - 821:1,                                                                   identifies [3] - 836:7,
                                907:23, 917:20              hours [5] - 785:13,
    827:14, 848:7, 869:11                                                                  836:12, 846:6
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 269 of 291 PageID:
                                  105139

                                                                                                                979
   identify [7] - 716:1,         920:1, 938:11, 938:19,      928:20, 944:4, 945:10,     inflammation [19] -
     718:2, 731:2, 731:3,        938:21, 944:25, 955:8       945:14, 945:17              786:18, 786:19, 787:1,
     732:5, 740:11, 851:11      includes [29] - 716:16,     increases [4] - 795:2,       787:3, 787:5, 787:6,
   identity [1] - 869:4          718:19, 744:16, 746:2,      797:5, 811:19, 875:9        788:2, 788:16, 788:19,
   II [5] - 801:13, 852:16,      784:11, 833:10, 833:12,    increasing [13] - 723:9,     790:13, 790:17, 795:18,
     901:25, 907:15, 942:1       833:17, 833:22, 834:11,     725:4, 742:9, 791:6,        795:21, 795:24, 807:7,
   III [1] - 817:14              834:12, 834:17, 835:22,     791:8, 792:8, 797:5,        816:2, 819:5, 937:15,
   imagine [2] - 738:19,         841:24, 842:22, 844:20,     797:21, 886:11, 888:9,      937:16
     926:14                      845:12, 850:19, 853:19,     889:4, 893:5, 893:17       inflammatory [9] -
   immediately [2] - 857:23,     880:25, 895:10, 899:17,    independent [3] -            725:12, 787:23, 788:4,
     860:14                      901:14, 902:1, 906:4,       715:22, 729:15, 933:13      788:5, 788:14, 807:24,
   impact [6] - 728:1, 768:9,    924:8, 925:3, 957:19,      index [2] - 913:10,          807:25, 817:15, 937:13
     773:5, 807:21, 808:2,       957:22                      913:25                     influence [1] - 729:9
     949:17                     including [16] - 717:2,     indicate [8] - 811:14,      influences [1] - 761:19
   impacted [1] - 775:14         718:24, 720:5, 723:1,       811:17, 839:7, 844:19,     influencing [1] - 758:12
   implementing [1] - 935:9      736:1, 764:2, 764:13,       855:8, 930:13, 943:4,      inform [1] - 756:22
   importance [2] - 755:11,      821:21, 865:12, 866:15,     944:2                      information [40] - 729:7,
     858:5                       868:8, 890:20, 891:16,     indicated [12] - 721:12,     733:24, 736:11, 736:20,
   important [14] - 714:17,      899:25, 920:11, 948:11      753:21, 769:19, 802:9,      736:22, 737:15, 741:9,
     720:24, 728:20, 729:2,     inclusion [1] - 727:9        883:4, 896:15, 896:17,      741:11, 745:13, 755:11,
     729:5, 742:18, 756:5,      incomplete [5] - 742:14,     903:14, 905:23, 912:21,     756:21, 757:5, 758:2,
     762:19, 768:24, 772:10,     742:15, 765:18, 769:8,      925:12, 932:15              759:6, 760:6, 760:21,
     778:4, 781:4, 856:7         769:19                     indicates [6] - 854:14,      761:15, 761:24, 763:22,
   importantly [1] - 735:19     inconsistent [7] - 739:6,    854:22, 939:14, 946:1,      767:24, 769:9, 770:12,
   IN [2] - 711:4, 961:6         739:10, 739:12, 887:1,      957:2                       772:16, 773:2, 774:12,
   inappropriate [5] -           888:1, 923:23, 935:12      indicating [3] - 752:11,     784:4, 796:8, 797:3,
     751:19, 751:23, 751:25,    inconsistently [2] -         898:17, 946:21              815:19, 816:7, 839:19,
     752:1, 794:2                951:11, 951:24             indicative [3] - 721:16,     840:18, 866:17, 895:13,
   incidence [1] - 821:10       incontrovertible [3] -       943:7, 943:16               922:21, 922:23, 948:17,
   incidences [1] - 821:14       786:14, 820:11, 823:19     individual [30] - 728:21,    949:21, 952:10
   include [36] - 759:1,        incorporated [1] -           734:13, 740:20, 751:9,     informed [2] - 725:18,
     760:14, 764:14, 767:5,      795:23                      752:22, 755:15, 756:13,     841:22
     785:15, 792:19, 793:23,    incorrect [2] - 752:25,      756:19, 759:16, 771:15,    inhalation [2] - 784:24,
     794:3, 794:4, 794:6,        884:17                      773:23, 796:5, 827:6,       821:9
     796:22, 822:11, 844:7,     increase [15] - 742:8,       839:11, 858:4, 858:8,      inhaled [1] - 784:21
     844:15, 869:8, 871:9,       744:23, 772:20, 791:6,      860:11, 860:13, 860:21,    inherit [1] - 787:16
     881:19, 890:1, 890:25,      791:9, 795:4, 795:11,       861:4, 861:13, 863:19,     initial [2] - 814:5, 815:15
     891:2, 891:13, 891:22,      796:19, 797:13, 815:6,      877:19, 880:13, 881:12,    initiative [1] - 770:17
     898:1, 899:19, 901:3,       817:15, 840:11, 888:8,      884:21, 938:4, 939:16,     Initiative [12] - 716:13,
     902:7, 902:9, 906:6,        889:4, 893:17               940:2, 956:25               716:16, 716:19, 735:13,
     936:13, 936:16, 936:19,    increased [44] - 723:5,     individually [1] - 856:14    738:17, 748:20, 767:12,
     936:22, 942:6, 942:9,       723:8, 724:25, 725:5,      individuals [5] - 731:2,     769:24, 779:6, 780:3,
     951:22, 952:2               744:12, 752:11, 757:12,     734:14, 742:3, 742:20,      849:10, 910:1
   included [34] - 728:4,        758:18, 760:11, 761:21,     758:17                     injected [6] - 786:19,
     728:23, 728:24, 756:2,      762:2, 768:13, 768:14,     induce [3] - 809:6,          786:25, 818:6, 818:11,
     756:10, 763:20, 768:14,     778:16, 780:22, 788:2,      809:11, 893:3               818:14, 818:17
     788:7, 793:3, 796:14,       788:6, 797:20, 810:25,     induces [4] - 809:21,       injection [1] - 807:19
     852:3, 852:8, 862:12,       811:25, 813:13, 813:21,     810:6, 810:11, 810:18      inserting [1] - 906:18
     871:5, 876:11, 876:12,      814:6, 815:2, 815:9,       indulgence [1] - 932:11     inserts [1] - 905:17
     877:24, 878:9, 881:19,      815:16, 821:10, 821:14,    infection [2] - 817:15,     inside [1] - 785:21
     882:10, 882:16, 883:8,      827:4, 829:4, 839:9,        817:17                     insignificant [1] - 906:1
     888:11, 889:7, 889:11,      854:16, 855:8, 880:21,     infer [1] - 841:8           instance [5] - 754:8,
     890:8, 890:15, 899:21,      886:5, 886:12, 910:15,     Inference [1] - 934:25       764:25, 769:19, 804:12,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 270 of 291 PageID:
                                  105140

                                                                                                                  980
    946:6                        833:22, 834:16, 834:17,     invoked [1] - 862:18         jumping [1] - 871:24
   instances [1] - 737:20        834:19, 834:20, 834:21,     involved [4] - 716:11,       justification [3] - 829:20,
   instead [5] - 766:11,         835:2, 835:4, 835:12,         733:18, 767:14, 767:17      830:2, 830:3
    821:22, 838:19, 897:11,      835:19, 835:22, 835:24,     involvement [2] - 805:4,     justify [1] - 829:17
    954:6                        836:25, 838:11, 838:13,       806:1
   Institute [3] - 920:5,        838:16, 838:19, 839:7,      involves [1] - 777:15                     K
    920:7, 920:9                 839:12, 839:17, 841:6,      involving [2] - 739:8,       keep [4] - 760:16, 785:5,
   institution [1] - 926:23      841:7, 841:23, 842:23,        739:15                      803:15, 955:18
   instruct [1] - 947:12         843:3, 844:2, 844:19,       IS [1] - 961:5               Kenneth [1] - 934:6
   instructed [1] - 906:21       845:12, 849:23, 849:25,     ISRTP/FDA [1] - 822:19       Keskin [3] - 816:20,
   insufficient [5] - 765:21,    850:19, 852:25, 853:11,     issue [25] - 714:23,          816:23, 818:2
    765:25, 769:10, 774:19,      853:13, 854:8, 854:14,        719:15, 720:24, 721:2,     key [9] - 716:13, 729:1,
    923:11                       854:21, 854:22, 854:25,       730:24, 739:1, 765:18,      733:22, 741:24, 744:1,
   intense [1] - 944:6           855:2, 855:5, 855:7,          768:19, 770:9, 771:4,       748:9, 749:2, 768:20,
   intentional [1] - 807:19      855:12, 906:1, 906:4,         771:6, 778:4, 800:9,        861:1
   interest [4] - 718:5,         906:10, 907:22, 924:5,        801:1, 801:17, 804:18,     Kim [1] - 910:22
    760:16, 798:19, 917:22       924:8, 924:15, 925:2,         816:5, 889:8, 889:24,      kind [8] - 729:6, 732:20,
   interested [3] - 726:6,       947:5, 956:18                 900:5, 928:6, 928:8,        732:22, 794:11, 813:10,
    786:17, 800:13              intervals [28] - 743:8,        938:2, 946:12, 953:6        818:18, 896:10, 948:4
   interesting [3] - 737:24,     744:3, 746:20, 753:22,      issues [7] - 719:13,         kindly [2] - 740:22, 939:6
    761:20, 775:16               753:24, 754:3, 756:20,        736:19, 766:8, 766:24,
                                                                                          knowing [1] - 749:3
   interim [1] - 865:16          760:19, 761:22, 767:5,        770:19, 773:12, 868:25
                                                                                          knowledge [10] - 756:6,
   internal [3] - 715:13,        768:14, 792:16, 793:22,     item [3] - 738:18, 910:19,
                                                                                           812:25, 819:20, 819:24,
    783:9, 783:19                794:19, 796:22, 837:4,        910:21
                                                                                           860:9, 917:21, 951:17,
   international [1] - 717:17    839:3, 844:6, 844:14,       items [6] - 738:17,           951:18, 952:9, 952:19
   International [3] -           844:15, 850:5, 889:15,        777:25, 914:11, 917:22,
                                                                                          known [6] - 782:11,
    717:20, 725:19, 865:4        900:3, 901:3, 942:6,          918:2, 921:9
                                                                                           782:14, 782:20, 791:3,
   internationally [1] -         942:9, 954:5, 954:18        itself [7] - 783:1, 813:1,    846:6, 858:1
    777:23                      intervening [2] - 758:9,       828:8, 920:7, 920:10,
   interpret [7] - 741:24,       776:4                         920:17, 947:25                          L
    744:3, 749:3, 749:17,       interventions [1] - 717:1    IV [2] - 817:14, 915:12
                                interview [1] - 731:4                                     laboratory [2] - 782:17
    793:20, 795:9
                                interviewer [2] - 733:6,                  J               lack [10] - 855:21,
   interpretation [8] -
                                 733:7                                                      859:13, 860:10, 860:25,
    731:5, 737:22, 865:10,                                   J&J [4] - 783:10, 783:12,
                                intra [1] - 817:7                                           861:4, 861:10, 861:14,
    868:3, 868:25, 869:3,                                      783:19, 933:6
                                intra-vaginally [1] -                                       861:24, 864:1, 940:18
    906:3, 916:20                                            jelly [2] - 905:21, 906:17
                                 817:7                                                    lacks [1] - 821:19
   interpreted [3] - 741:12,                                 JERSEY [3] - 711:1,
    743:11, 745:20              introduce [1] - 713:18                                    Langseth [2] - 757:15,
                                                               711:18, 711:18
                                invasive [4] - 873:4,                                       757:16
   interpreting [2] - 729:8,                                 JOHN [1] - 711:20
    864:19                       873:13, 874:7, 944:9                                     language [1] - 881:19
                                                             JOHNSON [2] - 711:4
   interrupt [1] - 946:9        invented [2] - 745:23,                                    large [14] - 728:22,
                                                             Johnson [14] - 711:22,         733:12, 734:17, 738:19,
   interrupted [1] - 790:11      745:24
                                                               712:5, 720:5, 739:4,         742:23, 746:17, 760:10,
   interval [85] - 743:9,       investigating [1] -
                                                               784:6, 926:11, 926:15        791:12, 796:3, 858:19,
    743:12, 743:14, 743:16,      777:15
                                                             journal [2] - 727:5,           864:19, 948:14, 948:15
    743:20, 743:22, 744:2,      investigator [3] - 718:23,
                                                               829:18                     larger [17] - 734:23,
    744:15, 744:21, 745:1,       734:1, 739:14
                                                             journals [3] - 717:6,          746:21, 766:2, 769:16,
    746:1, 746:4, 746:9,        Investigators [1] - 822:7
                                                               719:9, 826:25                772:6, 774:16, 774:22,
    746:11, 746:12, 746:16,     investigators [7] - 731:2,
                                                             Judge [1] - 865:23             859:7, 859:16, 860:2,
    746:20, 748:15, 760:14,      732:4, 757:24, 794:17,
                                                             judging [1] - 879:24           860:3, 860:24, 861:9,
    764:13, 764:14, 801:22,      821:21, 882:21, 957:1
                                                             judgment [2] - 729:15,         861:23, 876:11, 880:21,
    831:17, 831:18, 832:17,     invited [3] - 722:22,
                                                               869:5                        886:4
    832:21, 832:24, 833:4,       732:24, 927:6
                                                             JULIE [1] - 711:18           largest [2] - 755:23,
    833:9, 833:12, 833:16,      invoke [1] - 736:6
                                                             JULY [1] - 711:4
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 271 of 291 PageID:
                                  105141

                                                                                                              981
     940:25                       762:2, 765:21, 791:7,       856:21, 913:5, 940:22       727:2, 732:18, 735:1,
   laser [1] - 898:17             791:23, 792:8, 792:12,    lines [8] - 727:23,           735:2, 736:14, 736:19,
   Lash [1] - 934:17              792:13, 795:4, 795:5,       748:18, 805:22, 808:20,     741:4, 741:5, 742:24,
   last [21] - 725:25,            877:19, 880:13, 881:12,     856:16, 861:19, 916:9,      744:7, 747:5, 753:2,
     760:15, 771:12, 772:21,      919:12, 937:5, 937:6        942:3                       753:8, 754:7, 755:1,
     802:3, 829:9, 857:9,       levels [3] - 750:13,        link [2] - 824:14, 825:18     755:18, 756:4, 756:5,
     867:6, 868:10, 870:6,        792:17, 889:15            linking [3] - 718:3,          756:7, 762:4, 762:5,
     870:8, 871:8, 873:2,       LEVIN [1] - 711:13            859:18, 926:7               762:15, 762:19, 765:17,
     879:25, 885:1, 925:20,     lie [5] - 743:18, 745:12,   list [24] - 782:11, 789:5,    765:22, 765:23, 769:25,
     938:8, 941:19, 943:1,        833:16, 833:21, 839:14      789:10, 789:12, 789:13,     770:2, 771:17, 775:9,
     956:22, 958:12             lies [3] - 832:24, 833:5,     815:22, 815:24, 828:23,     775:17, 781:5, 791:11,
   latent [1] - 869:19            838:21                      846:14, 863:6, 886:13,      791:16, 791:22, 792:6,
   law [1] - 720:15             lifetime [21] - 723:9,        897:13, 913:3, 917:23,      794:7, 795:5, 797:25,
   lawyers [2] - 926:19,          737:10, 772:6, 774:12,      917:25, 918:2, 919:23,      798:1, 798:2, 798:8,
     929:17                       774:25, 796:9, 796:15,      920:4, 922:6, 922:9,        801:5, 808:4, 808:6,
   lead [4] - 767:19, 787:11,     893:5, 895:2, 895:6,        922:14, 922:18, 955:8,      811:8, 813:21, 814:3,
     819:6, 819:11                895:14, 895:18, 895:19,     955:23                      814:8, 816:20, 825:23,
   leading [1] - 810:21           895:21, 895:25, 896:4,    listed [16] - 765:7,          827:9, 828:1, 828:22,
   learn [2] - 800:12, 800:13     896:25, 897:5, 941:17,      785:24, 789:4, 789:14,      830:16, 830:18, 830:21,
   learned [1] - 934:12           941:22, 941:23              789:18, 807:10, 807:14,     830:23, 831:2, 832:6,
   least [1] - 840:10           lifetimes [1] - 890:14        837:8, 853:6, 895:1,        837:6, 842:13, 844:12,
   leave [1] - 884:20           light [1] - 822:18            897:19, 898:20, 899:23,     844:21, 846:21, 852:12,
   led [2] - 716:25, 920:24     likelihood [6] - 749:17,      913:3, 915:14, 917:22       852:13, 854:2, 855:4,
   left [9] - 744:13, 810:1,      831:8, 831:18, 831:23,    lists [7] - 789:5, 895:19,    859:2, 859:22, 860:1,
     846:21, 847:8, 867:23,       832:9, 875:10               898:21, 902:11, 905:3,      862:2, 862:5, 862:24,
     870:7, 870:8, 894:13,      likely [14] - 731:18,         907:19, 918:6               865:21, 870:6, 872:13,
     951:5                        732:9, 743:13, 746:10,    literature [28] - 714:3,      881:9, 886:16, 889:14,
   left-hand [6] - 847:8,         775:15, 775:23, 792:24,     719:18, 721:12, 725:16,     892:20, 895:7, 896:20,
     867:23, 870:7, 870:8,        832:19, 838:18, 859:14,     730:5, 730:6, 734:8,        897:21, 900:7, 901:10,
     894:13, 951:5                869:18, 947:12, 953:15,     780:19, 783:7, 783:25,      901:25, 905:11, 907:11,
   LEIGH [1] - 711:11             953:21                      803:20, 866:7, 870:14,      908:2, 909:7, 909:19,
   length [4] - 770:10,         liken [1] - 891:5             870:21, 935:11, 936:13,     912:19, 912:21, 912:25,
     915:21, 942:2, 955:18      limit [6] - 743:8, 743:9,     936:14, 936:16, 936:19,     913:2, 913:4, 913:13,
                                  770:10, 853:16, 853:17,     936:23, 938:12, 938:17,     913:14, 913:19, 915:19,
   less [26] - 732:9, 746:4,
                                  854:11                      943:4, 943:13, 946:1,       915:21, 920:2, 921:2,
     750:18, 750:23, 754:10,
                                limitations [6] - 773:16,     951:12, 951:25, 952:17      921:8, 921:21, 929:25,
     754:17, 766:13, 766:17,
                                  773:24, 774:19, 776:8,    litigation [28] - 721:4,      938:17, 941:25, 942:7,
     775:15, 778:4, 793:15,
                                  855:19, 868:14              721:5, 803:19, 803:24,      945:5, 945:6, 948:21,
     793:16, 796:12, 796:18,
                                limited [5] - 770:7,          805:5, 806:2, 826:10,       954:15, 954:16, 954:17,
     799:13, 818:18, 895:17,
                                  884:16, 916:4, 916:10,      826:19, 828:20, 858:9,      955:2
     895:21, 897:7, 898:15,
     898:21, 916:5, 942:4,        916:14                      871:20, 871:23, 877:14,    look-back [1] - 938:17
     949:20, 953:11             limiting [1] - 770:11         877:15, 878:2, 887:3,      looked [54] - 728:25,
   letter [19] - 820:12,        limits [3] - 764:25,          919:16, 920:19, 925:19,     729:3, 736:9, 736:10,
     820:18, 820:19, 820:21,      768:17, 771:4               929:5, 929:11, 929:17,      736:11, 739:19, 747:4,
     820:25, 822:1, 822:5,      line [30] - 744:14,           930:7, 930:11, 930:14,      754:22, 756:17, 757:1,
     823:7, 823:8, 823:11,        744:20, 744:21, 744:24,     944:7, 955:25, 958:5        757:21, 759:5, 763:3,
     823:18, 920:1, 922:2,        745:10, 746:2, 747:7,     LOCKE [1] - 712:7             776:6, 777:16, 796:10,
     922:9, 922:18, 922:23,       747:11, 747:12, 747:17,   long-term [5] - 732:24,       796:11, 798:3, 798:4,
     923:16, 923:24, 942:11       748:3, 751:5, 752:10,       796:13, 817:1, 941:16,      798:5, 798:8, 798:9,
                                  753:19, 754:9, 754:12,      942:7                       801:6, 801:18, 802:2,
   letters [4] - 791:25,
                                  754:14, 754:16, 756:11,   Longo [3] - 783:10,           807:17, 811:20, 816:15,
     921:11, 922:5, 922:7
                                  783:11, 814:22, 829:17,     783:22, 952:12              825:4, 825:7, 827:6,
   level [19] - 725:24,
                                  844:24, 848:4, 856:17,    look [124] - 726:16,          830:10, 844:1, 848:2,
     734:13, 750:14, 750:15,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 272 of 291 PageID:
                                  105142

                                                                                                             982
     872:9, 872:16, 873:1,      major [2] - 721:8, 798:25    777:9, 779:1, 782:5,      mechanisms [2] - 718:3,
     873:20, 873:23, 886:13,    majority [1] - 859:4         782:19, 783:4, 788:7,      816:8
     886:24, 887:24, 895:5,     male [2] - 821:10, 821:17    788:22, 790:1, 790:18,    mechanistic [1] - 936:20
     908:4, 908:17, 917:6,      malignancy [1] - 810:22      794:2, 794:20, 795:13,    media [1] - 944:6
     918:20, 922:6, 938:15,     malignant [4] - 808:23,      797:19, 800:3, 800:24,    medical [6] - 715:11,
     941:16, 945:4, 945:15,      821:11, 821:15, 946:3       801:22, 803:6, 803:11,     717:6, 719:9, 720:3,
     953:4                      manager [1] - 723:15         803:18, 805:18, 805:25,    786:20, 800:25
   looking [38] - 732:21,       MANGES [1] - 712:4           808:7, 808:8, 818:5,      Medical [1] - 715:12
     734:19, 735:3, 736:19,     manufactured [1] - 784:6     826:10, 827:10, 827:22,   Medicine [1] - 716:6
     737:9, 751:14, 752:2,      manuscripts [1] - 717:5      839:20, 875:4, 875:8,     medicine [3] - 715:13,
     752:20, 753:13, 756:1,     March [1] - 925:24           892:24, 924:4, 926:14,     716:8, 794:8
     759:15, 760:17, 769:14,    maritime [1] - 812:4         930:1, 932:8, 932:12,     MedLine [1] - 870:23
     770:15, 774:18, 778:15,    mark [3] - 741:14,           935:25, 936:4, 937:13,    meet [2] - 927:10, 927:12
     793:6, 797:16, 798:11,      892:23, 913:18              942:10, 945:25, 946:15,   meeting [3] - 724:8,
     816:4, 816:6, 816:17,      marked [2] - 846:2,          947:6, 948:3, 950:15,      871:8, 927:16
     828:9, 837:11, 839:6,       904:21                      960:7                     member [5] - 715:20,
     842:18, 847:16, 852:23,    markers [1] - 716:4         McTiernan's [5] - 789:5,    717:23, 718:8, 865:9,
     878:22, 888:5, 891:3,      MARKETING [1] - 711:4        789:7, 856:15, 928:2,      867:6
     896:25, 911:7, 940:8,      marrow [1] - 715:23          955:7                     members [2] - 866:16,
     940:12, 940:13, 940:21     mass [3] - 810:12, 913:9,   MEAGHER [1] - 711:19        881:23
   looks [11] - 734:8, 760:1,    913:25                     mean [22] - 729:10,        memory [5] - 805:6,
     795:5, 795:11, 797:7,      matches [3] - 758:17,        730:19, 731:23, 746:5,     805:9, 806:4, 806:11,
     815:12, 815:17, 895:17,     758:20, 758:24              746:24, 750:8, 752:19,     896:13
     900:7, 913:24, 918:19      material [3] - 878:23,       775:5, 807:1, 831:13,     Menopausal [1] - 910:25
   low [12] - 772:2, 840:12,     879:10, 900:19              835:3, 838:14, 840:1,     mention [6] - 722:13,
     842:23, 854:6, 854:7,      materials [8] - 714:3,       840:4, 877:14, 904:17,     772:12, 774:9, 823:19,
     854:8, 854:17, 855:13,      919:16, 919:19, 919:21,     907:6, 913:17, 917:11,     935:11, 952:21
     855:24, 862:18, 907:23,     920:20, 921:14, 929:3,      924:22, 939:21            mentioned [14] - 723:24,
     909:4                       929:7                      meaning [12] - 746:4,       748:24, 782:21, 820:5,
   lower [16] - 743:8,          matrix [1] - 895:5           792:18, 814:17, 833:20,    854:21, 864:9, 873:2,
     744:14, 745:1, 760:19,                                  842:23, 856:2, 877:4,      877:5, 884:9, 919:13,
                                matter [9] - 824:12,
     765:16, 765:22, 765:23,                                 887:4, 887:6, 887:16,      920:14, 925:10, 929:4,
                                 872:1, 882:3, 885:14,
     768:9, 769:4, 796:20,                                   902:14, 907:4              954:15
                                 890:5, 922:15, 925:19,
     853:13, 892:21, 898:15,                                meaningful [1] - 948:17    mentions [1] - 870:2
                                 956:1, 956:4
     907:7, 950:4, 950:5                                    means [30] - 727:2,        mentor [2] - 716:9,
                                MATTER [1] - 961:7
   lowest [1] - 902:14                                       731:24, 743:4, 743:10,     934:13
                                matters [1] - 754:5
   luck [2] - 917:1, 957:11                                  750:24, 792:4, 793:9,     merits [1] - 869:17
                                MC [3] - 713:10, 777:5,
   lunch [1] - 802:16                                        793:16, 819:4, 832:5,     merritt [1] - 843:22
                                 932:4
   luncheon [1] - 802:19                                     832:22, 833:4, 833:19,    mesothelial [4] - 808:24,
                                McDonald [5] - 788:23,
   lung [7] - 758:16, 758:18,                                833:20, 834:1, 834:2,      809:12, 809:22, 810:7
                                 788:24, 789:23, 789:24,
     758:21, 758:24, 786:22,                                 834:23, 835:3, 838:19,    mesothelials [1] - 810:13
                                 790:4
     821:15, 823:6                                           841:24, 844:9, 844:16,    mesothelioma [2] -
                                McDonnell [2] - 785:24,
   lungs [1] - 807:20                                        844:25, 851:8, 851:9,      808:24, 809:13
                                 789:2
   lymph [3] - 785:18,                                       854:25, 855:5, 893:24,
                                McTiernan [74] - 713:8,                                mesotheliomas [1] -
     785:21, 785:22                                          895:4, 899:13
                                 713:16, 713:21, 713:22,                                808:17
   lymphatic [1] - 784:21                                   meant [1] - 770:11
                                 714:12, 715:4, 719:5,                                 met [2] - 780:18, 803:13
                                                            measure [1] - 746:23
                                 719:15, 720:14, 720:22,                               Meta [1] - 911:2
               M                                            measurement [1] -
                                 723:13, 723:19, 725:25,                               meta [92] - 717:11,
                                                             814:10
   magnitude [2] - 939:15,       726:4, 729:17, 729:18,                                 721:11, 723:1, 723:2,
                                                            measures [1] - 727:21       728:13, 734:1, 734:21,
    947:13                       735:5, 735:24, 739:23,
                                 740:11, 746:3, 748:2,      mechanism [5] - 720:13,     736:16, 741:4, 755:3,
   main [4] - 771:17,
                                 752:2, 754:22, 760:15,      824:14, 825:17, 825:18,    755:4, 755:9, 755:12,
    773:12, 869:19, 926:21
                                 762:24, 769:17, 776:8,      937:10                     755:19, 755:22, 756:3,
   maintained [1] - 822:10
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 273 of 291 PageID:
                                  105143

                                                                                                             983
    756:24, 757:19, 760:18,    910:13, 938:10, 939:11,     milliliter [1] - 814:23      monograph [10] -
    761:2, 762:11, 774:3,      940:1, 943:3, 943:13,       Mills [2] - 901:21, 901:22    915:19, 915:22, 916:11,
    796:3, 796:4, 796:7,       943:23, 944:15, 944:18,     mind [5] - 773:13,            917:5, 936:5, 937:1,
    796:14, 797:7, 798:12,     944:21, 944:22, 945:19,      826:17, 829:25, 830:1,       950:25, 951:7, 951:10,
    827:7, 828:14, 828:20,     954:24, 956:7, 956:10,       887:17                       952:23
    829:15, 829:18, 829:19,    956:16, 957:14, 958:9       mindful [1] - 798:22         months [7] - 771:22,
    830:4, 844:6, 851:23,     Meta-Analysis [1] -          mine [1] - 722:24             771:25, 772:5, 772:7,
    851:25, 852:3, 854:19,     911:2                       mineral [1] - 952:7           772:21, 817:8, 925:22
    857:9, 857:17, 857:22,    metal [1] - 784:13           minimal [1] - 917:24         Moorman [2] - 744:18,
    859:6, 859:11, 859:16,    metals [2] - 728:2,          minimum [3] - 778:19,         747:22
    859:22, 859:24, 860:1,     937:18                       778:23, 863:14              morning [14] - 713:16,
    860:8, 860:10, 860:17,    meter [1] - 821:19           minute [1] - 938:24           713:17, 713:20, 714:4,
    860:23, 861:8, 861:23,    method [4] - 741:4,          minutes [6] - 724:13,         714:11, 714:18, 831:12,
    862:3, 862:12, 862:15,     786:11, 808:15, 908:7        730:16, 897:15, 950:18,      832:4, 833:8, 844:13,
    862:17, 862:22, 863:3,    methodologists [2] -          955:5, 955:17                848:2, 889:9, 912:12,
    863:21, 865:10, 868:3,     775:3, 775:9                misclassification [4] -       912:13
    877:18, 880:12, 881:11,   methodology [15] -            774:24, 949:23, 950:10,     most [27] - 725:24,
    907:12, 910:13, 938:8,     719:24, 726:5, 726:7,        950:11                       728:20, 730:2, 731:17,
    938:10, 939:11, 940:1,     726:12, 730:7, 751:19,      misclassified [1] -           742:18, 747:7, 747:13,
    940:4, 941:3, 943:3,       777:10, 777:12, 794:3,       765:10                       755:22, 756:7, 756:8,
    943:13, 943:23, 944:15,    871:6, 885:23, 885:25,      misheard [1] - 839:23         757:10, 757:17, 761:1,
    944:18, 944:21, 944:22,    907:19, 934:10, 940:5       misinterpreting [1] -         761:10, 761:11, 774:11,
    945:3, 945:19, 954:24,    methods [9] - 716:3,          758:19                       796:8, 829:15, 832:20,
    956:7, 956:10, 956:16,     717:11, 795:24, 879:2,      misread [1] - 863:9           832:25, 848:3, 848:4,
    957:14, 958:9, 958:25      879:17, 934:12, 934:14,     missing [2] - 765:8,          866:16, 903:8, 904:11,
   meta-analyses [30] -        935:16, 954:16               769:1                        941:1
    721:11, 723:1, 728:13,    metric [6] - 729:1,          mission [1] - 737:23         move [29] - 715:2,
    734:21, 736:16, 755:3,     791:19, 887:7, 894:9,       misspoke [1] - 924:20         715:15, 719:12, 726:5,
    755:22, 761:2, 774:3,      896:19, 902:15                                            755:25, 762:25, 763:16,
                                                           misstatement [1] -
    796:3, 827:7, 828:14,     mic [1] - 715:3                                            767:10, 768:10, 771:12,
                                                            788:23
    829:15, 851:25, 857:9,    mice [2] - 821:18, 823:5                                   773:19, 774:7, 780:13,
                                                           mistake [5] - 749:23,
    859:22, 860:1, 860:17,    MICHELLE [1] - 711:12                                      781:8, 785:4, 785:7,
                                                            750:1, 750:25, 793:17,
    861:8, 861:23, 862:22,    micrograms [2] - 814:23,                                   789:20, 789:21, 790:8,
                                                            935:9
    863:3, 865:10, 868:3,      821:18                                                    814:21, 815:20, 820:1,
                                                           mistaken [1] - 922:14
    938:8, 940:4, 941:3,      micronized [1] - 821:22                                    839:17, 871:13, 900:19,
                                                           misunderstood [1] -
    945:3, 958:25             middle [3] - 766:4, 942:2,                                 901:20, 904:10, 919:7,
                                                            947:19
   meta-analyses' [1] -        951:14                                                    932:9
                                                           mixed [1] - 949:22
    857:17                    midway [4] - 819:1,                                       moved [4] - 715:12,
                                                           MMC [2] - 809:21, 810:6
   meta-analysis [60] -        888:5, 951:6, 953:5                                       728:7, 825:8, 917:17
                                                           MNC [1] - 809:19
    723:2, 734:1, 741:4,      might [19] - 729:10,                                      moving [3] - 760:16,
                                                           model [1] - 894:16
    755:4, 755:9, 755:12,      736:18, 743:18, 745:12,                                   782:2, 791:2
                                                           modeling [2] - 797:2,
    755:19, 756:3, 756:24,     754:19, 754:20, 758:8,                                   MR [52] - 779:7, 779:13,
                                                            797:8
    757:19, 760:18, 762:11,    758:15, 758:23, 762:16,                                   779:22, 783:11, 789:1,
                                                           models [2] - 797:4,
    796:4, 796:7, 796:14,      766:16, 772:6, 773:5,                                     798:22, 800:20, 801:25,
                                                            945:15
    797:7, 798:12, 828:20,     829:18, 839:19, 840:23,                                   803:9, 805:21, 811:10,
                                                           moderate [1] - 799:11
    829:18, 829:19, 830:4,     841:9, 865:19, 872:14                                     820:17, 824:21, 825:11,
                                                           Modern [2] - 934:17,
    844:6, 851:23, 852:3,     migrate [4] - 784:19,                                      825:12, 826:6, 827:12,
                                                            934:23
    854:19, 857:22, 859:6,     786:4, 786:14, 820:6                                      828:4, 841:2, 841:11,
                                                           modern [1] - 731:14
    859:11, 859:16, 859:24,   migrated [1] - 785:14                                      841:17, 850:14, 856:15,
                                                           modified [1] - 812:3
    860:8, 860:10, 860:23,    migrates [1] - 786:6                                       861:15, 861:18, 865:22,
                                                           moment [6] - 721:20,
    862:3, 862:12, 862:15,                                                               871:13, 871:18, 874:12,
                              migration [6] - 785:1,        740:24, 834:23, 839:25,
    862:17, 863:21, 877:18,                                                              875:7, 878:20, 885:18,
                               786:11, 816:2, 820:10,       850:11, 864:4
    880:12, 881:11, 907:12,                                                              885:20, 898:12, 914:10,
                               823:19, 921:24              moments [1] - 952:3
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 274 of 291 PageID:
                                  105144

                                                                                                                984
    922:12, 924:3, 928:6,       near [2] - 792:18, 792:20    noise [2] - 732:20, 747:1    809:21, 810:7
    928:14, 928:17, 929:8,      necessarily [3] - 762:17,    nomenclature [1] -          notably [1] - 730:2
    931:1, 932:20, 946:9,        840:1, 891:12                764:16                     note [4] - 868:24, 891:14,
    946:17, 950:17, 950:22,     need [16] - 714:16,          non [26] - 727:23,           893:6, 957:13
    951:3, 953:2, 955:6,         733:11, 735:16, 739:2,       727:25, 757:4, 757:14,     notebook [2] - 808:6,
    955:21, 959:3                739:8, 751:18, 766:2,        764:9, 766:12, 766:14,      828:3
   MS [45] - 713:7, 713:15,      768:25, 769:15, 848:7,       778:18, 780:23, 793:15,    noted [3] - 801:8, 862:7,
    719:11, 740:8, 771:11,       858:15, 859:2, 863:15,       793:24, 794:6, 796:21,      862:11
    777:8, 779:11, 779:20,       869:6, 900:6, 937:9          821:9, 851:9, 888:11,      NOTES [1] - 961:6
    779:25, 783:3, 783:14,      needed [3] - 740:21,          889:6, 889:9, 890:16,      nothing [4] - 750:24,
    783:18, 788:22, 789:11,      774:22, 883:3                890:24, 891:2, 891:4,       824:19, 899:20, 947:14
    789:14, 789:19, 789:25,     negative [6] - 744:23,        891:18, 898:2, 939:13,     noting [1] - 862:24
    799:2, 800:23, 802:6,        764:11, 764:20, 822:12,      945:12                     notion [1] - 815:25
    802:13, 824:16, 825:3,       834:21, 940:24              non-asbestiform [1] -       November [1] - 925:20
    826:5, 885:17, 922:8,       neoplastic [5] - 811:2,       821:9                      NTP [12] - 820:3, 820:22,
    926:13, 927:25, 928:8,       817:18, 817:20, 819:7,      non-association [1] -        821:3, 822:2, 822:20,
    931:3, 932:7, 932:10,        819:11                       851:9                       823:1, 823:4, 823:10,
    939:5, 941:12, 941:18,      never [16] - 723:6, 725:2,   non-epidemiologic [1] -      823:15, 825:4, 825:7,
    942:23, 946:11, 946:20,      791:17, 791:24, 792:4,       727:23                      825:8
    946:24, 946:25, 948:1,       794:3, 794:4, 888:20,       non-perineal [1] - 939:13   nuclear [1] - 818:24
    950:13, 955:3, 955:11,       890:2, 890:7, 890:21,       non-talc [1] - 727:25       null [29] - 749:19, 750:1,
    959:6                        891:22, 893:2, 893:20,      non-users [20] - 757:4,      752:25, 833:14, 833:19,
   multi [2] - 894:15, 930:7     902:7, 917:17                757:14, 764:9, 766:12,      833:20, 833:24, 834:1,
   multi-district [1] - 930:7   New [1] - 715:11              766:14, 778:18, 780:23,     834:3, 834:14, 834:23,
   multiple [6] - 717:11,       NEW [3] - 711:1, 711:18,      793:15, 793:24, 794:6,      835:1, 835:2, 835:23,
    717:12, 718:23, 860:4,       711:18                       796:21, 888:11, 889:6,      841:25, 842:2, 845:6,
    880:20, 886:4               new [5] - 715:25, 841:15,     889:9, 890:16, 890:24,      845:14, 845:15, 850:21,
   must [1] - 952:16             841:16, 946:10, 946:18       891:2, 891:4, 891:18,       851:1, 851:6, 851:8,
   MY [1] - 961:6               newer [2] - 756:3, 774:21     945:12                      853:19, 924:10, 925:6,
                                next [42] - 715:15,          noncases [1] - 748:10        925:8, 949:20, 950:1
                N                723:15, 725:8, 726:10,      nondifferential [1] -       number [66] - 723:9,
   N/A [1] - 742:13              727:15, 727:16, 730:16,      950:11                      733:13, 733:17, 733:20,
   name [7] - 713:20,            734:11, 734:12, 741:7,      none [15] - 743:23,          733:21, 734:5, 741:24,
    741:19, 748:8, 755:16,       742:6, 742:17, 743:7,        858:18, 858:20, 858:25,     742:3, 744:10, 748:8,
    892:9, 925:14, 925:17        748:9, 748:13, 749:5,        872:4, 883:21, 893:3,       748:25, 749:1, 750:16,
   named [1] - 892:5             755:18, 756:11, 767:10,      919:23, 920:3, 920:4,       755:17, 755:23, 756:10,
   narrative [1] - 945:5         780:13, 784:15, 786:15,      921:14, 921:17, 921:19,     757:9, 760:10, 762:4,
   narrow [5] - 743:22,          790:8, 791:2, 802:20,        939:12                      762:8, 768:21, 768:24,
    754:3, 760:24, 761:23,       815:21, 817:24, 819:13,     nonexistent [2] - 833:19,    769:10, 772:7, 775:20,
    793:22                       820:1, 822:4, 823:20,        851:8                       792:4, 833:12, 834:11,
   Nasreen [2] - 808:12,         845:15, 846:14, 874:17,     nongenitally [2] -           834:18, 834:19, 839:7,
    810:4                        886:2, 910:11, 919:11,       899:17, 900:23              839:21, 840:1, 841:24,
                                 931:9, 943:1, 952:25,       nonmucinous [2] -            842:22, 844:7, 845:12,
   National [3] - 920:5,
                                 954:23                       888:10, 889:6               850:19, 855:23, 856:6,
    920:7, 920:8
                                next-to-the-last [1] -       nonresponsive [1] -          856:8, 856:11, 856:19,
   national [1] - 717:17
                                 943:1                        871:14                      856:24, 857:11, 857:15,
   nationality [2] - 741:23,
                                nicely [1] - 792:9           nonsignificant [1] -         858:6, 858:15, 859:22,
    748:8
                                nine [2] - 778:6, 912:7       746:3                       863:14, 869:17, 876:10,
   nationally [1] - 777:22
                                NJ [1] - 711:7               nonuser [2] - 765:12,        888:9, 889:5, 898:4,
   nature [1] - 747:3
                                NO [1] - 711:2                768:8                       903:17, 907:14, 909:15,
   NCI [10] - 718:24, 719:1,
                                node [1] - 785:22            nonusers [2] - 744:13,       917:24, 920:22, 924:8,
    882:22, 920:10, 920:12,
                                nodes [2] - 785:18,           744:15                      929:24, 941:17, 956:14
    920:13, 920:15, 920:16,
                                 785:21                      normal [3] - 808:24,        numbers [27] - 717:7,
    921:18, 921:20
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 275 of 291 PageID:
                                  105145

                                                                                                             985
    734:23, 734:25, 741:23,   odds [28] - 743:2, 792:1,     819:13, 820:12, 824:18,    823:12, 827:2, 837:5,
    744:9, 746:25, 762:1,      832:15, 832:23, 833:5,       825:5, 828:1, 828:13,      841:20, 847:22, 851:16,
    764:10, 764:11, 769:11,    852:8, 852:10, 852:21,       828:18, 833:10, 833:17,    851:19, 859:5, 875:9,
    791:12, 833:6, 838:21,     852:24, 853:3, 853:10,       833:20, 833:22, 833:23,    875:20, 875:25, 876:21,
    840:8, 840:25, 857:18,     876:9, 898:21, 898:24,       833:25, 834:1, 834:6,      887:3, 904:12, 912:2,
    859:2, 860:10, 863:10,     899:2, 899:5, 902:11,        834:17, 837:2, 840:20,     919:4, 928:18, 935:21,
    864:19, 876:17, 903:22,    903:9, 905:25, 906:8,        842:20, 849:19, 850:1,     943:11, 946:10
    915:24, 921:19, 940:22,    906:9, 907:21, 908:13,       850:25, 851:5, 851:22,    opinions [44] - 713:23,
    942:4                      908:21, 908:23, 912:6,       852:10, 854:4, 855:3,      715:7, 719:24, 720:1,
   numerous [2] - 719:6,       953:7                        855:21, 856:2, 857:8,      721:3, 721:5, 721:7,
    787:5                     OF [2] - 711:1, 961:6         858:9, 862:22, 863:2,      722:3, 722:16, 723:23,
   nurses [1] - 766:3         offer [2] - 715:6, 723:16     863:23, 867:4, 872:22,     724:18, 726:8, 729:20,
   Nurses' [10] - 748:22,     OFFICIAL [1] - 711:25         873:2, 878:11, 878:12,     730:1, 730:8, 730:14,
    763:19, 767:25, 768:19,   officials' [1] - 823:12       879:9, 880:3, 882:25,      763:6, 776:11, 782:9,
    770:23, 848:21, 848:24,   often [7] - 731:25,           883:1, 885:8, 885:24,      783:5, 783:15, 790:1,
    848:25, 849:5, 949:5       738:18, 764:3, 792:20,       886:1, 887:5, 891:11,      790:5, 790:19, 790:25,
   nutrition [6] - 718:11,     792:23, 797:2, 887:5         892:8, 894:3, 894:4,       800:3, 800:4, 800:5,
    718:15, 865:11, 868:4,    old [1] - 759:19              894:6, 894:8, 894:20,      800:7, 800:24, 801:20,
    869:4, 870:2              older [2] - 757:16, 774:20    894:22, 896:11, 896:24,    801:23, 801:24, 802:11,
                              once [3] - 738:4, 766:13,     897:13, 897:20, 898:14,    823:9, 849:21, 853:10,
               O               873:18                       898:16, 899:19, 900:14,    919:20, 921:23, 928:2,
                              once-a-week [1] - 873:18      901:3, 902:15, 904:4,      933:17, 943:18, 956:4,
   o'clock [1] - 802:17
                              One [1] - 716:13              904:17, 907:1, 907:12,     958:5
   O'DELL [1] - 711:11
                              one [188] - 716:13,           907:18, 907:19, 908:10,   opportunity [5] - 722:14,
   O'Dell [3] - 926:24,
                               717:25, 721:19, 721:25,      912:8, 914:11, 915:11,     723:22, 724:14, 757:25,
    928:4, 932:16
                               724:8, 729:5, 732:4,         917:21, 920:16, 921:23,    936:25
   O.R [1] - 897:6
                               732:11, 732:18, 732:23,      922:2, 923:17, 927:8,     opposed [3] - 838:15,
   O.R." [1] - 743:2
                               733:25, 734:4, 734:7,        933:1, 935:9, 935:15,      898:2, 930:4
   obesity [4] - 718:12,
                               734:16, 736:17, 737:20,      937:9, 946:6, 954:17,     opposite [1] - 888:18
    718:16, 865:12, 868:5
                               738:11, 738:14, 739:20,      954:18, 954:19, 955:22,   optimal [2] - 791:19,
   object [5] - 801:25,
                               743:7, 743:23, 744:7,        956:12, 958:25             887:6
    885:17, 922:8, 927:25,
                               744:10, 744:16, 746:2,      one-time [1] - 787:2       OR [1] - 791:25
    932:21
                               746:15, 746:16, 747:18,     ones [8] - 717:19,         oral [3] - 929:13, 929:16,
   objection [9] - 779:14,
                               748:23, 750:17, 751:6,       760:23, 761:1, 801:5,      929:20
    783:11, 789:1, 789:7,
                               751:7, 751:14, 751:15,       837:15, 904:4, 907:18,    order [9] - 726:7, 730:8,
    800:20, 824:16, 826:5,
                               751:16, 755:7, 755:24,       912:23                     733:20, 735:21, 736:7,
    926:13, 932:20
                               758:22, 759:5, 759:19,      ongoing [2] - 719:10,       777:13, 829:17, 919:7,
   observation [1] - 821:7
                               759:22, 760:5, 760:14,       930:7                      937:10
   observational [3] -
                               760:15, 761:14, 766:9,      open [2] - 713:3, 784:18   organization [5] -
    735:6, 780:6, 910:14
                               766:17, 767:5, 767:12,      opine [3] - 719:19,         717:18, 867:11, 867:12,
   observed [8] - 817:17,
                               771:2, 771:6, 772:9,         803:20, 872:12             867:17, 920:17
    819:6, 846:16, 894:16,
                               773:12, 773:23, 774:1,      opined [3] - 800:8,        Organization [3] -
    916:18, 953:15, 953:21
                               778:10, 780:1, 782:3,        800:17, 918:6              717:20, 717:22, 865:3
   obtained [1] - 734:13
                               785:19, 786:16, 787:2,      opinion [48] - 719:21,     original [6] - 727:11,
   OCAS [1] - 893:4
                               787:18, 789:2, 790:16,       720:2, 720:7, 723:17,      789:6, 877:18, 880:13,
   occasions [2] - 726:1,
                               791:11, 791:14, 791:20,      726:1, 753:14, 756:7,      881:12, 884:20
    789:4
                               793:3, 793:4, 793:6,         756:23, 756:25, 762:7,    originally [2] - 955:8,
   occupation [1] - 847:4
                               793:23, 794:24, 795:1,       775:13, 778:5, 778:12,     955:23
   occur [6] - 733:10,
                               795:3, 795:9, 795:16,        780:16, 782:5, 782:22,    otherwise [3] - 766:24,
    733:22, 831:9, 831:24,
                               796:6, 796:22, 797:11,       784:9, 784:15, 787:22,     791:3, 829:18
    885:23, 949:23
                               797:12, 802:3, 802:4,        790:20, 795:13, 798:10,   outcome [1] - 746:7
   occurred [2] - 767:23,                                   799:13, 804:4, 804:24,
                               805:12, 812:24, 814:22,                                outcomes [3] - 717:2,
    806:19                                                  807:11, 811:19, 820:2,
                               815:4, 815:10, 816:5,                                   767:20, 769:25
   occurring [1] - 832:10
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 276 of 291 PageID:
                                  105146

                                                                                                              986
   outlined [1] - 792:8        872:19, 873:4, 873:13,      750:23, 751:5, 751:12,       933:9
   outside [6] - 721:5,        874:7, 875:22, 876:2,       751:16, 752:24, 793:15,     palliative [1] - 810:8
    753:5, 818:10, 841:8,      876:8, 876:14, 876:18,      831:15, 832:5, 889:11,      Panel [2] - 718:9, 867:7
    855:3, 905:18              878:6, 883:22, 886:11,      889:13, 893:15, 897:13,     panel [8] - 737:22,
   Ovarian [1] - 814:1         888:10, 889:6, 892:16,      897:18, 899:8, 899:11,       822:18, 865:9, 865:15,
   ovarian [177] - 714:18,     894:17, 907:7, 911:22,      899:18, 900:4, 933:25,       865:16, 865:18, 868:2,
    714:24, 716:2, 717:3,      914:13, 917:2, 918:6,       953:14, 953:21, 954:2,       872:10
    719:20, 719:22, 720:7,     923:2, 926:8, 933:4,        954:7, 954:18, 954:19,      panelist [2] - 867:11,
    721:15, 723:5, 723:9,      937:21, 938:12, 941:21,     954:21                       867:16
    724:11, 724:19, 725:1,     943:7, 944:4, 944:9,       p-Values [9] - 751:8,        panties [1] - 905:19
    725:5, 725:12, 725:17,     945:10, 948:12, 948:15,     751:10, 793:1, 793:2,       PAPANTONIO [1] -
    726:9, 726:20, 726:23,     957:4                       794:19, 850:5, 899:19,       711:13
    730:24, 731:3, 731:12,    ovaries [13] - 784:17,       900:25, 954:9               paper [20] - 759:8, 770:9,
    732:5, 732:8, 733:10,      785:4, 785:7, 785:8,       p53 [2] - 812:18, 813:4       790:6, 828:23, 830:11,
    733:11, 733:22, 734:15,    785:16, 785:17, 785:19,    page [106] - 779:20,          830:13, 848:23, 873:21,
    735:15, 735:18, 736:6,     786:12, 795:17, 817:22,     802:20, 805:20, 809:25,      877:5, 879:19, 881:25,
    736:8, 739:3, 739:6,       818:11, 820:7, 905:17       813:23, 817:11, 818:25,      882:2, 882:5, 885:3,
    741:8, 742:1, 742:2,      ovary [2] - 725:21, 753:6    820:25, 822:4, 824:7,        886:1, 893:8, 893:12,
    745:9, 746:7, 748:11,     Overall [1] - 864:14         827:13, 827:14, 827:16,      894:5, 898:4, 900:7
    748:25, 752:11, 753:1,    overall [26] - 723:6,        827:21, 827:22, 828:22,     papers [5] - 806:16,
    753:2, 753:3, 753:4,       734:9, 734:19, 734:22,      832:6, 836:6, 842:14,        812:20, 849:15, 879:2,
    753:9, 753:13, 756:15,     739:12, 753:16, 754:1,      844:22, 844:23, 844:24,      894:9
    756:16, 757:3, 757:13,     755:2, 757:1, 757:2,        846:4, 846:9, 846:21,       papillary [9] - 818:19,
    758:2, 760:12, 761:9,      764:5, 766:25, 778:15,      846:23, 847:2, 847:5,        818:23, 819:3, 819:4,
    761:13, 763:21, 764:5,     836:16, 845:5, 849:21,      852:15, 854:1, 855:12,       819:8, 819:19, 819:20,
    764:13, 764:15, 764:19,    850:16, 851:13, 852:19,     856:16, 856:17, 859:10,      819:21, 819:25
    765:5, 766:7, 766:25,      864:15, 872:5, 879:18,      859:11, 861:19, 862:4,      paragraph [22] - 817:11,
    767:1, 767:23, 768:12,     913:13, 940:3, 941:2,       863:6, 864:15, 864:23,       819:1, 846:10, 846:22,
    770:18, 770:25, 771:1,     956:9                       866:10, 866:11, 866:24,      847:3, 862:5, 862:7,
    772:12, 772:14, 772:15,   overcome [4] - 860:25,       866:25, 867:22, 867:25,      866:10, 868:11, 870:6,
    775:18, 775:19, 775:22,    861:4, 861:10, 861:24       868:10, 870:7, 870:16,       870:8, 877:17, 883:6,
    775:24, 776:11, 777:12,   Oversight [1] - 724:3        874:17, 876:4, 877:16,       888:5, 922:3, 922:19,
    778:16, 779:4, 782:7,     overview [1] - 726:16        878:20, 879:6, 880:4,        935:7, 939:9, 941:19,
    782:13, 785:6, 788:3,     owing [1] - 869:19           880:7, 881:18, 883:5,        943:2, 951:14
    790:3, 790:14, 790:17,    own [7] - 721:17, 729:23,    888:4, 889:18, 892:22,      pardon [2] - 892:14,
    790:22, 791:9, 791:18,     759:11, 828:19, 851:23,     892:23, 892:24, 894:13,      906:9
    792:12, 795:14, 800:10,    857:2, 933:12               894:14, 894:25, 895:9,      parenthesis [3] - 838:22,
    801:9, 803:21, 804:25,    oxidative [11] - 788:16,     896:22, 897:1, 898:6,        840:9, 896:19
    806:13, 806:23, 810:17,    788:20, 790:13, 790:15,     901:25, 907:15, 908:2,      parents [1] - 787:16
    810:21, 810:24, 811:3,     811:13, 811:15, 811:16,     908:3, 909:9, 909:18,       Parfitt [3] - 779:10,
    812:11, 812:13, 812:17,    811:19, 811:22, 811:23,     910:12, 910:21, 913:4,       926:24, 960:8
    813:3, 818:7, 818:19,      811:25                      915:21, 915:24, 915:25,     PARFITT [47] - 711:12,
    824:15, 825:19, 826:14,   oxygen [3] - 811:1,          916:9, 916:14, 921:2,        713:7, 713:15, 719:11,
    826:22, 827:4, 827:20,     813:13, 813:18              921:8, 922:4, 924:4,         740:8, 771:11, 774:5,
    829:5, 829:12, 829:23,    Oxygen [1] - 814:1           931:9, 934:23, 934:24,       777:8, 779:11, 779:20,
    836:17, 839:10, 840:7,                                 939:7, 941:11, 943:21,       779:25, 783:3, 783:14,
    840:12, 840:14, 842:5,                P                947:4, 948:2, 951:3,         783:18, 788:22, 789:11,
    842:10, 845:9, 847:23,                                 951:5, 952:18, 953:2,        789:14, 789:19, 789:25,
                              p-Trend [4] - 793:3,
    848:11, 849:22, 850:17,                                953:4, 956:13, 956:21,       799:2, 800:23, 802:6,
                               793:6, 793:13, 953:14
    851:13, 851:17, 852:20,                                958:18                       802:13, 824:16, 825:3,
                              p-Value [37] - 749:13,
    853:21, 859:19, 862:13,                               Page [1] - 960:4              826:5, 885:17, 922:8,
                               749:14, 749:15, 749:17,
    863:7, 863:8, 865:13,                                 pages [1] - 770:8             926:13, 927:25, 928:8,
                               749:20, 749:21, 749:24,
    868:8, 872:6, 872:12,                                 paid [3] - 930:14, 930:16,    931:3, 932:7, 932:10,
                               750:4, 750:13, 750:22,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 277 of 291 PageID:
                                  105147

                                                                                                              987
    939:5, 941:12, 941:18,      pattern [1] - 738:25         854:16, 854:17, 855:8,    photograph [1] - 867:24
    942:23, 946:11, 946:20,     pause [4] - 805:16,          910:16, 928:20, 944:3,    phrase [1] - 880:25
    946:24, 946:25, 948:1,       819:17, 825:1, 866:1        944:4                     physical [10] - 718:1,
    950:13, 955:3, 955:11,      Pause [3] - 788:25,         percentage [2] - 778:20,    718:3, 718:11, 718:15,
    959:6                        808:9, 866:19               814:10                     718:20, 730:3, 865:11,
   part [26] - 740:22, 759:1,   peer [9] - 717:6, 719:8,    percentages [1] - 753:7     868:5, 869:4, 870:1
    767:20, 769:8, 809:4,        721:12, 727:11, 783:25,    perfect [1] - 763:1        physician [1] - 720:2
    810:20, 811:21, 829:9,       823:14, 943:4, 943:13,     perform [1] - 851:22       picked [1] - 779:11
    848:25, 859:23, 864:22,      946:1                      performed [4] - 857:2,     picture [3] - 734:22,
    871:11, 872:10, 876:15,     peer-reviewed [6] -          858:1, 860:20, 912:9       751:18
    876:21, 878:4, 883:14,       717:6, 721:12, 727:11,     performing [4] - 860:18,   piece [1] - 795:16
    883:16, 889:3, 889:16,       783:25, 943:13, 946:1       860:22, 861:7, 861:22     pieces [2] - 816:4, 816:7
    889:18, 889:19, 930:5,      pelvic [3] - 788:5,         perhaps [4] - 741:10,      pine [2] - 812:4, 812:13
    955:7, 957:15                900:15, 900:23              790:20, 795:21, 815:3     place [3] - 736:21,
   participants [1] - 766:11    pending [1] - 880:2         perineal [27] - 720:6,      846:15, 858:5
   participated [3] - 739:15,   Penninkilampi [21] -         721:14, 770:13, 826:21,   placebo [5] - 780:5,
    739:16, 884:14               796:7, 851:24, 852:8,       852:20, 853:15, 875:21,    794:10, 794:11, 794:12,
   particle [1] - 821:25         852:13, 894:2, 908:1,       876:1, 876:7, 895:14,      891:7
   particles [2] - 785:2,        937:24, 938:11, 938:24,     895:17, 901:7, 901:14,    placed [4] - 801:10,
    785:15                       939:6, 939:23, 941:9,       904:17, 915:14, 917:1,     817:21, 914:11, 915:12
   particular [20] - 725:12,     943:21, 943:23, 944:13,     917:17, 918:7, 923:2,     places [4] - 846:17,
    737:9, 737:18, 737:19,       944:16, 944:21, 952:25,     928:19, 939:13, 943:6,     868:23, 869:15, 914:19
    738:14, 743:14, 750:5,       954:3, 954:11, 958:14       943:15, 944:3, 944:9,     plain [1] - 759:19
    767:22, 789:13, 794:24,     people [47] - 728:24,        949:8, 957:3              plaintiffs [8] - 885:16,
    807:7, 825:18, 840:25,       731:3, 732:21, 737:25,     perineal/genital [1] -      929:4, 929:11, 930:11,
    847:4, 847:14, 858:5,        738:2, 738:18, 745:21,      723:10                     930:15, 930:17, 930:18,
    864:21, 879:4, 879:12,       745:24, 745:25, 750:4,     perineally [1] - 817:7      930:21
    925:16                       750:19, 772:17, 791:14,    perineum [1] - 820:7       Plaintiffs [3] - 711:16,
   particularly [5] - 728:21,    792:21, 793:7, 794:9,      period [5] - 732:6,         713:7, 713:11
    798:12, 858:8, 871:2,        794:12, 837:12, 838:3,      780:24, 815:5, 869:20,    plaintiffs' [13] - 806:14,
    900:17                       840:7, 848:16, 888:24,      874:6                      824:12, 867:20, 885:18,
   parts [3] - 749:12, 784:7,    890:2, 890:7, 890:12,      periodical [1] - 891:24     912:13, 926:19, 927:2,
    811:24                       891:22, 893:10, 893:19,    permission [2] - 805:21,    927:5, 927:10, 927:21,
   passed [2] - 842:6, 933:4     895:24, 896:3, 898:20,      861:15                     929:17, 930:10, 933:9
   passes [1] - 834:12           899:17, 899:25, 900:10,    permit [1] - 928:10        planned [1] - 809:8
   past [3] - 738:9, 908:24,     900:15, 900:18, 901:6,     permitted [3] - 812:23,    plans [1] - 801:8
    955:5                        901:14, 902:22, 902:23,     822:12, 946:14            plausibility [21] - 728:6,
   patent [4] - 897:11,          903:1, 903:7, 905:23,      person [5] - 733:4,         777:18, 781:9, 781:10,
    900:16, 900:18, 901:10       926:21, 927:1, 952:12,      738:8, 745:8, 772:15,      781:13, 781:14, 781:18,
   pathogenesis [2] -            952:14                      926:22                     781:22, 798:18, 799:10,
    788:18, 790:14              per [4] - 797:12, 814:23,   Personal [1] - 712:8        807:6, 807:12, 816:1,
   pathologic [1] - 788:9        821:18                     personal [2] - 725:15,      816:6, 816:14, 820:2,
   pathological [3] -           percent [38] - 723:4,        905:4                      825:24, 936:14, 937:9,
    720:10, 727:24, 728:7        724:25, 744:12, 745:10,    personally [4] - 806:12,    937:11, 957:19
   pathology [3] - 785:25,       753:4, 757:12, 760:11,      806:22, 857:25, 882:5     plausible [9] - 718:2,
    786:1, 936:17                768:12, 768:13, 772:3,     persons [1] - 846:17        720:13, 725:10, 781:15,
   pathway [3] - 781:16,         778:17, 778:21, 787:15,    pertain [1] - 876:9         782:6, 786:11, 786:17,
    786:16, 816:5                797:13, 831:18, 832:21,    petition [1] - 923:24       790:2, 937:19
   pathways [2] - 725:11,        832:23, 833:3, 833:4,      petitions [4] - 922:19,    play [1] - 947:11
    784:23                       834:22, 836:24, 838:10,     922:21, 922:22, 922:24    played [1] - 927:5
   patients [6] - 732:8,         838:20, 839:2, 839:9,      Ph.D [2] - 715:8, 934:12   pleasure [1] - 720:19
    786:22, 786:23, 810:12,      840:11, 840:13, 850:15,    pheochromocytomas          pleura [1] - 809:22
    900:5, 946:3                 850:23, 852:25, 853:11,     [2] - 821:11, 821:16      pleural [6] - 808:16,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 278 of 291 PageID:
                                  105148

                                                                                                            988
    808:24, 809:13, 810:7,      878:1, 878:19, 878:24,      811:21, 839:8              860:25, 861:4, 861:8,
    811:4, 946:3                879:3, 879:7, 879:11,      Powder [1] - 720:5          861:10, 861:14, 861:22,
   pleurodesis [13] -           879:15, 880:8, 880:12,     powder [108] - 714:19,      861:25, 862:14, 862:18,
    786:21, 807:15, 807:19,     881:5, 881:11, 882:16,      714:24, 719:18, 719:22,    863:13, 863:18, 863:19,
    807:24, 808:5, 808:15,      882:18, 882:20, 883:6,      720:4, 722:2, 723:3,       863:22, 863:23, 863:25,
    809:2, 810:11, 945:22,      883:8, 883:15, 883:18,      724:10, 724:19, 725:23,    864:1, 864:3, 880:22,
    946:2, 946:13, 946:17       884:3, 884:8, 884:9,        726:8, 726:20, 726:23,     886:5
   plot [20] - 740:22,          884:10, 884:12, 884:14,     727:25, 730:14, 730:24,   PowerPoint [1] - 741:14
    740:25, 741:1, 741:2,       884:22, 884:24, 885:2,      731:8, 732:19, 735:15,    practice [1] - 830:15
    741:6, 747:6, 752:2,        939:17, 947:22, 948:6,      736:5, 736:8, 739:5,      PRACTICES [1] - 711:5
    752:4, 761:5, 780:21,       948:9, 948:10               742:21, 744:1, 746:6,     practicing [1] - 720:18
    830:12, 836:5, 842:18,     pooling [5] - 882:19,        752:12, 757:3, 758:1,     precise [7] - 754:3,
    848:3, 896:11, 933:15,      882:22, 882:24, 883:1,      761:22, 763:23, 765:2,     757:9, 761:23, 824:14,
    940:7, 940:14, 940:16,      883:2                       774:13, 775:22, 776:11,    825:18, 877:9, 937:10
    940:19                     Pooling [1] - 882:23         777:11, 779:3, 780:23,    precisely [1] - 842:11
   plots [2] - 740:19, 747:4   poor [1] - 773:14            782:6, 782:10, 782:14,    precision [6] - 746:18,
   plotting [1] - 741:1        population [11] - 716:3,     782:24, 783:2, 783:6,      754:9, 754:10, 754:11,
   plus [1] - 873:18            731:15, 731:22, 731:25,     784:5, 784:11, 784:12,     754:17, 760:25
   PMC [4] - 808:25,            732:2, 732:13, 733:15,      784:16, 785:11, 786:12,   prefer [1] - 891:22
    809:11, 809:15, 809:19      742:4, 774:14, 774:15,      787:18, 790:3, 790:21,    premalignant [1] -
   pneumothorax [2] -           837:17                      791:9, 791:24, 793:7,      787:11
    786:23, 786:24             population-based [4] -       795:14, 800:9, 801:1,     premier [1] - 715:21
   point [30] - 732:24,         731:15, 742:4, 774:14,      801:9, 803:20, 803:23,    preparation [2] - 714:6,
    738:11, 743:1, 750:5,       837:17                      803:25, 804:5, 804:25,     783:5
    750:6, 782:3, 810:16,      portion [9] - 819:10,        805:5, 806:1, 806:13,     prepare [2] - 715:6,
    810:19, 812:15, 820:13,     836:9, 866:22, 898:13,      806:23, 807:20, 816:1,     798:15
    820:23, 854:6, 860:18,      898:17, 901:6, 902:4,       818:7, 826:21, 827:19,    prepared [8] - 719:7,
    860:22, 861:7, 861:21,      909:10, 951:9               829:4, 845:9, 847:23,      719:23, 721:10, 724:13,
    869:10, 870:11, 878:23,    position [4] - 717:17,       848:10, 859:18, 872:12,    755:5, 841:13, 926:1,
    879:10, 885:12, 902:16,     816:11, 841:16, 885:18      875:22, 876:1, 876:7,      930:6
    918:3, 923:8, 924:24,      positions [1] - 717:16       876:13, 878:5, 888:9,     preparing [1] - 714:7
    928:1, 930:3, 941:24,      positive [24] - 720:12,      888:13, 888:25, 889:5,    presence [3] - 722:5,
    952:3, 955:20               721:13, 742:10, 744:20,     889:21, 892:16, 904:18,    811:13, 811:16
   pointed [1] - 769:21         764:11, 764:12, 764:19,     910:9, 917:1, 926:7,      present [14] - 750:4,
   pointer [1] - 792:7          764:21, 767:2, 767:4,       937:20, 938:12, 945:11,    759:10, 759:11, 761:14,
   pointing [1] - 741:15        768:15, 822:11, 834:21,     948:25, 949:2, 949:4,      785:16, 785:17, 785:18,
   points [4] - 752:10,         848:5, 872:23, 873:3,       949:6, 949:7, 949:9,       786:2, 808:22, 809:20,
    782:4, 869:9, 940:7         873:12, 874:7, 904:8,       949:14, 949:15, 957:3      893:2, 897:6, 897:12,
   Policy [1] - 724:4           916:18, 940:21, 943:5,     POWDER [1] - 711:4          957:1
   policymakers [1] -           943:14, 946:14             powders [10] - 763:24,     presentation [5] - 846:3,
    866:15                     possibility [4] - 842:3,     764:1, 764:2, 767:24,      929:13, 929:16, 929:20,
   pooled [66] - 717:11,        850:24, 851:4, 853:19       768:1, 801:12, 827:4,      932:13
    723:1, 728:13, 734:12,     possible [7] - 727:20,       946:7, 948:25, 949:22     presented [12] - 747:23,
    734:21, 734:23, 734:24,     752:18, 786:16, 816:8,     power [49] - 766:1,         747:24, 749:14, 755:14,
    735:3, 736:17, 739:15,      915:17, 919:8, 957:3        768:19, 769:10, 774:17,    755:17, 759:6, 759:20,
    755:9, 755:12, 756:24,     possibly [3] - 785:21,       774:19, 855:15, 856:5,     761:12, 794:18, 874:11,
    757:18, 757:20, 757:23,     816:15, 915:3               856:12, 856:20, 856:25,    912:1, 922:25
    760:5, 760:9, 760:18,      potential [11] - 758:10,     857:2, 857:4, 857:12,     presenting [1] - 751:10
    761:3, 762:11, 774:3,       759:9, 760:7, 772:22,       857:17, 857:19, 857:21,   President [2] - 926:22,
    798:12, 806:17, 852:16,     774:18, 774:23, 775:2,      857:22, 858:1, 858:10,     927:23
    859:6, 859:16, 860:2,       776:3, 810:9, 905:3,        858:15, 860:6, 860:7,     pretty [1] - 830:3
    875:20, 876:6, 876:25,      912:10                      860:9, 860:15, 860:16,    prevent [1] - 715:25
    877:6, 877:15, 877:17,     potentially [3] - 765:10,    860:19, 860:20, 860:23,   Prevention [1] - 921:11
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 279 of 291 PageID:
                                  105149

                                                                                                               989
   prevention [4] - 715:24,      739:5, 742:22, 746:6,       885:5, 885:13               921:17, 934:17, 936:5
    716:3, 717:25, 718:10        752:12, 758:1, 770:13,     prospectively [2] -         publishing [1] - 829:17
   previous [7] - 738:6,         775:23, 776:11, 777:11,     847:11, 847:21             PubMed [2] - 727:8,
    789:9, 805:14, 833:15,       778:17, 779:4, 781:16,     protective [4] - 906:14,     816:16
    846:23, 876:11, 956:24       782:6, 782:10, 782:14,      907:4, 907:21, 908:18      pull [9] - 726:10, 827:15,
   previously [6] - 877:4,       782:18, 782:25, 783:6,     protein [2] - 812:18,        854:2, 864:14, 878:10,
    877:10, 877:11, 877:24,      784:5, 784:11, 784:12,      813:4                       878:18, 934:22, 942:23,
    878:7, 883:9                 784:17, 787:18, 790:3,     protocol [1] - 821:23        956:21
   principal [3] - 718:23,       790:21, 791:9, 791:24,     protocols [2] - 716:25,     pulls [1] - 905:6
    739:14, 910:1                793:7, 801:1, 803:20,       767:15                     purport [1] - 903:19
   principles [2] - 811:12,      803:21, 803:23, 803:25,    provide [8] - 722:15,       purported [2] - 886:20,
    864:8                        804:5, 804:25, 805:1,       724:9, 736:20, 757:5,       887:20
   prioritize [1] - 918:15       826:22, 827:19, 847:23,     760:21, 773:3, 937:19,     purpose [6] - 741:1,
   priority [2] - 801:10,        848:11, 859:19, 904:18,     948:17                      770:14, 783:12, 811:6,
    917:20                       926:7, 937:20, 938:12,     provided [11] - 722:14,      866:5, 885:22
   private [2] - 768:2, 949:3    945:11, 952:7               727:8, 728:11, 737:15,     purposes [22] - 713:23,
   pro [1] - 787:23             Products [1] - 712:8         747:20, 783:8, 898:10,      722:3, 729:19, 729:25,
   pro-carcinogenic [1] -       profession [1] - 714:13      900:25, 929:3, 929:7,       735:12, 763:6, 778:5,
    787:23                      professional [3] - 735:9,    958:19                      778:11, 781:10, 784:9,
   probability [4] - 831:15,     735:24, 737:17             provides [4] - 857:21,       789:7, 830:5, 864:17,
    834:22, 839:13, 954:2       professionals [1] -          875:21, 875:25, 876:6       885:13, 887:14, 890:5,
   problem [3] - 759:7,          866:15                     providing [1] - 882:21       890:6, 908:24, 911:16,
    760:1, 765:1                professor [1] - 716:5       PSC [1] - 900:10             911:20, 922:15, 934:2
   problems [2] - 822:7,        program [2] - 719:1,        public [11] - 720:25,       PURSUANT [1] - 961:4
    861:12                       934:12                      721:18, 721:19, 722:22,    put [32] - 715:5, 717:7,
   procedures [2] - 717:1,      project [10] - 716:15,       723:20, 724:12, 724:15,     740:3, 740:12, 741:17,
    767:15                       716:22, 723:18, 767:13,     755:6, 794:21, 866:16,      742:12, 742:13, 748:6,
   proceeding [1] - 824:2        767:18, 769:20, 866:4,      955:25                      748:7, 749:6, 793:4,
   Proceedings [2] -             870:13, 870:16, 948:24     Public [1] - 716:7           798:14, 820:15, 824:4,
    959:10, 960:4               projects [8] - 882:19,      publication [4] - 766:9,     832:3, 837:14, 845:25,
   process [7] - 730:4,          882:23, 882:24, 883:1,      923:14, 923:21, 954:10      846:25, 847:9, 847:19,
    777:14, 788:19, 799:6,       883:2, 884:22, 884:25      publications [7] - 719:6,    848:6, 848:7, 848:16,
    809:1, 819:22, 866:14       proliferation [2] -          722:25, 727:12, 739:17,     878:20, 896:18, 899:18,
   processes [1] - 787:6         810:18, 811:1               748:23, 826:24, 958:3       900:3, 900:20, 920:16,
   produce [1] - 762:17         prone [2] - 871:3, 944:5    publicly [3] - 721:9,        924:6, 941:11
   produced [1] - 717:24        pronounced [1] - 893:1       721:10, 730:10             putting [4] - 728:15,
   product [22] - 724:10,       proof [3] - 781:19,         publish [4] - 735:25,        740:19, 860:4, 906:17
    730:24, 757:3, 757:13,       825:24, 947:14              762:16, 829:19, 867:15     Pycnogenol [1] - 812:8
    761:22, 763:23, 765:3,      proper [1] - 894:10         published [48] - 717:4,     pycnogenol [1] - 812:11
    766:17, 774:13, 775:22,     proposition [2] - 813:12,    717:5, 717:9, 726:1,
    783:1, 783:2, 786:12,        878:13                      734:2, 734:3, 739:13,                   Q
    791:6, 791:15, 801:9,       PROSKAUER [1] -              741:20, 749:4, 755:5,      qualifications [2] -
    804:10, 804:11, 812:7,       711:21                      755:7, 755:9, 755:19,       715:6, 715:16
    816:1, 876:7, 890:21        prospective [29] -           756:6, 761:19, 783:7,      quartile [4] - 902:14,
   PRODUCTS [1] - 711:4          732:24, 765:3, 771:3,       783:24, 790:6, 801:24,      902:22, 902:23, 903:1
   products [70] - 714:24,       836:14, 845:22, 848:15,     823:14, 826:20, 851:24,    quartiles [4] - 792:6,
    719:19, 719:22, 720:5,       849:16, 849:20, 850:15,     867:10, 867:13, 869:13,     902:9, 902:12, 903:3
    722:2, 723:3, 723:7,         850:23, 850:25, 851:6,      870:22, 877:4, 877:10,     QUESTION [7] - 805:25,
    723:10, 724:24, 725:5,       851:11, 852:11, 869:21,     877:11, 877:19, 879:12,     844:25, 856:19, 856:24,
    725:11, 725:16, 725:23,      871:20, 872:2, 880:15,      879:25, 880:14, 881:13,     861:21, 913:6, 913:12
    726:8, 726:20, 726:23,       881:1, 881:6, 881:21,       882:19, 882:22, 883:9,     questioned [1] - 947:21
    727:25, 731:4, 731:9,        882:12, 883:17, 883:21,     884:15, 884:19, 884:21,
                                                                                        questioning [2] - 783:12,
    732:19, 735:15, 736:5,       884:2, 884:18, 885:3,       884:23, 919:24, 920:5,
                                                                                         790:9
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 280 of 291 PageID:
                                  105150

                                                                                                                  990
   questionnaire [7] -          rather [6] - 737:3, 750:4,     832:1, 841:14, 856:18,      recognizes [1] - 782:2
    733:3, 763:25, 764:1,        759:2, 832:10, 863:22,        856:22, 898:3               recommendations [1] -
    767:14, 768:2, 770:4,        876:10                       Reading [5] - 805:24,         800:7
    948:23                      ratio [29] - 743:2, 743:4,     809:10, 809:17, 861:20,     recommending [1] -
   questionnaires [3] -          792:1, 832:15, 832:16,        865:1                        946:5
    733:1, 733:2, 770:11         832:23, 833:5, 852:9,        real [5] - 732:21, 754:20,   reconsider [1] - 917:19
   questions [26] - 721:21,      852:10, 852:21, 852:24,       831:13, 835:21, 906:19      record [5] - 820:17,
    771:20, 812:24, 826:12,      853:3, 853:10, 895:22,       reality [1] - 751:2           857:24, 898:12, 909:9,
    837:12, 838:4, 855:15,       895:25, 896:3, 898:15,       realized [1] - 774:21         941:12
    864:7, 886:7, 911:25,        898:22, 898:24, 899:2,       really [26] - 715:1,         RECROSS [1] - 950:21
    919:14, 925:9, 925:11,       899:5, 903:9, 905:25,         734:22, 734:25, 738:22,     Recross [1] - 960:6
    928:11, 931:2, 933:16,       906:8, 906:9, 907:21,         749:6, 749:23, 751:18,      RECROSS-
    933:18, 936:2, 937:23,       908:13, 908:21, 908:23        752:21, 752:24, 753:17,      EXAMINATION [1] -
    938:25, 941:7, 947:10,      ratio/relative [1] - 876:9     753:20, 754:5, 756:25,       950:21
    950:14, 950:24, 958:14,     ratios [5] - 902:12, 912:2,    758:19, 759:25, 766:5,      recruitment [1] - 717:1
    959:3                        912:6, 953:7                  770:9, 770:13, 772:14,      recurrent [1] - 715:25
   quick [1] - 777:9            rats [11] - 817:3, 817:7,      772:15, 793:11, 793:18,     red [4] - 805:12, 805:14,
   quickly [3] - 773:19,         817:17, 817:18, 817:21,       795:11, 831:15, 915:20,      805:17, 844:21
    843:1, 932:9                 818:7, 818:14, 818:17,        940:25                      REDIRECT [1] - 932:6
   quite [9] - 721:25,           819:6, 821:10, 821:13        reanalyzed [2] - 877:21,     Redirect [1] - 960:6
    747:10, 765:8, 780:14,      rats' [1] - 818:10             880:16                      redirect [5] - 950:25,
    847:10, 847:20, 918:19,     RCTs [1] - 871:5              reason [15] - 731:15,         952:21, 953:1, 954:23,
    940:9, 955:15               RE [1] - 711:4                 740:10, 754:5, 768:22,       955:9
   quizzed [1] - 720:19         reach [4] - 784:17,            775:4, 855:21, 859:5,       reduce [3] - 716:3,
   quote [1] - 892:25            786:12, 918:11, 918:13        859:15, 864:4, 882:14,       866:17, 949:19
                                reached [5] - 729:16,          883:14, 890:24, 891:4,      redundant [1] - 947:20
                R                847:10, 847:20, 886:25,       905:15, 946:18              refer [3] - 731:17, 744:9,
                                 887:25                       reasonable [2] - 720:3,       747:14
   Race [1] - 911:1
                                reaching [1] - 837:5           916:22                      reference [17] - 803:23,
   race [1] - 720:11
                                reaction [1] - 817:14         reasoning [2] - 729:24,       821:3, 837:6, 875:23,
   races [1] - 781:1
                                Reactive [1] - 814:1           832:4                        879:10, 879:12, 892:4,
   radioactive [1] - 785:10
                                reactive [3] - 811:1,         reasons [6] - 732:15,         909:15, 909:19, 909:22,
   raised [6] - 928:6, 928:8,
                                 813:13, 813:17                736:17, 786:5, 828:18,       916:1, 922:6, 923:20,
    946:17, 946:19, 955:9
                                read [49] - 722:14, 737:1,     851:22, 857:8                923:21, 955:8, 956:17,
   Randomized [2] - 910:2,
                                 805:21, 806:16, 807:1,       REATH [1] - 711:17            957:7
    911:2
                                 809:23, 810:14, 816:19,      rebounded [1] - 814:6        referenced [6] - 789:6,
   randomized [17] -
                                 817:4, 817:25, 819:14,       receive [1] - 723:13          812:8, 816:17, 878:23,
    717:10, 735:11, 735:13,
                                 820:12, 824:1, 827:23,       received [2] - 723:20,        879:20, 914:13
    735:14, 735:20, 735:22,
                                 829:1, 829:7, 854:11,         922:22                      references [7] - 816:17,
    736:1, 736:15, 870:21,
    882:23, 883:2, 884:13,       854:18, 861:15, 869:25,      recent [8] - 755:22,          881:5, 908:4, 908:7,
    891:6, 910:4, 910:8,         870:4, 876:19, 877:22,        756:8, 761:1, 761:2,         909:11, 919:16, 920:21
    911:6, 911:14                880:17, 885:4, 885:5,         796:6, 828:13, 893:4,       referencing [1] - 816:24
                                 885:9, 892:19, 894:22,        944:15                      referred [10] - 743:8,
   randomly [1] - 794:9
                                 910:17, 911:4, 913:2,        recently [4] - 730:2,         747:20, 772:17, 809:15,
   range [13] - 744:4,
                                 913:8, 913:22, 914:1,         851:24, 865:19, 903:21       810:23, 817:24, 875:17,
    761:20, 769:13, 780:10,
                                 914:6, 914:7, 919:11,        recess [2] - 802:19,          900:6, 923:18, 944:18
    780:11, 831:19, 832:18,
                                 923:3, 924:11, 926:1,         931:8                       referring [14] - 815:7,
    838:18, 840:9, 854:16,
                                 935:17, 939:10, 939:18,      Recess [2] - 776:15,          832:25, 852:15, 870:1,
    909:4, 925:2, 941:2
                                 943:9, 944:11, 947:8,         874:16                       873:6, 883:16, 891:16,
   ranges [4] - 749:20,
                                 947:15                       recognize [2] - 745:14,       898:14, 901:4, 924:19,
    757:10, 757:11, 761:17
                                reading [12] - 737:4,          846:4                        929:6, 941:1, 947:6,
   rare [2] - 733:11, 948:16
                                 759:8, 815:8, 819:10,        recognized [2] - 729:20,      957:17
   rat [3] - 823:1, 823:10,
                                 822:1, 822:15, 828:10,        777:21                      refers [8] - 742:19,
    823:15
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 281 of 291 PageID:
                                  105151

                                                                                                              991
    747:16, 749:17, 781:14,      744:5, 744:7, 744:10,     released [1] - 721:10         report [110] - 713:24,
    803:24, 870:14, 876:10,      744:11, 744:19, 744:20,   relevance [1] - 822:20         727:13, 728:12, 728:16,
    904:16                       744:22, 745:6, 745:7,     relevant [19] - 714:3,         740:5, 741:17, 755:5,
   reflect [4] - 825:14,         745:12, 745:19, 746:3,     717:19, 727:5, 727:11,        755:6, 774:2, 774:5,
    840:11, 840:13, 840:25       746:9, 746:10, 746:19,     727:17, 729:5, 729:8,         779:8, 779:9, 779:12,
   reflected [2] - 826:15,       747:16, 748:15, 751:8,     729:16, 749:12, 761:14,       779:19, 779:20, 789:6,
    842:6                        752:9, 753:18, 753:22,     770:13, 779:5, 785:5,         789:15, 790:6, 790:11,
   reflecting [1] - 923:9        754:18, 756:18, 756:19,    785:8, 813:22, 826:20,        801:14, 803:24, 807:23,
   reflective [1] - 821:24       756:22, 757:9, 759:18,     905:15, 928:2, 957:2          808:4, 810:23, 811:6,
   reflects [2] - 813:25,        759:19, 759:21, 759:23,   reliability [1] - 939:16       820:22, 821:4, 821:6,
    940:10                       759:24, 760:1, 760:3,     reliable [5] - 736:18,         823:13, 826:16, 827:9,
   Reform [1] - 724:3            760:17, 761:17, 761:21,    745:13, 751:7, 762:23         828:19, 831:14, 832:2,
   refresh [4] - 805:6,          762:5, 762:8, 764:6,      reliance [7] - 739:4,          832:6, 841:13, 841:21,
    805:9, 806:4, 896:13         764:8, 764:21, 765:15,     830:6, 919:23, 920:4,         848:6, 849:9, 858:10,
   regard [26] - 715:17,         765:22, 765:23, 766:2,     922:8, 922:14, 922:18         859:10, 863:13, 864:13,
    724:17, 724:18, 730:14,      766:19, 766:20, 766:25,   relied [7] - 761:1, 789:24,    864:15, 865:23, 866:22,
    736:15, 756:21, 756:23,      767:2, 767:3, 768:9,       822:6, 878:6, 878:8,          866:25, 867:2, 869:13,
    757:5, 761:16, 773:3,        768:15, 769:2, 769:7,      919:19, 921:22                870:10, 870:17, 871:16,
    775:13, 776:9, 780:16,       769:13, 769:14, 772:24,   relook [1] - 801:8             876:4, 876:5, 877:8,
    783:5, 790:2, 790:20,        773:16, 773:18, 774:17,   rely [3] - 822:2, 853:9,       877:14, 877:16, 878:2,
    802:15, 936:17, 936:19,      778:19, 778:23, 780:4,     922:10                        878:10, 878:14, 879:1,
    938:2, 939:1, 941:10,        780:6, 780:10, 780:22,    relying [7] - 715:1,           879:7, 879:8, 879:16,
    943:12, 945:14, 946:15,      781:6, 791:7, 791:17,      804:18, 823:10, 878:4,        879:17, 879:18, 879:20,
    947:21                       791:21, 791:22, 792:1,     882:15, 913:9, 956:3          879:21, 879:24, 880:1,
   regarding [6] - 719:18,       792:9, 792:17, 793:21,    remain [1] - 893:16            880:9, 881:9, 881:10,
    719:21, 753:14, 803:20,      794:22, 794:23, 795:10,   remaining [2] - 798:19,        881:18, 881:24, 882:3,
    807:11, 822:2                796:12, 796:19, 797:9,     799:4                         883:3, 883:5, 883:7,
   regardless [3] - 748:25,      797:12, 822:14, 830:14,   remarkable [1] - 753:18        884:3, 886:2, 894:24,
    752:14, 945:4                830:16, 830:18, 830:20,   remarkably [2] - 752:8,        895:1, 896:22, 898:10,
   registry [1] - 732:1          830:21, 830:23, 831:5,     945:2                         900:12, 903:22, 904:14,
   regular [1] - 818:23          831:8, 831:19, 831:20,    remarks [1] - 722:15           909:7, 909:10, 909:18,
   regulatory [7] - 786:10,      831:23, 832:15, 832:23,   remember [23] - 775:6,         913:17, 919:16, 920:19,
    800:8, 800:14, 800:16,       833:5, 833:20, 833:25,     806:6, 812:2, 813:19,         921:2, 921:5, 924:4,
    800:25, 801:15, 935:23       834:1, 834:6, 834:16,      817:6, 818:12, 820:3,         924:13, 925:19, 930:6,
   reject [2] - 752:25,          834:25, 836:21, 838:7,     820:7, 820:9, 820:21,         944:17, 951:22, 952:20,
    831:16                       838:10, 838:14, 838:17,    822:1, 822:5, 822:15,         953:20, 953:24, 954:12,
   rejecting [5] - 749:18,       838:20, 839:13, 839:15,    832:3, 837:22, 840:3,         954:21, 955:13, 955:25
    750:1, 750:25, 792:25,       839:17, 840:5, 840:6,      848:13, 877:12, 894:8,       reported [19] - 759:16,
    953:18                       840:11, 840:16, 840:19,    912:16, 920:25, 930:22,       785:23, 786:2, 830:16,
   relate [1] - 807:17           841:5, 841:7, 841:9,       941:7                         831:4, 836:20, 841:25,
   related [4] - 773:8, 812:7,   842:1, 848:5, 849:24,     remembered [1] - 765:2         855:12, 890:15, 890:17,
    819:19                       850:6, 850:25, 851:5,                                    893:4, 898:9, 901:16,
                                                           remind [1] - 947:11
                                 851:9, 854:19, 854:20,                                   901:17, 903:8, 912:23,
   relates [3] - 849:9, 894:3,                             removed [1] - 884:1
                                 854:23, 855:1, 855:2,                                    924:21, 953:7, 954:7
    901:6                                                  render [1] - 753:14
                                 855:6, 855:13, 856:5,                                   REPORTER [1] - 711:25
   relating [4] - 826:13,                                  rendering [2] - 790:25,
                                 858:11, 873:19, 873:23,                                 reporting [3] - 848:20,
    848:23, 849:4, 878:5                                    801:20
                                 891:16, 891:17, 893:16,                                  849:13, 849:15
   relationship [4] - 736:8,                               repeat [2] - 851:2, 861:5
                                 894:1, 900:3, 901:1,                                    reports [5] - 849:21,
    807:18, 875:11, 944:23                                 repeatedly [1] - 846:16
                                 924:18, 924:21, 933:25,                                  864:10, 864:20, 869:16,
   relative [173] - 729:1,                                 replacement [1] - 909:8
                                 940:3, 940:10, 940:25,                                   902:16
    729:2, 734:5, 734:6,                                   replica [1] - 762:17
                                 941:1, 941:2, 942:4,                                    represent [4] - 742:1,
    734:7, 742:17, 742:23,                                 replicate [1] - 762:15
                                 942:8, 948:20, 949:18,                                   814:18, 878:15, 940:22
    743:3, 743:5, 743:17,                                  replication [3] - 762:12,
                                 954:17, 956:9                                           representation [2] -
    743:21, 743:24, 743:25,                                 762:13, 762:22
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 282 of 291 PageID:
                                  105152

                                                                                                              992
    878:16, 897:23              799:10, 807:24, 807:25,       806:24, 867:19            righ [1] - 824:24
   represents [2] - 748:17,     825:5, 875:14, 876:16,      retention [1] - 824:12      right-hand [9] - 807:5,
    832:19                      876:22, 886:7, 886:9,       retrospective [7] -           846:10, 847:5, 862:6,
   requesting [1] - 723:21      886:16, 886:17, 886:25,       836:13, 837:8, 837:11,      880:7, 888:4, 892:22,
   require [1] - 797:22         887:7, 887:10, 887:11,        845:21, 847:15, 852:9,      902:11
   required [2] - 857:4,        887:16, 887:20, 887:25,       901:22                    rinsed [4] - 795:19,
    858:2                       888:22, 888:23, 889:25,     retrospectively [3] -         905:20, 906:17, 906:25
   research [26] - 715:18,      890:2, 890:7, 891:3,          837:18, 847:11, 847:21    rise [9] - 713:4, 776:14,
    715:22, 716:1, 716:5,       893:12, 893:13, 894:16,     review [51] - 717:24,         777:1, 802:18, 803:3,
    716:11, 717:4, 717:18,      895:3, 895:4, 895:11,         719:16, 719:17, 722:8,      874:15, 875:1, 931:7,
    717:21, 718:9, 718:14,      896:14, 896:18, 897:4,        726:24, 726:25, 741:21,     932:1
    719:2, 726:15, 729:23,      897:5, 898:1, 899:23,         752:7, 753:12, 775:11,    risk [260] - 714:22,
    735:9, 735:25, 739:10,      900:13, 901:2, 901:5,         783:4, 783:19, 783:21,      716:1, 716:4, 720:8,
    739:12, 762:14, 806:12,     901:15, 902:1, 903:12,        783:24, 790:18, 797:24,     723:5, 723:8, 724:10,
    806:22, 806:25, 807:1,      903:18, 903:19, 903:24,       798:7, 799:8, 800:19,       724:25, 725:5, 725:17,
    807:23, 865:4, 866:4,       904:5, 904:8, 922:19,         800:24, 801:7, 801:12,      729:1, 729:2, 734:5,
    866:6                       922:22, 923:24, 938:3,        803:19, 806:20, 816:13,     734:7, 738:6, 742:8,
   Research [18] - 715:21,      941:6, 941:10, 942:16,        823:14, 824:24, 825:25,     742:17, 742:18, 742:19,
    718:8, 718:13, 718:25,      945:14, 945:15, 948:21,       827:2, 830:15, 870:14,      742:21, 742:23, 743:3,
    725:19, 737:21, 739:7,      953:6, 954:12, 954:14,        871:11, 917:20, 918:15,     743:6, 743:17, 743:21,
    865:5, 865:8, 865:23,       954:16                        922:20, 922:22, 923:8,      743:24, 743:25, 744:1,
    867:8, 872:11, 879:17,     responses [1] - 742:8          923:13, 923:14, 923:18,     744:5, 744:8, 744:10,
    879:22, 881:4, 881:14,     responsibility [1] - 724:7     923:19, 923:20, 926:6,      744:11, 744:12, 744:14,
    881:20, 881:24             responsive [1] - 922:5         930:5, 936:25, 939:12,      744:19, 744:20, 744:22,
   researcher [1] - 737:17     rest [2] - 832:22, 838:24      942:17, 942:19, 943:4,      744:23, 745:6, 745:7,
   researchers [4] - 738:10,   restricted [4] - 888:12,       944:2, 958:4                745:12, 745:19, 746:4,
    797:2, 817:6, 818:14        888:24, 889:21, 893:5       reviewed [54] - 717:6,        746:9, 746:11, 746:19,
   reserved [1] - 824:23       result [10] - 750:20,          719:2, 719:3, 721:12,       747:16, 748:15, 751:8,
   residency [1] - 715:13       751:6, 751:20, 754:20,        722:25, 724:21, 725:16,     752:9, 752:11, 753:22,
   respect [8] - 810:17,        758:4, 862:16, 901:9,         727:11, 727:17, 736:25,     754:19, 756:18, 756:19,
    888:20, 897:3, 910:4,       902:23, 906:13                752:5, 758:25, 767:11,      756:22, 757:3, 757:10,
    911:8, 917:1, 953:6,       resulted [1] - 810:25          783:7, 783:8, 783:17,       757:13, 758:18, 759:18,
    954:11                     resulting [2] - 772:2,         783:25, 784:2, 784:4,       759:19, 759:23, 760:1,
   respectively [1] - 756:14    821:23                        787:22, 799:15, 799:18,     760:3, 760:11, 760:17,
   respond [1] - 850:8         results [41] - 720:10,         799:21, 799:24, 801:10,     761:17, 761:21, 762:2,
   responded [1] - 840:4        729:9, 731:16, 731:18,        826:19, 826:24, 828:2,      762:5, 762:8, 764:6,
   Response [1] - 814:2         741:25, 743:14, 743:15,       848:20, 848:23, 849:2,      764:8, 764:21, 765:15,
   response [108] - 720:12,     752:18, 753:15, 758:13,       849:4, 849:7, 849:12,       765:22, 765:23, 766:3,
    723:13, 723:20, 725:6,      762:15, 762:20, 772:16,       849:16, 849:20, 858:19,     766:19, 766:20, 766:21,
    725:13, 727:21, 729:1,      772:19, 772:23, 773:5,        871:4, 871:20, 872:2,       766:25, 767:2, 767:3,
    735:2, 742:7, 742:11,       775:8, 776:5, 780:25,         875:16, 878:24, 879:11,     768:9, 768:13, 768:14,
    742:12, 742:15, 748:14,     781:7, 830:24, 840:20,        886:10, 894:20, 901:23,     768:15, 769:2, 769:7,
    751:10, 756:18, 764:7,      842:6, 844:10, 847:10,        912:9, 913:8, 913:21,       769:13, 769:14, 770:2,
    769:20, 772:16, 777:17,     847:19, 849:15, 862:19,       917:3, 918:8, 943:13,       771:18, 772:20, 772:25,
    788:14, 791:3, 791:4,       887:1, 888:1, 895:19,         946:1, 954:3                773:17, 773:18, 774:17,
    791:5, 791:13, 791:14,      905:23, 910:1, 912:7,       reviewer [2] - 719:1,         778:16, 778:19, 778:23,
    791:20, 792:23, 793:1,      935:12, 935:13, 944:2,        719:8                       780:4, 780:6, 780:7,
    793:11, 793:21, 794:20,     944:5, 950:3, 958:20        reviewing [3] - 727:10,       780:10, 780:22, 781:6,
    794:25, 795:8, 795:12,     resume [1] - 719:11            727:16, 913:6               788:3, 788:6, 791:7,
    796:2, 796:25, 797:15,     resumed [4] - 777:5,         reviews [6] - 717:12,         791:9, 791:17, 791:21,
    797:20, 797:22, 798:1,      803:6, 875:4, 932:4           727:1, 829:16, 865:11,      791:22, 792:2, 792:9,
    798:3, 798:4, 798:8,       retained [6] - 719:17,         868:4, 958:11               792:11, 792:17, 793:21,
    798:9, 798:11, 798:17,      803:18, 806:14, 806:20,     rid [1] - 732:19              794:22, 794:23, 795:10,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 283 of 291 PageID:
                                  105153

                                                                                                              993
     796:12, 796:19, 797:5,     roll [1] - 892:17             799:24                     753:20, 753:23, 754:1,
     797:9, 797:12, 801:9,      room [4] - 900:2, 900:19,    saw [5] - 779:3, 798:13,    755:21, 756:5, 756:11,
     806:13, 806:23, 811:15,     926:20, 927:1                823:11, 823:16, 848:3      757:1, 759:2, 762:20,
     811:20, 811:25, 822:20,    ROS [2] - 814:6, 814:10      Schools [1] - 716:6         764:6, 768:18, 775:21,
     827:4, 827:20, 829:4,      ROSE [1] - 711:21            science [6] - 729:6,        775:24, 775:25, 776:1,
     830:14, 830:16, 830:19,    Rosenblatt [2] - 843:11,      739:5, 782:1, 878:5,       776:2, 776:6, 780:20,
     830:20, 830:21, 830:23,     843:24                       900:16, 926:7              781:3, 786:6, 786:9,
     831:5, 831:8, 831:9,       Rossouw [1] - 909:23         sciences [1] - 728:5        792:3, 792:5, 792:9,
     831:19, 831:20, 831:23,    Rothman [6] - 934:6,         scientific [26] - 717:5,    792:13, 794:17, 795:3,
     831:24, 832:10, 832:15,     934:8, 934:16, 934:24,       717:6, 719:9, 719:18,      795:10, 796:19, 798:23,
     832:18, 832:23, 833:5,      935:8, 935:19                720:4, 721:1, 723:17,      805:9, 808:4, 808:12,
     833:20, 833:25, 834:1,     routinely [1] - 871:4         726:15, 729:24, 737:19,    808:18, 812:8, 814:9,
     834:6, 834:16, 834:25,     RPR [1] - 711:24              777:22, 784:25, 787:21,    814:12, 814:20, 814:25,
     836:17, 838:7, 838:10,     RR [2] - 862:16, 897:8        800:8, 800:25, 801:16,     815:6, 816:5, 817:9,
     838:14, 838:17, 838:20,    RRs [1] - 900:6               803:19, 812:20, 812:25,    819:12, 819:18, 819:19,
     839:9, 839:14, 839:15,     rule [9] - 779:15, 842:3,     813:7, 821:20, 826:24,     820:20, 821:1, 822:3,
     839:17, 840:5, 840:6,       842:8, 850:24, 851:4,        866:6, 870:21, 922:23,     822:16, 823:7, 823:8,
     840:11, 840:13, 840:16,     916:25, 917:8, 917:14,       958:3                      823:11, 823:12, 823:15,
     840:19, 841:5, 841:7,       919:9                       scientist [6] - 751:11,     823:22, 824:6, 827:16,
     841:9, 842:1, 842:9,       ruled [2] - 916:22, 957:12    813:5, 816:12, 825:15,     828:8, 828:9, 828:24,
     847:23, 848:5, 848:11,     ruling [2] - 759:1, 789:9     825:22, 933:13             838:8, 842:19, 842:20,
     849:22, 849:24, 850:6,     run [1] - 771:17             scientists [4] - 729:21,    847:5, 847:18, 853:1,
     850:25, 851:5, 851:9,      RUSSONIELLO [1] -             745:14, 745:21, 750:9      853:15, 853:17, 854:3,
     851:17, 854:15, 854:16,     711:24                      screen [2] - 828:9,         855:2, 864:25, 865:25,
     854:17, 854:19, 854:20,    Russoniello [2] - 961:9,      864:24                     869:23, 880:7, 880:9,
     854:23, 855:1, 855:2,       961:9                       scroll [1] - 820:23         881:2, 892:11, 893:7,
     855:6, 855:9, 855:13,                                   search [10] - 727:7,        895:9, 899:8, 900:7,
     856:5, 858:11, 859:19,                 S                 727:8, 727:14, 804:21,     901:2, 901:11, 904:16,
     865:12, 866:17, 868:5,                                   816:17, 870:19, 870:20,    905:12, 905:14, 910:21,
     869:5, 873:19, 873:23,     S/Vincent [1] - 961:9                                    913:17, 913:20, 915:25,
                                                              871:10, 871:11
     875:9, 876:9, 876:14,      sac [1] - 818:7                                          916:7, 921:9, 921:13,
                                                             searching [1] - 727:4
     878:5, 886:11, 888:8,      Saed [7] - 823:21,                                       921:16, 929:23, 935:1,
                                                             seated [1] - 713:6
     889:4, 891:16, 892:16,      823:23, 824:6, 824:10,                                  935:4, 940:7, 940:25,
                                                             Seattle [4] - 715:9,
     894:1, 894:18, 895:22,      824:20, 825:4, 825:7                                    942:16, 942:22, 951:15,
                                                              715:12, 715:21, 718:24
     895:25, 896:3, 898:15,     Saed's [4] - 824:1,                                      953:7, 956:17, 957:5
                                                             second [17] - 720:25,
     898:21, 900:3, 900:17,      824:19, 825:6, 825:14                                  seeing [2] - 802:11,
                                                              726:22, 732:3, 732:22,
     901:1, 909:3, 910:15,      SALES [1] - 711:5                                        814:13
                                                              792:10, 795:4, 808:7,
     912:2, 924:18, 924:21,     sample [32] - 746:17,                                   segment [1] - 815:4
                                                              817:11, 842:19, 848:6,
     926:8, 928:20, 933:25,      747:2, 753:25, 754:5,                                  select [2] - 732:7, 761:8
                                                              860:19, 870:10, 884:12,
     940:3, 940:10, 940:25,      754:16, 760:24, 765:25,                                selected [1] - 740:14
                                                              902:22, 920:4, 935:6
     941:2, 941:21, 942:5,       766:2, 768:20, 769:12,                                 self [3] - 733:2, 733:3,
                                                             secondary [1] - 808:17
     942:8, 944:4, 945:10,       769:16, 771:19, 773:13,                                 767:25
                                                             secondhand [1] - 780:9
     945:14, 948:20, 949:18,     844:12, 855:23, 856:1,                                 self-administered [3] -
                                                             section [10] - 718:2,
     954:17, 956:10              856:8, 857:3, 858:2,                                    733:2, 733:3, 767:25
                                                              824:19, 832:8, 859:11,
   Risk [1] - 910:25             858:19, 858:24, 859:7,                                 senior [1] - 723:15
                                                              864:13, 864:15, 866:24,
   risks [9] - 714:21, 734:7,    859:14, 859:17, 860:2,                                 sense [1] - 781:15
                                                              868:24, 914:3, 935:3
     753:18, 759:21, 759:24,     860:3, 860:4, 860:24,                                  sent [1] - 920:24
                                                             Section [3] - 869:24,
     836:21, 891:17, 893:16,     861:9, 861:23
                                                              951:6, 956:16             sentence [16] - 817:12,
     941:1                      sand [1] - 751:5                                         832:8, 832:22, 833:16,
                                                             SECTION [1] - 961:4
   ROBINSON [1] - 711:15        Sander [2] - 892:1,                                      846:23, 847:8, 877:17,
                                                             see [118] - 734:22,
   role [6] - 724:7, 752:17,     934:16                                                  880:25, 886:2, 888:6,
                                                              734:25, 735:21, 737:11,
     788:16, 790:13, 927:6,     sat [1] - 795:17                                         889:3, 909:13, 909:14,
                                                              741:5, 743:2, 743:13,
     933:21                     satisfy [5] - 784:5,                                     910:11, 910:12, 956:23
                                                              744:18, 752:9, 753:18,
                                 799:15, 799:18, 799:21,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 284 of 291 PageID:
                                  105154

                                                                                                               994
   sentences [2] - 878:22,     shift [1] - 739:25            844:11, 844:17, 844:19,    sizes [16] - 753:25,
    879:6                      short [1] - 955:19            845:1, 851:12, 857:5,       766:2, 852:16, 858:19,
   separate [5] - 757:22,      shortcomings [2] -            872:5, 872:17, 873:12,      858:24, 859:7, 859:15,
    812:25, 824:21, 825:13,     822:18, 823:1                874:9, 888:8, 889:4,        859:17, 860:3, 860:4,
    852:10                     shorten [1] - 798:14          889:11, 893:13, 893:19,     860:24, 861:9, 861:24,
   separately [6] - 747:21,    show [17] - 747:6, 747:8,     893:22, 894:16, 899:13,     876:13, 939:17
    747:24, 747:25, 748:6,      749:15, 785:2, 787:5,        901:9, 902:19, 902:24,     SKADDEN [1] - 711:19
    753:9, 852:6                792:18, 794:16, 812:20,      903:10, 906:11, 906:13,    skills [1] - 721:1
   series [1] - 941:7           886:11, 892:11, 901:15,      907:4, 907:21, 908:10,     SLATE [1] - 711:19
   serious [3] - 786:25,        903:12, 903:18, 903:19,      908:16, 911:21, 934:1,     slide [11] - 715:5,
    821:20, 944:9               903:24, 933:10, 951:13       934:2, 935:13, 939:13,      715:15, 723:15, 725:8,
   serous [21] - 753:6,        showed [18] - 723:2,          940:6, 943:5, 943:14,       726:10, 741:17, 753:16,
    753:9, 753:13, 753:17,      723:8, 724:23, 725:4,        945:10, 945:16              753:21, 755:15, 798:15,
    753:19, 753:24, 754:7,      794:19, 810:24, 813:13,     similar [30] - 721:25,       802:3
    761:6, 761:8, 761:17,       813:17, 818:18, 823:4,       730:4, 732:17, 762:20,     slides [2] - 714:7, 802:10
    761:21, 764:8, 764:14,      876:12, 876:22, 886:10,      767:7, 767:24, 768:13,     slight [1] - 799:11
    764:15, 767:1, 768:13,      899:22, 904:4, 904:8,        768:18, 779:3, 780:10,     slightly [1] - 834:9
    781:4, 872:23, 873:3,       910:5, 912:5                 780:11, 785:3, 795:5,      SLR [1] - 870:13
    873:13, 874:7              Shower [2] - 720:6            800:14, 839:3, 847:10,     SLRs [1] - 870:18
   served [2] - 867:11,        showing [9] - 714:10,         847:19, 862:16, 876:12,    small [13] - 743:22,
    867:16                      762:6, 783:9, 784:25,        880:14, 881:1, 881:6,       749:24, 759:23, 765:25,
   Services [1] - 718:20        793:21, 807:23, 815:18,      881:20, 882:11, 883:16,     768:20, 768:24, 773:13,
   serving [1] - 738:19         940:11                       884:1, 896:23, 912:7,       774:20, 775:20, 844:14,
   session [1] - 730:12        shown [6] - 782:16,           934:14, 940:7               859:14, 915:13, 946:7
   set [14] - 721:3, 795:24,    785:17, 785:18, 786:3,      similarly [2] - 941:6,      smaller [9] - 746:21,
    826:12, 830:7, 836:6,       787:8, 788:4                 949:5                       753:7, 753:25, 754:4,
    836:24, 840:9, 878:25,     shows [15] - 723:15,         simple [2] - 860:7, 879:9    754:6, 754:12, 754:16,
    880:21, 886:4, 899:16,      787:3, 793:21, 795:3,       simplicity [1] - 743:6       769:12, 844:13
    923:23, 935:12, 941:4       830:13, 832:18, 836:16,     simply [3] - 899:23,        smoke [1] - 780:9
   sets [2] - 863:25, 899:8     839:15, 839:16, 852:19,      935:12, 955:10             smokers [2] - 758:16,
   seven [1] - 755:4            853:3, 890:6, 905:11,       single [3] - 770:5,          758:20
   several [16] - 733:19,       940:19, 942:3                795:14, 849:19             smoking [1] - 758:20
    750:17, 753:8, 777:15,     sick [2] - 732:14            Sister [6] - 748:19,        smooth [1] - 797:4
    779:5, 782:13, 785:1,      side [4] - 741:16, 807:5,     770:24, 771:14, 772:19,    snapshot [2] - 938:16
    785:17, 859:3, 912:10,      880:7, 885:24                849:13, 949:10             SO [1] - 779:23
    920:14, 926:19, 926:21,    significance [26] - 745:5,   sister [1] - 771:16         someone [3] - 766:15,
    927:1, 937:23, 939:11       745:22, 745:23, 772:1,      sit [3] - 737:21, 825:15,    766:16, 891:10
   SEYFARRTH [1] - 712:7        792:18, 793:5, 810:5,        913:7                      sometimes [4] - 739:20,
   shaped [1] - 795:6           830:17, 830:22, 831:7,      sitting [1] - 720:19         739:21, 758:7, 935:11
   shapes [1] - 794:25          831:22, 832:12, 837:4,      situation [2] - 744:25,     somewhere [4] - 738:23,
   share [12] - 714:12,         855:22, 858:12, 859:13,      911:10                      745:10, 834:21, 838:21
    718:6, 719:23, 721:1,       897:14, 900:22, 906:7,      six [5] - 750:24, 755:20,   son [1] - 933:4
    723:22, 724:16, 725:9,      933:21, 935:15, 947:5,       771:23, 772:9, 869:9       sorry [7] - 792:24, 795:1,
    730:9, 741:9, 743:10,       947:8, 947:9, 948:21        size [30] - 733:20,          797:17, 858:20, 875:23,
    757:24, 927:20             significant [63] - 720:8,     742:25, 745:18, 746:17,     915:20, 930:22
   shared [10] - 721:4,         721:13, 723:4, 724:25,       747:2, 754:5, 754:17,      sort [3] - 830:2, 905:9,
    721:7, 721:8, 722:23,       746:1, 750:14, 750:15,       760:25, 765:25, 768:20,     935:14
    726:1, 730:9, 800:4,        750:20, 750:21, 751:15,      769:12, 769:16, 771:19,    sounded [1] - 837:23
    800:5, 935:22, 943:19       751:21, 751:22, 751:23,      773:13, 781:5, 785:3,      sounds [3] - 733:4,
   sharing [2] - 713:24,        760:13, 760:23, 764:16,      810:12, 821:25, 844:12,     885:11, 951:18
    722:4                       764:17, 764:22, 792:20,      855:23, 856:2, 856:8,      source [6] - 754:24,
   SHARKO [1] - 711:18          793:25, 796:23, 797:10,      857:3, 858:2, 876:9,        754:25, 755:2, 756:13,
   SHAW [1] - 712:7             797:14, 799:9, 809:18,       939:15, 946:7, 948:18       869:19, 938:4
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 285 of 291 PageID:
                                  105155

                                                                                                                  995
   speaking [4] - 716:18,        statement [20] - 822:22,       934:2, 935:13, 939:12,        875:21, 876:1, 876:7,
    717:13, 758:6, 930:3          826:4, 829:10, 830:2,         940:8, 943:5, 943:14,         876:8
   speaks [1] - 821:3             838:24, 845:15, 863:21,       945:9, 945:16                strongest [1] - 816:11
   special [1] - 935:10           877:9, 883:3, 884:20,        statistician [1] - 892:8      students [2] - 716:9,
   specialize [1] - 714:14        899:22, 901:4, 926:1,        statisticians [8] - 745:16,    716:10
   specializes [1] - 934:9        927:21, 933:2, 933:3,         745:23, 750:3, 751:2,        Studies [1] - 911:3
   specially [1] - 846:14         947:2, 947:7, 951:16,         794:5, 838:23, 890:20,       studies [394] - 714:25,
   Species [1] - 814:1            951:23                        891:21                        717:8, 717:9, 717:10,
   species [3] - 811:1,          statements [3] - 841:16,      statistics [5] - 734:3,        724:21, 724:23, 727:17,
    813:13, 813:18                932:25                        734:17, 752:22, 841:5,        727:18, 727:24, 728:6,
   specific [10] - 734:2,        STATES [2] - 711:1,            934:11                        728:7, 728:14, 728:21,
    759:13, 764:24, 789:17,       711:7                        Steering [1] - 711:16          729:7, 730:18, 731:1,
    820:22, 912:19, 912:25,      states [7] - 809:14,          STENOGRAPHIC [1] -             731:14, 731:21, 732:3,
    913:14, 928:23, 930:15        869:2, 894:19, 935:8,         961:6                         733:2, 733:5, 733:7,
   specifically [18] - 724:5,     943:2, 957:7, 957:9          step [7] - 727:15, 727:16,     734:2, 734:6, 735:6,
    736:18, 770:17, 770:25,      States [1] - 923:10            730:21, 731:19, 786:15,       736:1, 736:10, 736:11,
    782:21, 802:5, 847:25,       stating [1] - 730:6            795:11, 880:3                 736:14, 736:20, 736:23,
    860:16, 868:7, 933:20,       statistic [3] - 734:4,        step-wise [1] - 795:11         737:3, 737:8, 737:13,
    938:2, 938:25, 939:6,         742:18, 752:23               still [6] - 739:1, 775:10,     737:15, 738:22, 739:13,
    942:24, 947:7, 949:12,       Statistical [2] - 751:3,       839:3, 865:18, 893:16,        739:16, 739:17, 739:18,
    957:7, 958:17                 841:15                        918:6                         739:19, 740:2, 740:20,
   specificity [3] - 777:17,     statistical [46] - 727:18,    stop [2] - 779:15, 860:19      741:3, 741:5, 741:22,
    799:11, 799:22                729:3, 743:13, 744:2,        stopped [1] - 765:14           742:19, 742:25, 743:1,
   speculating [4] - 815:14,      745:22, 749:16, 760:12,      straight [2] - 795:1           743:12, 744:7, 745:15,
    819:23, 918:23, 919:5         766:1, 792:22, 793:19,       strategy [2] - 870:20          746:21, 747:10, 747:13,
   spent [1] - 778:10             793:24, 793:25, 797:4,       stratified [3] - 852:4,        747:14, 747:17, 747:19,
   spermicidal [2] - 905:21,      830:17, 830:19, 830:22,       852:20, 852:23                748:4, 748:6, 748:16,
    906:17                        830:25, 831:1, 831:7,        STREET [1] - 711:7             748:17, 749:3, 749:15,
   spite [1] - 776:8              831:11, 831:22, 832:4,       strength [17] - 727:19,        751:12, 752:3, 752:5,
   spoken [1] - 788:17            832:7, 832:11, 837:4,         742:23, 757:6, 757:7,         753:8, 754:4, 754:6,
   spontaneous [1] -              839:5, 855:22, 856:12,        761:25, 762:7, 763:14,        754:23, 754:25, 755:2,
    786:24                        856:20, 856:25, 858:11,       768:17, 771:3, 773:11,        755:13, 755:15, 755:17,
   spread [1] - 784:21            859:13, 860:25, 861:10,       777:16, 778:10, 778:12,       755:20, 755:21, 755:23,
   Staff [1] - 925:15             861:25, 862:14, 880:21,       798:16, 799:9, 799:13         756:1, 756:2, 756:4,
   stage [2] - 799:1, 870:18      886:5, 889:14, 897:14,       strengthening [1] -            756:5, 756:7, 756:9,
   standard [1] - 830:3           900:22, 906:7, 933:21,        939:16                        756:12, 756:13, 756:20,
                                  948:20                       strengths [11] - 736:24,       756:22, 756:24, 757:6,
   standardized [3] - 755:1,
                                 statistically [54] - 720:8,    737:13, 763:7, 764:24,        757:8, 757:11, 757:16,
    870:19, 870:20
                                  721:13, 723:4, 724:24,        768:16, 771:2, 773:24,        758:7, 758:25, 759:2,
   stands [3] - 742:6, 743:4,
                                  746:1, 750:14, 750:15,        774:8, 776:9, 855:19,         759:6, 759:9, 759:16,
    791:25
                                  750:19, 750:21, 751:15,       939:11                        761:5, 761:11, 761:12,
   start [5] - 785:6, 811:12,
                                  751:20, 751:23, 760:13,      stress [11] - 788:17,          762:21, 762:25, 763:3,
    812:6, 812:10, 945:21
                                  760:23, 764:16, 764:17,       788:20, 790:13, 790:15,       763:5, 763:7, 763:11,
   started [4] - 722:13,
                                  764:22, 796:23, 797:10,       811:13, 811:15, 811:16,       763:13, 763:18, 765:1,
    765:12, 780:2, 782:19
                                  797:13, 844:10, 844:17,       811:19, 811:22, 811:23,       765:19, 765:20, 769:15,
   starting [4] - 779:18,
                                  844:18, 845:1, 851:12,        811:25                        771:1, 771:10, 773:3,
    862:5, 862:7, 870:11
                                  857:5, 872:5, 872:17,        stretch [1] - 773:21           773:12, 773:20, 773:22,
   starts [4] - 790:15, 847:3,
                                  873:12, 874:8, 889:10,       strike [9] - 810:18,           773:25, 774:10, 774:12,
    868:12, 909:13
                                  893:22, 899:13, 901:9,        813:16, 826:10, 871:13,       774:16, 774:20, 774:21,
   STATE [1] - 711:7
                                  902:19, 902:24, 903:10,       873:8, 891:20, 908:21,        774:22, 775:2, 775:12,
   state [10] - 719:17,
                                  905:25, 906:11, 906:13,       918:12, 951:8                 775:16, 775:17, 776:3,
    786:10, 803:19, 829:16,
                                  907:3, 907:21, 908:10,       stromal [1] - 810:25           776:10, 780:20, 780:22,
    829:25, 830:1, 835:9,
                                  908:16, 911:21, 934:1,                                      781:2, 781:7, 782:17,
    859:8, 859:17, 918:25                                      strong [5] - 723:8,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 286 of 291 PageID:
                                  105156

                                                                                                          996
    782:24, 784:25, 785:2,     882:19, 882:25, 883:1,    748:20, 748:23, 749:4,     848:15, 848:20, 849:1,
    786:3, 786:5, 786:8,       883:10, 883:17, 883:21,   749:5, 749:6, 751:9,       849:7, 849:12, 851:11,
    786:18, 787:5, 787:8,      884:2, 884:8, 884:11,     751:15, 751:22, 752:14,    851:19, 852:4, 852:21,
    788:1, 788:3, 788:8,       884:16, 884:18, 884:21,   752:18, 753:13, 753:15,    852:25, 853:3, 853:23,
    788:9, 788:10, 790:19,     884:24, 885:3, 885:5,     753:23, 755:6, 755:16,     856:2, 856:3, 857:4,
    791:21, 794:15, 796:2,     885:13, 886:4, 886:10,    755:18, 756:1, 757:22,     858:3, 858:4, 862:10,
    796:5, 796:8, 796:10,      886:13, 886:16, 886:17,   758:3, 758:5, 758:16,      862:22, 862:23, 863:2,
    796:14, 797:7, 797:11,     886:24, 886:25, 887:9,    759:11, 759:13, 760:1,     863:3, 863:7, 863:19,
    797:17, 797:19, 797:25,    887:15, 887:19, 887:24,   760:9, 761:16, 762:16,     863:23, 863:24, 863:25,
    798:1, 798:2, 798:8,       887:25, 894:20, 894:22,   762:19, 763:1, 764:17,     868:11, 868:13, 868:17,
    801:24, 806:17, 806:19,    900:17, 903:17, 904:11,   764:24, 765:4, 765:6,      868:19, 869:18, 875:16,
    807:2, 807:14, 807:15,     907:12, 908:4, 908:17,    765:12, 766:4, 766:5,      875:25, 876:11, 876:22,
    807:17, 808:1, 815:21,     910:14, 911:7, 911:17,    766:8, 767:10, 767:14,     878:15, 881:24, 882:15,
    815:22, 815:24, 816:10,    911:20, 911:21, 912:1,    767:17, 767:20, 767:23,    883:2, 884:14, 888:14,
    816:11, 816:14, 816:15,    912:3, 912:5, 912:9,      768:21, 768:22, 770:20,    888:20, 890:1, 891:24,
    816:18, 816:19, 821:10,    912:20, 913:1, 913:8,     771:2, 771:3, 771:5,       894:2, 895:1, 895:7,
    823:20, 825:23, 826:15,    913:15, 913:18, 913:20,   771:12, 771:14, 771:15,    895:8, 895:10, 896:13,
    826:16, 827:7, 827:18,     920:14, 928:22, 928:23,   771:17, 771:22, 771:25,    897:15, 897:22, 901:21,
    828:1, 829:3, 830:13,      928:25, 933:22, 936:9,    772:10, 772:16, 772:18,    901:22, 903:12, 904:1,
    836:8, 836:9, 836:12,      936:20, 938:4, 938:19,    773:2, 773:5, 773:6,       904:21, 906:20, 906:23,
    836:13, 836:14, 836:18,    939:16, 939:22, 940:2,    774:24, 775:12, 775:14,    907:11, 907:18, 908:1,
    837:2, 837:8, 837:11,      940:9, 940:10, 940:13,    780:6, 780:19, 785:19,     909:22, 909:25, 910:22,
    842:14, 842:15, 844:2,     940:14, 940:16, 940:20,   786:21, 789:2, 789:13,     912:15, 912:22, 913:6,
    844:5, 844:9, 844:13,      941:5, 943:4, 944:5,      789:23, 789:24, 790:4,     923:6, 924:15, 937:24,
    845:5, 845:10, 845:22,     944:8, 946:15, 948:11,    790:19, 791:11, 791:13,    938:21, 939:1, 939:2,
    845:23, 847:16, 847:25,    949:13, 956:4, 958:21,    791:22, 797:7, 808:10,     945:8, 945:13, 946:7,
    848:1, 848:4, 848:9,       958:22                    808:12, 808:13, 808:22,    946:20, 947:22, 947:24,
    849:16, 849:20, 850:15,   studies' [1] - 861:13      809:20, 810:5, 810:16,     948:4, 948:5, 948:7,
    850:23, 851:1, 851:6,     Study [16] - 716:20,       810:19, 811:5, 812:2,      948:8, 948:14, 948:18,
    851:18, 852:1, 852:3,      741:19, 748:19, 748:22,   812:7, 812:14, 812:16,     948:23, 949:5, 949:10,
    852:10, 852:11, 853:4,     763:19, 767:25, 768:19,   813:1, 813:2, 813:11,      950:3, 954:8, 955:7,
    853:6, 853:11, 854:5,      770:24, 771:15, 772:19,   813:12, 813:17, 814:3,     955:22, 956:7, 956:20,
    854:24, 855:1, 855:17,     848:21, 848:24, 849:5,    816:23, 817:6, 817:17,     958:1, 958:6, 958:17
    855:18, 855:20, 855:22,    849:13, 949:10            817:20, 817:24, 817:25,   study's [1] - 744:19
    855:24, 856:12, 856:20,   study [324] - 714:20,      818:1, 818:2, 818:4,      Subcommittee [1] -
    856:25, 857:16, 858:8,     715:25, 716:3, 716:16,    818:6, 819:2, 819:6,       724:3
    858:18, 858:23, 859:1,     721:12, 727:19, 728:17,   820:1, 820:3, 821:19,     subcommittee [6] -
    859:14, 860:4, 860:11,     728:19, 728:22, 729:6,    822:2, 822:11, 822:20,     718:22, 925:15, 925:16,
    860:13, 860:15, 860:21,    730:22, 731:17, 732:9,    823:1, 823:3, 823:4,       925:23, 927:21, 928:18
    861:4, 862:11, 862:15,     732:16, 732:22, 732:23,   823:10, 823:16, 823:21,   subgroup [2] - 735:1,
    862:17, 862:18, 862:25,    732:24, 732:25, 733:15,   825:4, 825:7, 825:9,       852:17
    864:2, 864:19, 868:23,     733:23, 734:3, 734:11,    825:10, 828:2, 828:8,     subgroups [2] - 747:21,
    869:15, 869:16, 869:18,    734:12, 734:14, 734:17,   828:11, 828:13, 828:17,    948:22
    869:22, 870:22, 871:2,     734:21, 734:24, 735:8,    829:1, 829:22, 830:6,     submission [1] - 930:20
    871:5, 871:20, 872:2,      736:17, 737:12, 737:18,   830:9, 830:15, 830:18,    submit [2] - 724:12,
    872:4, 872:9, 872:16,      738:2, 738:7, 738:14,     836:3, 836:6, 836:7,       724:14
    872:22, 873:1, 873:3,      738:23, 738:24, 739:2,    837:7, 837:17, 838:6,     submitted [5] - 722:21,
    873:8, 873:10, 876:12,     739:4, 739:9, 739:14,     838:7, 839:9, 839:12,      723:12, 922:21, 922:25,
    876:25, 877:3, 877:10,     739:20, 739:22, 740:15,   839:15, 839:18, 839:24,    956:1
    877:20, 877:25, 878:7,     741:8, 741:19, 742:4,     840:5, 840:10, 840:16,    subsequent [1] - 956:25
    878:8, 879:13, 880:14,     742:7, 743:18, 744:25,    840:17, 840:18, 840:20,   subset [3] - 766:5, 873:1,
    880:15, 880:20, 881:1,     745:25, 747:14, 747:18,   840:23, 840:25, 841:1,     887:17
    881:5, 881:6, 881:13,      747:19, 747:22, 748:7,    841:8, 841:25, 842:5,     substance [9] - 785:10,
    881:21, 882:12, 882:17,                              842:19, 842:22, 847:24,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 287 of 291 PageID:
                                  105157

                                                                                                             997
    786:11, 795:22, 891:22,   surely [1] - 835:10           725:13, 725:15, 725:22,    724:10, 724:18, 725:23,
    908:25, 915:11, 918:7,    surety [2] - 838:24, 839:4    727:25, 728:2, 764:2,      726:8, 726:20, 726:23,
    919:7, 928:1              surface [2] - 785:20,         770:18, 771:22, 772:4,     727:25, 730:14, 730:24,
   substances [13] -           818:19                       782:22, 785:3, 785:15,     731:8, 732:19, 735:15,
    784:20, 785:9, 785:10,    surgery [2] - 785:12,         785:16, 785:22, 785:24,    736:5, 736:8, 739:5,
    785:12, 785:14, 786:4,     785:13                       786:2, 786:6, 786:18,      742:21, 743:25, 746:6,
    786:7, 914:19, 914:21,    surgically [1] - 818:6        786:20, 786:25, 787:4,     752:12, 757:3, 758:1,
    914:24, 915:2, 915:5,     surrounding [1] - 753:5       787:9, 787:22, 795:16,     761:21, 763:23, 765:2,
    915:8                     survivorship [1] - 718:10     795:18, 805:2, 808:2,      774:13, 775:22, 776:11,
   subsume [1] - 756:3        SUSAN [1] - 711:18            808:15, 808:23, 809:6,     777:11, 779:3, 780:23,
   subtotal [3] - 854:3,      sustained [1] - 800:22        809:11, 809:20, 810:6,     782:6, 782:10, 782:14,
    854:4                     sworn [2] - 713:11,           810:8, 810:11, 810:17,     782:24, 783:2, 783:6,
   subtype [2] - 729:4,        824:17                       810:20, 810:24, 813:14,    784:5, 784:11, 784:12,
    761:10                    synthesizing [1] - 864:18     813:19, 814:20, 817:1,     784:16, 786:12, 787:18,
   subtypes [2] - 753:2,      system [5] - 784:18,          817:7, 817:13, 817:21,     790:3, 790:21, 791:9,
    876:18                     784:21, 784:22, 817:3,       818:9, 818:11, 818:14,     791:24, 793:7, 795:14,
   sufficed [1] - 908:24       822:8                        818:17, 820:6, 821:4,      800:9, 801:1, 801:8,
   sufficient [6] - 774:17,   systematic [26] - 717:24,     821:9, 821:13, 821:17,     801:12, 803:20, 803:23,
    781:24, 857:4, 858:10,     722:8, 726:12, 726:24,       821:22, 823:17, 824:15,    803:25, 804:4, 804:24,
    916:5, 918:5               726:25, 727:1, 759:1,        825:19, 826:14, 827:3,     805:5, 806:1, 806:13,
   suggest [5] - 754:15,       800:19, 801:7, 804:21,       829:4, 829:12, 829:23,     806:23, 807:20, 816:1,
    829:3, 839:21, 906:7,      806:20, 808:16, 816:13,      836:17, 839:8, 842:4,      818:6, 826:21, 827:19,
    918:21                     825:25, 829:16, 865:11,      842:9, 849:22, 850:17,     845:9, 847:23, 848:10,
   suggested [1] - 737:2       868:3, 870:14, 912:14,       851:13, 851:17, 852:20,    859:18, 872:12, 875:21,
   suggesting [6] - 829:11,    923:13, 923:14, 923:19,      853:21, 862:14, 872:6,     876:1, 876:7, 878:5,
    840:15, 885:2, 900:17,     923:20, 926:6, 942:17,       872:19, 873:13, 877:25,    888:25, 904:18, 910:9,
    908:8, 922:9               942:19                       883:22, 886:12, 887:4,     917:1, 926:7, 937:20,
   suggestion [1] - 918:14                                  887:6, 890:2, 890:8,       938:12, 945:11, 948:24,
   suggestive [1] - 944:10                 T                890:13, 893:6, 893:11,     948:25
   suggests [7] - 744:21,                                   893:20, 894:17, 895:24,   talks [2] - 839:18, 902:4
                              tab [1] - 808:14              896:4, 898:2, 898:15,
    761:17, 810:17, 810:20,                                                           target [1] - 822:9
                              table [22] - 741:16,          898:21, 899:25, 900:11,
    840:10, 863:25, 940:6                                                             tasked [1] - 913:13
                               749:12, 791:25, 793:4,       901:7, 901:14, 902:22,
   suited [1] - 737:19                                                                teach [1] - 716:9
                               895:10, 896:15, 896:17,      903:2, 904:13, 905:9,
   sum [1] - 761:15                                                                   teaching [1] - 730:12
                               896:21, 896:22, 896:23,      905:16, 905:22, 905:25,
   summarize [3] - 715:4,                                                             televised [1] - 929:14
                               899:18, 899:21, 900:2,       906:15, 907:6, 907:9,
    715:16, 801:22                                                                    television [1] - 930:5
                               901:11, 901:13, 901:16,      908:7, 908:8, 911:22,
   summarized [1] - 737:16                                                            temporality [3] - 777:16,
                               901:17, 903:14, 903:15,      912:1, 912:9, 914:12,
   summarizing [1] -                                                                   799:10, 799:19
                               908:3, 941:25, 956:11        915:22, 917:17, 918:5,
    724:22                                                                            temporary [3] - 813:20,
                              Table [14] - 728:12,          918:7, 923:2, 928:19,
   summary [8] - 734:4,                                                                815:1, 815:12
                               852:16, 852:23, 895:9,       936:1, 936:7, 937:3,
    734:8, 734:17, 756:18,                                                            ten [3] - 717:11, 730:16,
                               897:1, 897:25, 898:6,        937:16, 937:18, 943:6,
    757:2, 798:25, 852:16,                                                             759:20
                               898:11, 901:25, 904:25,      943:15, 944:3, 944:9,
    940:3                                                                             tend [5] - 731:14, 746:20,
                               907:15, 908:3, 942:1,        946:6, 946:7, 949:3,
   supplement [1] - 812:3                                                              754:2, 844:13, 844:14
                               953:4                        949:8, 949:12, 949:14,
   supplemental [3] -                                                                 term [15] - 732:24,
                              tables [9] - 713:25,          949:21, 949:22, 950:6,
    789:5, 789:10, 789:13                                                              745:22, 760:12, 766:1,
                               728:11, 728:15, 740:3,       951:10, 951:23, 952:6,
   supplemented [1] -                                                                  796:13, 817:1, 844:18,
                               740:6, 740:12, 749:11,       952:17, 953:8, 957:3
    955:14                                                                             916:10, 916:11, 941:16,
                               912:21, 913:3               Talc [2] - 814:2, 905:1
   support [6] - 787:22,                                                               942:7, 951:11, 951:24,
                              Taher [9] - 755:8, 761:19,   talc's [1] - 822:13
    788:8, 788:10, 815:25,                                                             952:5, 952:16
                               944:19, 954:24, 955:7,      talcum [92] - 714:19,
    820:2, 821:20                                                                     terms [14] - 717:4, 727:7,
                               955:22, 956:3, 958:1,        714:23, 719:18, 719:22,
   supporting [1] - 816:11                                                             757:2, 760:22, 773:11,
                               958:6                        720:4, 722:2, 723:3,
   supposedly [1] - 815:24                                                             795:8, 804:13, 821:24,
                              talc [148] - 721:14,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 288 of 291 PageID:
                                  105158

                                                                                                                 998
    830:13, 856:7, 860:6,        779:10, 779:14, 779:16,       854:25, 877:10, 877:25,     950:24, 952:25, 954:23
    907:19, 911:12, 911:13       779:17, 779:23, 782:19,       878:9, 882:16, 883:9,     topics [1] - 868:4
   terribly [1] - 793:23         782:23, 783:16, 789:10,       897:8, 919:10, 922:5,     total [14] - 733:15, 796:9,
   Terry [22] - 757:18,          789:12, 789:17, 789:21,       945:3, 949:13, 954:16       796:15, 796:18, 825:25,
    757:21, 760:9, 791:12,       790:9, 798:25, 800:22,      threshold [3] - 794:20,       856:1, 862:12, 894:17,
    791:22, 875:16, 875:20,      802:2, 802:8, 802:12,         794:22, 794:23              898:19, 900:10, 901:8,
    876:6, 876:25, 877:5,        802:16, 802:18, 803:3,      throughout [2] - 714:10,      901:13, 941:17, 953:7
    877:24, 878:4, 878:15,       803:4, 805:23, 824:23,        933:14                    totality [15] - 727:6,
    883:6, 888:3, 888:18,        825:2, 825:8, 826:8,        throw [1] - 933:15            736:4, 736:9, 746:14,
    890:6, 893:8, 893:12,        840:22, 841:3, 841:4,       tie [1] - 730:13              751:14, 752:20, 754:20,
    904:1, 947:24, 948:4         841:18, 850:7, 850:9,       TIERNAN [3] - 713:10,         756:23, 757:19, 762:15,
   TERSIGNI [1] - 711:18         850:10, 861:17, 864:24,       777:5, 932:4                797:24, 798:7, 839:1,
   test [11] - 735:15,           864:25, 871:15, 871:17,     tight [1] - 754:9             872:13, 928:24
    735:20, 793:24, 793:25,      874:14, 874:15, 875:1,      timely [1] - 955:14         touch [1] - 761:4
    830:19, 830:24, 831:12,      875:2, 885:19, 914:5,       Timing [1] - 904:25         toward [1] - 949:19
    891:11, 891:14, 940:1,       914:9, 922:16, 926:16,      Timothy [1] - 934:17        towards [3] - 770:18,
    940:8                        928:10, 928:16, 929:6,      TISI [1] - 711:14             949:20, 949:25
   tested [1] - 738:14           931:5, 931:7, 932:1,        tissue [3] - 811:13,        toxicology [2] - 820:25,
   testified [10] - 713:12,      932:2, 932:21, 941:14,        811:16, 811:17              951:19
    720:14, 823:23, 857:25,      946:22, 950:19, 955:16,     tissues [1] - 817:16        Trabert [3] - 892:6,
    908:20, 908:23, 914:8,       959:5, 959:7, 961:4,        title [1] - 812:8             892:13, 892:18
    922:13, 927:22, 953:14       961:6                       TITLE [1] - 961:4           track [1] - 940:9
   testify [2] - 789:9, 927:6   themselves [8] - 733:5,      TO [2] - 961:4, 961:5       tract [2] - 784:19, 785:4
   testifying [3] - 820:8,       781:3, 785:10, 818:12,      today [28] - 713:22,        traditional [1] - 906:3
    820:9, 829:24                826:17, 889:12, 954:13,       714:7, 714:8, 719:23,     trained [2] - 733:6,
   testimony [27] - 714:6,       954:20                        723:23, 730:10, 800:4,      934:13
    724:2, 789:8, 789:16,       theoretical [3] - 765:1,       801:23, 820:5, 820:8,     training [1] - 934:15
    801:15, 802:4, 805:15,       775:4, 775:10                 820:9, 825:15, 868:14,    TRANSCRIPT [1] - 961:5
    807:3, 814:18, 822:25,      therapeutic [1] - 810:9        871:24, 875:17, 890:19,   transcript [7] - 824:5,
    824:2, 824:18, 825:6,       Therapy [1] - 910:25           891:19, 891:21, 908:20,     824:7, 824:8, 824:17,
    825:15, 844:22, 850:11,     therapy [3] - 780:5,           918:3, 919:4, 926:20,       824:22, 825:14, 914:8
    856:16, 911:17, 913:16,      909:8, 910:15                 935:22, 943:19, 957:11,   TRANSCRIPTION [1] -
    913:23, 913:24, 914:2,      therefore [4] - 751:16,        957:17, 957:20, 957:23      961:6
    926:4, 938:9, 952:2,         795:23, 810:10, 895:3       together [10] - 728:15,     transcripts [2] - 824:24,
    952:20, 955:20              therein [1] - 804:1            740:3, 740:12, 740:19,      824:25
   testing [15] - 729:3,        third [7] - 792:10, 795:4,     766:12, 857:18, 860:5,    Transdisciplinary [1] -
    782:17, 783:8, 783:10,       866:10, 866:25, 903:1,        860:7, 860:15, 863:10       718:24
    783:19, 783:21, 783:24,      922:4, 949:10               tomorrow [1] - 850:12       transformation [1] -
    804:13, 830:25, 831:1,      Third [1] - 934:23           took [7] - 759:17, 777:9,     811:3
    891:6, 891:8, 891:10,       thirds [1] - 772:12            807:4, 865:17, 882:11,    transplant [1] - 715:23
    935:15                      THOMAS [1] - 712:7             883:14, 934:11            travel [2] - 927:15,
   tests [9] - 786:9, 839:5,    thorough [2] - 904:11,       tool [6] - 743:13, 744:3,     927:16
    869:1, 889:14, 891:15,       926:6                         749:16, 750:3, 792:22,    treatment [2] - 787:3,
    891:16, 947:5, 947:8,       thoughts [1] - 730:14          793:20                      808:16
    947:10                      thousand [1] - 733:12        tools [1] - 745:24          trend [20] - 792:24,
   text [2] - 793:4, 793:14     thousands [2] - 735:17,      top [20] - 744:7, 753:16,     793:8, 793:18, 886:20,
   THE [84] - 711:1, 711:8,      747:4                         754:2, 754:8, 755:7,        886:25, 887:10, 887:12,
    713:4, 713:5, 719:14,       three [28] - 735:13,           756:12, 760:23, 792:15,     888:11, 888:17, 889:20,
    740:6, 769:17, 769:23,       748:17, 748:21, 748:22,       795:5, 813:24, 834:18,      890:12, 893:3, 893:4,
    770:16, 770:21, 771:5,       756:8, 763:5, 763:7,          842:18, 842:20, 846:22,     893:19, 893:22, 899:16,
    771:7, 771:9, 776:13,        763:18, 793:19, 815:22,       862:6, 868:24, 870:3,       953:15, 953:19, 954:2
    776:14, 777:1, 777:2,        817:8, 836:13, 842:15,        892:2, 910:11, 934:24     Trend [4] - 793:3, 793:6,
    778:20, 778:21, 778:22,      849:16, 853:6, 854:20,      topic [4] - 826:17,           793:13, 953:14
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 289 of 291 PageID:
                                  105159

                                                                                                                999
   trending [1] - 940:21          900:18                       864:11                     929:23, 933:10, 933:15,
   trends [2] - 891:14,          tumor [1] - 810:10           U.S.C [1] - 961:4           934:22, 936:9, 936:13,
     891:15                      tumors [2] - 810:12,         unadjusted [2] - 912:2,     939:5, 940:17, 940:24,
   TRENTON [1] - 711:7            821:5                        912:6                      941:11, 942:23, 951:3,
   Trial [2] - 779:6, 780:3      turn [16] - 809:25, 846:4,   under [13] - 753:19,        953:2, 955:17, 956:13
   trial [8] - 714:25, 735:14,    846:9, 846:21, 862:4,        757:18, 766:9, 814:3,     up-to-date [1] - 866:17
     735:20, 794:7, 891:7,        867:22, 868:10, 870:7,       820:25, 823:20, 848:6,    update [6] - 749:7,
     910:2, 910:5, 910:8          880:4, 894:13, 895:9,        869:10, 899:24, 901:8,     763:24, 765:11, 765:20,
   trials [14] - 717:2,           904:21, 908:1, 910:21,       943:21, 944:1, 947:5       870:13, 870:16
     717:10, 735:11, 735:13,      916:9, 956:20               unexposed [4] - 862:14,    Update [1] - 718:9
     735:22, 736:2, 736:15,      twice [1] - 747:20            863:8, 954:18, 954:19     updated [4] - 727:14,
     870:21, 882:24, 883:2,      two [42] - 717:19, 721:8,    unit [1] - 814:10           764:2, 768:5, 769:6
     884:13, 910:13, 911:6,       726:1, 731:20, 733:25,      UNITED [2] - 711:1,        upper [8] - 743:9, 745:2,
     911:14                       746:15, 747:14, 747:17,      711:7                      847:5, 853:16, 853:17,
   Trials [1] - 911:2             756:12, 772:11, 772:13,     United [1] - 923:9          854:9, 854:11, 855:8
   tried [1] - 738:10             774:10, 779:11, 784:23,     universe [14] - 731:18,    upside [1] - 896:10
   trouble [1] - 813:9            786:21, 789:4, 793:2,        743:13, 743:15, 744:22,   USDJ [1] - 711:8
   true [51] - 770:23,            794:18, 796:3, 796:16,       745:8, 754:21, 831:20,    useful [6] - 736:20,
     803:22, 805:3, 806:8,        805:10, 806:17, 817:18,      839:1, 839:13, 839:18,     736:22, 737:15, 745:16,
     811:18, 830:22, 832:10,      822:14, 828:13, 838:21,      840:3, 840:7, 840:18,      755:3, 869:23
     832:18, 832:23, 833:5,       862:22, 863:2, 863:10,       854:23                    user [3] - 765:13, 766:16,
     834:5, 838:14, 838:20,       867:19, 878:22, 879:6,      University [3] - 715:9,     768:7
     840:6, 841:9, 842:1,         889:13, 891:15, 903:2,       715:14, 716:6             users [43] - 744:13,
     843:2, 849:19, 850:24,       908:17, 921:13, 940:20,     university [1] - 806:18     744:14, 757:3, 757:4,
     851:5, 851:15, 854:15,       941:3, 949:13, 953:10,      unless [2] - 890:23,        757:13, 757:14, 764:9,
     855:5, 855:11, 857:11,       958:20                       891:3                      766:12, 766:14, 778:17,
     861:11, 861:25, 865:14,     Type [1] - 911:1             unlikely [2] - 765:4,       778:18, 780:23, 791:17,
     868:21, 869:12, 874:9,      type [28] - 726:16,           795:18                     791:25, 793:15, 793:24,
     883:23, 884:7, 884:24,       727:19, 732:3, 732:9,       unpack [1] - 873:22         794:1, 794:3, 794:5,
     886:21, 887:1, 887:2,        733:23, 734:20, 735:8,      unpublished [14] -          794:6, 796:20, 796:21,
     894:11, 901:15, 903:3,       736:17, 737:18, 757:22,      877:20, 877:25, 878:7,     873:18, 873:19, 888:11,
     924:25, 929:1, 952:1,        758:11, 761:9, 775:18,       878:9, 879:13, 881:13,     888:13, 889:1, 889:6,
     952:4, 958:7                 786:8, 868:19, 877:18,       881:15, 882:9, 882:14,     889:9, 889:12, 889:21,
   True [13] - 803:21, 805:2,     880:12, 880:14, 881:1,       882:17, 883:9, 884:1,      890:16, 890:24, 891:2,
     811:14, 827:5, 851:14,       881:6, 881:11, 881:20,       884:19, 884:23             891:4, 891:18, 893:6,
     860:25, 887:1, 899:14,       882:11, 883:16, 884:1,      unusual [1] - 747:6         902:7, 945:12, 949:22
     904:5, 904:8, 911:23,        884:15, 887:19, 904:25      up [65] - 715:5, 717:2,    uses [7] - 873:18, 887:5,
     912:4, 951:25               typed [2] - 882:5, 882:8      717:7, 720:19, 726:10,     897:7, 898:21, 898:24,
   truly [1] - 854:23            types [22] - 717:7,           729:5, 733:9, 748:12,      899:2, 899:5
   trust [1] - 863:21             729:24, 730:22, 730:23,      755:21, 755:25, 761:15,   utilize [1] - 735:10
   truth [2] - 743:18, 912:18     731:20, 735:6, 736:1,        768:4, 784:19, 785:4,
   try [5] - 728:7, 737:24,       737:8, 737:15, 740:15,       785:7, 785:14, 787:3,                 V
     773:20, 803:15, 932:8        741:11, 753:3, 753:7,        792:13, 795:1, 795:24,    vaginally [1] - 817:7
   trying [15] - 726:16,          753:23, 759:21, 762:14,      798:14, 801:11, 802:11,   valid [5] - 751:6, 756:7,
     741:4, 750:10, 758:8,        775:19, 775:24, 775:25,      803:16, 827:15, 845:25,    864:1, 889:10
     813:7, 819:14, 837:24,       776:2, 786:21, 795:7         848:6, 848:7, 860:7,      Value [37] - 749:13,
     840:8, 840:24, 854:24,      typically [1] - 837:20        864:14, 864:24, 866:17,    749:14, 749:15, 749:17,
     878:14, 889:16, 889:17,     Tzonou [1] - 843:13           872:14, 872:21, 875:11,    749:20, 749:21, 749:24,
     889:18, 955:10                                            875:24, 878:10, 878:18,    750:4, 750:13, 750:22,
   tube [1] - 786:13                          U                878:20, 882:5, 882:8,      750:23, 751:5, 751:12,
   tubes [9] - 784:17, 785:4,    U-shaped [1] - 795:6          894:25, 895:18, 896:7,     751:16, 752:24, 793:15,
     785:5, 785:7, 785:8,        U.S [6] - 711:25, 718:18,     899:5, 900:19, 903:15,     831:15, 832:5, 889:11,
     795:17, 897:6, 900:16,       718:19, 724:2, 730:2,        917:17, 919:12, 924:6,     889:13, 893:15, 897:13,
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 290 of 291 PageID:
                                  105160

                                                                                                              1000
    897:18, 899:8, 899:11,       voice [1] - 803:15           widely [1] - 744:4           767:24, 768:22, 770:8,
    899:18, 900:4, 933:25,       volition [1] - 933:12        wider [2] - 754:4, 831:12    771:21, 771:23, 772:4,
    953:14, 953:21, 954:2,       VOLUME [1] - 711:5           WILLIAMS [53] - 711:21,      772:8, 774:25, 780:4,
    954:7, 954:18, 954:19,       volume [2] - 808:8, 818:5     779:7, 779:13, 779:22,      782:25, 785:11, 785:13,
    954:21                       Volume [8] - 808:8,           783:11, 789:1, 798:22,      786:1, 788:1, 788:4,
   value [2] - 734:20,            811:9, 811:11, 827:11,       800:20, 801:25, 803:9,      791:23, 792:3, 796:11,
    902:19                        827:13, 921:4, 921:5         805:21, 811:10, 820:17,     856:3, 873:10, 874:5,
   values [3] - 814:7,           vote [1] - 919:2              824:21, 825:11, 825:12,     900:24, 905:3, 906:21,
    832:18, 899:16                                             826:6, 827:12, 828:4,       907:6, 945:10, 949:21
   Values [9] - 751:8,                       W                 841:2, 841:11, 841:17,     women's [2] - 714:15,
    751:10, 793:1, 793:2,                                      850:14, 856:15, 861:15,     720:25
                                 walk [3] - 726:11, 763:13,
    794:19, 850:5, 899:19,                                     861:18, 865:22, 871:13,    Women's [12] - 716:13,
                                  778:8
    900:25, 954:9                                              871:18, 874:12, 875:7,      716:15, 716:19, 735:12,
                                 wants [1] - 914:6
   variability [2] - 746:22,                                   878:20, 885:18, 885:20,     738:17, 748:19, 767:12,
                                 Washington [3] - 715:9,
    860:13                                                     898:12, 914:10, 922:12,     769:23, 779:6, 780:3,
                                  715:14, 716:6
   variable [11] - 733:22,                                     924:3, 928:6, 928:14,       849:9, 910:1
                                 WASHINGTON [2] -
    738:15, 746:25, 748:9,                                     928:17, 929:8, 931:1,      wondering [1] - 814:25
                                  711:20, 712:7
    749:2, 758:8, 758:11,                                      932:20, 946:9, 946:17,     Wong [1] - 843:17
                                 watched [1] - 890:13
    770:5, 772:22, 776:4,                                      950:17, 950:22, 951:3,     word [19] - 742:12,
                                 ways [8] - 715:25, 793:2,
    894:15                                                     953:2, 955:6, 955:21,       750:10, 806:25, 834:15,
                                  793:19, 797:16, 847:10,
   variables [17] - 731:5,                                     959:3                       839:4, 847:18, 861:1,
                                  847:20, 890:10, 890:17
    758:3, 758:4, 758:6,                                      Williams [7] - 869:9,        861:3, 885:7, 886:3,
                                 WCRF [10] - 867:15,
    758:9, 758:10, 758:23,                                     933:18, 933:24, 937:9,      896:18, 930:9, 930:12,
                                  868:16, 881:25, 882:2,
    759:9, 759:10, 762:19,                                     946:12, 955:19, 960:9       930:16, 930:17, 930:18,
                                  883:4, 883:19, 884:6,
    770:2, 868:7, 870:2,                                      Williams' [2] - 945:21,      930:20, 932:22
                                  885:3, 885:15, 886:1
    912:3, 912:10, 913:3,                                      947:19                     word-for-word [1] -
                                 weaker [1] - 769:4
    913:20                                                    willing [1] - 723:16         886:3
                                 weaknesses [10] -
   variate [1] - 894:15                                       wise [1] - 795:11           wording [2] - 930:19,
                                  727:19, 736:24, 763:8,
   various [10] - 758:25,                                     wishes [1] - 818:3           930:24
                                  763:15, 765:7, 767:6,
    761:4, 761:11, 762:10,                                    witness [4] - 713:10,       words [12] - 743:2,
                                  768:16, 768:18, 769:1,
    778:9, 782:16, 859:14,                                     720:15, 720:23, 922:13      827:5, 851:25, 878:25,
                                  769:22
    877:19, 880:13, 881:12                                    WITNESS [13] - 719:14,       879:12, 882:10, 882:13,
                                 website [1] - 722:22
   vary [1] - 940:2                                            769:23, 770:21, 771:7,      883:16, 883:25, 884:1,
                                 week [6] - 724:8, 766:13,
   version [2] - 881:9,                                        778:21, 779:16, 782:23,     884:4, 950:3
                                  766:17, 797:12, 873:18
    882:13                                                     802:12, 841:4, 850:9,      works [1] - 739:21
                                 weekly [1] - 747:25
   versus [10] - 744:1,                                        864:25, 871:17, 914:9      workshop [3] - 822:19,
                                 weeks [1] - 822:10
    744:13, 744:14, 750:23,                                   Witness [1] - 959:9          822:22, 823:13
                                 weigh [1] - 772:18
    751:1, 757:13, 761:8,                                     WITNESSES [1] - 960:6       World [19] - 717:19,
                                 weighed [3] - 729:16,
    764:9, 856:3, 891:11                                      witnesses' [1] - 789:4       717:22, 718:7, 718:8,
                                  777:19, 799:13
   Vice [2] - 926:22, 927:23                                  WOLFSON [1] - 711:8          718:13, 737:21, 739:7,
                                 weight [10] - 718:1,
   victims [2] - 932:18,                                      woman [10] - 737:10,         865:3, 865:5, 865:8,
                                  718:3, 798:20, 799:9,
    932:22                                                     775:22, 785:23, 856:2,      865:22, 867:8, 872:10,
                                  799:11, 846:25, 847:9,
   view [2] - 890:6, 910:9                                     892:13, 905:16, 905:18,     879:16, 879:22, 881:4,
                                  847:15, 847:19
   viewed [1] - 850:12                                         906:16, 906:20, 933:4       881:14, 881:20, 881:23
                                 WEIL [1] - 712:4
   VINCENT [1] - 711:24                                       women [54] - 716:2,         world [2] - 735:9, 866:6
                                 Weiss [1] - 843:7
   Vincent [1] - 961:9                                         723:2, 723:6, 724:23,      worst [1] - 816:10
                                 whereby [1] - 822:8
   VIRGINIA [1] - 711:12                                       725:2, 732:23, 733:7,      write [2] - 834:10, 884:5
                                 wherein [1] - 737:18
   virtually [1] - 750:24                                      733:12, 734:14, 734:15,    writes [1] - 846:13
                                 WHI [1] - 948:23
   visualize [1] - 741:2                                       735:17, 747:23, 748:10,    writing [4] - 815:8,
                                 white [1] - 747:22
   visually [1] - 780:21                                       749:1, 749:7, 752:12,       885:22, 924:13, 930:4
                                 Whittemore [1] - 843:2
   vitae [1] - 713:25                                          752:13, 753:9, 754:6,      written [7] - 864:10,
                                 whole [2] - 929:25, 942:3     763:20, 765:5, 766:6,
   vitro [3] - 787:25, 788:10,                                                             879:3, 909:22, 927:20,
                                 wide [4] - 743:23,            766:7, 766:12, 767:21,      929:3, 929:6, 930:20
    823:20
                                  753:23, 793:23, 844:14
Case 3:16-md-02738-FLW-LHG Document 11641 Filed 12/23/19 Page 291 of 291 PageID:
                                  105161

                                                                        1001
   wrote [29] - 755:17,
    774:1, 815:1, 815:13,
    827:17, 832:8, 832:13,
    832:25, 834:9, 841:21,
    859:10, 862:10, 864:17,
    876:5, 877:8, 879:6,
    880:11, 881:10, 882:3,
    883:7, 883:12, 884:2,
    885:24, 888:7, 888:14,
    888:16, 897:3, 953:20,
    953:24

                Y
   year [13] - 725:25,
    738:11, 738:13, 741:19,
    755:16, 755:21, 808:13,
    867:6, 879:25, 925:20,
    925:24, 936:10, 938:8
   years [24] - 720:17,
    733:12, 748:12, 767:18,
    767:19, 768:5, 771:24,
    772:9, 780:5, 796:12,
    796:17, 797:10, 857:10,
    864:16, 867:19, 884:10,
    884:11, 884:12, 887:6,
    917:4, 918:20, 936:10,
    942:8, 958:10
   York [1] - 715:12
   yourself [2] - 713:18,
    784:5

                Z
   zero [3] - 749:20, 851:8,
    891:13
